Exhibit 10.1

 

LIMITED PARTNERSHIP AGREEMENT

 

OF

 

FEDERAL/LION VENTURE LP

 

Dated as of July 1, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                Page


--------------------------------------------------------------------------------

ARTICLE I   DEFINITIONS   1     Section 1.1       Definitions   1 ARTICLE II  
FORMATION, DURATION AND PURPOSES   21     Section 2.1       Formation   21    
Section 2.2       Name; Registered Agent and Registered Office   21     Section
2.3       Principal Office   21     Section 2.4       Purposes and Business   21
    Section 2.5       Term   22     Section 2.6       Other Qualifications   22
    Section 2.7       Limitation on the Rights of Partners   22 ARTICLE III  
MANAGEMENT RIGHTS, DUTIES, AND POWERS OF THE MANAGING GENERAL PARTNER;
TRANSACTIONS INVOLVING PARTNERS   22     Section 3.1       Management   22    
Section 3.2       Meetings of the General Partners   25     Section 3.3      
Authority of the Managing General Partner   27     Section 3.4       Major
Decisions   29     Section 3.5       Preliminary and Annual Plans   35    
Section 3.6       Qualified Property Acquisitions.   37     Section 3.7      
Sale of Qualified Properties   46     Section 3.8       Limitation On
Partnership Indebtedness   46     Section 3.9       Business Opportunity   47  
  Section 3.10       Payments to Federal GP or the Property Manager   49    
Section 3.11       Other Duties and Obligations of the Managing General Partner
  51     Section 3.12       Exculpation   53     Section 3.13      
Indemnification   54     Section 3.14       Fiduciary Responsibility   56    
Section 3.15       REIT Savings Provision   56 ARTICLE IV   BOOKS AND RECORDS;
REPORTS TO PARTNERS   56     Section 4.1       Books   56

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                Page


--------------------------------------------------------------------------------

    Section 4.2       Monthly and Quarterly Reports   56     Section 4.3      
Annual Reports   57     Section 4.4       Appraisals; Additional Reports   58  
  Section 4.5       Accountants; Tax Returns   58     Section 4.6      
Accounting and Fiscal Year   59     Section 4.7       Partnership Funds   59    
Section 4.8       Attorneys and Accountants   59 ARTICLE V   CONTRIBUTIONS   60
    Section 5.1       Capital Contributions   60     Section 5.2       Return of
Capital Contribution   70     Section 5.3       Liability of the Limited
Partners   70     Section 5.4       No Third Party Beneficiaries   70 ARTICLE VI
  MAINTENANCE OF CAPITAL ACCOUNTS; ALLOCATION OF PROFITS AND
LOSSES FOR BOOK AND TAX PURPOSES   71     Section 6.1       Capital Accounts  
71     Section 6.2       Profits and Losses   72     Section 6.3      
Regulatory Allocations   74     Section 6.4       Allocation of Tax Items for
Tax Purposes   75     Section 6.5       Tax Matters Partner   76     Section 6.6
      Adjustments   77 ARTICLE VII   DISTRIBUTIONS   78     Section 7.1      
Cash Available for Distributions   78     Section 7.2       Payment of
Partnership Overhead Expenses   81 ARTICLE VIII   TRANSFER; REMOVAL OF MANAGING
GENERAL PARTNER   82     Section 8.1       Prohibition on Transfers and
Withdrawals by Partners   82     Section 8.2       Prohibition on Transfers by
and Resignation of Managing General Partner   82     Section 8.3       Removal
of Federal GP as Managing General Partner   83 ARTICLE IX   TERMINATION   84

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                Page


--------------------------------------------------------------------------------

    Section 9.1       Dissolution   84     Section 9.2       Termination   85  
  Section 9.3       Certificate of Cancellation   86     Section 9.4       Acts
in Furtherance of Liquidation   87 ARTICLE X   REPRESENTATIONS OF THE PARTNERS  
87     Section 10.1       Representations of the Fund Partners   87     Section
10.2       Representations of the Federal Partners   88 ARTICLE XI   SPECIAL
PARTNER RIGHTS AND OBLIGATIONS   90     Section 11.1       Buy/Sell   90    
Section 11.2       Remuneration To Partners   93 ARTICLE XII   GENERAL
PROVISIONS   93     Section 12.1       Notices   93     Section 12.2      
Governing Laws   95     Section 12.3       Entire Agreement   95     Section
12.4       Waiver   95     Section 12.5       Validity   95     Section 12.6    
  Terminology; Captions   95     Section 12.7       Remedies Not Exclusive   96
    Section 12.8       Action by the Partners   96     Section 12.9      
Further Assurances   96     Section 12.10       Liability of the Limited
Partners   96     Section 12.11       Binding Effect   96     Section 12.12    
  Amendments   96     Section 12.13       Counterparts   97     Section 12.14  
    Waiver of Partition   97     Section 12.15       No Third Party
Beneficiaries   97     Section 12.16       Estoppel Certificates   97    
Section 12.17       Legal Representation   97

 

-iii-



--------------------------------------------------------------------------------

LIMITED PARTNERSHIP AGREEMENT

OF

FEDERAL/LION VENTURE LP

 

THIS LIMITED PARTNERSHIP AGREEMENT (as it may be amended, modified, supplemented
or restated from time to time, this “Agreement”) of FEDERAL/LION VENTURE LP (the
“Partnership”), is made and entered into as of the 1st day of July, 2004, by and
among Federal Realty Investment Trust, a Maryland real estate investment trust
(“Federal”), as a limited partner of the Partnership, Federal/LPF GP, Inc., a
Delaware corporation (“Federal GP”), as a general partner of the Partnership,
CLPF-Federal, L.P., a Delaware limited partnership (the “Fund”), as a limited
partner of the Partnership, and CLPF-Federal GP, LLC, a Delaware limited
liability company (“Fund GP”), as a general partner of the Partnership.

 

Federal and the Fund are sometimes individually referred to herein as a “Limited
Partner” and collectively referred to herein as the “Limited Partners”. Federal
GP and Fund GP are sometimes individually referred to herein as a “General
Partner” and collectively referred to herein as the “General Partners”. The
Limited Partners and the General Partners are sometimes individually referred to
herein as a “Partner” and collectively referred to herein as the “Partners”.
Federal, Federal GP and any Approved Federal Party who is or becomes a Partner
are sometimes individually referred to herein as a “Federal Partner” and
collectively referred to herein as the “Federal Partners”. The Fund, Fund GP and
any Approved Fund Party who is or becomes a Partner are sometimes individually
referred to herein as a “Fund Partner” and collectively referred to herein as
the “Fund Partners”.

 

In consideration of the covenants and agreements set forth herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Partners hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Definitions. For the purposes of this Agreement, initially
capitalized terms used herein shall have the following meanings:

 

“Acquisition Activities” is defined in Section 3.6(f) hereof.

 

“Acquisition Fee” is defined in Section 3.6(g) hereof.

 

“Acquisition Parameters” shall mean the guidelines and requirements for any
Proposed Qualified Property that are set forth on Schedule 1 hereto.

 

“Act” is defined in Section 2.1 hereof.



--------------------------------------------------------------------------------

“Additional Capital Contribution” is defined in Section 5.1(b) hereof.

 

“Adjusted Capital Account Deficit” shall mean the deficit balance, if any, in a
Partner’s Capital Account at the end of any fiscal year, with the following
adjustments: (i) credit to such Capital Account any amount that such Partner is
obligated or deemed obligated to restore under Regulations Section
1.704-1(b)(2)(ii)(c), as well as any additions thereto pursuant to the next to
last sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), after
taking into account thereunder any changes during such year in Partnership
Minimum Gain and in the minimum gain attributable to any Partner Nonrecourse
Debt; and (ii) debit to such Capital Account the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6). The foregoing definition of
Adjusted Capital Account Deficit is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted in a manner
consistent with such intent.

 

“Advisor” shall mean Clarion Partners LLC or any successor thereto designated by
the Fund Partners as provided in Section 12.1(c) hereof that serves as the
manager of the Lion Fund.

 

“Affiliate”, when used with respect to any particular Person, shall mean (a) any
Person or group of Persons acting in concert that directly or indirectly through
one or more intermediaries controls or is controlled by or is under common
control with such particular Person, (b) any Person that is an officer, partner,
member or trustee of, or serves in a similar capacity with respect to, such
particular Person, (c) any Person that, directly or indirectly, is the
beneficial owner of 15% or more of any class of voting securities of, or
otherwise has an equivalent beneficial interest in, such particular Person or of
which such particular Person is directly or indirectly the owner of 15% or more
of any class of voting securities or in which such particular Person has an
equivalent beneficial interest, or (d) any relative or spouse of such particular
Person. Notwithstanding the foregoing, none of the Federal Partners, on the one
hand, shall be deemed to be Affiliates of any of the Fund Partners, on the other
hand, and vice versa. The definition of “Affiliate” as used in this Agreement
shall not be affected by the Regulations under Code Section 752 describing
certain “related” parties.

 

“Agreement” is defined in the Preamble hereto. This Agreement shall be the
“partnership agreement” for the Partnership within the meaning of Section
17-101(12) of the Act.

 

“Amending General Partner” is defined in Section 3.5(c) hereof.

 

“Anchor Lease” shall mean any lease by a single tenant of more than 15,000
rentable square feet at a Qualified Property.

 

“Annual Budget” shall mean the annual budget for the Partnership and each
Qualified Property for any fiscal year, including without limitation a
reasonable

 

2



--------------------------------------------------------------------------------

description of the amount, source and character of each item of gross income,
expense and services to be rendered in the form attached to the form of Annual
Plan attached hereto as Schedule 4, adopted pursuant to Sections 3.4 and 3.5
hereof.

 

“Annual Plan” is defined in Section 3.5(a) hereof.

 

“Approved Federal Party” shall mean any Person in which Federal owns, directly
or indirectly, 100% of the equity interests and that is 100% controlled,
directly or indirectly, by Federal.

 

“Approved Fund Party” shall mean any Person in which the Fund owns, directly or
indirectly, 100% of the equity interests and that is 100% controlled, directly
or indirectly, by the Fund.

 

“Approved Qualified Property” is defined in Section 3.6(c) hereof.

 

“Bankruptcy” of the Partnership or a Partner shall be deemed to have occurred
upon the happening of any of the following: (i) the filing of an application by
the Partnership or such Partner for, or a consent to, the appointment of a
trustee, receiver or liquidator of its assets; (ii) the filing by the
Partnership or such Partner of a voluntary petition or answer in bankruptcy or
the filing of a pleading in any court of record admitting in writing its
inability to pay its debts as such debts come due or seeking reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any statute, law or regulation; (iii) the making by the Partnership
or such Partner of a general assignment for the benefit of creditors; (iv) the
filing by the Partnership or such Partner of an answer admitting the material
allegations of, or its consenting to or defaulting in answering, a bankruptcy or
insolvency petition filed against it in any bankruptcy or similar proceeding; or
(v) the expiration of sixty (60) days following the entry by any court of
competent jurisdiction of an order for relief in any bankruptcy or insolvency
proceeding involving the Partnership or such Partner or of an order, judgment or
decree adjudicating the Partnership or such Partner a bankrupt or insolvent or
appointing a trustee, receiver or liquidator of its assets.

 

“Book Depreciation” shall mean all deductions attributable to the depreciation,
amortization or other cost recovery, including additions, of any Qualified
Property or other asset (whether tangible or intangible) acquired by the
Partnership that has a useful life in excess of one year, as such deductions are
computed for federal income tax purposes; provided, that with respect to any
Partnership asset the tax basis of which differs from the Book Value of such
asset, Book Depreciation for any period shall equal (x) the sum total of all
deductions taken during such period attributable to depreciation, amortization
or other cost recovery deduction for federal income tax purposes with respect to
such asset, multiplied by (y) the Book Value of such asset divided by the tax
basis thereof; provided further, that if the depreciation, amortization or other
cost recovery deduction for federal income tax purposes with respect to any
Partnership asset for any period is zero ($0.00), Book Depreciation shall be
determined by the Tax Matters Partner using any reasonable method selected by
the Tax Matters Partner that is based on the Book Value of such asset.

 

3



--------------------------------------------------------------------------------

“Book Value” shall mean, with respect to any Partnership asset at any time, the
adjusted basis of such asset for federal income tax purposes, except that (i)
the initial Book Value of any asset contributed by a Partner to the Partnership
shall be the Fair Market Value of such asset, and (ii) the Book Value of all
Partnership assets shall be adjusted to equal their Fair Market Values, as
determined in good faith by the Managing General Partner, upon the occurrence of
certain events as described below. In either case, the Book Value of Partnership
assets shall thereafter be adjusted for Book Depreciation taken into account
with respect to such asset. Provided the Tax Matters Partner makes an election
to do so as provided under Section 1.704-1(b)(2)(iv)(f) of the Regulations, the
Book Value of Partnership assets shall be adjusted to equal their Fair Market
Value, as determined in good faith by the Managing General Partner, as of the
following times to which the election relates: (1) the admission of a new
Partner to the Partnership or acquisition by an existing Partner of an
additional interest in the Partnership, provided that the consideration
contributed to the Partnership upon such admission or acquisition is more than a
de minimis amount of money or property; (2) the distribution by the Partnership
to a retiring or contributing Partner of more than a de minimis amount of money
or other property as consideration for an interest in the Partnership; (3) the
liquidation of the Partnership; and (4) the grant of an interest in the
Partnership (other than a de minimis interest) as consideration for the
provision of services to or for the benefit of the Partnership by an existing
Partner or a new Partner.

 

The Book Value of all Partnership assets shall also be increased (or decreased)
to the extent that adjustments to the adjusted basis of such assets pursuant to
Code Section 734(b) or Code Section 743(b) have been taken into account for
purposes of determining Capital Accounts in accordance with Regulation Section
1.704-1(b)(2)(iv)(m), unless such adjustments have already been accounted for
pursuant to the preceding paragraph. If the Book Value of an asset has been
determined or adjusted pursuant hereto, such value shall thereafter be the basis
for, and be adjusted by, the depreciation taken into account with respect to
such asset for purposes of computing Profits and Losses. Moreover,
notwithstanding the foregoing, the Book Value of any Partnership asset
distributed to any Partner shall be the gross Fair Market Value of such asset on
the date of distribution.

 

“Business Day” shall mean any day other than a Saturday, Sunday or any day on
which national banks in New York, New York are not open for business.

 

“Buy/Sell Property” is defined in Section 11.1(a) hereof.

 

“Capital Account” shall mean, with respect to any Partner, the separate “book”
account which the Partnership shall establish and maintain for such Partner as
provided in Section 6.1 hereof and in accordance with Section 704(b) of the Code
and Regulations Section 1.704-1(b)(2)(iv) and such other provisions of Section
1.704-1(b) of

 

4



--------------------------------------------------------------------------------

the Regulations as must be complied with in order for the Capital Accounts to be
determined in accordance with the provisions of said Regulations. In furtherance
of the foregoing, the Capital Accounts shall be maintained in compliance with
Section 1.704-1(b)(2)(iv) of the Regulations, and the provisions hereof shall be
interpreted and applied in a manner consistent therewith.

 

“Capital Call” is defined in Section 5.1(b) hereof.

 

“Capital Commitment” shall mean, with respect to each Partner, the amount set
forth opposite its name on Schedule 2 hereto (as such Schedule may be amended or
modified from time to time upon the mutual written consent of the General
Partners) plus the following amounts (to the extent that such amounts, when
added to all prior Initial Capital Contributions, Additional Capital
Contributions and Extraordinary Capital Contributions made by such Partner,
exceed the amount set forth opposite such Partner’s name on Schedule 2 hereto):
(i) all amounts that the General Partners have agreed to fund under an Annual
Plan, including, without limitation, amounts relating to an increase in the
amount of any line item contained in the Annual Budget portion of such Annual
Plan that constitutes a Permitted Expense, (ii) all amounts necessary to acquire
an Approved Qualified Property for which the Other General Partner has provided
final approval pursuant to Section 3.6(c), and (iii) all amounts required to be
contributed as Partnership Overhead Contributions pursuant to Section 5.1(d) of
this Agreement.

 

“Capital Contribution” shall mean, at any particular time and with respect to
any Partner, an amount equal to the sum of (x) the total amount of cash and (y)
the Fair Market Value of any property (determined as of the date such property
is contributed by such Partner and net of any liabilities secured by such
property that the Partnership is considered to assume or take subject to under
Section 752 of the Code), that has in each case been contributed to the
Partnership by such Partner pursuant to Section 5.1 hereof. Capital
Contributions include Initial Capital Contributions, Additional Capital
Contributions, Extraordinary Capital Contributions, Partnership Overhead
Contributions, and Default Contributions.

 

“Capital Contributions Account” shall mean a memorandum account maintained by
the Partnership for each Partner for each Qualified Property, separately, for
the purpose of allocating and making distributions to such Partner pursuant to
Sections 7.1(b) and 7.1(c) below. The initial balance of a Partner’s Capital
Contributions Account for a Qualified Property shall equal the Initial Capital
Contributions or Additional Capital Contributions, as the case may be, made by
such Partner to the Partnership on account of or in respect of the acquisition
of such Qualified Property, and the balance of such Partner’s Capital
Contributions Account for such Qualified Property shall be increased from time
to time by the amount of all subsequent Extraordinary Capital Contributions and
Default Contributions made by such Partner pursuant to this Agreement (and any
subsequent Default Contributions deemed made by such Partner pursuant to Section
5.1(e)(i) or 5.1(f) below) on account of or in respect of such Qualified
Property, and

 

5



--------------------------------------------------------------------------------

reduced by the amount of any Net Cash from Refinancings or Net Cash from Sales
derived from such Qualified Property that are allocated to such Partner and
applied toward the reduction of such Partner’s Capital Contributions Account
pursuant to Section 7.1(b)(ii) and/or Section 7.1(c)(ii) below. Partnership
Overhead Contributions that are not funded as Default Contributions shall not be
included in the Capital Contributions Account for any Qualified Property. Any
amount refunded to the Partnership by a Promoted Limited Partner as provided in
the definition of “Promote Amount” shall not be included in the Capital
Contributions Account for any Qualified Property.

 

“Cash Flow Distribution Date” is defined in Section 7.1(a) hereof.

 

“Cause” is defined in Section 8.3(a) hereof.

 

“Challenging General Partner” is defined in Section 11.1(d) hereof.

 

“Claim Amount” is defined in Section 5.1(f) hereof.

 

“Clarion REIT” shall mean Clarion Lion Properties Fund Holdings REIT, LLC, a
Delaware limited liability company that elected to be taxed as a real estate
investment trust pursuant to Section 856 of the Code.

 

“CM Fee” is defined in Section 3.10(c)(iii) hereof.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, or
corresponding provisions of future laws.

 

“Contributing Partner” is defined in Section 5.1(f) hereof.

 

“Contribution Agreement” shall mean the agreement pursuant to which a Partner
contributes an Approved Qualified Property to the Partnership pursuant to
Section 5.1 hereof, which agreement shall be in the form attached as Exhibit A
to this Agreement.

 

“CPI” shall mean the Revised Consumer Price Index for All Urban Consumers
published by the Bureau of Labor Statistics of the United States Department of
Labor, U.S. City Average, All Items, based on 2002 as 100. If the CPI hereafter
ceases to use the 2002 Base as 100, then the CPI with the new base shall be
used. If the Bureau of Labor Statistics ceases to publish the CPI, then the
successor or most nearly comparable index shall be used. In the event that the
U.S. Department of Labor, Bureau of Labor Statistics, changes the publication
frequency of the CPI so that it is not available when required under the
Agreement, then the CPI for the closest preceding month for which a CPI is
available shall be used in place of the CPI no longer available.

 

“Default Amount” is defined in Section 5.1(e) hereof.

 

“Default Contribution” is defined in Section 5.1(e) hereof.

 

6



--------------------------------------------------------------------------------

“Defaulting Contributing Partner” is defined in Section 5.1(f) hereof.

 

“Defaulting Partner” is defined in Section 5.1(e) hereof.

 

“Default Loan” is defined in Section 5.1(e) hereof.

 

“Disposition Fee” is defined in Section 3.6(h) hereof.

 

“Economic Risk of Loss” shall have the meaning specified in Regulations Section
1.752-2.

 

“Environmental Assessment” shall mean, with respect to any Proposed Qualified
Property, a phase one environmental site assessment performed by a qualified
environmental consultant selected by the Managing General Partner in accordance
with the then current ASTM Standard Practice for Environmental Site Assessments,
E1527 and, if required by the Managing General Partner, any additional Phase II
sampling, investigation, monitoring or other activities performed by a qualified
environmental consultant. It is agreed by the Partners that Island Environmental
will constitute a qualified environmental consultant for purposes of this
Agreement and will remain a qualified environmental consultant for this purpose
unless its general ability to perform environmental assessments has declined
materially since the date of this Agreement.

 

“Environmental Law” shall mean, as to a Qualified Property, every federal,
state, county or other governmental law, statute, ordinance, rule, regulation,
requirement, order (including any consent order), or other binding obligation,
injunction, writ or decision relating to or addressing the environment or
hazardous materials, including, but not limited to, those federal statutes
commonly referred to as the Clean Air Act, Clean Water Act, Resource
Conservation Recovery Act, Toxic Substances Control Act, Comprehensive
Environmental Response, Compensation and Liability Act and the Endangered
Species Act as well as all regulations promulgated thereunder and all state laws
and regulations equivalent thereto, as each such statute, regulation or state
law or regulation equivalent may be amended from time to time, to the extent
applicable to such Qualified Property.

 

“Extraordinary Advance Notice” is defined in Section 5.1(c)(ii) hereof.

 

“Extraordinary Call” is defined in Section 5.1(c)(i) hereof.

 

“Extraordinary Capital Contribution” is defined in Section 5.1(c)(i) hereof.

 

“Extraordinary Funding” is defined in Section 5.1(c)(i) hereof.

 

“Fair Market Value” shall mean an amount (in cash) that a bona fide, willing
buyer under no compulsion to buy and a bona fide, willing and unrelated seller

 

7



--------------------------------------------------------------------------------

under no compulsion to sell would pay and accept, respectively, for the purchase
and sale of a Qualified Property, taking into account any liens, restrictions
and agreements then in effect and binding upon the Qualified Property or any
successor owner thereof and any options, rights of first refusal or offer or
other rights or options that either burden the Qualified Property or run to the
benefit of the owner of the Qualified Property; provided, however, that in
determining the Fair Market Value of any Qualified Property, none of the
options, rights of first offer or other rights of the Partners hereunder shall
be taken into consideration.

 

“Federal” is defined in the Preamble hereto.

 

“Federal Board” shall mean the Board of Trustees of Federal.

 

“Federal GP” is defined in the Preamble hereto.

 

“Federal Partner” or “Federal Partners” is defined in the Preamble hereto.

 

“Fee Disclosure” is defined in Section 3.11(g) hereof.

 

“Final Proposal Materials” is defined in Section 3.6(c) hereof.

 

“Financing Fee” is defined in Section 3.6(g) hereof.

 

“Fund” is defined in the Preamble hereto.

 

“Fund GP” is defined in the Preamble hereto.

 

“Fund Partner” or “Fund Partners” is defined in the Preamble hereto.

 

“General Partner” or “General Partners” is defined in the Preamble hereto. The
Partnership shall have no more than two (2) General Partners.

 

“Gross Collected Rents”, for any period in question and for any Qualified
Property, shall mean all of the following without duplication (i) the base rents
and escalations of base rents, (ii) percentage rents and other rents, (iii)
lease termination fees, (iv) common area maintenance costs (including capital
items), real estate taxes, insurance premiums and loss reserves, and other fees,
costs and expenses passed through to, and paid by, tenants as additional rent or
pass-through expenses pursuant to their leases, and (v) late fees and other
penalties paid by tenants, in each event if and to the extent actually received
by the Partnership (or an SP Subsidiary) from the tenants of such Qualified
Property during such period. The term “Gross Collected Rents” specifically
excludes security deposits and other deposits unless and until such deposits are
applied as rental income, rents paid more than thirty (30) days in advance of
the due date until the month in which such rents become due, rent refunds, and
interest income.

 

8



--------------------------------------------------------------------------------

“Indemnified Party” is defined in Section 3.13(a) hereof.

 

“Initial Capital Contribution” shall mean, with respect to each Partner, an
amount equal to the sum of (x) the amount of cash and (y) the Fair Market Value
of any property (determined as of the date such property is contributed by such
Partner and net of any liabilities secured by such property that the Partnership
is considered to assume or take subject to under Section 752 of the Code), that
has in each case been contributed to the Partnership by such Partner on or as of
the date hereof.

 

“Interest Price” is defined in Section 11.1(a) hereof.

 

“IRR” shall be determined with respect to each individual Qualified Property
separately and shall mean the discount rate, which shall be compounded monthly
and expressed as a percentage based on a 12-month period, at which the net
present value (as of the date that any Fund Partner makes or is deemed to make
each IRR Contribution to the Partnership on account of or in respect of such
Qualified Property) of the sum of all Net Cash Flow from Operations, Net Cash
from Refinancings and Net Cash from Sales derived from such Qualified Property
and allocated to such Fund Partner pursuant to Sections 7.1(a), 7.1(b),
7.1(c)(i), 7.1(c)(ii), and/or 7.1(c)(iii) of this Agreement with respect to such
IRR Contributions (and IRR Contributions deemed made by such Partner pursuant to
Section 5.1(e)(i) or 5.1(f) below), equals the amount of such IRR Contributions
(and IRR Contributions deemed made by such Partner pursuant to Section 5.1(e)(i)
or 5.1(f) below). A Fund Partner shall be deemed to have received a specified
IRR, compounded monthly, with respect to an IRR Contribution (or deemed IRR
Contribution) it made to the Partnership in respect of a Qualified Property upon
the allocation to such Fund Partner of a cumulative amount of Net Cash Flow from
Operations, Net Cash from Refinancings and/or Net Cash from Sales derived from
such Qualified Property pursuant to Sections 7.1(a), 7.1(b), 7.1(c)(i),
7.1(c)(ii), and/or 7.1(c)(iii) of this Agreement that causes (1) the net present
value of the aggregate of all such allocations to such Fund Partner in respect
of such Qualified Property pursuant to said Sections 7.1(a), 7.1(b), 7.1(c)(i),
7.1(c)(ii), and/or 7.1(c)(iii) with respect to such IRR Contribution (and/or
deemed IRR Contribution), discounted at the specified IRR, from the date of each
such allocation back to the date on which such IRR Contribution was made (or
deemed to have been made pursuant to Section 5.1(e)(i) or 5.1(f) below), reduced
by (2) the amount of such IRR Contribution, to equal zero. Attached hereto as
Exhibit B are certain examples of the calculation of IRR.

 

“IRR Contributions” shall mean all Initial Capital Contributions, Additional
Capital Contributions, Extraordinary Capital Contributions, and one-half of all
Default Contributions made by any Fund Partner to the Partnership, specifically
excluding any Partnership Overhead Contribution made by a Fund Partner unless
made as a Default Contribution.

 

“Leasing Parameters” shall mean the leasing parameters set forth on Schedule 3
attached hereto.

 

9



--------------------------------------------------------------------------------

“Leveraged NOI” shall mean, with respect to a Qualified Property and for the
period in question, the aggregate Gross Collected Rents actually received by the
Partnership (or SP Subsidiary, as the case may be) from such Qualified Property
for the period in question, minus (i) all Operating Expenses of such Qualified
Property other than Operating Expenses funded from reserves that were previously
treated as Operating Expenses when such reserves were created, and (ii) all
interest payments made on mortgage loans secured by such Qualified Property (but
excluding payments made in respect of principal under any such mortgage loans).

 

“Limited Partner” or “Limited Partners” is defined in the Preamble hereto.

 

“Lion Fund” shall mean Clarion Lion Properties Fund, LLC, a Delaware limited
liability company.

 

“Liquidating Events” is defined in Section 9.1 hereof.

 

“Liquidation” shall mean (a) when used with respect to the Partnership, the
earlier of (i) the date upon which the Partnership is terminated under Section
708(b)(1) of the Code and (ii) the date upon which the Partnership ceases to be
a going concern, and (b) when used with respect to any Partner, the earlier of
(i) the date upon which there is a Liquidation of the Partner and (ii) the date
upon which such Partner’s entire Partnership Interest is terminated other than
by transfer, assignment or other disposition to a Person other than the
Partnership.

 

“Liquidator” shall mean the Managing General Partner, unless the Managing
General Partner’s Bankruptcy, insolvency, removal, withdrawal or liquidation or
default hereunder shall have preceded the Liquidation of the Partnership, in
which case the Liquidator shall be any Person designated as such by the Other
General Partner.

 

“Losses” and “Profits” are defined in Section 6.2(b) hereof.

 

“Major Decision” is defined in Section 3.4 hereof.

 

“Management Agreement” shall mean each agreement between the Property Manager
and the Partnership or SP Subsidiary for a Qualified Property, which agreement
shall be substantially in the form attached hereto as Exhibit C.

 

“Management Fee” is defined in Section 3.10(c)(i) hereof.

 

“Managing General Partner” shall mean the Person in whom the management of the
Partnership is vested pursuant to the terms of this Agreement. Federal GP shall
be the Managing General Partner until the occurrence of one of the events
specified in Section 3.1(a) hereof.

 

10



--------------------------------------------------------------------------------

“Material Modification” shall mean a modification relating to the treatment of
Capital Accounts, distributions and/or allocations hereunder which, when
considered on a cumulative basis with the effect of all other such modifications
previously made, is likely to adversely affect the amount ultimately
distributable or paid to any Partner hereunder as determined by the independent
accountants of the Partnership.

 

“MBR&M” is defined in Section 4.8 hereof.

 

“Net Cash Flow from Operations” shall be determined separately for each
Qualified Property and, for each Qualified Property, shall mean the aggregate
gross revenues derived from the operations of such Qualified Property (excluding
sales, other dispositions or refinancings of, or other capital transactions
relating to, such Qualified Property) less the sum of any portion thereof used
(i) to pay Operating Expenses, leasing or other brokerage commissions (other
than sales or financing commissions that are netted from Net Cash from Sales or
Net Cash from Refinancings), Tenant Improvement Fees, CM Fees, capital
improvements or expenditures, tenant improvements that are not reimbursed by
tenants, tenant work allowances or replacements, leasing-related legal fees,
costs and expenses, indemnities, and other fees, costs, expenses, and payments
made in respect of such Qualified Property pursuant to this Agreement and not
deducted in the definitions of “Net Cash from Refinancings” or “Net Cash from
Sales”, (ii) to make debt payments due and payable in connection with any
financing relating to such Qualified Property that is obtained by the
Partnership or the SP Subsidiary that is the owner of such Qualified Property or
that is secured by such Qualified Property (excluding, however, amounts required
to pay Default Loans), or (iii) to establish reasonable reserves (other than
reserves that are treated and deducted as Operating Expenses pursuant to the
definition of “Operating Expenses” hereinbelow) for capital improvements,
replacements, debt payments and contingencies for such Qualified Property, as
such reserves are calculated, established and maintained by the Managing General
Partner pursuant to Section 3.11(d). “Net Cash Flow from Operations” shall be
determined on a cash (rather than an accrual) basis, and shall not be reduced by
real estate depreciation or by cost amortization, cost recovery deductions or
similar allowances, but shall be increased by an amount equal to any reduction
of reserves previously deducted from Net Cash Flow from Operations as Operating
Expenses or otherwise pursuant to clause (iii) above.

 

“Net Cash from Refinancings” shall be determined for each Qualified Property
separately and shall mean the net amount payable to the Partnership or the SP
Subsidiary that owns such Qualified Property from the financing or refinancing
of such Qualified Property, as set forth on the settlement statement for the
financing or refinancing (which settlement statement shall include the deduction
of amounts required to retire existing indebtedness) that is approved by the
Partnership less (a) any and all reserves required in connection with such
financing or refinancing by the lender(s) providing the financing or refinancing
(to the extent not reflected on the settlement statement described above),
provided that at such time, if any, as any portion of the reserves is released
to the Partnership or SP Subsidiary that owns such Qualified Property, and the
reserves released

 

11



--------------------------------------------------------------------------------

do not constitute reimbursement of Permitted Expenses previously paid by the
Partnership or such SP Subsidiary and are not required to be used to pay such
Permitted Expenses, such reserves so released shall be treated as Net Cash from
Refinancings, (b) nonrefundable fees paid to the lender, brokerage commissions,
finder’s fees and similar compensation paid to third-parties, all closing,
transaction and other costs incurred and paid by the Partnership or such SP
Subsidiary in connection with such financing or refinancing, including, without
limitation, Financing Fees and attorneys’ and consultants’ fees, costs and
expenses, in each event only to the extent not reflected on the settlement
statement described above, and (c) if and to the extent not set forth on the
settlement statement described above, the amount applied to retire any existing
debt outstanding against such Qualified Property or otherwise paid from the
proceeds of such refinancing.

 

“Net Cash from Sales” shall be determined for each Qualified Property separately
and shall mean the gross cash proceeds derived from the sale or other
disposition (including casualty and condemnation) of such Qualified Property or
other capital transaction relating to such Qualified Property less (a) any
Disposition Fees, all brokerage commissions (if any) paid to Third Parties, all
closing, transaction and other costs incurred and paid by the Partnership or the
SP Subsidiary that owns such Qualified Property in connection with such sale or
other disposition (including casualty and condemnation); (b) all amounts
provided to the purchaser of such Qualified Property as a credit or credits
against the contractual purchase price of such Qualified Property (excluding
credits and adjustments given or made for income or expense prorations, which
adjustments shall be included in the calculation of Net Cash Flow from
Operations for such Qualified Property); (c) the net amount required to retire
any debt outstanding against such Qualified Property or the assets involved in
such capital transaction (including all costs, expenses and fees incurred in
connection therewith, but only if and to the extent that such costs, expenses
and fees are not already deducted pursuant to clause (a) above); (d) solely in
the case of casualty or condemnation, all proceeds applied to rebuild, repair or
restore all or any portion of such Qualified Property; and (e) any amounts
required to fund any reserves to be used for the liabilities arising as a result
of or subsequent to the sale of such Qualified Property, or as a result of or
subsequent to consummation of such capital transaction, up to the levels agreed
to by the General Partners, unless and until such reserves are distributed to
the Partners (in which event the distributed reserves will be treated as Net
Cash from Sales). Upon the sale or total disposition of a Qualified Property, or
the occurrence of any casualty or condemnation of a Qualified Property resulting
in a total loss of the Qualified Property, all unapplied reserves originally
funded pursuant to the definition of “Net Cash Flow from Operations” for such
Qualified Property shall be distributed to the Partners, and Net Cash from Sales
shall be increased by all such distributed reserve amounts. “Net Cash from
Sales” shall include all principal and interest payments made with respect to
any note or other obligation received by the Partnership in connection with the
sale or other disposition of the subject Qualified Property or consummation of
any such capital transaction.

 

“Non-Amending General Partner” is defined in Section 3.5(c) hereof.

 

12



--------------------------------------------------------------------------------

“Non-Defaulting Partner” is defined in Section 5.1(e) hereof.

 

“Nonrecourse Liability” shall mean any Partnership liability (or portion
thereof) the Economic Risk of Loss of which is not borne by any Partner or any
party related to any Partner, as such related party is described in the
applicable Regulations under Code Section 752.

 

“Offer Notice” is defined in Section 11.1(a) hereof.

 

“Offer Price” is defined in Section 11.1(a) hereof.

 

“Offered Agreement” is defined in Section 11.1(a) hereof.

 

“Offering General Partner” is defined in Section 11.1(a) hereof.

 

“Operating Expenses” shall mean, with respect to each Qualified Property, (i)
salaries, benefits, fees, costs and expenses attributable to the individual
property manager and other personnel of Property Manager responsible for
services relating to the day-to-day management, operation, maintenance, and
repair of such Qualified Property, whether or not any such Person is employed by
any Affiliate of the Managing General Partner, but only to the extent actually
payable by the Partnership or SP Subsidiary pursuant to the Management Agreement
for such Qualified Property, (ii) real estate taxes, insurance premiums and loss
reserves, utility charges, snow removal costs, rent collection and lease
enforcement costs, marketing and advertising fees and costs, Management Fees,
maintenance expenses, costs of repairs and replacements (which, under generally
accepted accounting principles consistently applied, may be expensed during the
period when made), and other management fees, costs and expenses incurred in
connection with the ownership, leasing, operation, repair and maintenance of
such Qualified Property, (iii) property-level professional fees, costs and
expenses, including accounting and non-leasing-related legal fees, costs and
expenses (but excluding legal fees, costs and expenses incurred in connection
with any sale, financing or other capital transaction relating to such Qualified
Property), (iv) any and all amounts reserved by the Partnership or SP Subsidiary
to pay future Operating Expenses incurred in connection with such Qualified
Property other than amounts reserved from proceeds of a financing or refinancing
(as described in the definition of “Net Cash from Refinancings”), and (v) any
and all other reasonable and customary operating costs and expenses incurred and
actually paid to Third Parties retained in connection with the ownership,
leasing, operation, repair and maintenance of such Qualified Property. Operating
Expenses for a Qualified Property shall not include Partnership Overhead
Expenses, amounts payable pursuant to Default Loans, tenant improvement fees,
costs and expenses, leasing-related commissions, leasing-related legal fees,
costs and expenses, capital improvement fees, costs and expenses that are, under
generally accepted accounting principles consistently applied, not expensed but
capitalized over the useful life of the improvement, tenant work allowances,
Tenant Improvement Fees, CM Fees, non-refundable fees, closing costs and other
expenses incurred in connection with any sale, financing or refinancing or other
capital

 

13



--------------------------------------------------------------------------------

transaction relating to such Qualified Property, and any fees, costs or expenses
described in clauses (i) through (v) of this definition above that are paid from
any reserve funded from the proceeds of any financing or refinancing of such
Qualified Property and excluded from Net Cash from Refinancings pursuant to the
definition of “Net Cash from Refinancings”.

 

“Other General Partner” shall mean the General Partner (if any) who is not the
Managing General Partner. Initially, the Other General Partner shall be the Fund
GP.

 

“Other Partners” in respect of any or all of the Federal Partners shall mean the
Fund Partners and in respect of any or all of the Fund Partners shall mean the
Federal Partners.

 

“Partner” or “Partners” is defined in the Preamble hereto.

 

“Partner Nonrecourse Debt” shall have the meaning set forth in Regulations
Section 1.704-2(b)(4).

 

“Partner Nonrecourse Debt Minimum Gain” shall have the meaning set forth in
Regulations Section 1.704-2(i)(2).

 

“Partner Nonrecourse Deductions” is defined in Section 6.3(d) hereof.

 

“Partnership” is defined in the Preamble hereto.

 

“Partnership Interest” shall mean, with respect to each Partner, a Partner’s
entire right, title and interest in, to and against the Partnership (including,
without limitation, such Partner’s management, approval and/or consent rights
and economic rights hereunder).

 

“Partnership Minimum Gain” shall have the meaning set forth in Section
1.704-2(b)(2) and (d) of the Regulations.

 

“Partnership Overhead Contributions” is defined in Section 5.1(d) hereof.

 

“Partnership Overhead Expenses” shall mean, for any period in question, the
aggregate fees, costs and expenses incurred in connection with the operation of
the Partnership and/or the Partnership’s business other than (i) any fees, costs
and expenses that are incurred directly in connection with (or can be allocated
to) any particular Qualified Property that is owned directly or indirectly by
the Partnership (such as Operating Expenses, capital expenditures,
leasing-related fees, costs and expenses [including professional fees, costs and
expenses], etc.) (collectively, “Property-Related Overhead Expenses”) and (ii)
any legal fees, costs or expenses for any single dispute or

 

14



--------------------------------------------------------------------------------

other matter (other than Acquisition Activities) incurred in connection with the
Partnership’s business or affairs (including, without limitation, fees, costs
and expenses of arbitration or litigation, including expert witness fees and
costs) that cannot be allocated to one or more particular Qualified
Property(ies) and that exceed Five Hundred Thousand Dollars ($500,000) in the
aggregate (including, without limitation, the portion of the legal fees up to
$500,000) (“Excluded Overhead Expenses”). All Property-Related Overhead Expenses
will be allocated to such Qualified Property or Qualified Properties for which
such Property-Related Overhead Expenses were incurred, and all Excluded Overhead
Expenses will be allocated, in their entirety, among all Qualified Properties
owned by the SP Subsidiaries at the time that the legal fees first commenced to
accrue, pro rata based upon the total Initial Capital Contributions or
Additional Capital Contributions, as the case may be, made by the Partners in
connection with the acquisitions of such Qualified Properties. Partnership
Overhead Expenses include, without limitation, (a) all filing fees and formation
charges or taxes payable in connection with the formation, operation and/or
existence of the Partnership, (b) audit, tax reporting, government and other
regulatory filing and reporting fees, costs and expenses (except to the extent
any such fees, costs and expenses are specific to a particular SP Subsidiary or
Qualified Property, in which event such fees, costs and expenses shall be
treated as Operating Expenses of that Qualified Property), and (c) fees, costs
and expenses incurred in connection with the Partnership’s consideration of any
Proposed Qualified Property and other Acquisition Activities, but only if and to
the extent that such Proposed Qualified Property is not purchased by the
Partnership and no Partner is obligated to pay such fees, costs or expenses
pursuant to any term or provision of this Agreement (including Sections 3.6(c)
and/or 3.6(f)).

 

“Percentage Interest” shall mean the entire undivided percentage interest in the
Partnership of any Partner at any particular time, (a) expressed as a percentage
rounded to the nearest one one-thousandth percent (0.001%), (b) determined at
such time by dividing the total Capital Contributions and deemed Capital
Contributions (in the case of any Default Contributions) made to the Partnership
by such Partner by the total Capital Contributions and deemed Capital
Contributions (in the case of any Default Contributions) made to the Partnership
by all Partners, and (c) as may be adjusted from time to time in accordance with
the terms hereof. The Percentage Interest of each Partner as of the date hereof
shall be as described on Schedule 2 hereto.

 

“Permitted Expenses” shall mean, for each Qualified Property for each annual
period covered by an Annual Plan (and to the extent within, and not in excess
of, a budget line item of such Annual Plan), (i) Operating Expenses, and (ii)
other payments, fees, costs and expenses taken into account in connection with
the determination of Net Cash Flow from Operations (as set forth in the
definition of “Net Cash Flow from Operations” herein), plus, with respect to
each budget line item in the Annual Budget portion of such Annual Plan relating
to any of the foregoing items (i) and (ii) above (other than those set forth in
the immediately following sentence), but subject to the penultimate sentence of
this definition below, the greater of (x) five percent (5%) of each such budget
line item or (y) Twenty Thousand Dollars ($20,000.00) in any fiscal year for a
particular

 

15



--------------------------------------------------------------------------------

Qualified Property. Permitted Expenses shall also mean (a) all reasonable and
customary costs and expenses of Third Parties retained in connection with the
Acquisition Activities as provided in (and subject to) Section 3.6(f) hereof,
(b) all reasonable costs or expenses incurred in implementing a Major Decision
agreed to by the General Partners as provided in Section 3.4 hereof and not
otherwise already included in an Annual Plan, (c) any and all real estate taxes
and insurance premiums payable in connection with (or allocated to) the
Qualified Property and snow removal costs and expenses (if such costs and
expenses are included within the Annual Plan for the Qualified Property) that
exceed the “per budget line item” threshold established in the immediately
preceding sentence, and (d) all costs and expenses incurred in connection with
capital improvements and replacements, including, without limitation, the
related CM Fee (if applicable), that exceed the “per budget line item” threshold
established in the immediately preceding sentence but do not exceed, in the
aggregate, 10% of the amount included in the Annual Budget for such costs and
expenses. Notwithstanding anything to the contrary stated or implied in this
definition, in no event shall the term “Permitted Expenses” include or mean,
without the prior unanimous written consent of the General Partners, any Expense
Overruns (defined immediately below) that, when added to all other Expense
Overruns previously incurred or reserved during any fiscal year, exceed Fifty
Thousand Dollars ($50,000). As used hereinabove, the term “Expense Overruns”
shall mean any fees, costs, expenses, or other amounts that are incurred in
connection with (or relate to) a particular Qualified Property (including,
without limitation, any fees, costs and expenses described in the first sentence
of this definition [items (i) and (ii)] but excluding the fees, costs and
expenses described in clauses (a) through (d) of this definition immediately
above) that are either not included in any budget line item in the Annual Plan
for such Qualified Property or that exceed the budget line item in the Annual
Budget portion of the Annual Plan for such Qualified Property relating to such
fee, cost, expense or other amount.

 

“Person” shall mean any individual, trust (including a business trust),
unincorporated association, corporation, limited liability company, joint stock
company, general partnership, limited partnership, joint venture, governmental
authority or other entity.

 

“Physical Inspection Report” shall mean a report prepared by a qualified
independent third party engineer, architect or other real estate inspector
selected by the Managing General Partner and reasonably acceptable to the Other
General Partner concerning the physical condition of any Proposed Qualified
Property.

 

“Plan Amendment” is defined in Section 3.5(c).

 

“Plan Asset Regulation” shall mean U.S. Department of Labor Regulations found at
29 C.F.R. 2510.3-101.

 

“Preliminary Proposal Materials” is defined in Section 3.6(b) hereof.

 

“Profits” and “Losses” are defined in Section 6.2(b) hereof.

 

16



--------------------------------------------------------------------------------

“Promote Account” shall mean a memorandum account maintained by the Partnership
for each Promoted Limited Partner for each Qualified Property separately for the
purpose of making distributions to the Partners pursuant to Section 7.1(a)(i),
Section 7.1(b)(i) and Section 7.1(c)(i) below. The initial balance of a Promoted
Limited Partner’s Promote Account for a particular Qualified Property shall be
zero. The balance of a Promoted Limited Partner’s Promote Account shall be
increased from time to time, on a quarterly basis as of the end of each fiscal
quarter of the Partnership, by the amount of any Estimated Promote Amount or
Promote Amount, as the case may be, payable to the Promoted Limited Partner with
respect to such Qualified Property for such fiscal quarter. The balance of a
Promoted Limited Partner’s Promote Account shall be reduced from time to time by
(i) any adjustments made to any Promote Amount at the end of any fiscal year or
upon the dissolution of the Partnership or sale or other disposition of the
entire Qualified Property pursuant to the definition of “Promote Amount” below
and (ii) the amount of any distributions of Net Cash Flow from Operations, Net
Cash from Refinancings and Net Cash from Sales derived from such Qualified
Property, distributed to the Promoted Limited Partner, and applied toward the
reduction of such Promoted Limited Partner’s Promote Account pursuant to
Sections 7.1(a)(i), 7.1(b)(i) and/or 7.1(c)(i) below. Notwithstanding anything
to the contrary stated or implied in this Agreement, the Promote Amount shall
cease to accrue, and a Promoted Limited Partner shall not have any right to any
further accrual of any Promote Amount, (i) in the case of Federal or any
Affiliate of Federal as a Promoted Limited Partner, upon and following the
removal or resignation of Federal GP or any other Approved Federal Party as the
Managing General Partner (unless an Approved Federal Party is concurrently
substituted as Managing General Partner), and (ii) in the case of the Fund or
any Affiliate of the Fund as a Promoted Limited Partner, upon and following the
removal or resignation of Fund GP or any other Approved Fund Party as the
Managing General Partner (unless an Approved Fund Party is concurrently
substituted as Managing General Partner).

 

“Promote Amount” shall be calculated separately for each Qualified Property and
shall mean, with respect to a particular Qualified Property for any fiscal year,
an amount equal to the product of (i) twenty percent (20%) multiplied by (ii) an
amount equal to the excess, if any, of (x) the aggregate Leveraged NOI of such
Qualified Property for such fiscal year over (y) an amount equal to the product
of 8.75% multiplied by the sum of (A) the weighted average of the aggregate
outstanding balances of the Capital Contributions Accounts of the Partners with
respect to such Qualified Property during such fiscal year plus (B) the
aggregate capital expenditures actually funded or reserved for such Qualified
Property pursuant to the initial Annual Plan adopted by the General Partners for
such Qualified Property at the time of such Qualified Property’s acquisition or
contribution and not paid with Capital Contributions (the “Initial Capital
Reserves”). The Promote Amount shall accrue and be credited to a Promoted
Limited Partner’s Promote Account quarterly as provided hereinbelow. At the end
of each of the first three (3) fiscal quarters of a fiscal year (i.e., the
quarters ending March 31, June 30 and September 30), estimates of the Promote
Amount (the “Estimated Promote Amount”) shall be credited to the Promoted
Limited Partner’s Promote Account. The Estimated

 

17



--------------------------------------------------------------------------------

Promote Amount for any of such first three fiscal quarters shall be calculated
by multiplying (1) twenty percent (20%) by (2) an amount equal to the excess of
the Leveraged NOI of such Qualified Property for such fiscal quarter over an
amount equal to the product of 2.1875% multiplied by the sum of (a) the weighted
average of the aggregate outstanding balances of the Capital Contributions
Accounts of the Partners with respect to such Qualified Property during such
fiscal quarter plus (b) the Initial Capital Reserves. The amount credited (or
debited) to the Promoted Limited Partner’s Promote Account in the last quarter
of any fiscal year or upon the date of dissolution of the Partnership or sale or
other disposition of the entire Qualified Property, whichever occurs first,
shall equal the difference (whether positive or negative) between the Promote
Amount for such fiscal year and the aggregate Estimated Promote Amounts credited
to such Promoted Limited Partner’s Promote Account for the previous fiscal
quarters of such fiscal year. If, at the end of a fiscal year or upon the date
of dissolution of the Partnership or sale or other disposition of the entire
Qualified Property, the aggregate Estimated Promote Amounts previously credited
to the Promoted Limited Partner’s Promote Account for such fiscal year and
distributed to the Promoted Limited Partner exceed the Promote Amount for such
fiscal year, then such Promoted Limited Partner shall refund to the Partnership,
in immediately available funds, the difference. Any refund payable to the
Partnership pursuant to the preceding sentence shall be treated as Net Cash from
Operations and distributed to the Partners pursuant to Section 7.1(a)(ii);
provided that, if such refund is payable following the dissolution of the
Partnership or sale or other disposition of the entire Qualified Property, then
the refund will be treated as Net Proceeds from Sales and will be distributed to
the Partners pursuant to Sections 7.1(c)(ii) through 7.1(c)(v). The Promote
Amount for any fiscal year shall be determined by the Managing General Partner
concurrently with the delivery of the Annual Reports required pursuant to
Section 4.3, and by the Sales Proceeds Distribution Date with respect to the
dissolution of the Partnership or the sale or other disposition of an entire
Qualified Property. Notwithstanding anything to the contrary stated or implied
in this Agreement, the Promote Amount shall cease to accrue for the benefit of a
Promoted Limited Partner, and the Promoted Limited Partner shall have no right
to any further accrual of the Promote Amount, upon and following (A) in the case
of Federal or any Approved Federal Party as a Promoted Limited Partner, the
removal or resignation of Federal GP or any other Approved Federal Party as the
Managing General Partner (unless another Approved Federal Party is concurrently
substituted as Managing General Partner), and (B) in the case of the Fund or any
Approved Fund Party as a Promoted Limited Partner, the removal or resignation of
Fund GP or any other Approved Fund Party as the Managing General Partner (unless
another Approved Fund Party is concurrently substituted as Managing General
Partner).

 

“Promoted Limited Partner” shall mean, at any particular time, (i) so long as
Federal GP or any Approved Federal Party is the Managing General Partner,
Federal and/or any other Approved Federal Party who is then a Limited Partner of
the Partnership, and (ii) if Fund GP or any Approved Fund Party is at any time
the Managing General Partner, then so long as Fund GP or any other Approved Fund
Party is Managing General Partner, the Fund and/or any other Approved Fund Party
who is then a Limited Partner of the Partnership.

 

18



--------------------------------------------------------------------------------

“Property Manager” shall mean the Person who is retained by an SP Subsidiary
pursuant to a Management Agreement to manage one or more Qualified Properties,
who will be, initially, Federal or another Affiliate of Federal.

 

“Proposed Plan” is defined in Section 3.5(a) hereof.

 

“Proposed Qualified Property” is defined in Section 3.6(a) hereof.

 

“Qualified Property” or “Qualified Properties” shall mean each parcel of real
property acquired by an SP Subsidiary as provided in Section 3.6 hereof,
together with all buildings, structures and improvements located thereon,
fixtures contained therein, appurtenances thereto and all personal property
owned in connection therewith.

 

“Refinancing Proceeds Distribution Date” is defined in Section 7.1(b) hereof.

 

“REIT is defined in Section 2.4 hereof.

 

“REIT Regulations” is defined in Section 2.4 hereof.

 

“Regulations” shall mean the income tax regulations promulgated under the Code,
whether temporary, proposed or finalized, as such regulations may be amended
from time to time (including corresponding provisions of future regulations).

 

“Regulatory Allocations” is defined in Section 6.3(f) hereof.

 

“Related Partner” shall mean, (i) with respect to Federal GP, Federal and any
other Affiliate of Federal who is a Partner, and (ii) with respect to Fund GP,
Fund and any other Affiliate of Fund who is a Partner.

 

“Removal Notice” is defined in Section 8.3(a) hereof.

 

“Responding General Partner” is defined in Section 11.1(a) hereof.

 

“Response Notice” is defined in Section 11.1(a) hereof.

 

“Rights Trigger Date” shall mean the earlier of (x) the date that Federal GP or
any other Approved Federal Party is removed as the Managing General Partner for
Cause pursuant to Section 8.3 of this Agreement or any other applicable term or
provision of this Agreement and (y) the third (3rd) anniversary of the date of
this Agreement.

 

“Sales Proceeds Distribution Date” is defined in Section 7.1(c) hereof.

 

19



--------------------------------------------------------------------------------

“Section 704(c) Property” shall mean (i) each item of property to which Section
704(c) of the Code or Section 1.704-3(a)(3) of the Regulations applies that is
contributed to the Partnership, and (ii) any property owned by the Partnership
which is governed by the principles of Section 704(c) of the Code, as
contemplated by Section 1.704-1(b)(4)(i) and other analogous provisions of the
Regulations.

 

“Shares” shall mean the common shares of beneficial interest, par value $.01 per
share, of Federal.

 

“Shaw Pittman” is defined in Section 4.8 hereof.

 

“Significant Litigation” means any litigation, arbitration, mediation and/or
similar dispute resolution matters and/or proceedings pertaining to a particular
dispute or series of related disputes that either General Partner reasonably
estimates will cost the Partnership and/or any SP Subsidiaries aggregate legal
fees, costs and expenses in excess of Five Hundred Thousand Dollars ($500,000).

 

“Small Shop Tenant” shall mean a tenant of any Qualified Property who does not
lease in excess of fifteen thousand (15,000) rentable square feet at such
Qualified Property in the aggregate.

 

“SP Subsidiary” shall mean (i) a limited partnership which shall be wholly-owned
(directly or indirectly) by the Partnership, the purpose of which is limited to
acquiring, financing, holding for investment, preserving, managing, operating,
improving, leasing, selling, exchanging, transferring and otherwise using or
disposing of a Qualified Property or Qualified Properties and (ii) a limited
liability company, wholly-owned by the Partnership, the purpose of which is
limited to serving as the general partner of a limited partnership satisfying
the conditions of clause (i) of this definition. Except as otherwise provided in
Section 3.4(iv) of this Agreement, the limited partnership agreement for each SP
Subsidiary that is a limited partnership shall be substantially in the form of
Exhibit D-1 attached hereto, and the limited liability company agreement for
each SP Subsidiary that is a limited liability company shall be substantially in
the form of Exhibit D-2 attached hereto.

 

“Tax Depreciation” shall mean, with respect to any property owned by the
Partnership, depreciation, accelerated cost recovery, or modified cost recovery,
and any other amortization or deduction allowed or allowable for federal, state
or local income tax purposes.

 

“Tax Matters Partner” is defined in Section 6.5 hereof.

 

“Tenant Improvement Fee” is defined in Section 3.10(c)(ii) hereof.

 

20



--------------------------------------------------------------------------------

“Third Parties” shall mean consultants, engineers, environmental consultants,
accountants, attorneys, contractors and subcontractors, brokers or managers, but
excluding any Affiliate of the Managing General Partner.

 

ARTICLE II

FORMATION, DURATION AND PURPOSES

 

Section 2.1 Formation. Pursuant to the Delaware Revised Uniform Limited
Partnership Act, codified in the Delaware Code Annotated, Title 6, Sections
17-101 to 17-1111, as the same may be amended from time to time (the “Act”), the
Partners agree to form and hereby form the Partnership by entering into this
Agreement. The Partners hereby acknowledge that a certificate of limited
partnership has been executed and filed in the office of the Delaware Secretary
of State on or before the date hereof. The execution and filing of such
certificate of limited partnership with the Delaware Secretary of State is
hereby authorized, ratified and approved by the Partners. The rights,
liabilities and obligations of any Partner with respect to the Partnership shall
be determined in accordance with the Act and this Agreement. To the extent
anything contained in this Agreement modifies, supplements or otherwise affects
any such right, liability, or obligation arising under the Act, this Agreement
shall supercede the Act to the extent not restricted thereby.

 

Section 2.2 Name; Registered Agent and Registered Office. The name of the
Partnership and the name under which the business of the Partnership shall be
conducted shall be “Federal/Lion Venture LP”. The registered agent of the
Partnership shall be Corporation Services Company, and the registered office of
the Partnership shall be at 2711 Centerville Road, Suite 400, Wilmington,
Delaware 19808. The Managing General Partner may select another such registered
agent or registered office from time to time upon ten (10) Business Days prior
written notice thereof to, and the consent of, the Other General Partner.

 

Section 2.3 Principal Office. The principal place of business and office of the
Partnership shall be located at 1626 East Jefferson Street, Rockville, Maryland
20852-4041, or at such other place as the Managing General Partner may determine
from time to time. The business of the Partnership may also be conducted at such
additional place or places as the Managing General Partner may determine.

 

Section 2.4 Purposes and Business. The business of the Partnership is to,
directly or indirectly through SP Subsidiaries, acquire, finance, refinance,
hold for investment, preserve, manage, operate, improve, lease, sell, exchange,
transfer and otherwise use or dispose of the Qualified Properties as may be
acquired by the Partnership or any SP Subsidiary from time to time pursuant to
the terms hereof, which Qualified Properties may be, subject to the Acquisition
Parameters, located anywhere in the United States and shall not be used
primarily for agricultural, horticultural, ranch, or mining purposes. In
connection therewith and without limiting the foregoing, the Partnership shall
have the power to dispose of the Qualified Properties in accordance

 

21



--------------------------------------------------------------------------------

with the terms of this Agreement and to engage in any and all activities related
or incidental thereto, all for the benefit of the Partners. The Partners
acknowledge that it is their mutual intention to structure the Partnership and
its revenues from the operation of the Qualified Properties so as to eliminate
or minimize in the case of Federal and Clarion REIT, any additional taxes under
Section 857 or Section 4981 of the Code (collectively, the “REIT Regulations”)
or related issues which might adversely affect the ability of Federal or Clarion
REIT to maintain qualification as a real estate investment trust (“REIT”) under
Section 856 of the Code.

 

Section 2.5 Term. The term of the Partnership shall commence on the date of this
Agreement and shall continue in full force and effect until fifteen (15) years
from the date hereof, unless sooner terminated pursuant to the terms hereof or
extended pursuant to the written agreement of the General Partners. No Partner
may withdraw from the Partnership without the prior consent of the General
Partners, other than as expressly provided in this Agreement.

 

Section 2.6 Other Qualifications. The Partnership shall file or record such
documents and take such other actions under the laws of any jurisdiction in
which the Partnership does business as are necessary or desirable to permit the
Partnership to do business in any such jurisdiction and to promote the
limitation of liability for the Partners in any such jurisdiction.

 

Section 2.7 Limitation on the Rights of Partners. Except as otherwise
specifically provided in this Agreement, (a) no Partner shall have the right to
withdraw or retire from, or reduce its contribution to the capital of, the
Partnership; (b) no Partner shall have the right to demand or receive property
other than cash in return for its Capital Contributions; and (c) no Partner
shall have priority over any other Partner either as to the return of its
Capital Contribution or as to profits or distributions.

 

ARTICLE III

MANAGEMENT RIGHTS, DUTIES, AND POWERS

OF THE MANAGING GENERAL PARTNER; TRANSACTIONS INVOLVING

PARTNERS

 

Section 3.1 Management.

 

(a) Management by the Managing General Partner. Federal GP (or another Approved
Federal Party who is a General Partner) shall be the Managing General Partner
until (x) Federal GP or any Approved Federal Party who is then Managing General
Partner resigns as the Managing General Partner without concurrently appointing
an Approved Federal Party (who has been admitted as a General Partner of the
Partnership) to succeed it, or (y) Federal GP (or any other Approved Federal
Party who is then the Managing General Partner in accordance with this
Agreement) is removed as the Managing General Partner as provided in Article
VIII hereof. If Federal GP or any Approved Federal Party who is then the

 

22



--------------------------------------------------------------------------------

Managing General Partner resigns as Managing General Partner without
concurrently appointing an Approved Federal Party (who has been admitted as a
General Partner of the Partnership) to succeed it, then the Other General
Partner may, in its discretion, designate a substitute Managing General Partner
(which substitute Managing General Partner may be such Other General Partner).
The Managing General Partner shall manage the investments, business and
day-to-day affairs of the Partnership and shall be responsible for acquisitions
and dispositions of Qualified Properties, subject, however, to the provisions of
Section 3.4 hereof with respect to Major Decisions, of Section 3.6 and Section
3.7 hereof with respect to the acquisition or sale of Qualified Properties, and
any other provisions of this Agreement establishing restrictions, limitations or
requirements on the investments, business and day-to-day affairs of the
Partnership. The Managing General Partner shall manage the investments, business
and day-to-day affairs of the Partnership in accordance with the Annual Plan
adopted pursuant to (and in accordance with) Sections 3.4 and 3.5 hereof. Any
action taken by the Managing General Partner in accordance with the terms of
this Agreement shall constitute the act of and serve to bind the Partnership.

 

(b) Delegation to the Property Manager. The Managing General Partner shall have
the right to retain the Property Manager and delegate (pursuant to Section
3.1(a) above) to the Property Manager any of the following duties and
responsibilities with respect to any Qualified Property or Proposed Qualified
Property: the management of such Qualified Property and the performance of the
tasks necessary for the evaluation of any Proposed Qualified Property and the
acquisition of any Approved Qualified Property as contemplated in Section 3.6
hereof. The Property Manager shall be qualified to do business in all
jurisdictions in which the Partnership does business or owns properties if such
qualification is required, and if the Property Manager can be qualified by law
in such jurisdiction. If Federal GP in its capacity as Managing General Partner
elects to retain the Property Manager with respect to any Qualified Property or
Proposed Qualified Property, the Partnership and the Property Manager shall
enter into a Management Agreement substantially in the form attached hereto as
Exhibit C and made a part hereof. The Managing General Partner may replace the
Property Manager at a particular Qualified Property or Proposed Qualified
Property in accordance with the Management Agreement for that Qualified Property
or Proposed Qualified Property; provided that, in addition to any requirements
set forth in the Management Agreement, for so long as the Managing General
Partner is an Affiliate of the Property Manager for a particular Qualified
Property or Proposed Qualified Property, as a condition to the replacement of
such Property Manager, (x) the Other General Partner (and, if Fund GP is the
Other General Partner, the Advisor) shall have received written notice of such
replacement, (y) the Other General Partner shall have approved, in writing, the
replacement Property Manager, and (z) the replacement Property Manager shall
have entered into an agreement substantially in the form attached hereto as
Exhibit C. Any property

 

23



--------------------------------------------------------------------------------

management or operating agreement between the Partnership (or any SP Subsidiary)
and any Property Manager that is not substantially in the form attached hereto
as Exhibit C must be reasonably acceptable to all General Partners. The Property
Manager, in its capacity as such, shall have no interest in or rights under this
Agreement, shall not be admitted as a substitute for any Partner and shall not
have any of the rights of a Partner under the Act or this Agreement. The
Property Manager, in its capacity as such, also shall have no interest in or
rights relating to the Partnership or any Qualified Property or Proposed
Qualified Property, except as provided in the Management Agreement relating to
such Qualified Property or Proposed Qualified Property. The Property Manager may
be authorized to perform such tasks of the Managing General Partner specified in
Section 3.3 hereof as the Managing General Partner reasonably deems necessary or
appropriate in connection with the management of the Qualified Properties, the
evaluation of Proposed Qualified Properties or the acquisition of Approved
Qualified Properties, but in all cases in accordance with (and subject to) the
Annual Plan and the requirements of Section 3.4, Section 3.6 and Section 3.7
hereof and any other provisions of this Agreement establishing restrictions,
limitations or requirements on the investments, business and day-to-day affairs
of the Partnership. The Property Manager shall not have the authority to execute
or deliver documents on behalf of the Partnership or to bind the Partnership,
except as expressly set forth in the Management Agreement between the
Partnership (or SP Subsidiary, as the case may be) and the Property Manager.
Notwithstanding anything to the contrary contained in Section 3.3 hereof, the
Property Manager shall not have any authority to borrow or draw down funds or
finance or refinance any part of any purchase price or incur indebtedness
secured by any Qualified Property or any unsecured indebtedness. Any delegation
to the Property Manager provided in this Section 3.1(b) shall be supervised by
the Managing General Partner and such delegation shall not relieve such Managing
General Partner of any of its obligations hereunder as “Managing General
Partner”.

 

(c) Right to Rely on Authority of the Managing General Partner. Any action taken
by the Managing General Partner, acting on behalf of the Partnership pursuant to
the authority conferred thereon in this Agreement, shall be binding on the
Partnership.

 

(d) No Management by the Other Partners. The Other General Partner shall have
the authority to approve Major Decisions. The Other General Partner shall also
have the authority to consent to certain acts of the Managing General Partner,
the Property Manager and the Partnership, in each case as and to the extent
provided in this Agreement. Neither the Other General Partner nor any of the
Limited Partners shall participate in the control of the business of the
Partnership or transact any business for the Partnership or have the power to
sign documents for or otherwise bind the Partnership and none of such Other
General

 

24



--------------------------------------------------------------------------------

Partner or Limited Partners shall perform nor have the authority to perform any
act, thing or deed in the name of or on behalf of the Managing General Partner,
the Property Manager or the Partnership (provided, however, that the Other
General Partner shall have the right to appoint a replacement Managing General
Partner pursuant to Section 8.3(a) and to exercise certain rights on behalf of
the Partnership pursuant to Section 3.1(e)). The Other General Partner and
Limited Partners may give any consents, approvals or other authorizations
described in this Agreement without being deemed to have participated in the
control of the Partnership.

 

(e) Other Partner’s Right to Enforce Partnership Rights Against Affiliates of
Managing General Partner. Notwithstanding anything herein to the contrary, if
the Managing General Partner has failed to enforce any of the Partnership’s
rights against any Affiliate of the Managing General Partner that has defaulted
on any obligation owed to the Partnership or an SP Subsidiary at law or in
equity, under this Agreement or under any agreement between the Partnership and
any such Affiliate of the Managing General Partner, the Other General Partner
shall be entitled to exercise, on behalf of the Partnership and at the expense
of the Partnership (either in the Partnership’s own capacity or as general
partner of the Partnership), the Partnership’s or SP Subsidiary’s rights and
obligations arising at law or in equity or under such agreements, as the case
may be, all without the consent or approval of the Managing General Partner;
provided, that such Other General Partner shall not have the right to terminate
such agreements or any rights of the Affiliate of the Managing General Partner
under such agreements without Cause without the consent of the Managing General
Partner.

 

Section 3.2 Meetings of the General Partners

 

(a) Meetings of the General Partners. The General Partners of the Partnership
may hold meetings, both regular and special, within or outside the State of
Delaware. Regular meetings of the General Partners shall be held telephonically
once per month at such time and at such place as shall from time to time be
reasonably determined by the Managing General Partner subject to consent by the
Other General Partner. Regular or special meetings of the General Partners may
be called by any General Partner on not less than ten (10) Business Day’s
written notice to the Other General Partner. The Advisor may attend meetings of
the General Partners but shall not vote on behalf of Fund GP. Except as
otherwise provided by the Act, the Limited Partners shall not be entitled to
vote on any Partnership matter. The meetings of the General Partners in November
and December of each fiscal year shall include the finalization and, to the
extent approval is required by this Agreement, approval of the Annual Plan for
the next fiscal year. In addition, at least two (2) of the regular monthly
meetings of the General Partners during each fiscal year, which two (2) meetings
shall be held at least four (4) months apart, shall reaffirm or modify, as the
General Partners may agree in their sole discretion, the Acquisition Parameters.

 

25



--------------------------------------------------------------------------------

(b) Acts of the General Partners. Both General Partners must be present at any
meeting of the Partners, and all acts requiring the approval of both of the
General Partners must be approved unanimously by the General Partners. Each
General Partner present at a meeting and entitled to participate in such meeting
shall be entitled to one vote with respect to any action. If either General
Partner shall not be present at any meeting of the General Partners, the other
General Partner present at such meeting shall adjourn the meeting from time to
time, without notice other than announcement of the date and location of the
adjourned meeting, until both General Partners shall be present. Any action
required or permitted to be taken at any meeting of the General Partners may be
taken without a meeting if both General Partners consent thereto in writing, and
the writing or writings are filed with the minutes of such proceedings of the
General Partners.

 

(c) Electronic Communication. General Partners may participate in meetings of
the General Partners by means of telephone conference or similar communications
equipment that allows all persons participating in the meeting to hear each
other, and such participation in a meeting shall constitute presence in person
at the meeting. If all the participants are participating by telephone
conference or similar communications equipment, the meeting shall be deemed to
be held at the principal place of business of the Partnership.

 

(d) Authorized Representatives. Prior to the first annual meeting of the General
Partners and prior to the time Fund GP or Federal GP casts a vote: (i) Fund GP
shall deliver to Federal GP a list of individuals who are authorized to attend
meetings of the General Partners and cast votes on its behalf and shall update
such list from time to time to reflect any changes in authorized individuals;
and (ii) Federal GP shall deliver to Fund GP an incumbency certificate naming
all of Federal GP’s executive officers who are authorized to attend meetings and
cast votes on its behalf and shall replace such certificate from time to time
whenever there is a change in Federal GP’s executive officers who are authorized
to attend such meetings and cast votes on its behalf. Each of Federal GP’s
executive officers are authorized to attend meetings of the General Partners and
to cast votes on behalf of Federal GP. Regardless of the number of authorized
individuals who attend meetings of the General Partners, each of the Fund GP and
Federal GP shall have only one (1) vote on each matter on which the General
Partners have the right to vote and which is presented for a vote at the
meeting. Federal GP shall be entitled to rely, without investigation, on the
voting authority of each individual included on the most recent list of
authorized Fund GP representatives provided to Federal GP by the Fund GP, and
the Fund GP shall be entitled to rely, without investigation, on the voting
authority of each individual included on the

 

26



--------------------------------------------------------------------------------

most recent list of authorized Federal GP executive officer representatives in
Federal GP’s most recent incumbency certificate provided to the Fund GP by
Federal GP.

 

(e) Informational Meetings. The Managing General Partner shall hold
informational meetings with the Other General Partner (and, if the Other General
Partner is Fund GP or an Affiliate of the Fund, the Advisor) to review and
discuss the Partnership’s activities and business upon ten (10) Business Days’
prior written notice by the Other General Partner. Fund GP may, but shall not be
obligated to, attend informational meetings that are attended by the Advisor.
Such meetings shall be held at a mutually convenient time at the Rockville,
Maryland offices of Federal, unless the General Partners otherwise agree.

 

Section 3.3 Authority of the Managing General Partner. Except as otherwise
provided in this Article III, the Managing General Partner is hereby authorized
to do the following, for and in the name and on behalf of the Partnership, as
may be necessary, convenient or incidental to the implementation of the Annual
Plan or to the accomplishment of the purposes of the Partnership (provided, that
if any of the following constitutes a Major Decision that is not specifically
set forth in the approved Annual Plan, the Managing General Partner shall first
obtain the consent of the Other General Partner pursuant to Section 3.4 hereof):

 

(i) acquire by purchase, exchange or otherwise, any Proposed Qualified Property
consistent with the purposes of the Partnership, but only in accordance with
Section 3.6 hereof;

 

(ii) operate, manage and maintain each of the Qualified Properties;

 

(iii) take such action as is necessary to form, create or set up any SP
Subsidiary that has been approved by the General Partners in accordance with
Section 3.4 and Section 3.6 hereof;

 

(iv) dissolve, terminate or wind-up any SP Subsidiary, provided that any
Qualified Property held by such SP Subsidiary has been disposed of in accordance
with Section 3.7 or Section 11.1 hereof or transferred to the Partnership or any
other SP Subsidiary;

 

(v) enter into, amend, extend or renew any lease of any Qualified Property or
any part thereof or interest therein approved by the General Partners as part of
the Annual Plan (but only if and to the extent that such approval is required
hereunder) or that satisfies the Leasing Parameters;

 

(vi) initiate legal proceedings or arbitration with respect to any lease of any
Qualified Property or part thereof or interest therein; provided that, so long
as Federal GP or any Affiliate of Federal is the Managing General Partner,

 

27



--------------------------------------------------------------------------------

the prior written approval of the Other General Partner must be first obtained
unless such legal proceeding or arbitration shall have arisen in connection with
(w) any matter of an emergency nature, (x) the collection of rent or other
charges provided for in any lease of a Qualified Property or portion thereof or
interest therein, (y) the enforcement of any remedies of an SP Subsidiary under
any lease of a Qualified Property that is not an Anchor Lease, or (z) an
uninsured claim of $100,000 or less;

 

(vii) dispose of any or all of the Qualified Properties by sale, lease, exchange
or otherwise, and grant an option for the sale, lease, exchange or otherwise of
any or all the Qualified Properties, but only in accordance with Section 3.7
hereof;

 

(viii) employ and dismiss from employment any and all employees, agents,
independent contractors and, subject to Section 4.8 hereof, attorneys and
accountants for the Partnership;

 

(ix) pay all Permitted Expenses;

 

(x) execute and deliver, on behalf of the Partnership, and cause the Partnership
to perform, any and all agreements, contracts, documents, certifications and
instruments necessary or convenient in connection with the management,
maintenance and ownership of the Qualified Properties and in connection with any
other matters with respect to which the Managing General Partner has authority
to act pursuant to the Annual Plan or as set forth in this Section 3.3,
including, without limitation, causing the appropriate SP Subsidiary to execute,
deliver and perform a Management Agreement with the Property Manager, provided
that the formation of such SP Subsidiary has been approved by the General
Partners in accordance with Section 3.4 and Section 3.6 hereof and that such
Management Agreement is substantially in the form of Exhibit C hereto;

 

(xi) draw down funds as needed under any approved lines of credit or other
financing previously approved under Section 3.4 hereof;

 

(xii) finance or refinance a portion of the purchase price of any Qualified
Property and incur (and refinance) indebtedness secured by any Qualified
Property, or any portion thereof or any interest or estate therein and incur any
other secured or unsecured borrowings or other indebtedness;

 

(xiii) implement those Major Decisions that are specifically set forth in the
Annual Plan or that have been approved by the Other General Partner pursuant to
Section 3.4 below; and

 

(xiv) subject to any conditions expressly provided in this Agreement, engage in
any kind of activity and perform and carry out contracts of any kind

 

28



--------------------------------------------------------------------------------

necessary or incidental to or in connection with the accomplishment of the
purposes of the Partnership as may be lawfully carried out or performed by a
limited partnership under the laws of each state in which the Partnership is
then formed or registered or qualified to do business.

 

Section 3.4 Major Decisions. Notwithstanding anything to the contrary contained
in this Agreement, the Managing General Partner shall not take, on behalf of the
Partnership, and shall not permit the Partnership or the Property Manager to
take, any action, make any decision, expend any sum or undertake or suffer any
obligation which comes within the scope of any Major Decision, unless (a) the
Managing General Partner delivers written notice to the Other General Partner of
its desire to take, or cause the Partnership to take, any such action, make any
such decision, expend any such sum, or undertake or suffer any such obligation,
briefly describing such action, decision, expenditure, or obligation and the
Managing General Partner’s reasons therefor, and (b) such Major Decision is
approved by the Other General Partner in advance in writing (including any
written approval delivered at a meeting in accordance with Section 3.2 hereof)
or is specifically set forth in the Annual Plan approved by the General Partners
or constitutes the entering into of a lease that satisfies the Leasing
Parameters; provided that, the failure of the Other General Partner to approve
or deny any action, decision, expenditure or obligation specified in clauses
(iv), (vii), (xiv), (xv), (xvii), (xxiv), or to the extent of any action,
decision, expenditure or obligation described in said clauses to be taken, made
or assumed by an SP Subsidiary, (xxix), within five (5) Business Days following
delivery of the written notice from the Managing General Partner to the Other
General Partner, shall constitute approval of such action, decision,
expenditure, or obligation. As used herein, so long as Federal GP or any
Affiliate of Federal is the Managing General Partner, “Major Decision” shall
mean a decision to take any of the following actions (and if and so long as
neither Federal GP nor any Affiliate of Federal is the Managing General Partner,
then notwithstanding anything to the contrary stated or implied in this
Agreement, a “Major Decision” shall mean only a decision to take any of the
actions described in clauses (i), (ii), (iii), (iv), (v), (vi), (vii), (viii),
(ix), (xii), (xvi), (xx), (xxii), (xxiii), (xxv), (xxvi), (xxvii), (xxviii), and
(xxix) below):

 

(i) the acquisition by purchase, exchange or otherwise of any Proposed Qualified
Property or other real property except in accordance with Section 3.6 hereof;

 

(ii) the disposition by sale, lease, exchange or otherwise, and the granting of
an option for the sale, lease, exchange or other disposition of any or all of
the Qualified Properties (or any portion thereof or interest therein), except in
accordance with Section 11.1 hereof, and except, in each event, for any lease of
space that complies with the parameters for such space as set forth in the
approved Annual Plan or any lease that satisfies all of the Leasing Parameters;

 

29



--------------------------------------------------------------------------------

(iii) (A) the financing or refinancing of, or the increasing of any mortgage
indebtedness encumbering, any Qualified Property, or any portion thereof or any
interest or estate therein, whether recourse or non-recourse to the Partnership
or SP Subsidiary, (B) the provision or giving of any guaranty (or assumption of
any personal liability or obligation) by the Partnership, any SP Subsidiary or,
unless previously approved in writing by the Other General Partner, either in
connection with the Other General Partner’s approval of a prior Major Decision
(such as a financing or refinancing) or otherwise, any Partner or Affiliate of a
Partner (to the extent that any such guaranty is given, or personal liability is
assumed, by such Partner or Affiliate of a Partner in connection with any
Qualified Property or SP Subsidiary or other Partnership business), (C) the
incurrence of indebtedness secured by any Qualified Property, or any portion
thereof or any interest or estate therein, or (D) the incurrence of any other
secured or unsecured borrowings or other indebtedness by the Partnership (other
than trade payables and short-term insignificant borrowings with terms that do
not exceed 60-days and that are incurred in the ordinary course of business),
including, without limitation, determination of the terms and conditions of any
of the foregoing, and any amendments to such terms and conditions except as
contemplated in an Annual Plan or approved in accordance with this Section 3.4;

 

(iv) the formation, creation or setting up of any SP Subsidiary, each of which
shall be established pursuant to the appropriate form of governance documents
for such SP Subsidiary in the forms attached hereto as Exhibits D-1 and D-2,
subject to non-material changes in form or any other changes reasonably or
customarily requested by the lender or any rating agency participating in the
financing (if any) for the Qualified Property owned or to be owned by that SP
Subsidiary and any other changes or modifications that the General Partners
mutually agree upon in writing, and any subsequent amendments, modifications or
supplements of or to any governance documents of any SP Subsidiary;

 

(v) the making of any loan (other than (x) a loan, in an aggregate principal
amount that does not exceed $75,000, made to any tenant of a Qualified Property
for the purpose of permitting such tenant to make tenant improvements and (y) a
loan in a principal amount that does not exceed $10,000 made in connection with
the capitalization of any approved SP Subsidiary);

 

(vi) the entering into of any transaction or agreement with or for the benefit
of, or the employment or engagement of, any Affiliate of the Managing General
Partner, except as expressly contemplated in Sections 3.1(b) and 3.10 hereof or
any of the Exhibits hereto;

 

(vii) the causing or permitting of an encumbrance of or against any Qualified
Property or any portion thereof other than (x) utility easements and other
covenants that do not run underneath any structures located on a Qualified

 

30



--------------------------------------------------------------------------------

Property, do not materially adversely affect the use, operation or value of the
Qualified Property, and do not impose any material obligations on the owner of
the Qualified Property that have not been included in the approved Annual Plan
for such Qualified Property, (y) mortgages, deeds of trust, collateral
assignments, subordination, non-disturbance and attornment agreements, and
similar customary loan and security documents recorded in connection with any
financing approved by the General Partners pursuant to this Section 3.4, and (z)
mechanic’s liens, judgment liens and similar monetary liens that the Managing
General Partner contests and for which adequate provision (through bonding,
reserves or otherwise) is made promptly after the recordation of such liens;

 

(viii) to the extent that the approval of the Other General Partner is required
pursuant to Section 5.1(c) hereof, the decision to fund an operating deficit of
the Partnership or any SP Subsidiary in response to an Extraordinary Call to the
Partners;

 

(ix) the construction, alteration, improvement, repair, rehabilitation, razing,
rebuilding, or replacement of any building or other improvements or the making
of any capital improvements, replacements, repairs, alterations or changes in,
to or on any Qualified Property, or any part thereof, except to the extent (x)
provided for in the Annual Plan, or (y) the expenditure associated therewith
constitutes a Permitted Expense; provided that repairs of emergency nature may
be undertaken without prior approval of the Other General Partner provided the
Managing General Partner notifies the Other General Partner in writing thereof
within two (2) Business Days following the commencement of such emergency
repairs;

 

(x) the incurring of any expense other than a Permitted Expense; provided that,
notwithstanding the foregoing, repairs of an emergency nature may be undertaken
without prior approval of the Other General Partner provided the Managing
General Partner notifies the Other General Partner in writing thereof within two
(2) Business Days following the commencement thereof;

 

(xi) the reinvestment for restoration purposes of (A) insurance proceeds in
excess of $500,000 received by the Partnership in connection with the damage or
destruction of any Qualified Property or (B) condemnation proceeds in excess of
$500,000 received by the Partnership in connection with the taking or settlement
in lieu of a threatened taking of all or any portion of any Qualified Property;
provided that (x) if the determination is made not to reinvest any such
insurance or condemnation proceeds, then so much thereof as may be necessary
shall be applied to the razing, cleanup and any other disposition of the
remaining improvements as may be required by law or by a reasonably prudent
property manager and the balance of such insurance or condemnation proceeds
shall be distributed in accordance with this Agreement, and (y) any reinvestment
of

 

31



--------------------------------------------------------------------------------

insurance or condemnation proceeds that is contractually required under any
lease or the terms of any financing or refinancing of a Qualified Property
approved in each case by the General Partners shall not be a Major Decision
subject to this Section 3.4;

 

(xii) the use of any revenues derived from one Qualified Property to pay any
Operating Expenses or other fees, costs or expenses of any kind or nature of any
other Qualified Property, or to fund operating or other deficits for any other
Qualified Property, unless such payment or such deficit funding from one
Qualified Property to another Qualified Property is specifically and expressly
approved in the Annual Plan, provided that, no such payment or deficit funding
shall be included in any Annual Plan or agreed to by the General Partners
unless, in connection therewith, the General Partners also agree on amendments
to this Agreement (including amendments to certain of the definitions included
in Article I hereof) to address the appropriate treatment [for purposes of the
allocations and distributions among the Partners] of such payment or deficit
funding from one Qualified Property to another Qualified Property;

 

(xiii) the approval of the Annual Plan (including the Annual Budget), and any
amendments, modifications or supplements thereof or thereto, in each event to be
approved in accordance with the procedures set forth in Section 3.5 below;

 

(xiv) the initiation of legal proceedings or arbitration with respect to any
lease of any Qualified Property or part thereof or interest therein; provided
that the initiation of such legal proceedings or arbitration shall not be a
Major Decision subject to this Section 3.4 if such legal proceedings or
arbitration are (x) in connection with any matter of an emergency nature, (y)
for the collection of rent or other charges provided for in a lease of any
Qualified Property or portion thereof or interest therein (specifically
excluding, however, any action for eviction or to terminate or cancel any Anchor
Lease), or (z) to enforce any remedies of an SP Subsidiary under any lease of a
Qualified Property that is not an Anchor Lease;

 

(xv) the commencement of any litigation or the making of any claim by the
Partnership, or the settlement of any litigation or claim against the
Partnership, involving any claim for which the uninsured portion exceeds
$100,000;

 

(xvi) the commencement of any case, proceeding or other action seeking
protection for the Partnership as debtor under any existing or future law of any
jurisdiction relating to Bankruptcy, insolvency, reorganization or relief of
debtors; any consent to the entry of an order for relief in or institution of
any case, proceeding or other action brought by any third party against the
Partnership as a debtor under any existing or future law of any jurisdiction
relating to Bankruptcy,

 

32



--------------------------------------------------------------------------------

insolvency, reorganization or relief of debtors; the filing of an answer in any
involuntary case or proceeding described in the previous clause admitting the
material allegations of the petition therefor or otherwise failing to contest
any such involuntary case or proceeding; the seeking of or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for the Partnership or for a substantial
portion of its Qualified Properties; any assignment for the benefit of the
creditors of the Partnership; or the admission in writing that the Partnership
is unable to pay its debts as they mature or that the Partnership is not paying
its debts as they become due;

 

(xvii) the entering into, amending, extending, renewing, or terminating of any
Anchor Lease, or the entering into, amending, extending, renewing, or
terminating of any other lease of space at a Qualified Property, if and to the
extent that such other lease, amendment, extension, modification, renewal, or
termination does not comply with the Leasing Parameters, and in each event only
if any such Anchor Lease or other lease, amendment, extension, renewal, or
termination is not already approved by the General Partners as part of the
Annual Plan; provided that, (A) any collateral assignment of a lease or leases
to a lender that has made a loan secured by a Qualified Property in connection
with any debt or financing approved in accordance with this Agreement, and/or
(B) the delivery to, or as directed by, a tenant or any such lender of any rent
commencement notices, notices of possession, estoppel certificates, or similar
communications shall not be a Major Decision subject to this Section 3.4;

 

(xviii) the replacement of the Property Manager, or the entering into, amending,
modifying, supplementing, or consenting to the assignment of any Management
Agreement entered into with any Property Manager (including, without limitation,
the approval of any form of management agreement, amendment, modification or
supplement); except that, the Managing General Partner may, without the consent
of the Other General Partner, cause the Partnership to (x) enter into a
Management Agreement in the form of Exhibit C attached hereto with its Affiliate
in accordance with Section 3.1(b) and (y) collaterally assign any Management
Agreement to a lender in connection with any financing or refinancing secured by
a Qualified Property and approved by the General Partners pursuant to Section
3.4(iii) above;

 

(xix) the execution of any agreement, contract, understanding, or other
arrangement to effectuate a Major Decision that has not been approved in
accordance with the terms of this Agreement; provided that the execution of a
non-binding letter of intent in accordance with Section 3.6(a) hereof shall not
be a Major Decision subject to this Section 3.4;

 

(xx) the extension of the statute of limitations for assessing or computing any
tax liability against the Partnership or the amount of any Partnership tax item
or to settle any dispute with respect to any material income or any material
tax;

 

33



--------------------------------------------------------------------------------

(xxi) any action that would jeopardize the Partnership’s status as a real estate
operating company under the Plan Asset Regulation or result in the Partnership
owning (or treated as owning) assets that do not qualify as an investment in
real estate for purposes of qualifying the Partnership as an operating company
under the Plan Asset Regulation;

 

(xxii) any change in the legal status or structure of the Partnership as a
limited partnership formed pursuant to the laws of the State of Delaware;

 

(xxiii) the authorization or effectuation of any merger or consolidation of the
Partnership with or into one or more other entities;

 

(xxiv) the retention by the Partnership or any SP Subsidiary of any auditors,
accountants or legal counsel, except as further provided by Section 4.8 below;

 

(xxv) any action that could adversely affect the status of either Federal or
Clarion REIT as a real estate investment trust as defined in Section 856 of the
Code; any action that is reasonably likely to result in the imposition of an
excise tax on either Federal or Clarion REIT; and any action which could cause
any Partner’s distributive share or interest in the Partnership assets, or the
gross income of the Partnership, not to satisfy the real estate investment trust
provisions of the Code;

 

(xxvi) the adoption, amendment or modification of the policies of the
Partnership with respect to the maintenance of the books and records of the
Partnership;

 

(xxvii) the adoption or implementation of any tax policies for the Partnership,
and the making or revocation of any tax elections (including, without
limitation, any election under Section 754 of the Code), or of any elections
regarding any available reporting method pursuant to the Code or state or local
tax laws, and/or any change in the reporting method to be utilized by the
Partnership;

 

(xxviii) the transfer of any Partner’s Partnership Interest, or the transfer of
the Managing General Partner’s rights, obligations or liabilities under this
Agreement, except as otherwise provided or permitted pursuant to Article VIII
and/or Article XI hereof; or

 

(xxix) the taking of any of the actions listed above by or through an SP
Subsidiary or any other subsidiary of the Partnership (but only if and to the

 

34



--------------------------------------------------------------------------------

extent that (A) any such action constitutes a Major Decision pursuant to the
introductory paragraph of this Section 3.4 and (B) any such action, if taken by
or through the Partnership, has not previously been approved by the General
Partners in accordance with the provisions of this Agreement, it being
understood that the approval by the General Partners in accordance with the
provisions of this Agreement of the taking of any of the actions listed above by
the Partnership shall also constitute approval of all such actions if such
actions are instead taken by or through an SP Subsidiary or any other subsidiary
of the Partnership).

 

Section 3.5 Preliminary and Annual Plans.

 

(a) Preparation and Approval of Plans. So long as Federal GP or any Affiliate of
Federal is the Managing General Partner, the Managing General Partner shall
prepare and deliver to the Other General Partner and the Advisor for the General
Partners’ approval or disapproval a proposed annual plan for the next fiscal
year of the Partnership (as further described below, a “Proposed Plan”). The
Proposed Plan shall cover the Partnership and each Qualified Property and shall
include: a proposed Annual Budget covering the Partnership and each Qualified
Property and a brief narrative description of the material portions thereof; a
plan of operations for each Qualified Property, including anticipated repairs
and improvements; estimated financing needs and estimated financing costs;
estimated cash flow projections; a description of tenants then in occupancy in
each Qualified Property; a schedule of any leases of any portion of a Qualified
Property, any leases which are expiring during such fiscal year and the plans
for the re-leasing of such Qualified Properties and any lease restructures (such
as subleasing or expansion by a tenant) of which the Managing General Partner is
aware; and projected capital improvements and capital repairs. The Managing
General Partner shall prepare and submit a Proposed Plan to the Other General
Partner and the Advisor on or before October 1st of the year prior to such
fiscal year. The Other General Partner shall provide the Managing General
Partner, in writing, any comments or requested changes the Other General Partner
may have to such Proposed Plan within fifteen (15) days after its receipt
thereof. If the Other General Partner fails to provide any comments or requested
changes in writing within such fifteen (15) day period, then the Managing
General Partner may at any time after the expiration of such fifteen (15) day
period deliver to the Other General Partner a second written notice containing
the Proposed Plan (which second notice will state, in all caps and bold-face
type, that the Proposed Plan will be deemed approved if the Other General
Partner, within five (5) Business Days after receipt of such second notice,
fails to deliver a written objection to such Proposed Plan that specifies in
reasonable detail the Other General Partner’s objections to such Proposed Plan),
and if the Other General Partner, within five (5) Business Days after its
receipt of such second notice, does not deliver to the Managing General Partner
a written objection to such Proposed Plan specifying in reasonable detail the
Other General Partner’s objections to such

 

35



--------------------------------------------------------------------------------

Proposed Plan, then the Proposed Plan shall be deemed to have been approved by
the General Partners and shall be the Annual Plan (as defined below) for the
Partnership’s next fiscal year. If the Other General Partner provides comments
within the fifteen (15) day or five (5) Business Day periods described above,
then the Managing General Partner shall submit a revised Proposed Plan to the
Other General Partner and the Advisor incorporating or otherwise addressing the
Other General Partner’s requested changes no later than fifteen (15) Business
Days after receipt of the Other General Partner’s comments. Any Proposed Plan
approved or deemed approved by the General Partners in accordance with this
Section 3.5(a) shall become the annual plan for the next fiscal year of the
Partnership (any such Proposed Plan approved (or deemed approved) by the General
Partners for any fiscal year of the Partnership, as may be amended from time to
time by a Plan Amendment in accordance with Section 3.5(c) hereof, an “Annual
Plan”). A model of an Annual Plan is attached as Schedule 4 and made a part
hereof.

 

(b) Dispute Concerning an Annual Budget. If, prior to the commencement of any
fiscal year, the General Partners have not reached an agreement as to the amount
to be allocated to any budget line item set forth in the Annual Budget portion
of the Proposed Plan for the Partnership or any Qualified Property, as the case
may be, for such fiscal year, then (i) as to any such disputed budget line item,
the Annual Budget portion of the Annual Plan for the Partnership or the
applicable Qualified Property, as the case may be, for the immediately preceding
fiscal year (exclusive of any non-recurring capital expenditures) shall be
controlling but only with respect to such disputed budget line item (in each
case adjusted to reflect the increases in the CPI for September of such fiscal
year over the CPI for September of such immediately preceding fiscal year) and
only until such time as the General Partners reach an agreement on the amount to
be allocated to such budget line item, and (ii) as to any budget line item or
items that are not in dispute, the Annual Budget portion of the Proposed Plan
shall control.

 

(c) Amendments to Annual Plans. If in any General Partner’s judgment an Annual
Plan requires amendment, such General Partner (the “Amending General Partner”)
shall deliver to the other General Partner (the “Non-Amending General Partner”)
(and, if the Non-Amending General Partner is Fund GP or another Affiliate of the
Fund, to the Advisor) a written notice setting forth the proposed amendment to
the Annual Plan and the reasons therefor. The Non-Amending General Partner shall
approve or disapprove (which approval shall not be unreasonably withheld), in
writing, such proposed amendment within ten (10) Business Days after receipt
thereof. If the Non-Amending General Partner approves such amendment in writing
(any such approved amendment, a “Plan Amendment”), the Annual Plan (including,
without limitation any amendments to the Annual Budget portion thereof) shall be
amended by the Plan Amendment as set forth in the written notice described in
the preceding sentence.

 

36



--------------------------------------------------------------------------------

If the Non-Amending General Partner elects to disapprove such proposed
amendment, the Non-Amending General Partner’s written response shall specify in
reasonable detail its reasons for disapproving such amendment. If the
Non-Amending General Partner fails to approve or disapprove such Plan Amendment
within the ten (10) Business Day Period described above, which approval shall
not be unreasonably withheld, then the Amending General Partner may at any time
after the expiration of such ten (10) Business Day period deliver to the
Non-Amending General Partner a second written notice setting forth the proposed
amendment (which second notice will state, in all caps and bold-face type, that
the proposed amendment to the Annual Plan will be deemed approved if the
Non-Amending General Partner fails to deliver a written objection to such
proposed amendment, specifying in reasonable detail the reasons for its
objection, within three (3) Business Days after receipt of such second notice),
and if the Non-Amending General Partner does not deliver to the Amending General
Partner a written objection to such proposed amendment, specifying in reasonable
detail the reasons for its objection, within three (3) Business Days after its
receipt of such second notice, then the General Partners shall be deemed to have
approved the Plan Amendment, and the Annual Plan shall be amended by the Plan
Amendment.

 

(d) Applicability of Annual Plan Provisions. Notwithstanding anything to the
contrary stated or implied in this Agreement, the terms and provisions of this
Section 3.5 shall apply only so long as Federal GP or any other Affiliate of
Federal is the Managing General Partner. If, at any time during the term of the
Partnership, none Federal GP, Federal or any Affiliate of Federal is the
Managing General Partner, then the Managing General Partner shall be free to
adopt such management and operating plans and budgets as the Managing General
Partner may desire or deem appropriate in its sole but good faith discretion and
to manage and operate the Qualified Properties without any consent or approval
rights of the Other General Partner, except as expressly provided in Section
3.4.

 

Section 3.6 Qualified Property Acquisitions.

 

(a) Generally. The Managing General Partner shall use its commercially
reasonable efforts to originate properties that satisfy the Acquisition
Parameters set forth in Schedule 1 for acquisition by the Partnership or an SP
Subsidiary (any such property, a “Proposed Qualified Property”) and shall
consult regularly with the Other General Partner (and, if the Other General
Partner is Fund GP or an Affiliate of the Fund, the Advisor) regarding each
Proposed Qualified Property; provided that, nothing stated herein will prevent
or limit the right of the Other General Partner to advise the Managing General
Partner of the location and identity of a Proposed Qualified Property, in which
event the Managing General Partner, in its sole and absolute discretion, may
elect to evaluate and pursue such Proposed Qualified Property for acquisition by
the

 

37



--------------------------------------------------------------------------------

Partnership (or an SP Subsidiary). Notwithstanding the foregoing proviso, the
Managing General Partner shall have no obligation whatsoever to consider,
evaluate or investigate any such Proposed Qualified Property described in such
proviso, but if the Managing General Partner fails to advise the Other General
Partner, in writing, of the Managing General Partner’s election to pursue the
acquisition of the Proposed Qualified Property on behalf of the Partnership (or
an SP Subsidiary) within five (5) Business Days after the Other General Partner
has delivered to the Managing General Partner written notice identifying such
Proposed Qualified Property, then the Managing General Partner shall be
conclusively deemed to have elected not to pursue the acquisition of such
Proposed Qualified Property by the Partnership (or any SP Subsidiary), and the
Other General Partner (and its Affiliates) shall be free to acquire (and pursue
the acquisition of) such Proposed Qualified Property for its or their own
account.

 

(b) Preliminary Approval by Other General Partner. The Managing General Partner
or its Affiliate may enter into any non-binding letter of intent concerning the
acquisition of a Proposed Qualified Property by the Partnership (or an SP
Subsidiary), may make any refundable earnest money deposit using the Managing
General Partner’s or its Affiliate’s funds, and may commence and perform such
contract negotiations and such underwriting, due diligence and other property
analysis as the Managing General Partner deems appropriate with respect to the
proposed acquisition of the Proposed Qualified Property (all as further
described in subsection (c) below). The Partnership and the Partners shall have
no obligation, however, to reimburse such Managing General Partner (or its
Affiliate) for any due diligence costs or expenses or other expenses in
connection with the potential acquisition of any such Proposed Qualified
Property, or to fund any amounts in respect of any earnest money deposit, unless
and until the Other General Partner preliminarily approves the Proposed
Qualified Property in accordance with this Section 3.6(b). In any event, the
Managing General Partner shall submit to the Other General Partner the
background and supporting materials and information regarding such Proposed
Qualified Property generally described on Schedule 5 attached hereto (such
materials and information, collectively, the “Preliminary Proposal Materials”).
The Other General Partner shall, within seven (7) Business Days after receipt of
such Preliminary Proposal Materials (provided that, such seven (7) Business Day
period will be extended by three (3) Business Days if the Other General Partner
raises any significant questions or issues regarding the Preliminary Proposal
Materials or the Proposed Qualified Property during the initial seven (7)
Business Day period), provide preliminary written approval or disapproval of the
acquisition of the Proposed Qualified Property by the Partnership or an SP
Subsidiary (provided that, if the Other General Partner preliminarily
disapproves the Partnership’s acquisition of the Proposed Qualified Property,
the Other General Partner shall include in its written disapproval notice
reasonable detail regarding its reasons for its preliminary disapproval). If
Other General Partner fails to deliver to the

 

38



--------------------------------------------------------------------------------

Managing General Partner written notice approving any such Proposed Qualified
Property within the time period described in the immediately preceding sentence,
then the Other General Partner will be deemed to have disapproved such Proposed
Qualified Property, and the Managing General Partner (or its Affiliate) may
thereafter acquire the Proposed Qualified Property for its own account as
provided in Section 3.6(e) below. If the Other General Partner preliminarily
approves the Proposed Qualified Property as provided hereinabove, then all due
diligence costs or expenses, all fees, costs and expenses incurred in connection
with the negotiation and execution of the documents necessary or advisable to
acquire a Proposed Qualified Property (including, without limitation,
attorneys’, accountants’ and appraisal fees and costs), and all other fees,
costs and expenses (but specifically excluding any non-refundable earnest money
deposit) incurred in connection with the potential acquisition of any such
Proposed Qualified Property, shall be paid and ultimately borne by the
Partnership, unless neither the Partnership nor SP Subsidiary ultimately
acquires the Proposed Qualified Property and the Proposed Qualified Property is
acquired by any Partner or an Affiliate of any Partner, in which case such
Partner or Affiliate shall pay all due diligence costs or expenses or other
fees, costs and expenses (including attorneys’ fees, costs and expenses), as
specifically provided in Section 3.6(f) below. To the extent that the Managing
General Partner incurs due diligence costs or expenses or other fees, costs and
expenses in connection with the potential acquisition of any such Proposed
Qualified Property prior to receipt of preliminary approval or disapproval by
the Other General Partner, (A) if the Other General Partner preliminarily
approves such Proposed Qualified Property for acquisition by the Partnership,
then the Partnership shall pay (and shall reimburse the Managing General Partner
for) all such out-of-pocket and documented costs, fees and expenses incurred by
the Managing General Partner (including attorneys’ fees, costs and expenses),
whether incurred prior to or after such preliminary approval, but subject to the
exception contained in the immediately preceding sentence and Section 3.6(f)
below, and (B) if the Other General Partner preliminarily disapproves such
Proposed Qualified Property for acquisition by the Partnership, then the
Partnership shall have no obligation whatsoever to pay any of such fees, costs
or expenses incurred by the Managing General Partner. In addition to the
foregoing, upon the preliminary approval of the Other General Partner, the
Managing General Partner may issue a Capital Call for Additional Capital
Contributions necessary to fund (or reimburse the Managing General Partner or
its Affiliate for) the earnest money deposit to be made (or made) in connection
with the proposed purchase of the Proposed Qualified Property; provided that,
any Additional Capital Contributions funded by any Partner pursuant to this
sentence will be refunded to such Partner if the Other General Partner fails to
provide final unconditional approval of the Proposed Qualified Property pursuant
to Section 3.6(c) below.

 

39



--------------------------------------------------------------------------------

(c) Final Approval. Upon receipt of the written preliminary approval of the
Other General Partner as provided in Section 3.6(b) above of the acquisition by
the Partnership (or an SP Subsidiary) of a Proposed Qualified Property (any
Proposed Qualified Property so approved, an “Approved Qualified Property”), the
Managing General Partner shall (i) take all commercially reasonable efforts on
behalf of the Partnership to negotiate and execute all documents necessary or,
in the opinion of the Managing General Partner, advisable to acquire the
Approved Qualified Property pursuant to and in accordance with the terms
approved by the General Partners (including formation of an SP Subsidiary to
take title to such Approved Qualified Property) and (ii) complete all due
diligence that the Managing General Partner deems reasonably necessary,
including obtaining an Environmental Assessment and a Physical Inspection
Report. The Managing General Partner shall keep the Other General Partner (and,
if the Other General Partner is Fund GP or an Affiliate of the Fund, Advisor)
reasonably informed of the progress of the Partnership’s due diligence and
acquisition of any Approved Qualified Property, including the material findings
of all due diligence and of any material matters that arise during the course
thereof.

 

Upon completion of all or substantially all due diligence undertaken as
specified above with respect to an Approved Qualified Property, and prior to the
date that any earnest money becomes non-refundable pursuant to the purchase
contract(s) for the Approved Qualified Property, the Managing General Partner’s
Investment Committee must either approve or disapprove the acquisition of the
Approved Qualified Property. At least five (5) Business Days prior to the date
that any earnest money becomes non-refundable pursuant to the purchase
contract(s) for the Approved Qualified Property, the Managing General Partner
shall deliver to the Other General Partner a memorandum summarizing the material
findings of the completed due diligence and any changes in the status of such
Approved Qualified Property since the date of delivery of the Preliminary
Proposal Materials, together with the additional materials and information
described on Schedule 6 attached hereto (such memorandum and additional
materials and information described on Schedule 6 attached hereto, together with
the due diligence documents described in this paragraph below [if the Other
General Partner requests the same], are collectively referred to as, the “Final
Proposal Materials”). In addition, prior to the expiration of such five (5)
Business Day period, the Managing General Partner shall obtain approval of the
acquisition of the Approved Qualified Property by its Investment Committee, and
the Managing General Partner shall deliver to the Other General Partner evidence
of such Investment Committee approval of the Approved Qualified Property. Upon
request, the Managing General Partner will provide to the Other General Partner
copies of the Environmental Assessment, the Physical Inspection Report and the
title report, underlying title documents and survey for the Approved Qualified
Property. Notwithstanding such deliveries, the Managing General

 

40



--------------------------------------------------------------------------------

Partner shall remain solely responsible for conducting such due diligence, and
neither the Other General Partner nor the Advisor (if the Other General Partner
is Fund GP or an Affiliate of the Fund) shall be obligated to read or review
such memorandum, Environmental Assessment, Physical Inspection Report, survey,
or other Final Proposal Materials.

 

The Other General Partner shall, within three (3) Business Days after receipt of
the Final Proposal Materials (provided that such three (3) Business Day period
may be extended by the Other General Partner if the Other General Partner raises
any significant questions or issues regarding the Final Proposal Materials or
the Approved Qualified Property during the initial three (3) Business Day
period, in which event such three (3) Business Day period will be extended, but
not beyond the date on which any earnest money becomes non-refundable pursuant
to the purchase contract(s) for the Approved Qualified Property or the diligence
period expires under such contract(s), to the extent necessary to resolve such
questions and issues), finally approve or disapprove (or conditionally approve,
as provided below) the Proposed Qualified Property for acquisition by the
Partnership or an SP Subsidiary. If the Other General Partner fails to deliver
to the Managing General Partner written notice of final approval (or conditional
final approval) of the Partnership’s acquisition of any such Approved Qualified
Property within the time period described in the immediately preceding sentence,
then the Other General Partner will be deemed to have disapproved the
Partnership’s acquisition of such Approved Qualified Property, and the Managing
General Partner shall have the right to either (i) attempt to renegotiate the
terms of the acquisition and submit revised Final Proposal Materials to the
Other General Partner for its final approval, conditional final approval or
final disapproval, all in accordance with this Section 3.6 or (ii) treat such
Approved Qualified Property as a disapproved Qualified Property pursuant to
Section 3.6(e) below. Notwithstanding the foregoing, however, if all due
diligence is not fully completed at the time that the Final Proposal Materials
are delivered to Other General Partner for approval, the Other General Partner
may condition any final approval on (i) the satisfactory completion of all due
diligence, in which event the Other General Partner, within the time period
specified in the preceding sentence, shall submit to the Managing General
Partner in writing and in reasonable detail a complete list of the conditions
that must be satisfied for the Other General Partner to be required to give
final approval of the Partnership’s (or SP Subsidiary’s) purchase of the
Approved Qualified Property, and (ii) the absence, in the reasonable opinion of
the Other General Partner, of any material adverse condition relating to or
affecting the Approved Qualified Property that may be disclosed by such
uncompleted due diligence.

 

If the Other General Partner gives conditional final approval for acquisition by
the Partnership of the Approved Qualified Property, the Managing General Partner
may elect to cancel the proposed acquisition of the Approved

 

41



--------------------------------------------------------------------------------

Qualified Property or may proceed with the completion of all remaining due
diligence and, as the results of such due diligence are obtained, submit such
results to the Other General Partner for approval or disapproval (which approval
or disapproval shall be given by the Other General Partner in writing within two
(2) Business Days following the Other General Partner’s receipt of such
results). If the Other General Partner disapproves the Partnership’s acquisition
of any such Approved Qualified Property, or the Other General Partner fails to
respond to the results of any such due diligence within the afore-said two (2)
Business Day period, then neither the Partnership nor any SP Subsidiary shall
acquire the Approved Qualified Property, and such Approved Qualified Property
shall be treated as a disapproved Proposed Qualified Property pursuant to
Section 3.6(e) below. If an Approved Qualified Property is conditionally
approved but subsequently disapproved pursuant to the immediately preceding
sentence, then notwithstanding anything to the contrary stated in this
Agreement, any non-refundable earnest money deposit that may be lost in
connection with the proposed acquisition of the Proposed Qualified Property will
be borne and paid solely by the Managing General Partner (and its Affiliates),
and the Managing General Partner shall refund or reimburse to the Partnership
any Partnership funds previously paid or utilized to make any such deposit (and
each Partner who made an Additional Capital Contribution in respect of such
deposit shall be refunded such Additional Capital Contribution), and except as
otherwise provided in Section 3.6(f) below, all other fees, costs and expenses
(including attorneys’ and due diligence fees, costs and expenses and fees, costs
and expenses incurred in connection with the negotiation and execution of the
documents necessary or advisable to acquire a Proposed Qualified Property) will
be borne and paid by the Partnership.

 

If the Other General Partner provides final approval of the Partnership’s
acquisition of the Approved Qualified Property, either initially or following
conditional final approval of the Partnership’s acquisition of the Approved
Qualified Property, then the Managing General Partner shall proceed on behalf of
the Partnership with the acquisition of the Approved Qualified Property in
accordance with the approved purchase contracts and Final Proposal Materials,
and if any of the Managing General Partner’s funds were used to fund any earnest
money deposit, and the Managing General Partner has not been previously
reimbursed such funds pursuant to this Section 3.6 above, the Partnership shall
reimburse to the Managing General Partner such funds (and the Managing General
Partner may issue a Capital Call for Additional Capital Contributions required
to make such reimbursement).

 

It is understood and agreed that (x) the Managing General Partner (or its
Affiliate) may deposit its own funds as a refundable earnest money deposit, or
after a Proposed Qualified Property is preliminarily approved by the Other
General Partner, issue a Capital Call for Additional Capital Contributions

 

42



--------------------------------------------------------------------------------

necessary to fund a refundable earnest money deposit, in connection with the
proposed acquisition of any Proposed Qualified Property, and (y) subject to the
express terms and provisions of the immediately preceding paragraph, the
Partnership’s funds (obtained from Additional Capital Contributions) shall be
substituted (and such funds reimbursed to the Managing General Partner or its
Affiliate, as the case may be) or committed, as the case may be, on a
nonrefundable basis only after due diligence is completed and the Other General
Partner has confirmed its unconditional final approval of the acquisition
pursuant to this Section 3.6. After the Partnership has substituted or committed
its funds on a nonrefundable basis in accordance with clause (y) of the prior
sentence, if the terms of the acquisition change in any material respect from
the terms described in the Final Proposal Materials, any such change shall
require the written consent of the Other General Partner within three (3)
Business Days after the Managing General Partner provides the Other General
Partner with written notice of such material change or changes, and (i) neither
the Partnership nor any SP Subsidiary shall proceed with the acquisition of, or
acquire, such Approved Qualified Property prior to obtaining the Other General
Partner’s approval of such change(s) and (ii) none of the Managing General
Partner, an Affiliate of Federal, the Fund GP or an Affiliate of the Fund GP
shall proceed with the acquisition of, or shall acquire, such Approved Qualified
Property prior to obtaining the Other General Partner’s written disapproval of
such change(s).

 

Within five (5) Business Days after the closing of an Approved Qualified
Property, the Managing General Partner shall deliver to the Other General
Partner (x) a closing statement acknowledging the receipt of and setting forth
the application of the Partners’ Capital Contributions and any other funds of
the Partnership used to acquire such Approved Qualified Property or to pay
closing costs (including an estimate of costs not finalized at closing,
including legal fees, costs and expenses) associated therewith and (y) copies of
all certificates of insurance delivered in connection with such closing as
requested by the Other General Partner.

 

(d) Properties Which Do Not Comply With Acquisition Parameters. With respect to
any Proposed Qualified Property that does not comply in all respects with the
Acquisition Parameters and that the Managing General Partner elects to submit to
the Other General Partner for approval pursuant to Section 3.6(a) hereof, the
Managing General Partner shall deliver to the Other General Partner (and, if the
Other General Partner is Fund GP or an Affiliate of the Fund, the Advisor), in
addition to the other materials to be delivered to the Other General Partner
pursuant to Sections 3.6(a) and 3.6(b) above, a reasonably detailed written
description of (i) the ways in which such Proposed Qualified Property does not
comply with the Acquisition Parameters and (ii) the reasons to nonetheless
consider the Proposed Qualified Property for acquisition by the Partnership or
an SP Subsidiary. The Partners acknowledge that the information contained in the
Preliminary Approval Materials attached as Schedule 5 satisfies the requirements
of this Section 3.6(d).

 

43



--------------------------------------------------------------------------------

(e) Disapproved Qualified Properties. If the Other General Partner (x)
disapproves (or is deemed to have disapproved as provided in Section 3.6(b) or
Section 3.6(c) hereof) any Proposed Qualified Property, or (y) fails after the
completion of due diligence to provide unconditional final approval of the
acquisition following any change to the terms of the acquisition as provided in
the sixth paragraph of Section 3.6(c) above, the Managing General Partner, its
Affiliates or their designee shall have the right to acquire such Proposed
Qualified Property or Approved Qualified Property for their own account or with
or in connection with any other Person.

 

(f) Acquisition Costs. The Partnership shall be liable and shall reimburse the
Managing General Partner for payment or reimbursement of all out-of-pocket and
documented fees, costs and expenses arising in connection with the
identification or evaluation of, the bidding on and the structuring and
negotiation of and contracting for the acquisition or attempted acquisition of,
and the due diligence undertaken in connection with, any Proposed Qualified
Property or Approved Qualified Property (such activities, the “Acquisition
Activities”); provided that, notwithstanding the foregoing, (i) the Partnership
shall not be liable or responsible for any such fees, costs or expenses
described above unless and until the Other General Partner has provided its
preliminary approval of the Proposed Qualified Property pursuant to Section
3.6(b) above, (ii) although the Managing General Partner may initially utilize
Partnership funds to make an earnest money deposit, the Partnership shall not,
in any event, bear any non-refundable earnest money deposit until the Other
General Partner has provided its unconditional final approval of the Proposed
Qualified Property pursuant to Section 3.6(c) above, and if the Other General
Partner does not provide such unconditional final approval, any Partnership
funds utilized to make any earnest money deposit will be refunded or reimbursed
to the Partnership by the Managing General Partner, (iii) the Partnership shall
not be liable for any portion of any overhead costs of a Partner or Affiliate of
a Partner, except that, to the extent that the Partnership is otherwise liable
or responsible for any fees, costs and expenses incurred in connection with any
Acquisition Activities pursuant to this Section 3.6(f), the Partnership shall be
liable for all fees, costs and expenses of Federal’s in-house legal staff
utilized in connection with such Acquisition Activities (but only to the extent
permitted by, and subject to, Section 3.10(c)(iv) below), and (iv) if for any
reason other than pursuant to Section 11.1 hereof, a Partner or any Affiliate of
a Partner (instead of the Partnership or an SP Subsidiary) acquires title to any
Proposed Qualified Property or Approved Qualified Property, such Partner (or its
Affiliate) shall pay all of such fees, costs and expenses (and reimburse the
Partnership for any refundable or nonrefundable deposits funded by the
Partnership in connection with the acquisition of such property), including,

 

44



--------------------------------------------------------------------------------

without limitation, any earnest money deposit, incurred or to be incurred (or
paid or deposited) in connection with the Acquisition Activities relating to
such Proposed Qualified Property or Approved Qualified Property.

 

(g) Acquisition Fee; Financing Fee. Upon the acquisition of any Approved
Qualified Property by the Partnership or by an SP Subsidiary pursuant to this
Section 3.6 (excluding, however, any Approved Qualified Property contributed in
whole or in part by Federal or its Affiliate at any time while Federal or any
Approved Federal Party is the Managing General Partner hereunder), the
Partnership shall pay to the Managing General Partner an acquisition fee (the
“Acquisition Fee”) equal to the sum of the following:

 

(i) (x) the amount up to $20 million of the gross purchase price of such
acquired Approved Qualified Property multiplied by (y) 0.80% plus

 

(ii) (x) the amount from $20 million up to $30 million of the gross purchase
price of such acquired Approved Qualified Property multiplied by (2) 0.65% plus

 

(iii) the amount over $30 million of the gross purchase price of such acquired
Approved Qualified Property multiplied by (2) 0.50%.

 

For example, if the purchase price of such acquired Approved Qualified Property
were $25 million, the Acquisition Fee payable by the Partnership to the Managing
General Partner would equal $192,500 (i.e., [.80% x $20,000,000 = $160,000] +
[.65% x $5,000,000 = $32,500]), and if the purchase price of such Approved
Qualified Property were $40,000,000, the Acquisition Fee payable by the
Partnership to the Managing General Partner would equal $275,000 (i.e., [.80% x
$20,000,000 = $160,000] + [.65% x 10,000,000 = $65,000] + [.50% x $10,000,000 =
$50,000]).

 

Upon the financing or refinancing of any Approved Qualified Property, the
Partnership or SP Subsidiary shall pay to the Managing General Partner a fee
(the “Financing Fee”) equal to the product of (A) .25% multiplied by (B) the
aggregate principal balance advanced by the lender of such financing. For
example, if the principal advanced in connection with a financing for such
Approved Qualified Property were $25 million, the Financing Fee payable by the
Partnership to the Managing General Partner would equal $62,500 (i.e., .25% x
$25,000,000). It is understood and agreed by the Partners that the Financing Fee
is payable in addition to any commitment or other financing fees charged by
Third Parties in connection with the financing or refinancing of an Approved
Qualified Property.

 

45



--------------------------------------------------------------------------------

(h) Disposition Fees. Upon the sale of any Qualified Property by the Partnership
or by an SP Subsidiary pursuant to (and in accordance with) the terms and
provisions of this Agreement (excluding, however, the sale of any Qualified
Property to a Partner or an Affiliate of any Partner), the Partnership shall pay
the Managing General Partner a disposition fee (the “Disposition Fee”) equal to
the product of (i) .25% multiplied by (ii) gross sales price for the Qualified
Property. For example, if the gross sales price derived from the sale of a
Qualified Property were $30 million, the Disposition Fee payable by the
Partnership to the Managing General Partner would equal $75,000 (i.e., .25% x
$30,000,000). It is understood and agreed by the Partners that the Disposition
Fee is payable in addition to any brokerage commissions or similar charges
charged by Third Parties in connection with the sale of a Qualified Property.

 

(i) Further Restrictions on Acquisitions. Under no circumstances whatsoever
shall the Partnership acquire any property that is or will be subject to any
leases that would not be treated at “true leases” for federal income tax
purposes without the prior written consent of both General Partners (which
consent may be given or withheld in each such General Partner’s sole and
absolute discretion).

 

Section 3.7 Sale of Qualified Properties. The Managing General Partner shall
have no authority to sell any Qualified Property without written approval by the
Other General Partner (except as provided in Section 11.1 hereof).

 

Section 3.8 Limitation On Partnership Indebtedness.

 

(a) Maximum Debt. The total debt (other than trade payables in the ordinary
course of business) of the Partnership (including debt of any SP Subsidiary and
any debt secured by any Qualified Property) shall not exceed sixty percent (60%)
of the aggregate unreturned IRR Contributions made by the Partners to the
Partnership which, when all Capital Commitments described on Schedule 2 attached
hereto have been fully contributed, shall be $210,000,000 of maximum debt. The
total debt of any SP Subsidiary secured by any Qualified Property at the time
that any such debt is obtained shall not exceed sixty-five percent (65%) of the
Fair Market Value of such Qualified Property (determined as of the date that
such debt is obtained). For purposes of this Section 3.8, in connection with any
debt obtained upon an SP Subsidiary’s acquisition of a Qualified Property, the
Fair Market Value of such Qualified Property shall be the purchase price at the
time of acquisition, and in connection with the financing or refinancing of a
Qualified Property after an SP Subsidiary’s acquisition of such Qualified
Property, the Fair Market Value of such Qualified Property shall be the Fair
Market Value as determined by the appraisal conducted in connection with the
financing or refinancing.

 

46



--------------------------------------------------------------------------------

(b) Non-Recourse to the Partners. Notwithstanding anything to the contrary
contained in this Agreement, the Partnership shall not incur debt that is
recourse to any of the Partners, and the Partners shall not be liable for any
debts or other obligations or liabilities incurred by the Partnership or an SP
Subsidiary. Notwithstanding the foregoing sentence, however, if required by a
lender loaning money to an SP Subsidiary where the loan will be secured by a
Qualified Property, then subject to the terms and provisions of Section 3.4
above requiring the prior approval of both General Partners, and subject to the
rights and obligations of the Partnership and the Partners pursuant to Section
3.13 below, Federal, any Affiliate of Federal or the Partnership may execute a
recourse obligations guaranty, environmental indemnity or similar agreement in
favor of a lender in connection with any such debt and in accordance with this
Agreement.

 

Section 3.9 Business Opportunity.

 

(a) Federal. Federal and each Affiliate of Federal may each engage in or possess
any interest in other business ventures of any kind, independently or with
others, including but not limited to the ownership, operation and management of
grocery-anchored community or neighborhood retail shopping center properties,
except as provided in this Section 3.9(a) with regard to future acquisitions by
Federal.

 

Notwithstanding the foregoing, Federal must make available for purchase by the
Partnership, and the Partnership shall have the right to purchase pursuant to
Section 3.6 hereof, all properties which satisfy or comply with all the
Acquisition Parameters or that, in the good faith judgment of Federal,
substantially satisfy or comply with the Acquisition Parameters. Federal shall
also, in good faith, present to the Partnership for purchase any properties that
Federal, in its commercially reasonable judgment, deems or considers to be
directly competitive with any Qualified Property owned by the Partnership or an
SP Subsidiary. Notwithstanding anything to the contrary in this Agreement,
Federal shall have no obligation to make available for purchase by the
Partnership or to present to the Partnership for purchase any property or
properties (i) if the seller(s) of the property or properties desire(s) to use a
“down REIT” structure in the transaction; (ii) if Federal determines, in its
good faith judgment, that the property or properties is/are suitable for
significant renovation, expansion, redevelopment, repositioning,
remerchandising, or re-tenanting consistent with Federal’s current investment
strategy (as described in its annual report to shareholders, its reports filed
with the SEC, including its Form 10-K and its Forms 8-K, and on its web site),
which generally focuses on properties characterized by features such as (A)
significant existing or anticipated vacancy or re-tenanting, (B) significant
capital

 

47



--------------------------------------------------------------------------------

or other investment possibilities, typically to demolish improvements; add new
improvements; significantly renovate, reconfigure and/or upgrade existing
facilities and improvements; or maintain the property and improvements on a
deferred maintenance basis, and/or (C) any combination of the foregoing; (iii)
rejected by the Partnership for non-compliance with the Acquisition Parameters
within the one (1) year period immediately preceding Federal’s execution of a
binding agreement to acquire any such property, or (iv) from and after such time
as Fund GP or any Approved Fund Party who is then a General Partner has rejected
for acquisition by the Partnership (or an SP Subsidiary) three (3) Proposed
Qualified Properties that (A) are not owned by Federal (or any Affiliate of
Federal) at the time that Federal presents such properties to Fund GP or such
Approved Fund Party for acquisition by the Partnership or an SP Subsidiary and
(B) satisfy all of the Acquisition Parameters at the time that Fund GP or such
Approved Fund Party rejects such Proposed Qualified Properties.

 

Federal or any Affiliate of Federal may only acquire (i) the properties it is
required to offer to the Partnership in accordance with this Section 3.9(a)
after Fund GP or any other Approved Fund Party that is then a General Partner
has disapproved (or is deemed to have disapproved) such property as provided in
Section 3.6 hereof, and (ii) properties that it is not required to offer to the
Partnership under this Section 3.9(a).

 

(b) The Fund. Subject to the next sentence immediately below, the Fund and any
of its Affiliates may engage in or possess any interest in other business
ventures of any kind, independently or with others, including but not limited to
the ownership, operation and management of grocery-anchored community or
neighborhood retail shopping center real property. Notwithstanding the
foregoing, the Fund and any Approved Fund Party must make available for purchase
by the Partnership, and the Partnership shall have the right to purchase
pursuant to Section 3.6 hereof, all properties it considers for acquisition that
satisfy or comply with all the Acquisition Parameters or that, in the good faith
judgment of the Fund, substantially satisfy or comply with the Acquisition
Parameters.

 

(c) Duties and Conflicts. Subject to Federal’s obligations pursuant to Section
3.6 and Section 3.9(a) hereof and under any separate agreement between any
Partner and the Partnership that has been authorized in accordance with this
Agreement, and subject to the Fund’s obligations under Section 3.9(b) hereof,
each Partner recognizes that the other Partners and their Affiliates have or may
have other business interests, activities and investments, some of which may be
in conflict or competition with the business of the Partnership, and that such
Persons are entitled to carry on such other business interests, activities and
investments. The Partners and their Affiliates may engage in or possess an
interest in any other business or venture of any kind, independently or with
others, on their own behalf

 

48



--------------------------------------------------------------------------------

or on behalf of other entities with which they are affiliated or associated, and
such Persons may engage in any activities, whether or not competitive with the
Partnership, without any obligation (except as expressed in Sections 3.6 and
3.9(a)) to offer any interest in such activities to the Partnership or to any
Partner. Neither the Partnership nor any Partner shall have any right, by virtue
of this Agreement, in such activities, or the income or profits derived
therefrom, and the pursuit of such activities, even if competitive with the
business of the Partnership, shall not be deemed wrongful or improper.

 

Section 3.10 Payments to Federal GP or the Property Manager.

 

(a) Managing General Partner Expenses. The Managing General Partner shall pay
(i) the salaries of all of its officers and regular employees and all employment
expenses related thereto, (ii) general overhead expenses, (iii) record-keeping
expenses, (iv) the costs of the office space and facilities which it requires,
(v) the costs of such office space and facilities as the Partnership reasonably
requires, (vi) all out of pocket costs and expenses incurred in connection with
the management of the Qualified Properties and the Partnership, and (vii) costs
and expenses relating to Acquisition Activities as set forth in and limited by
Section 3.6(f); provided that, nothing in this Section 3.10(a) shall be deemed
to limit in any way the Partnership’s obligations to reimburse the Managing
General Partner any Permitted Expenses or to pay the fees payable to the
Managing General Partner as expressly provided in this Agreement.

 

(b) Partnership Expenses. The Partnership shall pay all Permitted Expenses. The
Managing General Partner is authorized, in the name and on behalf of the
Partnership, to reimburse itself for Permitted Expenses paid by the Managing
General Partner or to reimburse the Property Manager for Permitted Expenses paid
by the Property Manager.

 

(c) Management Fee; Tenant Improvement Fee; CM Fee; In-House Legal Fees.

 

(i) The Partnership, as the sole member of the general partner of each SP
Subsidiary that is a limited partnership, shall cause each such SP Subsidiary
that is a limited partnership to pay to the Property Manager, pursuant to (and
in accordance with) its Management Agreement with the Property Manager, an
annual Management Fee (“Management Fee”) in the amounts set forth in the
Management Agreement. Such Management Fee shall be payable to Property Manager
on a monthly basis, subject to and in accordance with the terms and provisions
of such Management Agreement.

 

(ii) In those cases in which the Property Manager provides construction
management services in connection with the tenant improvements or tenant fit-out
to be constructed for a Small Shop Tenant’s premises, Property

 

49



--------------------------------------------------------------------------------

Manager shall be entitled to a fee (the “Tenant Improvement Fee”) for all tenant
coordination/construction management services provided by Property Manager in
connection with such tenant improvement work in the amounts (and on the terms)
set forth in the Management Agreement. Such fee shall be paid by the SP
Subsidiary that is a party to the Management Agreement relating to the Qualified
Property for which the Property Manager provides the tenant coordination
services.

 

(iii) In addition to the foregoing, the Property Manager shall be entitled to a
construction management fee (the “CM Fee”) in connection with any capital
improvement project at any Qualified Property in the amounts (and on the terms)
set forth in the Management Agreement. Such fee shall be paid by the SP
Subsidiary that is a party to the Management Agreement relating to the Qualified
Property for which the Property Manager provides the construction management
services.

 

(iv) In addition to the foregoing, if Federal’s in-house legal staff provides
any legal services in connection with the acquisition, disposition, financing,
leasing, management, or operation of any Qualified Property, then so long as the
legal fees charged by Federal for such services would otherwise constitute
Permitted Expenses and are, in the aggregate, reasonable in light of the
services rendered (e.g., the aggregate number of hours charged for a particular
service is reasonable), the Partnership shall pay to Federal, as reimbursement
for such legal services, legal fees at the following rates: $75 per hour for
Federal’s in-house paralegals, $150 per hour for Federal’s in-house attorneys
who do not hold the title of Vice President or Senior Vice President, and $300
per hour for Federal’s in-house attorneys who hold the title of Vice President
or Senior Vice President, and all references in this Agreement to “legal fees”
shall include the fees described in this subsection (iv). The Partners hereby
agree that the hourly rates described in the preceding sentence are reasonable
as of the date of this Agreement. The hourly rates for legal services rendered
by Federal’s in-house attorneys will be subject to review and adjustment on an
annual basis in connection with the approval of the Annual Plan.

 

(v) Concurrently with the distribution of the annual reports required by Section
4.3 below, the Property Manager shall provide to the Advisor and the Fund GP a
written statement setting forth (i) the Gross Collected Rents relating to each
Qualified Property for such fiscal year and (ii) the Management Fee, all Tenant
Improvement Fees, all CM Fees, and all legal fees, costs and expenses paid or
reimbursed to the Property Manager, Federal or any Affiliate of Federal during
such fiscal year (together with invoices and such other documentation as may be
reasonably necessary to substantiate such fees, costs and expenses) relating to
each Qualified Property for such fiscal year.

 

50



--------------------------------------------------------------------------------

Section 3.11 Other Duties and Obligations of the Managing General Partner.

 

(a) Partnership’s Continued Existence. The Managing General Partner shall take
all reasonable actions which may be necessary or appropriate for the
continuation of the Partnership’s valid existence as a limited partnership under
the laws of the State of Delaware and of each other jurisdiction in which such
existence is necessary to protect the limited liability of the Partners or to
enable the Partnership to conduct the business in which it is engaged, it being
acknowledged by the Partners that all costs and expenses associated with such
actions constitute Partnership Overhead Expenses (except for any fees, costs and
expenses that do not otherwise constitute Partnership Overhead Expenses pursuant
to the definition of “Partnership Overhead Expenses” in Article I hereof).

 

(b) Personal Liability. The Managing General Partner shall at all times use its
best efforts to conduct its affairs and the affairs of the Partnership in such a
manner that the Limited Partners shall not have any personal liability with
respect to any Partnership liability or obligation in excess of that portion of
their respective Capital Commitments actually called by the Managing General
Partner pursuant to Section 5.1(a), Section 5.1(b), Section 5.1(c), and Section
5.1(d) hereof.

 

(c) Partnership for Tax Purposes. The Managing General Partner shall take all
actions necessary to assure that the Partnership will be treated as a
partnership for federal and state income tax purposes and be governed by the
applicable provisions of Subchapter K of Chapter 1 of the Code, it being
acknowledged by the Partners that all costs and expenses associated with such
actions constitute Partnership Overhead Expenses (except for any fees, costs and
expenses that do not otherwise constitute Partnership Overhead Expenses pursuant
to the definition of “Partnership Overhead Expenses” in Article I hereof).

 

(d) Reasonable Reserves. The Managing General Partner shall establish and
maintain out of Partnership funds reasonable reserves for periodic expenses such
as real property taxes and assessments and insurance premiums, working capital,
capital expenditures and to pay other costs and expenses incident to ownership
of the Qualified Properties and for such other Partnership purposes as the
Managing General Partner deems appropriate, all as provided for and in
accordance with the Annual Plan.

 

(e) Deviations from the Annual Budget. The Managing General Partner shall, as
soon as practicable after the Managing General Partner discovers or learns about
the incurrence or potential incurrence by the Partnership or any SP Subsidiary
of any fee, cost, expense or other amount in connection with (or relating to)
any Qualified Property that is not a Permitted Expense, orally inform the Other
General Partner of such fee, cost, expense or other amount.

 

51



--------------------------------------------------------------------------------

(f) Time Devoted to the Partnership. The Managing General Partner and its
officers and key employees shall devote such time and attention to the
Partnership business as shall be reasonably necessary to supervise the
Partnership’s business and affairs in accordance with the provisions of this
Agreement.

 

(g) Fee Disclosure. In connection with the formation of the Partnership and
related matters, Federal has agreed to pay a fee to Wachovia Securities, LLC,
and the Partnership has agreed to pay to Wachovia, or reimburse to Federal, a
portion of this fee, all in accordance with the terms of that separate letter
agreement, dated of even date herewith, by and between Federal and the
Partnership. Federal hereby represents and warrants that the fees described in
the referenced letter agreement (the “Fee Disclosure”) represent all fees,
bonuses, and other compensation paid or payable by or on behalf of the
Partnership, Managing General Partner, Federal or any of their respective
Affiliates to any placement agent, finder, broker, or other individual or entity
(other than salaries payable to the officers and employees of the Managing
General Partner) in connection with the formation of the Partnership, the
Partnership’s (or any SP Subsidiary’s) acquisition of any Qualified Property
concurrently upon the formation of the Partnership, and/or the purchase by the
Fund Partners of their respective interests in the Partnership.

 

Notwithstanding anything to the contrary contained in this Agreement or any
subscription or other agreement relating hereto, the Managing General Partner
hereby agrees that Fund GP, the Fund or their respective Affiliates may disclose
the information contained in the Fee Disclosure (i) to its or their investors,
employees, agents, consultants (including, without limitation, legal counsel and
accountants), prospective lenders and actual lenders, and prospective purchasers
and actual purchasers in connection with any matter relating to the Partnership
or the Partnership’s business, (ii) as may be reasonably necessary or desirable
for reporting and regulatory purposes (including, without limitation, tax
reporting), and (iii) as and to the extent required by law or court order.

 

Each Partner hereby represents that, except as described in the letter agreement
referenced in the first paragraph of this Section 3.11(g), it has not dealt with
any placement agent, broker, finder or other individual or entity in connection
with this Agreement, the formation of the Partnership, the Partnership’s (or any
SP Subsidiary’s) acquisition of any Qualified Property concurrently upon the
formation of the Partnership, and/or the purchase by the Partners of their
respective interests in the Partnership, and each Partner hereby agrees to
indemnify and defend the other Partners and the Partnership and hold

 

52



--------------------------------------------------------------------------------

them each harmless from and against all liability, loss, cost, damage, and
expense (including attorneys’ fees and costs incurred in the investigation,
defense and settlement of the matter) which the other Partners or the
Partnership shall ever suffer or incur by reason of any claim by any placement
agent, broker, finder or other individual or entity, whether or not meritorious,
for any compensation with respect to such indemnifying Partner’s dealings in
connection with this Agreement, the formation of the Partnership, the
Partnership’s (or any SP Subsidiary’s) acquisition of any Qualified Property
concurrently upon the formation of the Partnership, and/or the purchase by the
Partners of their respective interests in the Partnership.

 

Section 3.12 Exculpation.

 

(a) Federal. None of any Federal Partner, any Affiliate of any Federal Partner,
or any officer, director, trustee or employee of any Federal Partner or its
Affiliate shall be liable, responsible or accountable in damages or otherwise to
the Partnership or any other Partner for any act or omission on behalf of the
Partnership, in good faith and within the scope of the authority conferred on
Federal GP as Managing General Partner under this Agreement or otherwise under
this Agreement, as the case may be, or by law, unless such act or failure to act
(i) is or results in a breach of any representation, warranty or covenant of any
Federal Partner contained in this Agreement, which breach had or has a material
adverse effect on the Partnership or the Fund Partners and is not cured within
fifteen (15) days after notice thereof is delivered to Federal GP by any Fund
Partner, (ii) was fraudulent or committed in bad faith or (iii) constituted
gross negligence or willful misconduct. Notwithstanding anything in the
preceding sentence to the contrary, if any Federal Partner or any Affiliate of a
Federal Partner enters into a separate agreement to provide services for the
Partnership or any SP Subsidiary (such as a Management Agreement), then the
liabilities and obligations of such Federal Partner or Affiliate, in its
capacity as service provider under such agreement, shall be governed by the
terms and provisions of such service agreement, and the terms and provisions
hereof shall not exculpate or exonerate such Person from any obligation or
liability under such agreement or at law (except to the extent expressly so
provided in such service agreement).

 

(b) The Fund. None of any Fund Partner, the Advisor, any Affiliate of any Fund
Partner or the Advisor, or any officer, director or employee of any Fund
Partner, the Advisor, or their respective Affiliates shall be liable,
responsible or accountable in damages or otherwise to the Partnership or to any
other Partner for any act or omission on behalf of the Partnership, in good
faith and within the scope of authority conferred on any such Person under this
Agreement or by law, unless such act or failure to act (i) is or results in a
breach of any representation, warranty or covenant of any Fund Partner contained
in this Agreement, which breach had or has a material adverse effect on the
Partnership or any Federal

 

53



--------------------------------------------------------------------------------

Partner and is not cured within fifteen (15) days after notice thereof is
delivered to Fund GP by any Federal Partner, (ii) was fraudulent or committed in
bad faith or (iii) constituted gross negligence or willful misconduct.
Notwithstanding anything in the preceding sentence to the contrary, if any Fund
Partner or any Affiliate of a Fund Partner enters into a separate agreement to
provide services for the Partnership or any SP Subsidiary (such as a Management
Agreement), then the liabilities and obligations of such Fund Partner or
Affiliate, in its capacity as service provider under such agreement, shall be
governed by the terms and provisions of such service agreement, and the terms
and provisions hereof shall not exculpate or exonerate such Person from any
obligation or liability under such agreement or at law (except to the extent
expressly so provided in such service agreement).

 

(c) Survival. The provisions of this Section 3.12 shall survive any termination
of the Partnership or this Agreement.

 

Section 3.13 Indemnification.

 

(a) By the Partnership. The Partnership shall indemnify, defend and hold
harmless any Person (an “Indemnified Party”) who was or is a party or is
threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative, by
reason of any act or omission or alleged act or omission arising out of such
Indemnified Party’s activities on behalf of the Partnership or in furtherance of
the interest of the Partnership as (i) a Partner or an officer, director,
employee, Affiliate or agent of a Partner or (ii) the Managing General Partner,
Other General Partner, Advisor or an officer, director, employee, Affiliate or
agent of any of them, against personal liability, claims, losses, damages, and
expenses for which such Indemnified Party has not been reimbursed by insurance
proceeds or otherwise (including attorneys’ fees, judgments, fines and amounts
paid in settlement) actually and reasonably incurred by such Indemnified Party
in connection with such action, suit or proceeding and any appeal therefrom,
unless such Indemnified Party (A) acted fraudulently, in bad faith or with gross
negligence or willful misconduct, or (B) by such act or failure to act breached
any representation, warranty or covenant contained in this Agreement, which
breach had or has a material adverse effect on the Partnership or any Partner
and is not cured within fifteen (15) days after notice thereof by the aggrieved
Partner(s). In addition to the foregoing, the Partnership shall indemnify,
defend and hold harmless any Partner (or any Affiliate of any Partner) who
executes and delivers any recourse obligations guaranty, environmental indemnity
or similar agreement in favor of a lender in connection with any loan made to an
SP Subsidiary or the Partnership, or assumes, in writing, any other personal
liability or obligation pertaining to or arising from any such loan, in each
event in accordance with this Agreement, unless (and except to the extent that)
any such liability or obligation is/are

 

54



--------------------------------------------------------------------------------

incurred as a result of (x) any fraud, bad faith, gross negligence, or willful
misconduct of such Partner or its Affiliate(s) or (y) any breach or default by
such Partner (or its Affiliate) of any representation, warranty or covenant
contained in this Agreement, which breach had or has a material adverse effect
on the Partnership or any Partner and is not cured within fifteen (15) days
after delivery of notice thereof to the breaching or defaulting party. Any
indemnity by the Partnership under this Agreement shall be provided out of, and
to the extent of, Partnership revenues and assets only, and no Partner shall
have any personal liability on account of the Partnership’s obligations under
this Agreement, provided, however, that each Partner shall nevertheless have
full personal liability for the indemnification obligations of such Partner
pursuant to this Section 3.13 below. The indemnification provided under this
Section 3.13 shall (x) be in addition to, and shall not limit or diminish, the
coverage of the Partners or any Affiliates under any insurance maintained by the
Partnership and (y) apply to any legal action, suit or proceeding commenced by a
Partner or in the right of a Partner or the Partnership. The indemnification
provided under this Section 3.13 shall be a contract right and shall include the
right to be reimbursed for reasonable expenses incurred by any such Indemnified
Party within thirty (30) days after such expenses are incurred. Notwithstanding
the foregoing to the contrary, if any Partner or any Affiliate of a Partner
enters into a separate agreement to provide services for the Partnership or any
SP Subsidiary (such as a Management Agreement), then the rights (including
rights to indemnification), liabilities and obligations of such Partner or
Affiliate, in its capacity as service provider under such agreement, shall be
governed by the terms and provisions of such service agreement, and the terms
and provisions hereof shall not apply nor shall the Partnership or any SP
Subsidiary be obligated to indemnify such Partner or Affiliate (except to the
extent expressly so provided in such service agreement).

 

(b) By Federal. Federal shall indemnify, defend and hold harmless the Fund
Partners and the Advisor from and against any liabilities, claims, losses,
damages, and expenses incurred by the Fund Partners or the Advisor (including
attorneys’ fees, judgments, fines and amounts paid in settlement) as a result of
any act or omission by any Federal Partner which (i) constitutes or results in a
breach of any representation, warranty or covenant of any Federal Partner
contained in this Agreement, which breach had or has a material adverse effect
on any Fund Partner, or the Advisor and is not cured within fifteen (15) days
after notice thereof from the aggrieved Fund Partner or Advisor, (ii) was
performed or omitted fraudulently or in bad faith, or (iii) constituted gross
negligence or willful misconduct.

 

(c) By Fund. Fund shall indemnify, defend and hold harmless the Federal Partners
from and against any liabilities, claims, losses, damages, and expenses incurred
by the Federal Partners (including attorneys’ fees, judgments, fines and amounts
paid in settlement) as a result of any act or omission by any

 

55



--------------------------------------------------------------------------------

Fund Partner which (i) constitutes or results in a breach of any representation,
warranty or covenant of any Fund Partner contained in this Agreement, which
breach had or has a material adverse effect on any Federal Partner and is not
cured within fifteen (15) days after notice thereof from the aggrieved Federal
Partner, (ii) was performed or omitted fraudulently or in bad faith or (iii)
constituted gross negligence or willful misconduct.

 

Section 3.14 Fiduciary Responsibility. Subject to the provisions set forth in
Section 3.9 and Section 3.12(a) hereof, the Managing General Partner
acknowledges that it is under a common law fiduciary duty to conduct the affairs
of the Partnership in the best interests of the Partnership and the Partners and
consequently must exercise good faith and integrity in handling Partnership
affairs.

 

Section 3.15 REIT Savings Provision. Notwithstanding any provision of this
Agreement to the contrary, neither the Partnership nor the Managing General
Partner shall take or omit to take any action that (i) could adversely affect
the status of either Federal or Clarion REIT as a real estate investment trust
as defined in Section 856 of the Code; (ii) is reasonably likely to result in
the imposition of an excise tax on either Federal or Clarion REIT; or (iii)
could cause any Partner’s distributive share or interest in the Partnership
assets, or the gross income of the Partnership, not to satisfy the real estate
investment trust provisions of the Code. In no event shall the Managing General
Partner be liable for any action or omission in compliance with this Section
3.15.

 

ARTICLE IV

BOOKS AND RECORDS; REPORTS TO PARTNERS

 

Section 4.1 Books. The Managing General Partner shall maintain or cause to be
maintained separate, full and accurate books and records of the Partnership, and
any Partner or any authorized representative of any Partner, including the
Advisor, shall have the right to inspect, examine and copy the same and to meet
with employees of the Managing General Partner responsible for preparing the
same at reasonable times during business hours and upon reasonable notice. So
long as Federal GP or any Affiliate of Federal is the Managing General Partner,
all policies of the Partnership with respect to the maintenance of such books
and records shall be subject to approval by all of the Partners.

 

Section 4.2 Monthly and Quarterly Reports.

 

(a) Monthly Reports. The Managing General Partner shall prepare and distribute
to the Other General Partner and the Advisor within fifteen (15) days after the
last day of each month a report with respect to the Partnership and each
Qualified Property, including, without limitation, an operating statement for
the Partnership and each Qualified Property for each monthly period and
year-to-date showing variances from the Annual Budget portion of the Annual Plan
and, for each Qualified Property, a schedule of aged accounts receivable, an
occupancy and leasing status report, and a rent roll.

 

56



--------------------------------------------------------------------------------

(b) Quarterly Reports. The Managing General Partner shall, no later than the
twentieth (20th) day of the third (3rd) month of each fiscal quarter,

 

(i) prepare and distribute to the Other General Partner and the Advisor a
year-to-date consolidated report with respect to the Partnership (with the last
month of each such report comprised of forecasted, rather than actual, results),
prepared in accordance with generally accepted accounting principles,
consistently applied, including (a) a balance sheet, (b) a profit and loss
statement, (c) a statement of changes in the Partners’ Capital Accounts, (d) a
cash flow and distribution statement, (e) a report briefly describing each
variance from the applicable budget line item in the consolidated Annual Budget
portion of the Annual Plan and any fees, costs or expenses incurred by the
Partnership or any SP Subsidiary that do not constitute Permitted Expenses, (f)
calculations in sufficient detail to verify the accuracy of all fees and other
amounts paid or payable to the Property Manager under the Management Agreement,
(g) bank reconciliation reports, and (h) such other reports as any Partner may
reasonably request; and

 

(ii) prepare and distribute to the Other General Partner and the Advisor
simultaneously with each quarterly report a report with respect to each
Qualified Property, including an operating statement for the quarter and
year-to-date showing each variance from the budget line items in the Annual
Budget portion of the Annual Plan, and a narrative describing material market
changes (as determined in good faith by the Managing General Partner or Property
Manager), and material changes in property operations, physical condition,
capital expenditures and leasing and occupancy.

 

Section 4.3 Annual Reports. The Managing General Partner shall prepare and
distribute to the Other General Partner and the Advisor within twenty-five (25)
days after the end of each fiscal year financial statements with respect to the
Partnership, which include the items set forth in clauses (i) and (ii) of
Section 4.2(b) above with respect to such fiscal year. Such financial statements
shall be prepared in accordance with generally accepted accounting principles,
consistently applied, and shall be audited at the Partnership’s expense by such
nationally recognized firm of independent certified public accountants selected
by the Managing General Partner with the consent of the Other General Partner as
provided in Section 4.8 hereof. All reports delivered pursuant to this Section
4.3 shall also include unaudited calculations in sufficient detail to verify the
accuracy of all fees and other amounts paid or payable to the Property Manager
pursuant to the terms of this Agreement and/or the Management Agreement and such
other reports as any Partner may reasonably request.

 

57



--------------------------------------------------------------------------------

Section 4.4 Appraisals; Additional Reports.

 

(a) Appraisals. The Advisor expects to cause each Qualified Property to be
appraised, at the Fund Partners’ or Advisor’s expense, each calendar quarter by
a third-party appraiser selected by the appraisal management firm for the Lion
Fund. The Managing General Partner and the Property Manager shall reasonably
cooperate with such appraiser in connection with any such appraisal, shall
provide such information to the appraiser as is reasonably requested by the
appraiser to the extent the same has not been previously provided to the Advisor
and, no more frequently than once per calendar quarter, shall cause its
employees to be reasonably available to meet with and answer questions of the
appraiser so as to enable the appraiser to compete its appraisals in a timely
manner. None of the Managing General Partner, the Property Manager, the Fund
Partners or the Advisor shall have any liability with respect to any acts or
actions taken by an appraiser, including but not limited to appraisals.

 

(b) Additional Reports. The Managing General Partner shall prepare and
distribute to the Partners such additional financial, property, investment and
other reports regarding the Partnership, the Qualified Properties or any related
matter as any Partner may reasonably request, including without limitation
information necessary to enable the Advisor to provide the Fund Partners with a
valuation of their respective Percentage Interests and/or Partnership Interests.
To the extent any Partner deems it appropriate or necessary, the Managing
General Partner agrees to reasonably cooperate in any audit or examination
conducted by such Partner or its consultants of any of the information contained
in any report delivered pursuant to this Article IV.

 

Section 4.5 Accountants; Tax Returns.

 

(a) The Managing General Partner shall engage such nationally recognized firm of
independent certified public accountants approved by the Other General Partner
as provided in Section 4.8 hereof (but only if and to the extent that such
approval is required pursuant to said Section 4.8) to review, or to sign as
preparer, all federal, state and local tax returns which the Partnership is
required to file.

 

(b) On or before January 15th of each year, the Managing General Partner shall
prepare and distribute to the Partners a statement of the Partnership’s
estimated taxable earnings for the prior calendar year.

 

(c) The Managing General Partner will furnish to each Partner within forty-five
(45) days after the end of each calendar year, or as soon thereafter as is
practicable, a Schedule K-1 or such other statement as is required by the
Internal Revenue Service which sets forth such Partner’s share of the profits or
losses and other relevant fiscal items of the Partnership for such fiscal year.

 

58



--------------------------------------------------------------------------------

(d) The Managing General Partner shall deliver to the Partners copies of all
federal, state and local income tax returns and information returns, if any,
which the Partnership is required to file.

 

Section 4.6 Accounting and Fiscal Year. The Managing General Partner shall keep
the Partnership books and records on the accrual basis. The fiscal year of the
Partnership shall end on December 31.

 

Section 4.7 Partnership Funds.

 

(a) Generally. The funds of the Partnership shall be deposited into such account
or accounts as are designated by the Managing General Partner; provided that, at
least one of the signatories for each account of the Partnership or any SP
Subsidiary shall be a Person designated in writing by the Other General Partner
from time to time. All withdrawals from or charges against such accounts shall
be made by the Managing General Partner or by those Persons designated from time
to time by the Managing General Partner or the Other General Partner (provided
that, Persons designated by the Other General Partner will not make any
withdrawals from or charges against such accounts prior to the occurrence of any
of the events with respect to the Managing General Partner described in Section
3.1(a) above).

 

(b) Restrictions on Deposits. Pending distribution or expenditure in accordance
with the terms of this Agreement, funds of the Partnership may be invested, in
the reasonable discretion of the Managing General Partner, in United States
government obligations, insured obligations which are rated not lower than AA by
Standard & Poor’s or have a comparable rating from a nationally recognized
rating agency, collateralized bank time deposits, repurchase agreements, money
market funds, commercial paper which is rated not lower than P-1, certificates
of deposit which are rated not lower than AA by Standard & Poor’s or have a
comparable rating from a nationally recognized rating agency, banker’s
acceptances eligible for purchase by the Federal Reserve and bonds and other
evidences of indebtedness and preferred stock which are rated not lower than AA
by Standard & Poor’s or are of a comparable credit quality.

 

Section 4.8 Attorneys and Accountants. The initial accountants for the
Partnership shall be Grant Thornton LLP, and so long as Federal GP or any
Approved Federal Party is the Managing General Partner, the accountants may be
replaced by the Managing General Partner only with the prior written approval of
the Other General Partner, and provided that, except as otherwise provided in
this sentence above, the accounting firm for the Partnership must be among the
four (4) largest accounting firms in the United States when chosen and must
provide accounting services at market rates. The attorneys for the Partnership
may be selected by the Managing General Partner, but so long as Federal GP or
any Approved Federal Party is the Managing General Partner, the Other General
Partner must first approve, in writing, any attorneys retained in

 

59



--------------------------------------------------------------------------------

connection with (a) any Significant Litigation, (b) any advice, matter or
dispute involving the Partnership and/or any SP Subsidiary and relating to the
Employee Retirement Income Security Act of 1974, as amended, or (c) any advice,
matter or dispute relating to actual or alleged “unrelated business taxable
income” (as defined in the Code) of the Partnership or any SP Subsidiary. The
Partners specifically acknowledge and agree that Mayer, Brown, Rowe & Maw LLP
(“MBR&M”) and/or Shaw Pittman LLP (“Shaw Pittman”) shall be permitted to render
legal advice and to provide legal services to the Partnership from time to time,
and each Partner covenants and agrees that such representation of the
Partnership by MBR&M and/or Shaw Pittman shall not alone (i) result in the
existence of an attorney/client relationship between MBR&M, on the one hand, and
the Federal Partners (and/or their Affiliates), on the other hand; (ii) result
in the existence of an attorney/client relationship between Shaw Pittman, on the
one hand, and the Fund Partners or Advisor (and/or their Affiliates), on the
other hand; and/or (iii) disqualify MBR&M and/or Shaw Pittman from providing
legal advice and legal services as set forth in Section 12.17(a) and 12.17(b) of
this Agreement at any time in the future.

 

ARTICLE V

CONTRIBUTIONS

 

Section 5.1 Capital Contributions.

 

(a) Generally; Percentage Interests. Each Partner shall make an Initial Capital
Contribution to the Partnership in an amount and at such time as the Partners
have agreed. Except as provided in this Section 5.1, (i) no Partner shall be
obligated to make any Additional Capital Contribution, Extraordinary Funding or
Partnership Overhead Contribution to the Partnership and (ii) any Additional
Capital Contribution, Extraordinary Funding or Partnership Overhead Contribution
shall be made by the Partners in proportion to their respective Percentage
Interests as determined at the time of the Capital Call, Extraordinary Call or
Partnership Overhead Contribution. The Partners shall have the Percentage
Interests in the Partnership set forth opposite each Partner’s name on Schedule
2 hereto, as may be adjusted from time to time pursuant to Section 5.1(e) or
5.1(f) hereof.

 

(b) Additional Capital Contributions. If the Partnership requires capital to
acquire an Approved Qualified Property, the Managing General Partner shall be
entitled to require an additional Capital Contribution (an “Additional Capital
Contribution”) from the Partners in an amount not in excess of the amount
necessary to acquire such Approved Qualified Property plus the Acquisition Fee,
the Financing Fee (unless such Financing Fee is paid from the proceeds of the
applicable financing), all other fees, costs and expenses incurred in connection
with obtaining financing for the Approved Qualified Property (but only to the
extent that such other fees, costs and expenses are not funded from proceeds of
such financing), all of Federal’s in-house legal fees incurred in

 

60



--------------------------------------------------------------------------------

connection with such acquisition and any related financing (but only to the
extent that such fees are payable by the Partnership pursuant to Section
3.10(c)(iv) above), and all reasonable and customary fees, costs and expenses
incurred by the Partnership for Third Parties retained in connection with or
attributable to the Acquisition Activities; provided that (i) each Partner shall
be required to contribute as an Additional Capital Contribution the amount
determined by multiplying such Partner’s Percentage Interest by the amounts
described in this sentence immediately above and (ii) no Partner shall be
required to contribute the amount described in clause (i) above if such amount,
when added to the total of all of such Partner’s prior Capital Contributions
(excluding all Default Contributions), exceeds such Partner’s Capital
Commitment. If the Managing General Partner shall provide to the Partners a
written notice calling for Additional Capital Contributions (any such notice, a
“Capital Call”) setting forth the total amount of capital required, the amount
that each Partner is required to contribute as such Partner’s Additional Capital
Contribution (as determined pursuant to clause (i) above), and the due date on
which the Managing General Partner is requiring that such Additional Capital
Contributions be contributed to the Partnership, which due date shall be at
least ten (10) Business Days after the date on which the Partners actually
received the Capital Call and not more than one (1) Business Day prior to the
scheduled closing of the acquisition of such Approved Qualified Property; each
Partner shall contribute such Partner’s Additional Capital Contribution in
immediately available funds on or before such due date. If the acquisition of an
Approved Qualified Property fails to close and the Managing General Partner
determines that there will not be a closing within fifteen (15) days of the date
of the originally scheduled closing, (x) the Managing General Partner shall
inform the Partners of such failure and return each Partner’s Additional Capital
Contribution made with respect thereto and (y) each Partner’s Capital
Contribution and Capital Contributions Account balances shall be restored to the
levels thereof immediately prior to the making of such Additional Capital
Contributions. If, at any time after the Partners have each made aggregate
Capital Contributions (excluding Default Contributions) that equal or exceed
their Capital Commitment, the Partners elect to contribute additional capital,
the Partners shall contribute such additional capital in accordance with their
respective Percentage Interests. A Partner may contribute to the Partnership an
Approved Qualified Property, or an equity interest therein, pursuant to a
Contribution Agreement and receive Initial Capital Contribution or Additional
Capital Contribution, as the case may be, credit for such contribution.

 

(c) Extraordinary Fundings. The Partners may be required to make Extraordinary
Capital Contributions (as defined below) from time to time pursuant to (and in
accordance with) this Section 5.1(c) below.

 

(i) If the Partnership requires additional funds to cover any costs and expenses
for which a Qualified Property (or the SP Subsidiary that owns such

 

61



--------------------------------------------------------------------------------

Qualified Property) has insufficient funds, then unless the General Partners
agree to fund such deficits from the revenues of another Qualified Property
pursuant to Section 3.4 hereof, the Managing General Partner may make a written
request therefor (any such request, an “Extraordinary Call”) setting forth the
amount requested and the due date therefor, which due date shall be at least ten
(10) Business Days after the date on which the Partners actually receive the
Extraordinary Call. The Other General Partner shall have the right to approve or
disapprove any Extraordinary Call (provided that, notwithstanding the foregoing,
any Extraordinary Call for amounts required to pay any Permitted Expense that
cannot be paid from available revenues of the Qualified Property [or the SP
Subsidiary that owns such Qualified Property] or proceeds of a financing
obtained by the applicable SP Subsidiary will be deemed approved by the Other
General Partner for all purposes hereunder). If the Other General Partner elects
or is deemed to elect to approve an Extraordinary Call, then each Partner shall
be required to fund an amount equal to the amount determined by multiplying such
Partner’s Percentage Interest by the amount set forth in such approved
Extraordinary Call (the total amount required to be funded pursuant to each such
Extraordinary Call, an “Extraordinary Funding”). If the Other General Partner
elects not to approve (and is not deemed to approve) an Extraordinary Call, then
no Partner shall have any obligation (or right) to fund such disapproved
Extraordinary Call or make any such Extraordinary Capital Contribution (defined
below), and the Managing General Partner may elect, in its discretion, to cover
such shortfall in funds by Partnership borrowings (which borrowings will be
subject to the approval of the Other General Partner if and to the extent
provided by Section 3.4 hereof); provided that, such Managing General Partner
shall not be required to rely on its own credit or expend its own funds to cover
such shortfall (except to the extent of its indemnification obligations under
Section 3.13 of this Agreement). A Partner’s share of any Extraordinary Funding
shall be made as a supplementary Capital Contribution by such Partner to the
Partnership (any such contribution, an “Extraordinary Capital Contribution”).
Each Partner shall contribute its Extraordinary Capital Contribution in
immediately available funds on or before the due date to which the Partners
agreed in the Extraordinary Call.

 

(ii) Notwithstanding the foregoing provisions of this Section 5.1(c) to the
contrary, if the Managing General Partner requests the Other General Partner’s
approval of any Extraordinary Call for an amount (A) that is required in order
to prevent the occurrence of an event of default on the part of an SP Subsidiary
or the Partnership under any financing that is secured by a Qualified Property
and (B) that is not otherwise available or obtainable from revenues of the
applicable Qualified Property or proceeds of any financing obtained or
obtainable by the SP Subsidiary that owns such Qualified Property prior to the
ripening of such event of default, and if the Other General Partner fails to
approve (and is not deemed to approve) such Extraordinary Call (and make its and
its Related Partner’s Extraordinary Capital Contributions required thereby)
before the

 

62



--------------------------------------------------------------------------------

Business Day prior to the date that the failure to pay such amount will ripen
into an event of default, then the Managing General Partner may advance such
sums as may be necessary in order to prevent the occurrence of such event of
default. If the Managing General Partner advances any sums in order to prevent
the occurrence of an event of default pursuant to the immediately preceding
sentence, then the Managing General Partner shall, concurrently with the making
of such advance, deliver to the Other General Partner written notice that the
Managing General Partner has made such advance and specifying the Extraordinary
Funding required to reimburse the Managing General Partner for such advance (an
“Extraordinary Advance Notice”). If, prior to the date that the Qualified
Property is transferred to the Managing General Partner or its designee pursuant
to this Section 5.1(c)(ii) below, the Other General Partner approves the
Extraordinary Funding described in the Extraordinary Advance Notice, and the
Other General Partner and its Related Partner make their respective
Extraordinary Capital Contributions required thereby, or the Other General
Partner authorizes the use of revenues or proceeds derived from any other
Qualified Property to satisfy the Extraordinary Funding and the General Partners
agree upon an amendment to this Agreement that addresses the treatment of such
payment or deficit funding from one Qualified Property to another Qualified
Property (as required by Section 3.4(xii)), then (1) if the Other General
Partner and its Related Partners make Extraordinary Capital Contributions, the
entire sum of such Extraordinary Capital Contributions will be distributed by
the Partnership to reimburse the Managing General Partner for a portion of the
amounts previously advanced by the Managing General Partner in respect of such
loan, and the aggregate amount of such advance that is not reimbursed to such
Managing General Partner from such Extraordinary Capital Contributions shall be
deemed to constitute the Managing General Partner’s and its Related Partner’s
respective Extraordinary Capital Contributions required by such Extraordinary
Advance Notice, or (2) if the Other General Partner authorizes the use of
revenues or other proceeds from another Qualified Property to satisfy such
Extraordinary Funding and the General Partners agree upon an amendment to this
Agreement that addresses the treatment of such payment or deficit funding from
one Qualified Property to another Qualified Property, then all such revenues and
proceeds will be paid to the Managing General Partner to reimburse such Managing
General Partner for the amounts previously advanced by such Managing General
Partner. If, within five (5) Business Days after the Other General Partner’s
receipt of an Extraordinary Advance Notice, the Other General Partner fails to
approve the Extraordinary Funding requested pursuant to such Extraordinary
Advance Notice, and the General Partners fail to agree upon the utilization of
revenues or other proceeds from another Qualified Property to pay the amounts
that are the subject of the Extraordinary Advance Notice (or the General
Partners fail to agree upon an amendment to this Agreement that addresses the
treatment of such payment or deficit funding from one Qualified Property to
another Qualified Property), then the Managing General Partner may, at its
election at any time from and after the

 

63



--------------------------------------------------------------------------------

expiration of such five (5) Business Day period, acquire the Qualified Property
that is secured by the subject debt on the terms and conditions of this Section
5.1(c)(ii) below. In addition to the foregoing, if the Other General Partner
approves any such Extraordinary Funding requested pursuant to an Extraordinary
Advance Notice but fails to make its and its Related Partner’s Extraordinary
Capital Contributions within ten (10) Business Days after receipt of the
Extraordinary Advance Notice, then the Managing General Partner may, at its
election at any time from and after the expiration of such ten (10) Business Day
period, acquire the Qualified Property that is secured by the subject debt on
the terms and conditions of this Section 5.1(c)(ii) below. If the Managing
General Partner elects to acquire the Qualified Property that is secured by the
subject debt pursuant to this Section 5.1(c)(ii), then the Managing General
Partner shall acquire such Qualified Property on an “as-is, where-is” basis,
without any covenant, representation or warranty of any kind or nature from the
SP Subsidiary, the Partnership or any of the Partners or any of their respective
Affiliates, for a total purchase price of $1. If the Managing General Partner
elects to purchase such Qualified Property for a total purchase price of $1,
then the Partnership and SP Subsidiary shall execute such instruments and
documents as may be reasonably necessary to transfer title to such Qualified
Property to the Managing General Partner or its designee, the Managing General
Partner shall execute and deliver such “as-is” certifications, assumptions,
indemnities and releases as the Other General Partner may reasonably require in
order to evidence the “as-is” nature of the transfer and to fully release the SP
Subsidiary and Partnership from any and all obligations and/or liabilities
relating to the Qualified Property, and the Qualified Property shall be
transferred to the Managing General Partner or its designee in accordance with
such documentation described hereinabove. The Managing General Partner (or its
designee who acquires such Qualified Property) shall expressly, in writing,
assume all obligations and liabilities relating to the Qualified Property,
whether accruing prior to, on or after the date of transfer of such Qualified
Property. Any and all fees, costs and expenses incurred in connection with the
transfer of such Qualified Property shall be borne and paid solely by the
Managing General Partner, and neither the SP Subsidiary nor the Partnership
shall have any obligation or liability for any such fees, costs or expenses.

 

(iii) Notwithstanding the foregoing provisions of this Section 5.1(c) to the
contrary, the Managing General Partner may, if necessary in order to prevent the
occurrence of any “event of default” by an SP Subsidiary under any agreement to
which such SP Subsidiary is a party (including, without limitation, any loan
documents as provided in subsection (ii) above), advance amounts to the SP
Subsidiary to make such payment; provided that, such amounts shall be reimbursed
to the Managing General Partner, without interest, only from (A) an
Extraordinary Funding and only if and to the extent that such Extraordinary
Funding is approved or deemed approved by the Other General Partner hereunder

 

64



--------------------------------------------------------------------------------

or (B) prior to the payment of any distributions to any Partner under Section
7.1 hereof, revenues or other proceeds of the applicable Qualified Property. In
no event shall any amounts advanced by the Managing General Partner be deemed to
constitute a Capital Contribution of such Managing General Partner, unless and
except to the extent that the amount advanced becomes an Extraordinary Funding
that is approved (or deemed approved) by the Other General Partner in accordance
with this Section 5.1(c), and such amount is deemed to constitute the Managing
General Partner’s and/or its Related Partner’s Extraordinary Capital
Contribution hereunder. If (1) the Managing General Partner advances any amounts
pursuant to (and in accordance with) Section 5.1(c)(ii) or this Section
5.1(c)(iii), (2) the Other General Partner ultimately approves the advance as an
Extraordinary Funding, and (3) the Other General Partner and its Related Partner
fail to make their respective Extraordinary Capital Contributions on or before
the latest date that such Extraordinary Capital Contributions would be due
pursuant to this Section 5.1(c), then the Other General Partner and its Related
Partner shall pay to the Managing General Partner, in addition to the
Extraordinary Capital Contribution that will be distributed by the Partnership
to such Managing General Partner, interest on such Other General Partner’s and
Related Partner’s required Extraordinary Capital Contributions from the latest
date that such Extraordinary Capital Contributions are due until they are
actually made at the rate of interest accruing on Default Loans pursuant to
Section 5.1(e) below. Any interest payable to the Managing General Partner
pursuant to the preceding sentence shall not be deemed to constitute a Capital
Contribution of the Other General Partner or its Related Partner.

 

(d) Partnership Overhead Contributions. A Partner shall be obligated, in
accordance with the provisions of this Section 5.1(d), to make cash
contributions to the Partnership (“Partnership Overhead Contributions”) to fund
Partnership Overhead Expenses if the Net Cash Flow from Operations, Net Cash
from Refinancings and Net Cash from Sales applied to pay Partnership Overhead
Expenses pursuant to Section 7.2 are insufficient to satisfy such Partnership
Overhead Expenses. To the extent that a Partner’s share of the Net Cash Flow
from Operations, Net Cash from Refinancings and Net Cash from Sales applied to
pay Partnership Overhead Expenses pursuant to Section 7.2 is insufficient to
satisfy such Partner’s obligations under Section 7.2, the Managing General
Partner shall notify each such Partner in writing of the amount that such
Partner shall be obligated to contribute to the Partnership, as a Partnership
Overhead Contribution, in order to satisfy such obligations. Each such Partner
shall make its Partnership Overhead Contribution, by check or in immediately
available funds, to such account as the Managing General Partner shall have
specified in its notice, within five (5) Business Days after receipt of such
notice from the Managing General Partner. Partnership Overhead Contributions
shall not be included in the Capital Contributions Account for any Qualified
Property except to the extent funded as Default Contributions, but will be
deemed to constitute Capital Contributions for purposes of determining the
Percentage Interests of the Partners.

 

65



--------------------------------------------------------------------------------

(e) Failure to Fund an Additional Capital Contribution, Extraordinary Capital
Contribution or Partnership Overhead Contribution. If any Partner (a “Defaulting
Partner”) fails to make any Additional Capital Contribution, Extraordinary
Capital Contribution or Partnership Overhead Contribution which it is required
to make under this Section 5.1 by the due date therefore, then any
non-defaulting Partner (a “Non-Defaulting Partner”) may, at its election, either
(1) make an Additional Capital Contribution, Extraordinary Capital Contribution
or Partnership Overhead Contribution to the Partnership in an amount (a “Default
Contribution”) equal to the amount that the Defaulting Partner failed to
contribute (the “Default Amount”), in which event the Percentage Interests of
the Partners will be adjusted as provided in subsection (i) below or (2) make a
default loan (a “Default Loan”) to the Defaulting Partner in an amount equal to
the sum of the Default Amount on the terms described in subsection (ii) below.
Nothing contained in this Section 5.1(e) will limit or otherwise modify any
other rights or remedies of the Partners (including those of the Managing
General Partner) expressly set forth in this Agreement.

 

(i) If a Non-Defaulting Partner elects to make a Default Contribution equal to
the Default Amount, then except as otherwise expressly provided by the last
paragraph of this Section 5.1(e)(i) below, the Percentage Interests of all of
the Partners shall be adjusted immediately following the making of such Default
Contribution as provided in this Section 5.1(e)(i) below. For purposes of
determining the Percentage Interests of the Partners hereunder, the
Non-Defaulting Partner who made such Default Contribution will be deemed to have
made a Capital Contribution to the Partnership equal to the product of (x) the
Default Amount multiplied by (y) 2, and the Percentage Interests of the Partners
shall be thereafter calculated pursuant to the definition of “Percentage
Interests” in Article I hereof. For example, if (1) the total Percentage
Interests and Capital Contributions of each Partner prior to an Extraordinary
Call equaled .100% and $50,000 for Federal GP, .100% and $50,000 for Fund GP,
29.900% and $14,950,000 for Federal, and 69.900% and $34,950,000 for Fund, (2)
the Partnership made an Extraordinary Call for $10,000,000, (3) Fund GP and Fund
made their respective Extraordinary Capital Contributions in the amounts of
$10,000 and $6,990,000, respectively, but Federal GP and Federal failed to make
their respective Extraordinary Capital Contributions in the amounts of $10,000
and $2,990,000, respectively, and (4) the Fund made a Default Contribution as a
result of Federal GP’s and Federal’s failure in the amount of $3,000,000, THEN
the deemed Capital Contributions for purposes of calculating the Percentage
Interest of each Partner would thereafter equal $60,000 in the case of Fund GP
(i.e., $50,000 previous Capital Contributions + $10,000 Extraordinary Capital
Contribution), $47,940,000 in the case of the Fund (i.e., $34,950,000 previous

 

66



--------------------------------------------------------------------------------

Capital Contributions + $6,990,000 Extraordinary Capital Contribution + [2 x
$3,000,000 Default Amount = $6,000,000 Default Contribution]), $50,000 in the
case of Federal GP, and $14,950,000 in the case of Federal. The Percentage
Interest of each Partner would thereafter equal .095% in the case of Fund GP,
76.095% in the case of the Fund, .080% in the case of Federal GP, and 23.730% in
the case of Federal.

 

The adjustment of the Percentage Interests of the Partners hereunder shall
constitute satisfaction of the Default Amount and shall cure the Defaulting
Partner’s default hereunder and the Default Contribution shall constitute a
Capital Contribution made by the Non-Defaulting Partner and shall be credited to
the Capital Account and Capital Contributions Account of the Non-Defaulting
Partner; provided that, the Default Amount shall be included in the calculation
of the aggregate Additional Capital Contributions, Extraordinary Capital
Contributions and/or Partnership Overhead Contributions that a Partner failed to
make for purposes of this paragraph below, Section 5.1(e)(ii) below or Section
8.3(a)(iv) below. Notwithstanding the foregoing, the provisions of this Section
5.1(e) shall not be applied against any Fund Partner, as the Defaulting Partner,
during the occurrence and continuance of any material default by Federal GP or
any other Approved Federal Party, in its capacity as Managing General Partner,
of its obligations under this Agreement, or by the Property Manager of its
obligations under any Management Agreement, and neither Fund Partner shall be
obligated to make an Additional Capital Contribution, Extraordinary Capital
Contribution or Partnership Overhead Contribution to the Partnership pursuant to
this Agreement unless and until any such material default by Federal GP or such
Approved Federal Party, in its capacity as Managing General Partner, or the
Property Manager, as the case may be, has been cured to the reasonable
satisfaction of the Fund GP. In addition, if Federal, Federal GP or any other
Affiliate of Federal who is then a Partner fails to make Additional Capital
Contributions, Extraordinary Capital Contributions and/or Partnership Overhead
Contributions required to be made under the terms of this Agreement in an
aggregate amount over the life of the Partnership in excess of $5,000,000, which
failure or failures has/have not been cured within the cure periods provided in
this Section 5.1(e), then at any time thereafter Fund GP shall have the right to
remove the Managing General Partner as provided in Section 8.3 hereof.

 

Any Default Contribution made in respect of any failed Partnership Overhead
Contribution shall be allocated, for purposes of this Agreement, among all
Qualified Properties then owned, directly or indirectly, by the Partnership in
accordance with the relative aggregate Capital Contributions made by the
Partners in connection with the initial acquisition of each such Qualified
Property. For example, if a Partner fails to make a Partnership Overhead
Contribution in the amount of $50,000, another Partner makes a Default
Contribution in respect of such Partnership Overhead Contribution, the
Partnership at the time owns two

 

67



--------------------------------------------------------------------------------

Qualified Properties, and the Partners made Capital Contributions in the
aggregate amount of $7,000,000 to acquire Property A and $3,000,000 to acquire
Property B, then the Partner making the Default Contribution shall be deemed to
have made a Default Contribution in the aggregate amount of $100,000 (i.e., 2 x
$50,000 = $100,000), which Default Contribution will be allocated $70,000 to
Property A (i.e., [$7,000,000/$10,000,000 = 70%] x $100,000 = $70,000) and
$30,000 to Property B (i.e., [$3,000,000/$10,000,000 = 30%] x $100,000 =
$30,000).

 

Notwithstanding anything to the contrary stated hereinabove, if within ten (10)
Business Days after the date upon which a Non-Defaulting Partner makes a Default
Contribution, the Defaulting Partner pays to such Non-Defaulting Partner an
amount equal to the entire Default Amount (which amount shall constitute a
Capital Contribution of such Defaulting Partner to the Partnership), plus
interest (at the rate accruing on Default Loans pursuant to Section 5.1(e)(ii)
below) on such Default Amount from the date that the Non-Defaulting Partner made
the Default Contribution until the date of such payment by the Defaulting
Partner to the Non-Defaulting Partner (which interest shall not constitute, or
be deemed to constitute, a Capital Contribution of such Defaulting Partner to
the Partnership), then the Defaulting Partner’s default will be deemed cured,
and (A) the Percentage Interests of the Partners will not be adjusted (or deemed
to have been at any time adjusted) as provided in this Section 5.1(e)(i) on
account of such Default Amount, and (B) the Default Amount shall not be deemed
to constitute a failed Additional Capital Contribution, Extraordinary Capital
Contribution or Partnership Overhead Contribution for purposes of the
calculation specified in this Section 5.1(e)(i) above, Section 5.1(e)(ii) below
or Section 8.3(a)(iv) below.

 

(ii) If a Non-Defaulting Partner elects to make a Default Loan to the Defaulting
Partner, then such Default Loan shall not be a personal obligation of the
Defaulting Partner; provided that, such Default Loan shall be payable or
collectible out of Net Cash Flow from Operations, Net Cash from Refinancings,
and/or Net Cash from Sales otherwise distributable or payable to such Defaulting
Partner pursuant to and in accordance with Section 7.1 below. The outstanding
balance of all Default Loans made pursuant to this Section 5.1(e) shall bear
interest at the rate of fifteen percent (15%) per annum, from time to time,
compounded monthly, while such Default Loans remain outstanding; provided that,
the interest rate shall in any event be limited to the highest rate that the
lending Partner is permitted to recover under applicable law. All amounts
allocated from such Defaulting Partner’s distributions to repay Default Loans
pursuant to Section 7.1(a), Section 7.1(b) and/or Section 7.1(c) below shall be
applied and paid first to the payment of accrued interest on any Default Loans,
pari passu and pro rata in accordance with the then outstanding balance thereof,
and then to the payment of principal of any such Default Loans, pari passu and
pro rata in accordance with the then outstanding balance thereof, before any

 

68



--------------------------------------------------------------------------------

amounts are distributed to the Defaulting Partner pursuant to said Sections
7.1(a), 7.1(b) or 7.1(c). In addition, if Federal, Federal GP or any other
Affiliate of Federal who is then a Partner fails to make Additional Capital
Contributions, Extraordinary Capital Contributions and/or Partnership Overhead
Contributions that are required to be made pursuant to the terms of this
Agreement in an aggregate amount over the life of the Partnership in excess of
$5,000,000, which failure or failures has/have not been cured within the cure
periods provided in this Section 5.1(e), then at any time thereafter Fund GP
shall have the right to remove the Managing General Partner as provided in
Section 8.3 hereof.

 

Notwithstanding anything to the contrary stated hereinabove, if within ten (10)
Business Days after the date upon which a Non-Defaulting Partner makes a Default
Loan, the Defaulting Partner pays to such Non-Defaulting Partner an amount equal
to the entire Default Amount (which amount shall constitute a Capital
Contribution of such Defaulting Partner to the Partnership), plus interest on
the Default Loan accrued from the date that the Non-Defaulting Partner made the
Default Loan until the date of such payment by the Defaulting Partner to the
Non-Defaulting Partner (which interest shall not constitute, or be deemed to
constitute, a Capital Contribution of such Defaulting Partner to the
Partnership), then the Defaulting Partner’s default will be deemed cured, and
the Default Amount shall not be deemed to constitute a failed Additional Capital
Contribution, Extraordinary Capital Contribution or Partnership Overhead
Contribution for purposes of the calculation specified in this Section
5.1(e)(ii) above, Section 5.1(e)(i) above or Section 8.3(a)(iv) below.

 

(f) Failure to Satisfy Claims Under a Contribution Agreement. If a Partner has
contributed an Approved Qualified Property pursuant to a Contribution Agreement
(a “Contributing Partner”) and the Partnership has a claim under such
Contribution Agreement against such Contributing Partner which has either been
(i) acknowledged and agreed to by such Contributing Partner or (ii) adjudicated
in favor of the Partnership (after all appeals have been taken) (the
acknowledged or adjudicated amount of such claim being the “Claim Amount”), such
Contributing Partner shall satisfy such Claim Amount at its expense (for which
it shall not receive any additional credit to its Capital Contributions Account
or Capital Account as a Capital Contribution). If such Contributing Partner (a
“Defaulting Contributing Partner”) shall fail to satisfy such Claim Amount
within ten (10) Business Days following the date that such Claim Amount is
acknowledged and agreed to by such Contributing Partner or such judgment becomes
due and payable, as the case may be, Federal (if a Fund Partner is the
Defaulting Contributing Partner) or the Fund (if a Federal Partner is the
Defaulting Contributing Partner) may, by (and upon) delivery of written notice
to the Other Partners, elect to treat the Claim Amount as a Default Amount and
to treat the Partner who delivered such notice as having made a Default
Contribution to the Partnership in respect of the Default Amount. In such event,

 

69



--------------------------------------------------------------------------------

the Percentage Interests of the Partners shall be recalculated as provided in
Section 5.1(e)(i) above. For example, if (1) the total Percentage Interests and
Capital Contributions of each Partner prior to the date that a Contributing
Partner fails to pay and satisfy a Claim Amount equaled .100% and $50,000 for
Federal GP, .100% and $50,000 for Fund GP, 29.900% and $14,950,000 for Federal,
and 69.900% and $34,950,000 for Fund, (2) Federal, as a Defaulting Contributing
Partner, failed to pay a Claim Amount in the amount of $5,000,000, and (3) Fund
elected to treat the Claim Amount as a Default Amount and to treat Fund as
having made a Default Contribution to the Partnership in respect of such Default
Amount, THEN the deemed Capital Contributions for purposes of calculating the
Percentage Interest of each Partner would thereafter equal $50,000 in the case
of Fund GP, $44,950,000 in the case of Fund (i.e., $34,950,000 previous Capital
Contributions + [2 x $5,000,000 Claim Amount = $10,000,000 deemed Default
Contributions]), $50,000 in the case of Federal GP, and $14,950,000 in the case
of Federal. The Percentage Interest of each Partner would thereafter equal .083%
in the case of Fund GP, 74.917% in the case of Fund, .083% in the case of
Federal GP, and 24.917% in the case of Federal.

 

The adjustment of the Percentage Interests hereunder shall constitute
satisfaction of the Claim Amount and shall cure the Defaulting Contributing
Partner’s default hereunder.

 

Section 5.2 Return of Capital Contribution. Except as otherwise expressly
provided in this Agreement, (a) the Capital Contribution of a Partner will be
returned to that Partner only in the manner and to the extent provided in
Article VII and Article IX hereof and (b) no Partner shall have any right to
demand or receive the return of its Capital Contribution. In the event the
Partnership is required or compelled to return any Capital Contribution, no
Partner shall have the right to receive property other than cash. No Partner
shall be entitled to interest on its Capital Contribution or Capital Account
notwithstanding any disproportion therein as between the Partners.

 

Section 5.3 Liability of the Limited Partners. No Limited Partner shall have any
personal liability to the Partnership, to any Partner, to the creditors of the
Partnership or to any other Person for any debt, liability or obligation of the
Partnership. No Limited Partner shall be required to contribute funds or capital
to the Partnership in excess of its Capital Commitment although Limited Partners
may at their option contribute funds in excess of their respective Capital
Commitments pursuant to Section 5.1(b) and Section 5.1(c) hereof.

 

Section 5.4 No Third Party Beneficiaries. The foregoing provisions of this
Article V are not intended to be for the benefit of any creditor of the
Partnership or any other Person, and no creditor of the Partnership or any other
Person may rely on the commitment of any Partner to make any Capital
Contribution. Additional Capital Contributions, Extraordinary Fundings and
Partnership Overhead Contributions are not

 

70



--------------------------------------------------------------------------------

payable unless and until the conditions set forth in Section 5.1 hereof have
been satisfied, and no creditor of the Partnership or any other Person shall
have, or be given, any right to cause a Capital Call, Extraordinary Call or a
call for Partnership Overhead Contributions to be given by the Managing General
Partner or otherwise.

 

ARTICLE VI

MAINTENANCE OF CAPITAL ACCOUNTS;

ALLOCATION OF PROFITS AND LOSSES

FOR BOOK AND TAX PURPOSES

 

Section 6.1 Capital Accounts.

 

(a) Generally: Credits to Capital Accounts. A Capital Account shall be
established and maintained for each Partner. Initially, the Capital Account of
each Partner shall be credited with each Partner’s respective Initial Capital
Contribution. Thereafter, each Partner’s Capital Account shall be credited with
any Additional Capital Contributions or Extraordinary Capital Contributions made
or contributed by such Partner and such Partner’s allocable share of Profits,
any individual items of income and gain allocated to such Partner pursuant to
the provisions of this Article VI, and the amount of additional cash, or the
Fair Market Value of any Partnership asset (net of any liabilities assumed by
the Partnership and liabilities to which the asset is subject), contributed to
the Partnership by such Partner or deemed contributed to the Partnership by such
Partner in accordance with Regulations Section 1.704-1(b)(2)(iv)(c). For
purposes of making allocations under Article VI hereof, the portion of each
Partner’s Capital Account allocable to each Qualified Property shall be
separately identified and maintained.

 

(b) Debits to Capital Account. The Capital Account of each Partner shall be
debited with the Partner’s allocable share of Losses, any individual items of
expenses and loss allocated to such Partner pursuant to the provisions of this
Article VI, the amount of any cash distributed to such Partner and the Fair
Market Value of any Partnership asset (net of any liabilities assumed by the
Partner and liabilities to which the asset is subject) distributed to such
Partner or deemed distributed to such Partner in accordance with Regulations
Section 1.704-1(b)(2)(iv)(c).

 

(c) Capital Account of Transferee. In the event that any Percentage Interest of
a Partner is transferred in accordance with the terms of this Agreement, the
transferee shall succeed to the Capital Account of the transferor to the extent
it relates to the transferred Percentage Interest in such Partner.

 

(d) Adjustments of Book Value. In the event that the Book Value of any
Partnership asset is adjusted as described in the definition of “Book Value”,
the Capital Accounts of all Partners shall be adjusted in accordance with
Regulation Section 1.704-1(b)(2)(iv)(f) or Regulation Section
1.704-1(b)(2)(iv)(m), as applicable, to reflect such adjustment.

 

71



--------------------------------------------------------------------------------

(e) Compliance with Regulations. The foregoing provisions and the other
provisions of this Agreement relating to the maintenance of Capital Accounts are
intended to comply with Regulation Section 1.704-1(b) and shall be interpreted
and applied in a manner consistent with such Regulation. In the event that the
Managing General Partner shall determine that it is prudent to modify the manner
in which the Capital Accounts, or any debits or credits thereto, are computed in
order to comply with such Regulation, the Managing General Partner may make such
modification; provided, however, that if such modification constitutes a
Material Modification, it shall become effective only upon the consent of any
Partner to whom such modification would constitute a Material Modification.

 

Section 6.2 Profits and Losses.

 

(a) Allocation. Except as otherwise provided in Section 6.3 hereof, for each
fiscal year of the Partnership, Profits and Losses with respect to each
Qualified Property for each taxable year of the Partnership shall be allocated
as set forth below.

 

(i) first, any Profits shall be allocated to the Promoted Limited Partners, pari
passu and pro rata in accordance with the amount allocable to each Promoted
Limited Partner under this Section 6.2(a)(i) until there has been allocated to
each Promoted Limited Partner cumulative Profits under this Section 6.2(a)(i) in
an amount equal to the cumulative distributions to such Promoted Limited Partner
under Sections 7.1(a)(i), 7.1(b)(i) and 7.1(c)(i), with respect to such
Qualified Property (net of any amounts refunded to the Partnership by such
Promoted Limited Partner as provided by the definition of “Promote Amount”
contained in this Agreement); and

 

(ii) second, any remaining Profits and Losses shall be allocated in a manner so
as to cause the Capital Account balance of each Partner allocable to such
Qualified Property to equal the amount that would be payable to such Partner by
the Partnership (or for which such Partner would be liable to the Partnership)
if (x) the Partnership sold such Qualified Property (and all assets allocable
thereto) for an amount equal to its Book Value and (b) distributed the net
proceeds under Section 7.1(c) hereof.

 

The Partners hereby acknowledge that it is their intent that, prior to a
distribution of liquidating proceeds pursuant to Section 9.2(iv)(C) hereof, the
Capital Account balance of each Partner shall be equal to the amount that such
Partner would receive under Section 7.1(c) hereof, and that the allocations set
forth in this Section 6.2(a) are intended and shall be interpreted to accomplish
this result.

 

72



--------------------------------------------------------------------------------

(b) Adjustments to “Profits” and “Losses”. When used in this Agreement,
“Profits” and “Losses” shall mean, for each fiscal year or other period, an
amount equal to the Partnership’s taxable income or loss for such year or
period, determined in accordance with Code Section 703(a) (for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to Code Section 703(a)(1) shall be included in taxable income or loss),
and otherwise in accordance with the methods of accounting followed by the
Partnership for federal income tax purposes, with the following adjustments:

 

(i) any income of the Partnership that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses shall be added to
such taxable income or loss;

 

(ii) any items that are specially allocated pursuant to this Agreement shall not
be taken into account in computing Profits or Losses;

 

(iii) any expenditure of the Partnership described in Section 705(a)(2)(B) of
the Code (or treated as such under Regulation Section 1.704-1(b)(2)(iv)(i)) and
not otherwise taken into account in computing Profits or Losses pursuant to this
definition shall be deducted from such taxable income or loss;

 

(iv) any depreciation, amortization and/or cost recovery deductions with respect
to any asset shall be deemed to be equal to the Book Depreciation available with
respect to such asset;

 

(v) the computation of all items of income, gain, loss and deduction shall be
made without regard to any basis adjustment under Section 743 of the Code;

 

(vi) in the event the Book Value of any Partnership asset is adjusted pursuant
to the definition of Book Value, the amount of such adjustment shall be taken
into account as gain or loss from the disposition of such asset for purposes of
computing Profits or Losses;

 

(vii) gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Book Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Book Value; and

 

(viii) interest on Default Loans and deductions attributable to Partnership
Overhead Expenses shall not be taken into account in computing Profits or
Losses. Any deductions for Partnership Overhead Expenses shall be allocated to
the Partners in proportion to their respective Percentage Interests.

 

73



--------------------------------------------------------------------------------

Section 6.3 Regulatory Allocations.

 

(a) Minimum Gain Chargeback. If there is a net decrease in Partnership Minimum
Gain during any fiscal year, each Partner shall be specially allocated items of
Partnership income and gain for such fiscal year (and, if necessary, subsequent
fiscal years) in an amount equal to such Partner’s share of the net decrease in
Partnership Minimum Gain, as determined under Regulations Section 1.704-2(g).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Partner pursuant thereto.
The items to be so allocated shall be determined in accordance with Regulations
Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section 6.3(a) is intended to
comply with the “minimum gain chargeback” requirements of Regulations Section
1.704-2(f) and shall be interpreted consistently therewith.

 

(b) Chargeback Attributable to Partner Nonrecourse Debt. If there is a net
decrease in Partner Nonrecourse Debt Minimum Gain during any fiscal year
attributable to a Partner Nonrecourse Debt, each Partner with a share of Partner
Nonrecourse Debt Minimum Gain attributable to such Partner Nonrecourse Debt at
the beginning of such year shall be specially allocated items of income and gain
for such fiscal year (and, if necessary, for subsequent fiscal years) in an
amount equal to such Partner’s share of the net decrease in Partner Nonrecourse
Debt Minimum Gain attributable to such Partner Nonrecourse Debt, determined in
accordance with Regulations Section 1.704-2(i)(4) and (5). Allocations pursuant
to the previous sentence shall be made in proportion to the respective amounts
required to be allocated to each Partner pursuant thereto. The items to be so
allocated shall be determined in accordance with Regulations Sections
1.704-2(i)(4) and 1.704-2(j)(2). This Section 6.3(b) is intended to comply with
the “minimum gain chargeback” requirements of Regulations Section 1.704-2(i)(4)
and shall be interpreted consistently therewith.

 

(c) Qualified Income Offset. If any Partner unexpectedly receives any
adjustment, allocation or distribution described in Regulations Section
1.704-1(b)(2)(ii)(d)(4), (5) or (6) which results in or increases an Adjusted
Capital Account Deficit for the Partner, such Partner shall be allocated items
of income and book gain in an amount and manner sufficient to eliminate such
Adjusted Capital Account Deficit or increase therein as quickly as possible;
provided, that an allocation pursuant to this Section 6.3(c) shall be made if
and only to the extent that such Partner would have an Adjusted Capital Account
Deficit after all other allocations provided in this Article VI have been
tentatively made as if this Section 6.3(c) were not in the Agreement. This
Section 6.3(c) is intended to constitute a “qualified income offset” as provided
by Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.

 

74



--------------------------------------------------------------------------------

(d) Partner Nonrecourse Deductions. Items of Partnership loss, deduction or
Section 705(a)(2)(B) expenditures that are attributable to a Partner Nonrecourse
Debt (“Partner Nonrecourse Deductions”) shall be allocated among the Partners
who bear the Economic Risk of Loss for such Partner Nonrecourse Debt in the
ratio in which they share Economic Risk of Loss for such Partner Nonrecourse
Debt. This provision is to be interpreted in a manner consistent with the
requirements of Regulations Section 1.704-2(b)(4) and (i)(1).

 

(e) Limitation on Allocation of Net Loss. To the extent any allocation of Losses
or other items of loss or deduction would cause or increase an Adjusted Capital
Account Deficit as to any Partner, such allocation shall be reallocated among
the other Partners in accordance with their respective Percentage Interests,
subject to the limitations hereof.

 

(f) Curative Allocation. The allocations set forth in this Section 6.3 (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the applicable Regulations promulgated under Code Section 704(b).
Notwithstanding any other provision of this Article VI, the Regulatory
Allocations shall be taken into account in allocating other operating Profits,
Losses and other items of income, gain, loss and deduction to the Partners for
Capital Account purposes so that, to the extent possible, the net amount of such
allocations of Profits, Losses and other items shall be equal to the amount that
would have been allocated to each Partner if the Regulatory Allocations had not
occurred.

 

Section 6.4 Allocation of Tax Items for Tax Purposes.

 

(a) Generally. Subject to Sections 1.704-1(b)(4)(i) and 1.704-1(b)(2)(iv)(m) of
the Regulations and Section 6.4(b), Section 6.4(c) and Section 6.4(e) hereof,
allocations of income, gain, loss, deduction and credit for federal, state and
local tax purposes shall be allocated to the Partners in the same manner and
amounts as the book items corresponding to such tax items are allocated for
Capital Account purposes.

 

(b) Recapture Income. Notwithstanding Section 6.4(a) hereof, if there is a gain
on any sale, exchange or other disposition of Partnership property and all or a
portion of such gain is characterized as ordinary income by virtue of the
recapture rules of Code Section 1245 or 1250, or under the corresponding
recapture rules of state or local income tax law, as the case may be, then, to
the extent possible, such recapture income for United States and state and local
tax purposes shall be allocated to the Partners in the ratio that they were
allocated Tax Depreciation previously taken and allowed with respect to the
Partnership property being sold or otherwise disposed of.

 

75



--------------------------------------------------------------------------------

(c) Section 754 Adjustments. Notwithstanding Section 6.4(a) hereof, any increase
or decrease in the amount of any items of income, gain, loss, deduction or
credit for tax purposes attributable to an adjustment to the basis of
Partnership assets made pursuant to a valid election or deemed election under
Sections 732(d), 734, 743, and 754 of the Code, and any increase or decrease in
the amount of any item of credit or tax preference attributable to any such
adjustment, shall be allocated to those Partners entitled thereto under such
law. Such items shall be excluded in determining the Capital Accounts of the
Partners, except as otherwise provided by Section 1.704-1(b)(2)(iv)(m) of the
Regulations.

 

(d) Nonrecourse Deductions. Any “Nonrecourse Deductions” as defined in Treasury
Regulations Section 1.704-2I for any fiscal year or other period shall be
specially allocated as items of loss in the manner provided in Treasury
Regulations Section 1.704-2(j)(1)(ii).

 

(e) Sharing of Excess Nonrecourse Liabilities. For purposes of determination of
the Partners’ shares of the excess Nonrecourse Liabilities of the Partnership
for purposes of Section 1.752-3(a)(3) of the Regulations, the Partners’
interests in profits as determined pursuant to Section 1.752-3(a)(3) of the
Regulations shall be in accordance with their Percentage Interests as adjusted
from time to time.

 

(f) Section 704(c). Notwithstanding Section 6.4 hereof, if the Partnership owns
or acquires Section 704(c) Property, or if the Tax Matters Partner makes an
election referred to in the definition of “Book Value” herein, then, solely for
tax purposes and not for Capital Account purposes, Tax Depreciation, and any
gain or loss, attributable to such Section 704(c) Property shall be allocated
between or among the Partners in a manner that takes into account the variation
between such Book Value and such adjusted tax basis, in accordance with the
principles of Code Section 704(c) and the Regulations promulgated thereunder and
such method set forth in Regulations Section 1.704-3(b). Any elections or other
decisions relating to such allocations (including under Section 1.704-3 of the
Regulations, whether to use the traditional method, the traditional method with
curative allocations or the remedial method) shall be made by the Tax Matters
Partner (as defined below) in any manner that reasonably reflects the purpose
and intention of this Agreement.

 

Section 6.5 Tax Matters Partner. The Managing General Partner is hereby
designated as the “tax matters partner” for the Partnership as such term is
defined in Section 6231(a)(7) of the Code (the “Tax Matters Partner”), and all
federal, state and local tax audits and litigation shall be conducted under the
direction of the Managing General Partner. All expenses incurred with respect to
any tax matter which does or may affect the Partnership, including but not
limited to expenses incurred by the Managing General Partner acting in its
capacity as Tax Matters Partner in connection with

 

76



--------------------------------------------------------------------------------

Partnership level administrative or judicial tax proceedings, shall be paid out
of Partnership assets, whether or not included in an Annual Plan. If the Other
General Partner is permitted under the Code to participate in Partnership level
administrative or judicial tax proceedings and the Other General Partner
chooses, in its sole discretion, to so participate, the Partnership shall be
responsible for all expenses incurred by the Other General Partner in connection
with such participation, whether or not included in an Annual Plan. Without the
consent of the Other General Partner, the Tax Matters Partner shall have no
right to extend the statute of limitations for assessing or computing any tax
liability against the Partnership or the amount of any Partnership tax item or
to settle any dispute with respect to any income, or any other material, tax.
The Tax Matters Partner shall, promptly upon receipt thereof, forward to each
Partner a copy of any correspondence relating to the Partnership received from
the Internal Revenue Service or any other tax authority which relates to matters
that are of material importance to the Partnership and/or the Partners. The Tax
Matters Partner shall promptly advise each Partner in writing of the substance
of any material conversation held with any representative of the Internal
Revenue Service which relates to an audit or administrative proceeding relating
to a tax return of the Partnership.

 

Section 6.6 Adjustments.

 

(a) Generally. Except as otherwise provided in this Agreement, all items of
Partnership income, gain, loss and deduction and any other allocations not
otherwise provided for shall be divided among the Partners in the same
proportions as they share Profits and Losses, as the case may be, for the year.

 

(b) Upon Transfer of Percentage Interest. If any Percentage Interest is
transferred in any fiscal year in accordance with this Agreement, the Profits
and Losses of the Partnership (and all items of income, gain, loss, deduction or
credit for federal income tax purposes) shall be divided and allocated between
the period prior to the transfer date and the period on or after the transfer
date in the same ratio as the number of days in such fiscal year before and the
number of days in such fiscal year on or after the transfer date; provided,
however, that the portion of any Profits or Losses (or items of income, gain,
loss, deduction or credit for federal income tax purposes) attributable to a
sale or other disposition of all or any material portion of the Partnership’s
assets or to other extraordinary non-recurring items shall be allocated to the
owner of the Percentage Interest as of the date of closing of the sale or other
disposition or with respect to other extraordinary non-recurring items, the date
the Profits or Losses (or item of income, gain, loss, deduction or credit for
federal income tax purposes) are incurred, as the case may be.

 

(c) Amendments to this Article VI. The Managing General Partner is specifically
authorized, with the consent of the Other General Partner and upon the advice of
the accountants or legal counsel for the Partnership, to amend this

 

77



--------------------------------------------------------------------------------

Article VI to comply with any Regulations with respect to the distributions and
allocations of the Partnership and any such amendment shall become effective;
provided, however, that if such amendment constitutes a Material Modification
for any Partner, then such amendment shall become effective only upon the
express written consent of such Partner.

 

ARTICLE VII

DISTRIBUTIONS

 

Section 7.1 Cash Available for Distributions.

 

(a) Net Cash Flow from Operations. Net Cash Flow from Operations shall be
determined separately for each Qualified Property as provided hereinbelow. Each
Partner shall have the right to receive, not less frequently than quarterly,
within ten (10) Business Days after the end of each calendar quarter (each date
upon which a distribution of Net Cash Flow from Operations is made being
referred to herein as a “Cash Flow Distribution Date”), a distribution of Net
Cash Flow from Operations with respect to each Qualified Property determined as
provided in this Section 7.1(a). On each Cash Flow Distribution Date, the
Partnership shall allocate the Net Cash Flow from Operations derived from each
Qualified Property during the preceding calendar quarter to the Partners as
follows:

 

(i) First, to the Promoted Limited Partner(s), pari passu and pro rata in
accordance with the then outstanding balances of their respective Promote
Accounts for the applicable Qualified Property to be applied toward the
reduction of each such Promoted Limited Partner’s Promote Account for such
Qualified Property, until the outstanding balance of the Promoted Limited
Partner’s Promote Account for such Qualified Property has been reduced to zero;
and

 

(ii) Second, to the Partners pro rata in accordance with their respective
Percentage Interests (as such Percentage Interests may be adjusted from time to
time pursuant to and in accordance with this Agreement).

 

Notwithstanding anything to the contrary stated in this Section 7.1(a) above or
in Section 7.2 below, if any Default Loans remain unpaid and outstanding as of
any Cash Flow Distribution Date, then all Net Cash Flow from Operations
otherwise distributable to the Defaulting Partner who is the “borrower” under
each such Default Loan on such Cash Flow Distribution Date pursuant to the
foregoing provisions of this Section 7.1(a) shall be paid by the Partnership
directly to the Non-Defaulting Partner who made such Default Loan until such
Default Loan (including the principal thereof and accrued interest thereon) is
paid in full, all in accordance with the terms and provisions of Section
5.1(e)(ii) hereof. Net Cash Flow from Operations shall not be used to acquire
Qualified Properties unless consented to in writing in advance by the General
Partners.

 

78



--------------------------------------------------------------------------------

(b) Net Cash from Refinancings. Each Partner shall have the right to receive,
within thirty (30) days after the Partnership derives any Net Cash from
Refinancings from a Qualified Property (each date upon which the Partnership
distributes Net Cash from Refinancings being referred to herein as a
“Refinancing Proceeds Distribution Date”), a distribution of such Net Cash from
Refinancings determined as provided in this Section 7.1(b). On the Refinancing
Proceeds Distribution Date, the Partnership shall allocate the Net Cash from
Refinancings derived from a Qualified Property to the Partners as follows:

 

(i) First, to the Promoted Limited Partner(s), pari passu and pro rata in
accordance with the then outstanding balances of their respective Promote
Accounts for the applicable Qualified Property to be applied toward the
reduction of each such Promoted Limited Partner’s Promote Account for such
Qualified Property, until the outstanding balance of the Promoted Limited
Partner’s Promote Account for such Qualified Property has been reduced to zero;

 

(ii) Second, to the Partners, pari passu and pro rata in accordance with the
then outstanding balances of their respective Capital Contributions Accounts for
such Qualified Property to be applied toward the reduction of such Capital
Contributions Accounts, until the outstanding balance of each such Capital
Contributions Account is reduced to zero; and

 

(iii) Third, to the Partners pro rata in accordance with their respective
Percentage Interests (as such Percentage Interests may be adjusted from time to
time pursuant to and in accordance with this Agreement).

 

Notwithstanding anything to the contrary stated in this Section 7.1(b) above or
in Section 7.2 below, if any Default Loans remain unpaid and outstanding as of
any Refinancing Proceeds Distribution Date, then all Net Cash from Refinancings
otherwise distributable to the Defaulting Partner who is the “borrower” under
each such Default Loan on such Refinancing Proceeds Distribution Date pursuant
to the foregoing provisions of this Section 7.1(b) shall be paid by the
Partnership directly to the Non-Defaulting Partner who made such Default Loan
until such Default Loan (including the principal thereof and accrued interest
thereon) is paid in full, all in accordance with the terms and provisions of
Section 5.1(e)(ii) hereof. Net Cash from Refinancings shall not be used to
acquire Qualified Properties or make capital improvements on Qualified
Properties unless consented to in writing in advance by the General Partners.

 

(c) Net Cash from Sales. Except upon liquidation, each Partner shall have the
right to receive, within thirty (30) days after the Partnership derives any Net
Cash from Sales from a Qualified Property (each date upon which the Partnership
distributes Net Cash from Sales being referred to herein as a “Sales Proceeds
Distribution Date”), a distribution of such Net Cash from Sales

 

79



--------------------------------------------------------------------------------

determined as provided in this Section 7.1(c). On the Sales Proceeds
Distribution Date, the Partnership shall allocate the Net Cash from Sales
derived from a Qualified Property to the Partners as follows:

 

(i) First, to the Promoted Limited Partner(s), pari passu and pro rata in
accordance with the then outstanding balances of their respective Promote
Accounts for the applicable Qualified Property to be applied toward the
reduction of each such Promoted Limited Partner’s Promote Account for such
Qualified Property, until the outstanding balance of the Promoted Limited
Partner’s Promote Account for such Qualified Property has been reduced to zero;

 

(ii) Second, to the Partners, pari passu and pro rata in accordance with the
then outstanding balances of their respective Capital Contributions Accounts for
such Qualified Property to be applied toward the reduction of such Capital
Contributions Accounts, until the outstanding balance of each such Capital
Contributions Account is reduced to zero;

 

(iii) Third, to the Fund Partners, until the Fund Partners have received,
collectively and in the aggregate pursuant to Sections 7.1(a), 7.1(b),
7.1(c)(i), 7.1(c)(ii), and this 7.1(c)(iii), amounts sufficient to provide the
Fund Partners with an IRR equal to 10.5%;

 

(iv) Fourth, to the Federal Partners, until the Federal Partners have received,
collectively and in the aggregate pursuant to this Section 7.1(c)(iv), an amount
equal to the product of (x) the Federal Partners’ collective Percentage
Interests as of the Sales Proceeds Distribution Date, multiplied by (y) an
amount equal to the aggregate amount distributed to the Fund Partners pursuant
to Section 7.1(c)(iii) above divided by the aggregate Percentage Interests of
the Fund Partners as of such Sales Proceeds Distribution Date; and

 

(v) Fifth, all remaining Net Cash from Sales from such Qualified Property shall
be distributed pro rata (1) twenty percent (20%) to Federal and (2) eighty
percent (80%) to the Partners pro-rata in accordance with their Percentage
Interests (as such Percentage Interests may be adjusted from time to time
pursuant to and in accordance with this Agreement).

 

Notwithstanding anything to the contrary stated in this Section 7.1(c) above or
in Section 7.2 below, if any Default Loans remain unpaid and outstanding as of
any Sales Proceeds Distribution Date, then all Net Cash from Sales otherwise
distributable to the Defaulting Partner who is the “borrower” under each such
Default Loan on such Sales Proceeds Distribution Date pursuant to the foregoing
provisions of this Section 7.1(c) shall be paid by the Partnership directly to
the Non-Defaulting Partner who made such Default Loan until such Default Loan
(including the principal thereof and accrued interest thereon) is paid in full,
all in accordance with the terms and provisions of Section 5.1(e)(ii) hereof.
Net Cash

 

80



--------------------------------------------------------------------------------

from Sales shall not be used to acquire Qualified Properties or make capital
improvements on Qualified Properties unless consented to in writing in advance
by the General Partners.

 

(d) Withholdings. The Managing General Partner is authorized to withhold from
distributions or allocations to any Partner (or, in the event there are
insufficient funds, require such Partner to contribute to the Partnership) and
to pay over to any federal, state or local government any amounts required to be
withheld pursuant to the Code or any provisions of any other federal, state or
local law with respect to any payment, distribution or allocation to the
Partnership or such Partner and shall allocate any such amounts to such Partner
with respect to which such amount was withheld. All amounts so withheld
(including such amounts contributed by the Partner) shall be treated as amounts
distributed to such Partner, and will reduce the amount otherwise distributable
to such Partner, pursuant to this Article VII for all purposes under this
Agreement.

 

(e) Restrictions on Distributions. Notwithstanding anything to the contrary
contained in this Section 7.1, the Partnership shall not make a distribution to
the extent that, at the time of such distribution and after giving effect to
such distribution, all liabilities of the Partnership, other than liabilities to
the Partners on account of their Capital Contributions and liabilities for which
the recourse of creditors is limited to specific property of the Partnership or
an SP Subsidiary (but only to the extent that such liabilities for which
recourse of creditors is limited to specific property of the Partnership or an
SP Subsidiary exceed the Fair Market Value of such specific property), shall
exceed the Fair Market Value of the Partnership assets.

 

Section 7.2 Payment of Partnership Overhead Expenses. The Partners shall be
liable for payment of Partnership Overhead Expenses in proportion to their
respective Percentage Interests. Each Partner’s share of Partnership Overhead
Expenses shall be deducted from the Net Cash Flow from Operations, Net Cash from
Refinancings and Net Cash from Sales otherwise distributable to such Partner
pursuant to Sections 7.1(a), 7.1(b) and 7.1(c) hereof, respectively, after
taking into account amounts otherwise distributable to a Partner but reallocated
to repay any Default Loans as provided in the last paragraph of each of Section
7.1(a) , 7.1(b) and 7.1(c) hereof. All such amounts deducted from Net Cash Flow
from Operations, Net Cash from Refinancings and Net Cash from Sales and used to
pay Partnership Overhead Expenses shall be treated for all purposes of this
Agreement as if such amounts had been distributed to the Partner and then
immediately recontributed by such Partner as a Partnership Overhead
Contribution. In the event that a Partner’s share of Partnership Overhead
Expenses exceeds such Partner’s share of Net Cash Flow from Operations, Net Cash
from Refinancings and Net Cash from Sales, such Partner shall make a Partnership
Overhead Contribution in cash to the Partnership in the manner provided in
Section 5.1(d) hereof.

 

81



--------------------------------------------------------------------------------

ARTICLE VIII

TRANSFER; REMOVAL OF MANAGING GENERAL PARTNER

 

Section 8.1 Prohibition on Transfers and Withdrawals by Partners. The Partners
shall be prohibited from transferring or assigning their respective Partnership
Interests (or any part of such Partnership Interests) in the Partnership (except
that a Federal Partner may transfer its Partnership Interest to an Approved
Federal Party and a Fund Partner may transfer its Partnership Interest to an
Approved Fund Party), and any other attempted transfer shall be void ab initio.
Except as provided in Section 11.1 and Section 11.2 hereof, the Partners shall
be prohibited from withdrawing from the Partnership (except that a Federal
Partner may withdraw from the Partnership if such Federal Partner’s entire
Partnership Interest is concurrently transferred to, and assumed by, an Approved
Federal Party, and a Fund Partner may withdraw from the Partnership if such Fund
Partner’s entire Partnership Interest is concurrently transferred to, and
assumed by, an Approved Fund Party). If any Partner withdraws from the
Partnership in violation of this Agreement, such Partner shall be and remain
liable for all obligations and liabilities incurred by it as a Partner, and
shall be liable to the Partnership and the other Partners for all
indemnifications set forth herein and for any liabilities, losses, claims,
damages, costs and expenses (including reasonable attorneys’ fees) incurred by
the Partnership as a result of any withdrawal in breach of this Agreement.

 

Section 8.2 Prohibition on Transfers by and Resignation of Managing General
Partner.

 

(a) Federal GP may not transfer or assign its rights and obligations (or any
portion thereof) as the Managing General Partner and may not resign as Managing
General Partner, except by or in connection with a transfer of its entire
Partnership Interest to an Approved Federal Party or with the prior written
consent of all the Partners, which consent may be given or withheld in their
sole discretion. If Federal GP resigns as Managing General Partner in violation
of the preceding sentence, Federal GP shall be and remain liable for all
obligations and liabilities incurred by it as Managing General Partner, and
shall be liable to the Partnership and the Fund Partners for all
indemnifications set forth herein and for any liabilities, losses, claims,
damages, costs and expenses (including reasonable attorneys’ fees) incurred by
the Partnership as a result of any resignation in breach of this Agreement. If
Federal GP makes any transfer or assignment of its Partnership Interest
(including its rights and obligations as Managing General Partner) to an
Approved Federal Party (including in connection with its withdrawal as Managing
General Partner), or if the Partners approve any other transfer or assignment by
Federal GP of its rights and obligations as Managing General Partner, then any
transferee or assignee thereof (including any transferee or assignee that is an
Approved Federal Party) shall execute a counterpart to this Agreement agreeing
to be bound by all the provisions of this Agreement as if originally a party to
this Agreement.

 

82



--------------------------------------------------------------------------------

(b) Any assignment, transfer or other disposition (voluntary, involuntary or by
operation of law) of any ownership interest in Federal GP to a Person other than
an Approved Federal Party shall require the prior written consent of the Fund
GP.

 

Section 8.3 Removal of Federal GP as Managing General Partner.

 

(a) Generally. In the event of (i) a default by Federal GP (or any other
Affiliate of Federal who is then the Managing General Partner), of any of its
obligations hereunder as the Managing General Partner, or a default by the
Property Manager (if such Property Manger is an Affiliate of Federal) of any of
its obligations under any Management Agreement, which default materially and
adversely affects the Partnership or any Fund Partner and which, if capable of
cure, remains uncured for thirty (30) days after delivery to the Managing
General Partner or Property Manager, as the case may be, of written notice
thereof (provided that, notwithstanding the foregoing, if such default cannot be
reasonably cured within thirty (30) days, then the Managing General Partner or
Property Manager, as the case may be, shall be provided such additional time as
is reasonably necessary in order to cure the default but not, in any event, more
than ninety (90) days after delivery of written notice thereof), (ii) gross
negligence, willful misconduct or fraud in the performance by Federal GP (or any
other Affiliate of Federal who is then the Managing General Partner), as the
Managing General Partner, of its obligations hereunder or by the Property
Manager (if such Property Manager is an Affiliate of Federal) of its obligations
under any Management Agreement, (iii) the commission of a felony or misdemeanor
involving embezzlement, theft or acts of moral turpitude by Federal GP (or any
other Affiliate of Federal who is then the Managing General Partner), as the
Managing General Partner, or the Property Manager (if such Property Manager is
an Affiliate of Federal), (iv) failure by Federal GP, Federal or any other
Affiliate of Federal who may then be a Partner to make Additional Capital
Contributions, Extraordinary Capital Contributions and/or Partnership Overhead
Contributions required to be made in accordance with this Agreement in an
aggregate amount over the life of the Partnership in excess of $5,000,000, which
failure or failures has/have not been cured within the cure periods provided in
Section 5.1(e) hereof, (v) failure by a Federal Partner to pay a Claim Amount on
or before the date that such Claim Amount becomes delinquent entitling the Other
Partners to elect to treat such Claim Amount as a Default Contribution pursuant
to Section 5.1(f) above, (vi) Federal GP, Federal or any Affiliate of Federal
transfers its Partnership Interest to any Person who is not an Approved Federal
Party in breach of this Agreement or withdraws as a Partner from the Partnership
without concurrently transferring its entire Partnership Interest to an Approved
Federal Party in breach of this Agreement, or (vii) Federal GP (or any Approved
Federal Party who is then the Managing General Partner), in breach of this
Agreement, transfers or assigns its rights and obligations as the Managing
General

 

83



--------------------------------------------------------------------------------

Partner to any Person other than an Approved Federal Party without concurrently
appointing an Approved Federal Party (who has been admitted as a General Partner
of the Partnership) to succeed it, (any of the foregoing, “Cause”), THEN the
Other General Partner shall have the right in its sole and absolute discretion
to remove the Managing General Partner by written notice to the Managing General
Partner (the “Removal Notice”) and to appoint a new Managing General Partner.
The Removal Notice shall specifically set forth the act or failure to act of
Federal GP, Federal, the Property Manager or any other Affiliate of Federal upon
which the Cause is based. Such removal of the Managing General Partner shall be
effective ten (10) Business Days after receipt of the Removal Notice by the
Managing General Partner. If the Other General Partner elects to remove the
Managing General Partner as provided hereinabove, the Other General Partner
shall have the unilateral right to terminate (or cause the Partnership or any SP
Subsidiary to terminate) any agreements between the Partnership or any SP
Subsidiary, on the one hand, and the Managing General Partner (or any Affiliate
of the Managing General Partner or its Related Partner), on the other hand,
without cost or penalty as of the effective date of the Managing General
Partner’s removal.

 

(b) Acceleration of Buy/Sell Rights. Upon and at any time following removal of
Federal GP or any other Approved Federal Party as Managing General Partner
pursuant to Section 8.3(a) above, any Partner may deliver an Offer Notice
exercising its rights under Article XI below.

 

ARTICLE IX

TERMINATION

 

Section 9.1 Dissolution. The Partnership shall dissolve and commence winding up
and liquidating upon the first to occur of any of the following (collectively,
the “Liquidating Events”):

 

(i) the reduction to cash or cash equivalents (other than purchase money notes
obtained by the Partnership from the sale of any Qualified Property) of the last
remaining Qualified Property;

 

(ii) the agreement in writing by the General Partners to dissolve the
Partnership;

 

(iii) the termination of the term of the Partnership pursuant to Section 2.5
hereof;

 

(iv) the entry of a decree of judicial dissolution of the Partnership pursuant
to Section 17-802 of the Act;

 

84



--------------------------------------------------------------------------------

(v) all of the Qualified Properties have been sold to the Federal Partners, or
their designees, or to the Fund Partners, or their designees, pursuant to the
exercise of the Buy/Sell as provided in Section 11.1 hereof;

 

(vi) the Bankruptcy, insolvency, dissolution or withdrawal from the Partnership
of any Federal Partner or any Fund Partner, provided that the bankruptcy of any
Federal Partner or Fund Partner shall not constitute a Liquidating Event if the
Partnership is continued pursuant to this Section 9.1; or

 

(vii) the election of any General Partner to dissolve the Partnership after the
breach by any Fund Partner (in the case of Federal GP or any other Affiliate of
Federal who is a General Partner) or any Federal Partner (in the case of the
Fund GP or any other Affiliate of Fund who is a General Partner) of any
representation, warranty or covenant contained in this Agreement, which breach
had or has a material adverse effect on the Partnership or such General Partner,
and, if capable of cure, is not cured within fifteen (15) days after notice
thereof from such General Partner.

 

The Partners hereby agree that, notwithstanding any provision of the Act, the
Partnership shall not dissolve prior to the occurrence of a Liquidating Event.
Upon the occurrence of the events described in Section 9.1(v) and Section
9.1(vi) above (relating to the status of the Federal Partners or the Fund
Partners), the Partnership shall not be dissolved or required to be wound up if
within ninety (90) days after such event the remaining Partners or Other
Partners, as the case may be, elect, in their sole and absolute discretion, to
continue the business of the Partnership and to appoint, effective as of the
date of such event, a successor Managing General Partner.

 

Section 9.2 Termination. In all cases of dissolution of the Partnership, the
business of the Partnership shall be wound up and the Partnership terminated as
promptly as practicable thereafter, and each of the following shall be
accomplished:

 

(i) The Liquidator shall cause to be prepared a statement setting forth the
assets and liabilities of the Partnership as of the date of dissolution, a copy
of which statement shall be furnished to both of the General Partners;

 

(ii) The Qualified Properties and assets of the Partnership shall be liquidated
by the Liquidator as promptly as possible, but in an orderly and businesslike
and commercially reasonable manner, consistent with maximizing the price to be
received. The Liquidator in its reasonable discretion and with the consent of
the Fund shall determine whether to sell any Qualified Property at a public or
private sale, for what price and on what terms. The Liquidator may, in the
exercise of its good faith business judgment and if commercially reasonable and
if acceptable to the Fund GP, determine not to sell a portion of the Qualified
Properties and assets of the Partnership, in which event such Qualified
Properties and assets shall be distributed in kind pursuant to clause (iv)
below;

 

85



--------------------------------------------------------------------------------

(iii) Any Profit or Loss realized by the Partnership upon the sale or other
disposition of its property pursuant to Section 9.2(ii) above shall be allocated
to the Partners as required by Article VI hereof; and

 

(iv) The proceeds of sale and all other assets of the Partnership shall be
applied and distributed as follows and in the following order of priority:

 

(A) To the payment of the debts and liabilities of the Partnership (including,
without limitation, debts owed to the Partners but excluding amounts owed to
Partners in respect of Default Loans or their Capital Contributions) and the
expenses of liquidation;

 

(B) To the setting up of any reserves which the Liquidator shall reasonably
determine to be necessary for contingent, unliquidated or unforeseen liabilities
or obligations of the Partnership or the Partners arising out of or in
connection with the Partnership. Such reserves may, in the discretion of the
Liquidator, be paid over to a national bank or national title company selected
by it and authorized to conduct business as an escrowee to be held by such bank
or title company as escrowee for the purposes of disbursing such reserves to
satisfy the liabilities and obligations described above, and at the expiration
of such period as the Liquidator may reasonably deem advisable, distribute any
remaining balance in the manner set forth below; and

 

(C) The balance, if any, to the Partners in accordance with Section 7.1(c)
hereof.

 

No payment or distribution in any of the foregoing categories shall be made
until all payments in each prior category shall have been made in full. If the
payments due to be made in any of the foregoing categories exceed the remaining
assets available for such purpose, such payment shall be made to the Persons
entitled to receive the same pro rata in accordance with the respective amount
due them.

 

Payments described in clause (iv) above must be made in cash. The Partners shall
continue to share profits, losses and other tax items during the period of
liquidation in the same proportions as before dissolution.

 

Section 9.3 Certificate of Cancellation. Upon completion of the distribution of
the Partnership’s assets as provided in this Article IX and the completion of
the winding-up of the affairs of the Partnership, the Partnership shall be
terminated, and the Liquidator shall cause the filing of a certificate of
cancellation of the certificate of limited partnership in the office of the
Secretary of State of the State of Delaware in accordance with the Act and shall
take all such other actions as may be necessary to terminate the Partnership in
accordance with the Act and shall take such other actions as may be necessary to
terminate the Partnership’s registration in any other jurisdictions where the
Partnership is registered or qualified to do business.

 

86



--------------------------------------------------------------------------------

Section 9.4 Acts in Furtherance of Liquidation. Each Partner or former Partner,
upon the request of the Liquidator, shall promptly execute, acknowledge and
deliver all documents and other instruments as the Liquidator shall reasonably
request to effectuate the proper dissolution and termination of the Partnership,
including the winding up of the business of the Partnership.

 

ARTICLE X

REPRESENTATIONS OF THE PARTNERS

 

Section 10.1 Representations of the Fund Partners. Each Fund Partner hereby
represents and warrants to the Federal Partners and the Partnership as follows:

 

(i) This Agreement constitutes the valid and binding agreement of such Fund
Partner, enforceable against such Fund Partner in accordance with its terms,
subject as to enforcement of bankruptcy, insolvency and other similar laws
affecting the rights of creditors and to general principles of equity;

 

(ii) Such Fund Partner has all requisite power and authority to enter into this
Agreement, to carry out the provisions and conditions hereof and to perform all
acts necessary or appropriate to consummate all of the transactions contemplated
hereby and no further action by such Fund Partner is necessary to authorize the
execution or delivery of this Agreement;

 

(iii) This Agreement has been duly and validly executed and delivered by such
Fund Partner and the execution, delivery and performance hereof by such Fund
Partner does not and will not (i) require the approval of any other Person, or
(ii) contravene or result in any breach of or constitute any default under, or
result in the creation of any lien upon such Fund Partner’s assets under, any
indenture, mortgage, loan agreement, lease or other agreement or instrument to
which such Fund Partner is a party or by which such Fund Partner or any of its
properties is bound;

 

(iv) To such Fund Partner’s knowledge, there has been no material adverse change
in the economic condition of such Fund Partner since the last public report
thereof;

 

(v) No finder’s, broker’s or similar fee or commission has been paid or shall be
paid by such Fund Partner to any individual or organization in connection with
the formation of the Partnership except for fees payable to the Advisor and, as
described in the Fee Disclosure, to Wachovia Securities, LLC;

 

87



--------------------------------------------------------------------------------

(vi) There is no action, suit or proceeding pending or, to its knowledge,
threatened against such Fund Partner that questions the validity or
enforceability of this Agreement or, if determined adversely to it, would
materially adversely affect the ability of such Fund Partner to perform its
obligations hereunder;

 

(vii) Such Fund Partner is not the subject of any bankruptcy, insolvency or
reorganization proceeding;

 

(viii) To such Fund Partner’s knowledge, such Fund Partner has not received from
any governmental agency any notice of violation of any law, statute or
regulation which would have a material adverse effect on the Partnership; and

 

(ix) To such Fund Partner’s knowledge, such Fund Partner is not in default in
the performance or observation of any obligation under any agreement or
instrument to which it is a party or by which it or any of its properties is
bound, which default would individually or in the aggregate with other defaults
materially adversely affect the business or financial condition of the
Partnership.

 

Section 10.2 Representations of the Federal Partners. Each Federal Partner
represents and warrants to the Fund Partners and the Partnership as follows:

 

(i) This Agreement constitutes the valid and binding agreement of such Federal
Partner enforceable against such Federal Partner in accordance with its terms,
subject as to enforcement to bankruptcy, insolvency and other similar laws
affecting the rights of creditors and to general principles of equity;

 

(ii) Federal has been duly formed and is validly existing as a real estate
investment trust in good standing under the laws of the State of Maryland, with
all requisite power and authority to enter into this Agreement, to carry out the
provisions and conditions hereof and to perform all acts necessary or
appropriate to consummate all of the transactions contemplated hereby. Federal
is duly qualified as a foreign entity in each jurisdiction in which the
ownership of its assets or the conduct of its business requires such
qualification, except where it is not legally possible for Federal to qualify or
where the failure to so qualify would not have a material adverse effect on the
business or financial condition of the Partnership or Federal;

 

(iii) Federal GP has been duly organized and is validly existing as a Delaware
corporation in good standing under the laws of the State of Delaware, with all
requisite power and authority to enter into this Agreement, to carry out the
provisions and conditions hereof and to perform all acts necessary or
appropriate to consummate all of the transactions contemplated hereby. Federal
GP is duly qualified to transact business as a foreign corporation in each
jurisdiction in which the ownership of its assets or the conduct of its business

 

88



--------------------------------------------------------------------------------

requires such qualification, except where the failure to so qualify would not
have a material adverse effect on the business or financial condition of the
Partnership or Federal GP;

 

(iv) This Agreement has been duly and validly executed and delivered by such
Federal Partner and the execution, delivery and performance hereof by such
Federal Partner does not and will not (x) require the approval of any other
Person or (y) contravene or result in any breach of or constitute any default
under, or result in the creation of any lien upon such Federal Partner’s assets
under, any indenture, mortgage, loan agreement, lease or other agreement or
instrument to which such Federal Partner or any of their respective Affiliates
is or are a party or by which such Federal Partner or any of its properties is
bound;

 

(v) To such Federal Partner’s knowledge, such Federal Partner is not in default
in the performance or observation of any obligation under any agreement or
instrument to which it is a party or by which it or any of its properties is
bound, which default would individually or in the aggregate with other defaults
materially adversely affect the business or financial condition of such Federal
Partner;

 

(vi) The formation of the Partnership did not and the consummation of the
transactions contemplated herein does not and will not result in any violation
of the organizational documents of such Federal Partner;

 

(vii) No finder’s, broker’s or similar fee or commission has been paid or shall
be paid to any individual or organization in connection with the formation of
the Partnership except for fees, if any, payable to the Advisor and, as
described in the Fee Disclosure, to Wachovia Securities, LLC;

 

(viii) There is no action, suit or proceeding pending or, to its knowledge,
threatened against such Federal Partner that questions the validity or
enforceability of this Agreement or, if determined adversely to it, would
materially adversely affect the ability of such Federal Partner to perform its
obligations hereunder;

 

(ix) There has been no material adverse change in the circumstances or
condition, financial or otherwise, of such Federal Partner since the date of the
last filing by Federal with the United States Securities and Exchange
Commission;

 

(x) such Federal Partner is not the subject of any bankruptcy, insolvency or
reorganization proceeding;

 

89



--------------------------------------------------------------------------------

(xi) For the year ended December 31, 2003, Federal qualified as a “real estate
investment trust” within the meaning of Section 856 of the Code (and any
Regulations promulgated thereunder);

 

(xii) To such Federal Partner’s knowledge, such Federal Partner has not received
from any governmental agency any notice of violation of any law, statute or
regulation which would have a material adverse effect on the financial condition
of such Federal Partner or of the Partnership; and

 

(xiii) Financial statements for Federal previously delivered to the Advisor or
the Fund Partners present fairly the financial position of Federal as of the
date of such financial statements.

 

ARTICLE XI

SPECIAL PARTNER RIGHTS AND OBLIGATIONS

 

Section 11.1 Buy/Sell.

 

(a) Generally. After the Rights Trigger Date, any General Partner, and as
provided in Section 11.1(e) below, the General Partner specified therein (the
“Offering General Partner”) may provide the other General Partner (the
“Responding General Partner”) with written notice (the “Offer Notice”) of a
price (the “Offer Price”) that the Offering General Partner, or its designee(s),
is willing to pay to purchase (i) those Qualified Properties (or the interests
in the SP Subsidiaries that directly or indirectly own those Qualified
Properties) that the Offering General Partner designates in the Offer Notice as
the Qualified Properties (or SP Subsidiary interests) which the Offering General
Partner, or its designee(s), desires to purchase, if the Offering General
Partner, or its designee(s), desires to purchase less than all of the Qualified
Properties or SP Subsidiary interests from the Partnership, or (ii) all of the
Qualified Properties, if the Offering General Partner, or its designee(s),
desires to purchase all of the Qualified Properties (provided that, an offer to
purchase all of the Qualified Properties shall be implemented as a purchase by
the Offering General Partner, or its designee(s), of the Partnership Interests
of the Other Partners as provided in this Section 11.1 below) (such Qualified
Properties or such Partnership Interests, as the case may be, the “Buy/Sell
Property”). The Offer Notice must include, as an attachment thereto, a bona fide
proposed purchase and sale agreement (in substantially the form of the form
Contribution Agreement attached to this Agreement as Exhibit A) that
specifically allocates closing costs (including transfer taxes, if any) between
the buyer and seller and is otherwise on terms reasonably customary for the sale
of real property or for the sale of entity interests in entities that own
primarily real property, as the case may be (the “Offered Agreement”). Upon
receipt of the Offer Notice, the Responding General Partner shall have thirty
(30) days to provide to the Offering General Partner a written notice (the
“Response Notice”) specifying the Responding General Partner’s

 

90



--------------------------------------------------------------------------------

election either, (1) if the Buy/Sell Property comprises less than all of the
Qualified Properties, (x) to cause the Partnership or the SP Subsidiary that
owns the Buy/Sell Property to sell the Buy/Sell Property or all of its interests
in the SP Subsidiary(ies) that directly or indirectly own(s) the Buy/Sell
Property to the Offering General Partner, or its designee(s), at the Offer Price
pursuant to the Offered Agreement or (y) to purchase (or have a designee
purchase), the Buy/Sell Property or all of the Partnership’s interests in the SP
Subsidiary(ies) that directly or indirectly own(s) the Buy/Sell Property, as the
case may be, from the Partnership or the SP Subsidiary that owns the Buy/Sell
Property for a purchase price equal to the Offer Price and on the same terms and
conditions as provided in the Offered Agreement, or (2) if the Buy/Sell Property
comprises all of the Qualified Properties, purchase the entire Partnership
Interests of the Offering General Partner and its Related Partners for cash in
the amount that such Offering General Partner and Related Partners would receive
if the Partnership assets were sold at the Offer Price and the Partnership
liquidated and dissolved or, together with the Responding General Partner’s
Related Partners, sell its and their entire Partnership Interest(s) to the
Offering General Partner, or its designee(s), for cash in an amount equal to the
amount of cash the Responding General Partner and its Related Partners would
receive under Section 9.2 hereof if the Partnership assets were sold for cash at
the Offer Price and the Partnership liquidated and dissolved, in each event on
the terms and conditions of the Offered Agreement. The aggregate amount payable
to the Offering General Partner (and its Related Partners) or the Responding
General Partner (and its Related Partners), as the case may be, in connection
with the transfer of Partnership Interests pursuant to Clause (2) of the
preceding sentence will be referred to in this Agreement as the “Interest
Price”. In determining the amount of the Interest Price, it will be assumed that
no reserves will be required under Section 9.2 hereof.

 

(b) Responding General Partner’s Election to Purchase. If the Responding General
Partner timely delivers a Response Notice that specifies the Responding General
Partner’s election to purchase the Buy/Sell Property (or the interests of the
Partnership in the SP Subsidiary(ies) that directly or indirectly own(s) the
Buy/Sell Property), or to purchase the Partnership Interest(s) of the Offering
General Partner and its Related Partners (if all the Qualified Properties were
designated in the Offer Notice), in each event as described in Section 11.1(a)
above, then the Responding General Partner shall have up to sixty (60) days
following delivery of such Response Notice to the Offering General Partner to
close the purchase of the Buy/Sell Property or such entity interests or to close
the purchase of the Partnership Interests on the terms and conditions as
contained in the Offered Agreement.

 

(c) Responding General Partner’s Election not to Purchase. If the Responding
General Partner delivers a timely Response Notice that specifies the Responding
General Partner’s election not to purchase the Buy/Sell Property or

 

91



--------------------------------------------------------------------------------

the interests of the Partnership in the SP Subsidiary(ies) that directly or
indirectly own(s) the Buy/Sell Property, as described in Section 11.1(a) above,
then the Managing General Partner shall either cause the Partnership to sell the
Buy/Sell Property, or the interests in the SP Subsidiary(ies) that directly or
indirectly own(s) the Buy/Sell Property, to the Offering General Partner on the
terms and conditions of the Offer Notice and Offered Agreement or, if the
Buy/Sell Property consists of all of the Qualified Properties, require the
Responding General Partner and its Related Partners to transfer their entire
Partnership Interests to the Offering General Partner or its designee(s) on the
terms and conditions of the Offer Notice and Offered Agreement. If the
Responding General Partner fails to deliver a timely Response Notice, then the
Offering General Partner must (and the Managing General Partner shall cause the
Partnership or the SP Subsidiary that owns the Buy/Sell Property to) either, (i)
if the Buy/Sell Property consists of less than all of the Qualified Properties,
proceed to close the sale of the Buy/Sell Property (or the interests in the SP
Subsidiary(ies) that directly or indirectly own(s) the Buy/Sell Property) to the
Offering General Partner or its designee(s) at the Offer Price in accordance
with the terms and conditions of the Offered Agreement, or (ii) if the Buy/Sell
Property comprises all of the Qualified Properties, consummate the purchase and
sale of the entire Partnership Interests of the Responding General Partner and
its Related Partners to the Offering General Partner or its designee(s) for cash
in an amount equal to the Interest Price for such Partnership Interests and on
the other terms and conditions of the Offered Agreement. Any purchase and sale
described hereinabove must close within the sixty (60) day period beginning on
the earlier of (x) the date of delivery of the Response Notice, or (y) the
expiration of the thirty (30) day period during which the Responding General
Partner is required to deliver a Response Notice.

 

(d) Challenge to Buy/Sell. If any General Partner (the “Challenging General
Partner”) initiates a legal action with respect to any exercise of the other
General Partner’s rights under this Section 11.1 and such legal action is not
resolved in the Challenging General Partner’s favor by a court of competent
jurisdiction, the Challenging General Partner shall pay all attorneys’ fees and
court costs arising in connection with the Challenging General Partner’s legal
action.

 

(e) Buy/Sell Upon Change of Control in Federal. In the event that Federal merges
or consolidates with any other entity (other than an Approved Federal Party), or
there is any change in the control or management of Federal, in either event
without the consent of the Fund GP and while Federal GP (or any other Approved
Federal Party) is the Managing General Partner, the Fund GP (or any other
Approved Fund Party who is then a General Partner) may at any time thereafter
exercise the buy-sell provided in this Section 11.1. For the purposes hereof,
(x) a change in control shall be deemed to occur upon any Person (and its
Affiliates) becoming the beneficial owner, directly or indirectly, of
thirty-three

 

92



--------------------------------------------------------------------------------

percent (33%) or more of the outstanding Shares on a fully diluted basis
(including any outstanding interests in any other entity that can be converted
into Shares) and (y) a change in management shall be deemed to occur upon the
replacement of a majority of the members of the Federal Board over any
consecutive 24-month period, unless a majority of the members of the Federal
Board at the end of such 24-month period consists of trustees who either also
were serving as trustees at the beginning of the 24-month period or whose
election or nomination to the Federal Board was previously approved by a
majority of such trustees then still in office.

 

(f) Due Diligence and Other Costs. Each General Partner shall bear its own
costs, such as due diligence expenses and consultants’ and attorneys’ fees,
incurred in connection with its exercise of, or response to, buy/sell rights.
All other costs shall be borne between the General Partners as provided in the
Offer Notice and the Offered Agreement.

 

Section 11.2 Remuneration To Partners. No Partner is entitled to remuneration
for acting on behalf of the Partnership. Except as otherwise authorized in this
Agreement, including but not limited to Sections 3.6 and 3.10, no Partner is
entitled to remuneration for acting in the Partnership business.

 

ARTICLE XII

GENERAL PROVISIONS

 

Section 12.1 Notices.

 

(a) Generally. All notices, demands, approvals, consents or requests provided
for or permitted to be given pursuant to this Agreement must be in writing.

 

(b) Manner of Notice. All notices, demands, approvals, consents and requests to
be sent to the Partnership or any Partner pursuant to the terms hereof shall be
deemed to have been properly given or served, if personally delivered, sent by
recognized messenger or next day courier service, or sent by United States mail,
telex or facsimile transmission to the addresses or facsimile numbers listed
below, and will be deemed received, unless earlier received: (a) if sent by
express, certified or registered mail, return receipt requested, when actually
received or delivery refused; (b) if sent by messenger or courier, when actually
received; (c) if sent by telex or facsimile transmission, on the date sent, so
long as a confirming notice is sent by messenger or courier or by express,
certified, registered, or first-class mail; (d) if delivered by hand, on the
date of delivery; and (e) if sent by first-class mail, seven days after it was
mailed. Rejection or other refusal to accept or the inability to deliver because
of changed address of which no notice was given shall be deemed to be receipt of
the notice, demand or request sent.

 

93



--------------------------------------------------------------------------------

If to the Partnership:

  

Federal/Lion Venture LP

c/o Federal/LPF GP, Inc.

1626 East Jefferson Street

Rockville, Maryland 20852-4041

Attention: Dawn M. Becker

Telephone No.: (301) 998-8104

Fax No. (301) 998-3715

with a copy to:

  

Clarion Partners LLC

230 Park Avenue

12th Floor

New York, New York 10017

Attention: Stephen B. Hansen

Telephone No.: (212) 883-2545

Fax No.: (212) 883-2845

If to either Federal Partner:

  

c/o Federal Realty Investment Trust

1626 East Jefferson Street

Rockville, Maryland 20852-4041

Attention: Dawn M. Becker

Telephone No.: (301) 998-8104

Fax No.: (301) 998-3715

with a copy of any notices of default,

Offer Notices or Response Notices to:

  

Shaw Pittman LLP

2300 N Street, N.W.

Washington, D.C. 20037

Attention: Sylvia M. Mahaffey, Esq.

Telephone No.: (202) 663-8027

Fax No.: (202) 663-8028

If to either Fund Partner or Advisor:

  

Clarion Partners LLC

230 Park Avenue

12th Floor

New York, New York 10017

Attention: Stephen B. Hansen

Telephone No.: (212) 883-2545

Fax No.: (212) 883-2845

and a copy of any notices of default,

Offer Notices or Response Notices to:

  

Mayer Brown Rowe & Maw LLP

350 South Grand Avenue, 25th Floor

Los Angeles, California 90071

Attention: Dean Pappas, Esq.

Telephone No.: (213) 229-9598

Fax No.: (213) 576-8203

 

94



--------------------------------------------------------------------------------

(c) Right to Change Addresses. A Partner shall have the right from time to time
and at any time during the term of this Agreement to change its notice address
or addresses by giving to the Other Partners at least ten (10) Business Days’
prior written notice thereof in the manner provided by this Section 12.1. The
Fund Partners shall have the right from time to time and at any time during the
term of this Agreement to designate a successor to Clarion Partners as Advisor
by giving to the Other Partner at least ten (10) Business Days’ prior written
notice thereof in the manner provided by this Section 12.1.

 

Section 12.2 Governing Laws. This Agreement and the obligations of the Partners
hereunder shall be interpreted, construed and enforced in accordance with the
laws of the State of Delaware without regard to its choice of law provisions.
Except as otherwise provided herein, the rights and obligations of the Partners
and the administration and termination of the Partnership shall be governed by
the Act.

 

Section 12.3 Entire Agreement. This Agreement (including the exhibits and
schedules hereto) contains the entire agreement between the parties, supercedes
any prior agreements or understandings between them and may not be modified or
amended in any manner other than pursuant to Section 12.12 hereof.

 

Section 12.4 Waiver. No consent or waiver, express or implied, by any Partner to
or of any breach or default by any other Partner in the performance by the other
Partner of its obligations hereunder shall be deemed or construed to be a
consent or waiver to or of any other breach or default in the performance by
such other Partner of the same or any other obligations of such other Partner
hereunder. Failure on the part of any Partner to complain of any act or failure
to act of any of the other Partners or to declare any of the other Partners in
default, irrespective of how long such failure continues, shall not constitute a
waiver by such Partner of its rights hereunder. No custom, practice or course of
dealings arising among the Partners in the administration hereof shall be
construed as a waiver or diminution of the right of any Partner to insist upon
the strict performance by any other Partner of the terms, covenants, agreements
and conditions herein contained.

 

Section 12.5 Validity. If any provision of this Agreement or the application
thereof to any Person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Agreement and the application of such provisions
to other Persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.

 

Section 12.6 Terminology; Captions. All personal pronouns used in this
Agreement, whether used in the masculine, feminine, or neuter gender, shall
include all other genders; the singular shall include the plural, and vice versa
and shall refer solely to the parties signatory hereto except where otherwise
specifically provided. Titles of Articles, Sections, Subsections, Schedules and
Exhibits are for convenience only, and neither limit nor amplify the provisions
of the Agreement itself, and all references herein

 

95



--------------------------------------------------------------------------------

to Articles, Sections, Subsections, Schedules and Exhibits shall refer to the
corresponding Articles, Sections, Subsections, Schedules and Exhibits of this
Agreement unless specific reference is made to such Articles, Sections,
Subsections, Schedules and Exhibits of another document or instrument. Any use
of the word “including” herein shall, unless the context otherwise requires, be
deemed to mean “including without limitation”.

 

Section 12.7 Remedies Not Exclusive. Except as otherwise provided herein, the
rights and remedies of the Partnership and of the Partners hereunder shall not
be mutually exclusive, i.e., the exercise of one or more of the provisions
hereof shall not preclude the exercise of any other provisions hereof. Each of
the Partners confirms that damages at law may be an inadequate remedy for a
breach or threatened breach of this Agreement and agrees that in the event of a
breach or threatened breach of any provision hereof, the respective rights and
obligations hereunder shall be enforceable by specific performance, injunction
or other equitable remedy but nothing herein contained is intended to, nor shall
it, limit or affect any other rights or rights at law or by statute or otherwise
of any Partner aggrieved as against the other Partner(s) for breach or
threatened breach of any provision hereof, it being the intention by this
section to make clear the agreement of the Partners that the respective rights
and obligations of the Partners hereunder shall be enforceable in equity as well
as at law or otherwise.

 

Section 12.8 Action by the Partners. No approval, consent, designation or other
action by a Partner shall be binding upon such Partner unless the same is in
writing and executed on behalf of such Partner by a duly authorized
representative of such Partner.

 

Section 12.9 Further Assurances. Each of the Partners shall hereafter execute
and deliver such further instruments and do such further acts and things as may
be required or useful to carry out the intent and purpose of this Agreement and
as are not inconsistent with the terms hereof.

 

Section 12.10 Liability of the Limited Partners. Each Limited Partner’s exposure
to liabilities hereunder is limited to its interest in the Partnership. No
Limited Partner shall be personally liable for the expenses, liabilities, debts,
or obligations of the Partnership.

 

Section 12.11 Binding Effect. Except as otherwise provided in this Agreement,
every covenant, term, and provision of this Agreement shall be binding upon and
inure to the benefit of the Partners and their respective successors,
transferees, and assigns.

 

Section 12.12 Amendments. Except as otherwise provided in this Agreement, this
Agreement may not be amended without the written consent of all the Partners.

 

96



--------------------------------------------------------------------------------

Section 12.13 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original, but
all such counterparts together shall constitute but one and the same instrument;
signature and acknowledgment pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature and
acknowledgement pages are physically attached to the same document. This
Agreement shall become effective upon the execution of a counterpart hereof by
each of the Partners hereto and delivery to each of the Partners of a fully
executed original counterpart of this Agreement.

 

Section 12.14 Waiver of Partition. Each of the Partners hereby irrevocably
waives any and all rights (if any) that it may have to maintain any action for
partition of any of the Qualified Properties to be acquired.

 

Section 12.15 No Third Party Beneficiaries. Supplementing Section 5.4 hereof,
nothing in this Agreement, expressed or implied, is intended to confer any
rights or remedies upon any Person, other than the Partners and, subject to the
restrictions on assignment contained herein, their respective successors and
assigns.

 

Section 12.16 Estoppel Certificates. Each Partner shall at any time and from
time to time upon not less than twenty (20) days’ prior written notice from any
other Partner execute and deliver to such other Partner a statement in writing
certifying that this Agreement is unmodified and in full force and effect (or if
there have been modifications, that this Agreement is in full force and effect
as modified and stating the modifications) and stating whether or not as to all
Partners any Partner is in default in keeping, observing or performing any of
the terms contained in this Agreement, and if in default, specifying each such
default (limited, as regards any other Partner’s defaults, to those defaults of
which the certifying Partner has knowledge).

 

Section 12.17 Legal Representation.

 

(a) The Partners acknowledge and agree that MBR&M has represented the Fund
Partners (and their Affiliates) in connection with this Agreement and all other
agreements contemplated by this Agreement and/or pertaining to the Partnership
and its business. From time to time, and at the request of the Fund Partners or
the Advisor (and/or their Affiliates), MBR&M may render legal advice and provide
legal services to the Fund Partners and/or the Advisor (and/or their Affiliates)
with respect to the Partnership and/or the business of the Partnership
(including the Qualified Properties) and related matters at fees and costs to be
paid by the Fund Partners or Advisor (and/or their Affiliates). In no event
shall an attorney/client relationship exist between MBR&M, on the one hand, and
Federal (or its Affiliates), on the other hand, with respect to the Partnership
and/or the business of the Partnership (including the Qualified Properties) and
related matters as a result of any such representation. The Partnership shall
not be obligated to pay any fees, costs and expenses as a result of such
representation.

 

97



--------------------------------------------------------------------------------

(b) The Partners acknowledge and agree that Shaw Pittman has represented the
Federal Partners (and their Affiliates) in connection with this Agreement and
all other agreements contemplated by this Agreement and/or pertaining to the
Partnership and its business. From time to time, and at the request of the
Federal Partners (and/or their Affiliates), Shaw Pittman may render legal advice
and provide legal services to the Federal Partners (and/or their Affiliates)
with respect to the Partnership and/or the business of the Partnership
(including the Qualified Properties) and related matters at fees and costs to be
paid by the Federal Partners (and/or their Affiliates). In no event shall an
attorney/client relationship exist between Shaw Pittman, on the one hand, and
the Fund or the Advisor (or their Affiliates), on the other hand, with respect
to the Partnership and/or the business of the Partnership (including the
Qualified Properties) and related matters as a result of any such
representation. The Partnership shall not be obligated to pay any fees, costs
and expenses as a result of such representation.

 

(c) To the extent specifically requested and approved by the General Partners
pursuant to Sections 3.4 and 4.8 of this Agreement (but only if, and to the
extent, that mutual approval of the General Partners is required pursuant to
said Sections 3.4 and 4.8), MBR&M and/or Shaw Pittman shall be permitted to
render legal advice and to provide legal services to the Partnership from time
to time, and each Partner covenants and agrees that such representation of the
Partnership by MBR&M and/or Shaw Pittman shall not alone (i) result in the
existence of an attorney/client relationship between MBR&M, on the one hand, and
the Federal Partners (and/or their Affiliates), on the other hand; (ii) result
in the existence of an attorney/client relationship between Shaw Pittman, on the
one hand, and the Fund Partners or Advisor (and/or their Affiliates), on the
other hand; and/or (iii) disqualify MBR&M and/or Shaw Pittman from providing
legal advice and legal services (including, without limitation, legal services
in connection with any mediation, arbitration, litigation or other dispute
resolution proceedings between the Partnership and the Partners or between the
Partners) as set forth in Sections 12.17(a) and 12.17(b) above at any time in
the future.

 

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK.]

 

98



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed effective as of the date first
set forth above.

 

Federal GP

FEDERAL/LPF GP, INC.,

a Delaware corporation

By:  

/s/

--------------------------------------------------------------------------------

Name:  

Dawn Becker

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

Federal

FEDERAL REALTY INVESTMENT TRUST,

a Maryland real estate investment trust

By:  

/s/

--------------------------------------------------------------------------------

Name:  

Dawn Becker

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

Fund GP CLPF-FEDERAL GP, LLC, a Delaware limited liability company By:  
CLPF-Federal, L.P.,    

a Delaware limited partnership,

its sole member

By:   CLPF-Lion/Federal LP, LLC,    

a Delaware limited liability company,

its sole general partner

By:   Clarion Lion Properties Fund Holdings, L.P.,    

a Delaware limited partnership,

its sole member

By:   CLPF-Holdings, LLC,    

a Delaware limited liability company,

its general partner

 

S-1



--------------------------------------------------------------------------------

By:  

Clarion Lion Properties Fund Holdings REIT,

LLC, a Delaware limited liability company,

its sole member

By:  

Clarion Lion Properties Fund, LLC,

a Delaware limited liability company,

its managing member

By:  

Clarion Partners, LLC,

a New York limited liability company,

its manager

By:  

/s/ Ralph J. Belford, III

--------------------------------------------------------------------------------

Name:   Ralph J. Belford, III Title:   Authorized Signatory Fund CLPF-FEDERAL,
L.P., a Delaware limited partnership By:  

CLPF-Lion/Federal LP, LLC,

a Delaware limited liability company,

its sole general partner

By:  

Clarion Lion Properties Fund Holdings, L.P.,

a Delaware limited partnership,

its sole member

By:  

CLPF-Holdings, LLC,

a Delaware limited liability company,

its general partner

By:  

Clarion Lion Properties Fund Holdings REIT,

LLC, a Delaware limited liability company,

its sole member

By:  

Clarion Lion Properties Fund, LLC,

a Delaware limited liability company,

its managing member

 

S-2



--------------------------------------------------------------------------------

By:   Clarion Partners, LLC,    

a New York limited liability company,

its manager

By:  

/s/ Ralph J. Belford, III

--------------------------------------------------------------------------------

Name:   Ralph J. Belford, III Title:   Authorized Signatory

 

S-3



--------------------------------------------------------------------------------

SCHEDULE 1

 

Acquisition Parameters

 

Property Types:   Grocery-Anchored Community or Neighborhood Centers Markets:  
California, Mid-Atlantic (DC area through New York and New Jersey), New England
– See Next Page for List of Target Markets Demographics:   Above Average
Household Incomes; Minimum Population within three (3) mile radius of Proposed
Qualified Property of 50,000 residents Property Size:   Seventy-Five Thousand
(75,000) to Two Hundred Thousand (200,000) Square Feet of Rentable Area
Occupancy:   At least Ninety Percent (90%) of total Rentable Area is Leased and
Occupied Anchor Tenant:   At least seven (7) years remaining on current Lease
(without taking into account any unexercised extension options); Anchor must be
an appropriate and competitive grocer; Store size must equal at least 80% of the
anchor tenant’s current prototype. Risk Profile:   Core, but may include minor
required leasing, renovation and capital expenditure costs Value of Asset:  
$15,000,000 to $50,000,000 Projected Returns:   6.5% to 8.0% Cap Rates; 8.0% to
9.5% unleveraged IRR Locations:   In-fill with limited to no likely future
competitive supply

 

Schedule 1-1



--------------------------------------------------------------------------------

TARGET MARKETS:

 

Washington DC/Baltimore Metro

 

District of Columbia   Maryland         Montgomery County Virginia       Prince
George’s County     Arlington County       Frederick County     Fairfax County  
    Anne Arundel County     Loudoun County       Baltimore County     Prince
William County       Harford County     City of Alexandria       Howard County  
      Charles County

 

Philadelphia Metro

 

Pennsylvania   New Jersey   Delaware     Bucks County       Burlington County  
New Castle County     Chester County       Camden County         Delaware County
      Gloucester County         Montgomery County       Mercer County    
    Philadelphia County        

 

New York/New Jersey Metro

 

Connecticut   New Jersey     Fairfield County       Bergen County         Essex
County New York       Middlesex County     Kings County (Brooklyn)  
    Monmouth County     Queens County       Morris County     Richmond County
(Staten Island)       Passaic County     Westchester County       Somerset
County     Nassau County       Union County     Suffolk County       Hunterdon
County

 

Boston Metro

 

Massachusetts         Bristol County       Norfolk County     Essex County  
    Plymouth County     Middlesex County       Worcester County     Suffolk
County    

 

Schedule 1-2



--------------------------------------------------------------------------------

San Francisco/San Jose

 

San Francisco   Alameda County Santa Clara County   Contra Costa County San
Mateo County   Marin County

 

Los Angeles Metro

 

Los Angeles County Ventura County Orange County

 

San Diego Metro

 

San Diego County

 

Schedule 1-3



--------------------------------------------------------------------------------

SCHEDULE 2

 

Names, Capital Commitments and Percentage Interests of Partners

 

Partner Name

--------------------------------------------------------------------------------

   Capital Commitment


--------------------------------------------------------------------------------

   Percentage
Interest


--------------------------------------------------------------------------------

 

Federal/LPF GP, Inc.

   $ 140,000    .1 %

CLPF-Federal GP, LLC

   $ 140,000    .1 %

Federal Realty Investment Trust

   $ 41,860,000    29.9 %

CLPF-Federal, L.P.

   $ 97,860,000    69.9 %

 

Schedule 2-1



--------------------------------------------------------------------------------

SCHEDULE 3

 

Leasing Parameters

 

Schedule 3-1



--------------------------------------------------------------------------------

SCHEDULE 4

 

Model of Annual Plan

 

Schedule 4-1



--------------------------------------------------------------------------------

SCHEDULE 5

 

Preliminary Proposal Materials

 

Schedule 5-1



--------------------------------------------------------------------------------

SCHEDULE 6

 

Final Proposal Materials

 

Schedule 6-1



--------------------------------------------------------------------------------

EXHIBIT A

 

Form of

Contribution Agreement

 

A-1



--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE 1

  

      DEFINITIONS

   1

1.1

  

Definitions

   1

ARTICLE 2

  

      REPRESENTATIONS AND WARRANTIES OF CONTRIBUTORS

   4

2.1

  

Representations and Warranties of Federal and Owner

   4

2.2

  

Representations and Warranties of Cash Contributor

   8

2.3

  

Knowledge

   9

ARTICLE 3

  

      CONDITIONS PRECEDENT

   9

3.1

  

Representations and Warranties

   9

3.2

  

Compliance with Agreements and Covenants

   9

3.3

  

Leases

   10

3.4

  

Title

   10

3.5

  

Loan; Consents

   10

3.6

  

Other Conditions

   10

ARTICLE 4

  

      CLOSING

   10

4.1

  

Closing

   10

4.2

  

Deliveries by Parties

   10

4.3

  

Closing Costs

   12

4.4

  

Prorations and Adjustments

   12

ARTICLE 5

  

      INDEMNIFICATION

   12

5.1

  

Contributor’s and Partnership’s Indemnities

   12

5.2

  

Survival

   13

5.3

  

Procedure

   13

ARTICLE 6

  

      MISCELLANEOUS

   14

6.1

  

Survival

   14

6.2

  

Additional Actions and Documents

   14

6.3

  

Entire Agreement; Amendment

   14

6.4

  

As Is, Where Is

   14

6.5

  

Release

   15

6.6

  

Effect of Investigation

   15

6.7

  

Notices

   16

6.8

  

Attorneys’ Fees

   17

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

6.9

  

Waivers

   17

6.10

  

Counterparts

   17

6.11

  

Governing Law

   17

6.12

  

Assignment

   17

6.13

  

No Third Party Beneficiaries

   17

6.14

  

Severability

   17

6.15

  

Time of the Essence

   18

6.16

  

Successors and Assigns

   18

6.17

  

Waiver of Jury Trial

   18

ARTICLE 7

  

      OTHER AGREEMENTS OF THE PARTIES

   18

7.1

  

Parties’ Recoveries

   18

7.2

  

Distribution of Cash Contributions

   18

 

-ii-



--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT

 

THIS CONTRIBUTION AGREEMENT (“Agreement”) is made as of the      day of
            , 200      , by and among                     , a
                     (“Owner”), Federal Realty Investment Trust, a Maryland real
estate investment trust (“Federal”), CLPF-Federal, L.P., a Delaware limited
partnership (“Fund”), and Federal/Lion Venture LP, a Delaware limited
partnership (the “Partnership”).

 

RECITALS

 

A. Federal and Fund have formed the Partnership pursuant to a limited
partnership agreement dated as of June     , 2004 (the “Partnership Agreement”),
in which wholly-owned subsidiaries of each of Federal and Fund are the general
partners (each, a “Subsidiary GP”), and Federal and Fund are the limited
partners.

 

B. At the Closing, each of Federal and Fund will make or cause to be made,
pursuant to (and in accordance with) the Partnership Agreement, contributions of
cash and/or real or other property to the Partnership, subject to the terms and
conditions of this Agreement and the Partnership Agreement, which contributions
shall be deemed to be contributions “to the Partnership” for purposes of this
Agreement.

 

C. At the Closing, Owner intends to contribute the Property (as hereinafter
defined) to a wholly-owned subsidiary of the Partnership as a Contribution (as
hereinafter defined) by Federal to the Partnership, upon the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Owner, Federal, Fund
and the Partnership hereby agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms shall have the meanings set forth herein:

 

“Affiliate,” when used with respect to any particular Person, shall mean (a) any
Person or group of Persons acting in concert that directly or indirectly through
one or more intermediaries controls or is controlled by or is under common
control with such particular Person, (b) any Person that is an officer, partner,
member or trustee of, or serves in a similar capacity with respect to, such
particular Person, (c) any Person that, directly or indirectly, is the
beneficial owner of 15% or more of any class of voting securities of, or
otherwise has an equivalent beneficial interest in, such particular Person or of
which such particular Person is directly or indirectly the owner of 15% or more
of any class of voting securities or in which such particular Person has an
equivalent



--------------------------------------------------------------------------------

beneficial interest, or (d) any relative or spouse of such particular Person.
Notwithstanding the foregoing, for purposes of this Agreement, neither Party
shall be deemed to be an Affiliate of the other Party or the Partnership.

 

“Anchor Tenant” means a tenant who leases more than fifteen thousand (15,000)
square feet of leasable area in the aggregate within the Property.

 

“Business Day” means any day of the year other than Saturday, Sunday or any
other day on which banks located in New York, New York generally are closed for
business.

 

“Cash Contribution” means the cash contribution made by Cash Contributor to the
Partnership on the Closing Date, as shown on Schedule 1.

 

“Cash Contributor” means the Partner who contributes a Cash Contribution to the
Partnership in connection with the Contribution of the Property hereunder.

 

“Closing” shall have the meaning set forth in Section 4.1.

 

“Closing Date” shall have the meaning set forth in Section 4.1.

 

“Contribution” means the contribution of the Property or the Cash Contribution
to an SP Subsidiary or the Partnership, as the case may be and as the context
may require.

 

“Contribution Value” means the value of the Property, as determined by the
Parties and shown on Schedule 1.

 

“Contributor’s Equity” means the amount by which the Contribution Value exceeds
the sum of (1) the aggregate outstanding balance of the Loans encumbering the
Property, as shown on Schedule 1, and (2) all closing costs, net prorations and
adjustments charged against the Owner pursuant to this Agreement, as shown on
Schedule 1 and as calculated as set forth in the attachment thereto. The
Contributor’s Equity with respect to the Property, as determined by the Parties,
is shown on Schedule 1.

 

“Endorsements” means the following endorsements (if available in the
jurisdiction in which the Property is located): (i) owner’s comprehensive
endorsement (ALTA Form 9.2); (ii) location endorsement; (iii) zoning endorsement
(ALTA Form 3.1); (iv) subdivision endorsement; (v) separate tax lot endorsement;
(vi) street access endorsement; (vii) survey endorsement; (viii) contiguity
endorsement, if applicable; (ix) deletion of creditor’s rights exclusion (if a
creditor’s rights exclusion is otherwise set forth in the Title Policy); (x)
encroachment endorsement, if applicable; (xi) Fairway endorsement, if
applicable; (xii) non-imputation endorsement, if applicable; and (xiii) such
other endorsements as agreed by the Parties.

 

“Intangible Property” means all intangible property owned by Owner and used in
connection with the Real Property or the Personal Property including, without
limitation, all of Owner’s right, title and interest in and to all: licenses;
approvals; applications and permits issued or approved by any governmental
authority and relating

 

2



--------------------------------------------------------------------------------

to the use, operation, ownership, occupancy and/or maintenance of the Real
Property or the Personal Property; utility arrangements; indemnities; claims
against third parties; plans; drawings; specifications; surveys; maps;
engineering reports and other technical descriptions; books and records;
insurance proceeds and condemnation awards; trademarks and trade names used or
useful in connection with the Real Property; and all other intangible rights
used in connection with or relating to the Real Property or the Personal
Property, including rights, if any to current and past names of the Real
Property.

 

“Leases” means all leases and other occupancy agreements of any kind or nature
within or of the Real Property or the Improvements.

 

“Loan” means a loan secured by a mortgage or deed of trust encumbering the
Property (or any portion thereof), as shown on Schedule 1.

 

“Loan Documents” means the documents and instruments governing, evidencing,
guarantying, and/or securing a Loan.

 

“Other Parties” means, with respect to the Fund, Federal and Owner, and with
respect to Federal and/or Owner, the Fund. The Partnership shall not be deemed
to be an “Other Party” under this Agreement.

 

“Party” or “Parties” means, individually or collectively, as the case may be,
the parties to this Agreement, and their respective permitted successors and
assigns.

 

“Partner” means a partner of the Partnership.

 

“Permitted Exceptions” are such exceptions to title to the Property as may be
approved by the Parties prior to the Closing Date, which shall be the only
exceptions to title shown in a Title Policy.

 

“Person” means any individual, corporation, partnership, limited liability
company, trust, or other entity.

 

“Personal Property” means all tangible property owned by the Owner as of the
Closing Date and located on or used exclusively in conjunction with the
operation, maintenance, ownership and/or occupancy of the Real Property
including without limitation: furniture; furnishings; art work; sculptures;
paintings; equipment and supplies; landscaping; plants; lawn equipment; and
whether stored on or off the Real Property, tools and supplies, maintenance
equipment, materials and supplies used exclusively in the maintenance, repair or
operation of the Real Property, shelving and partitions, and any construction
and finish materials and supplies not incorporated into the Improvements and
held for repairs and replacements thereto, wherever located.

 

“Property” means, collectively, the Real Property, Leases, Personal Property and
Intangible Property.

 

“Real Property” means the real property described in Schedule 1 and the
applicable Title Policy, together with all rights, privileges, hereditaments and
interests

 

3



--------------------------------------------------------------------------------

appurtenant thereto, including, without limitation: any water and mineral
rights, development rights, air rights, easements, and any and all rights of
Owner in and to any streets, alleys, passages and other rights of way; and all
buildings and other improvements located on or affixed to such real property and
all replacements and additions thereto (collectively, “Improvements”).

 

“Schedule 1” means Schedule 1 attached hereto, and any amendment or supplement
thereto, or restatement thereof.

 

“Schedule 2” means Schedule 2 attached hereto, and any amendment or supplement
thereto, or restatement thereof.

 

“Service Contracts” means all management, service, supply, equipment rental, and
other contracts related to the operation, improvement or repair of the Real
Property or the Personal Property.

 

“SP Subsidiary” shall mean a limited partnership that is wholly-owned (directly
or indirectly) by the Partnership and that is formed for the purpose of
acquiring, financing, holding for investment, preserving, managing, operating,
improving, leasing, selling, exchanging, transferring and otherwise using or
disposing of the Property.

 

“Tenant Estoppels” means estoppel certificates from tenants of the Property,
substantially in the form of Exhibit A attached hereto; provided, however, if
the Property is being financed in connection with the Contributions contemplated
hereby and the lender under such financing requires tenant estoppels on its
form, then the term “Tenant Estoppels” shall mean estoppel certificates from
tenants of the Property in the form required by such lender.

 

“Title Company” means such title insurance company or companies as may be
mutually approved by the Parties to issue the Title Policy for the Property in
connection with the Contribution of the Property to the SP Subsidiary. The
Parties acknowledge and agree that First American Title Insurance Company is
approved as a Title Company.

 

“Title Policy” means an ALTA Owner’s Policy (1992) of title insurance, with
extended coverage, issued by the Title Company as of the Closing Date, in the
amount of the Contribution Value, containing the Endorsements, insuring that the
SP Subsidiary that acquires the Property is the owner of fee simple title to
such Property, subject only to the Permitted Exceptions and with the standard
exceptions for survey matters, mechanic’s liens and parties-in-possession (other
than the tenants described in, and pursuant to, the Leases set forth on the rent
roll attached as Exhibit B hereto) deleted.

 

4



--------------------------------------------------------------------------------

ARTICLE 2

 

REPRESENTATIONS AND WARRANTIES OF CONTRIBUTORS

 

2.1 Representations and Warranties of Federal and Owner. As of the Closing Date,
Federal hereby represents and warrants with respect to itself, Owner and/or the
Property, as applicable, and Owner hereby represents and warrants with respect
to itself and/or the Property, as applicable, to the Fund and the Partnership,
as follows:

 

(a) Due Organization. Federal has been duly organized and is validly existing
and in good standing under the laws of its jurisdiction of organization, and, to
the extent required by and possible pursuant to applicable law, is qualified to
do business and in good standing in the jurisdiction where the Property is
located. Owner has been duly organized and is validly existing and in good
standing under the laws of its jurisdiction of organization, and is qualified to
do business and in good standing in the jurisdiction in which the Property is
located, if required pursuant to applicable law in order for it to carry on its
business as now being conducted in such jurisdiction. True, correct and complete
copies of the constituent documents of Federal, its Subsidiary GP and the Owner
(if applicable) have been furnished to the Fund.

 

(b) Due Authorization. Owner has full power and authority to own and assign the
Property, and Federal and Owner have full power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. The execution,
delivery and performance by Federal and Owner of this Agreement have been duly
and validly approved by all necessary trust, limited partnership or other
applicable action and no other actions or proceedings on the part of Federal or
Owner are necessary to authorize this Agreement or the transactions contemplated
hereby. No consent, waiver, approval, or authorization of, or filing,
registration, or qualification with, or notice to, any governmental
instrumentality or any Person (including, without limitation, its partners) is
required to be made, obtained, or given by Federal or Owner in connection with
the execution, delivery, and performance of this Agreement and the Contribution
of the Property or, if required, such consent or action has been obtained or
taken. Without limiting the generality of the foregoing, the performance of this
Agreement by Federal and Owner will not require the consent of the holder of any
lien encumbering the Property or any other Person, or, if required, such consent
has been obtained. Federal and Owner have duly and validly executed and
delivered this Agreement. This Agreement constitutes, and the documents executed
pursuant to this Agreement when executed will constitute, legal, valid and
binding obligations of Federal and Owner, as applicable, enforceable against
Federal and Owner, as applicable, in accordance with their respective terms.

 

(c) Conflicts. The execution and delivery of this Agreement, and the performance
by Federal and Owner under this Agreement, do not and will not conflict with or
result in a breach of (with or without the passage of time or notice or both)
the terms of any of Federal’s or Owner’s constituent documents or any judgment,
order or decree of any governmental authority binding on Federal or Owner, and,
to Federal’s and Owner’s knowledge, do not breach or violate any applicable law,
rule or regulation of any governmental authority. The execution, delivery and
performance by Federal and Owner under this Agreement will not result in a
breach or violation of (with or without the passage of time or notice or both)
the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which Federal or Owner is a party or by which Federal or Owner is bound or to
which the Property is subject. Neither Federal nor Owner has granted any rights,
options, rights of first refusal, or any other agreements of any kind, which are
currently in effect, to purchase or to otherwise acquire the Property or any
part thereof or any interest therein, except for rights under this Agreement or
any rights which constitute Permitted Exceptions.

 

5



--------------------------------------------------------------------------------

(d) Owner. Federal owns and holds, either directly or indirectly, one hundred
percent (100%) of the ownership interest in Owner. Federal has not, directly or
indirectly, sold, conveyed, transferred, given, pledged, mortgaged or otherwise
disposed of, encumbered or granted in any manner any interest in Owner; there
are no outstanding warrants, options, rights, agreements, calls or other
commitments to which Federal (directly or indirectly) or Owner is a party
relating to or providing for the sale, conveyance, transfer, gift, pledge,
mortgage or other disposition, encumbrance or granting of, or permitting any
Person to acquire any direct or indirect interest in, Owner. Owner is the sole
owner of the Property.

 

(e) Litigation. Except as disclosed in Exhibit B, to Federal’s and Owner’s
knowledge, there is no action, suit or proceeding (including, without
limitation, any eminent domain or condemnation action) pending or threatened in
writing against Owner or the Property which, if adversely determined, would have
a material adverse effect on the financial condition or results of operations of
the Property, or which challenges or impairs Federal’s or Owner’s ability to
execute, deliver or perform under this Agreement or to transfer the Property, or
to consummate the transaction as contemplated herein.

 

(f) Leases. The rent roll for the Property attached in Exhibit B hereto is true,
correct and complete in all material respects, and describes all of the Leases
of the Property. Owner has furnished to the Fund true, correct and, to Federal’s
and Owner’s knowledge, complete copies of all of the Leases affecting the
Property including all amendments and guarantees. Except as disclosed in Exhibit
B attached hereto, to Federal’s and Owner’s knowledge, the “landlord” is not in
default under any Lease, which default remains uncured, and no event has
occurred that, with the giving of notice or the passage of time, or both, would
constitute a default of the landlord under any Lease. Except as disclosed in
Exhibit B attached hereto, to Federal’s and Owner’s knowledge, no tenant under
any of the Leases is in monetary default under its Lease beyond any applicable
notice and cure period, and neither Federal nor Owner has given to any tenant
any written notice of non-monetary default, which default has not been cured.
Except as disclosed in Exhibit B attached hereto, to Federal’s and Owner’s
knowledge, all of the landlord’s obligations to construct tenant improvements or
reimburse the tenants for tenant improvements under the Leases have been paid
and performed in full and all tenant concessions (such as, for example, free
rent, move-in allowances, tenant improvement allowances, etc.) from the landlord
under the Leases have been paid, satisfied and performed in full. Federal and
Owner each further represents and warrants as follows with respect to each of
the Leases (except as otherwise expressly disclosed in Exhibit B attached
hereto): (i) the Lease constitutes the entire agreement with the applicable
tenant relating to the Property, and has not been amended, modified or
supplemented (in writing or otherwise), except for such amendments,
modifications and supplements delivered to the Fund prior to Closing; (ii) the
“tenant” under such Lease has no right of first refusal or option to purchase
all or any portion of the Property; (iii) no portion of the security deposit
under the Lease has been applied which has not been restored to the full amount
required under the Lease; and (iv) the “landlord” under such Lease has not
accepted any payment of rent more than one (1) month in advance.

 

(g) Operating Statements. Owner has furnished to the Fund current pro forma
operating statements with respect to the Property. Except as disclosed in
Exhibit C attached hereto, to Federal’s and Owner’s knowledge, there are no
liabilities of Owner or the Property (including, but not limited to, liabilities
for taxes relating to any period prior to the date hereof,

 

6



--------------------------------------------------------------------------------

other than real estate taxes not yet due and payable), other than (i) any Loan
(if applicable), (ii) obligations, duties and responsibilities under the Leases
and Service Contracts, (iii) obligations, duties and responsibilities under
items constituting Permitted Exceptions, (iv) trade payables in the ordinary
course, and (v) obligations, duties and responsibilities under applicable laws.

 

(h) Legal Compliance. Except as disclosed in Exhibit D attached hereto, to
Federal’s and Owner’s knowledge, neither the Property nor the current use
thereof violates in any material respect any governmental law, code or
regulation or any covenants or restrictions encumbering the Property (including,
without limitation, the Americans with Disabilities Act, as such Act has been
codified). Except as disclosed in Exhibit D attached hereto, to Federal’s and
Owner’s knowledge, no written notice of violation or alleged violation of any
laws, rules, regulations or codes, with respect to the Property has been issued
by any governmental authority which has not been corrected to the satisfaction
of the issuer of the notice. To Federal’s and Owner’s knowledge, Owner has
obtained all licenses, permits, certificates, approvals, easements, and
rights-of-way, including proof of dedication, required from all governmental
authorities having jurisdiction over the Property or from private parties for
the present use and operation of the Property and to assure the provision of
adequate parking on the Property and to assure vehicular and pedestrian ingress
to and egress from the Property at all access points currently being used.

 

(i) Environmental. Except as disclosed in the environmental reports, if any,
pertaining to the Property received by Federal or Owner, copies of which have
been furnished to the Fund, neither Federal nor Owner has knowledge of any
violation of Environmental Laws (as defined below) related to the Property or of
the presence or release of Hazardous Materials (as defined below) on or from the
Property in violation of law. Except as disclosed in writing to the Fund, to
Federal’s and Owner’s knowledge, none of Federal, Owner, any tenant, or any
other Person has manufactured, introduced, released or discharged from or onto
the Property any Hazardous Materials or any toxic wastes, substances or
materials (including, without limitation, asbestos), in violation of any
Environmental Laws. The term “Environmental Laws” includes, without limitation,
the Resource Conservation and Recovery Act and the Comprehensive Environmental
Response Compensation and Liability Act and other federal laws governing the
environment as in effect on the date of this Agreement or such later date as of
which this representation is effective pursuant to the terms hereof, together
with their implementing regulations and guidelines as of the date of this
Agreement or such later date as of which this representation is effective
pursuant to the terms hereof, and all state, regional, county, municipal and
other local laws, regulations and ordinances that are equivalent or similar to
the federal laws recited above or that purport to regulate Hazardous Materials.
The term “Hazardous Materials” includes petroleum, including crude oil or any
fraction thereof, natural gas, natural gas liquids, liquefied natural gas, or
synthetic gas usable for fuel (or mixtures of natural gas or such synthetic
gas), and any substance, material waste, pollutant or contaminant listed or
defined as hazardous or toxic under any Environmental Law.

 

(j) Known Defects. Except as disclosed in Exhibit B, and except as disclosed in
any reports, studies or other documentation regarding the Property delivered to
the Fund prior to the date of this Agreement, to Federal’s and Owner’s
knowledge, neither Federal nor Owner has received written notice of any material
physical, structural, or mechanical defects in the Property (including the
plumbing, heating, sprinkler, air conditioning, ventilation and electrical
systems and the roof), which defects have not been previously remedied. Neither
Federal nor Owner has

 

7



--------------------------------------------------------------------------------

received any written notice from any insurance carrier of any defects or
inadequacies in the Property, or in any portion thereof, that would adversely
affect the insurability or cost of such insurance.

 

(k) Commissions; Fees. Upon the Closing, there will be no brokerage or leasing
fees or commissions or similar compensation in the nature of a leasing fee or
brokerage commission due or payable on an absolute or contingent basis to any
person, firm, corporation, or other entity, with respect to or on account of any
of the Leases, and no such fees, commissions or similar compensation in the
nature of a leasing fee or brokerage commission shall, by reason of any existing
agreement, become due during the terms of any of the Leases or with respect to
any renewal or extension thereof or the leasing of additional space by any
tenant under any existing Leases (except as specified in Exhibit E attached
hereto).

 

(l) Disclosure. Other than this Agreement, the Partnership Agreement, the
documents delivered in connection with the Contribution of the Property pursuant
hereto, the Permitted Exceptions, the Leases, the Services Contracts, and such
other contracts and agreements disclosed to the Fund in writing prior to the
Closing Date, to Federal’s and Owner’s knowledge, there are no material
contracts or agreements of any kind relating to the Property to which the
Partnership or SP Subsidiary or their agents would be bound after Closing.

 

(m) Loan. If Owner is contributing a Property that is encumbered by a Loan (i)
the payments due under or with respect to such Loan are current, (ii) all of the
Loan Documents are listed in Schedule 2 attached hereto, true, correct and, to
Federal’s and Owner’s knowledge, complete copies of which have been delivered to
the Fund prior to the Closing, and such Loan Documents have not been amended,
modified or supplemented except as described in Schedule 2, (iii) to Federal’s
and Owner’s knowledge, the Loan Documents are in full force and effect, and (iv)
to Federal’s and Owner’s knowledge, there exist no outstanding and uncured
defaults under the Loan Documents and no notices of default have been received
from the holder of such Loan which remain outstanding and uncured.

 

2.2 Representations and Warranties of Cash Contributor. As of the Closing Date,
Cash Contributor hereby represents and warrants as follows to Federal and the
Partnership with respect to itself and its Subsidiary GP.

 

(a) Due Organization. Cash Contributor and its Subsidiary GP have been duly
organized and are validly existing and in good standing under the laws of their
respective jurisdictions of organization, and are qualified to do business and
in good standing in all jurisdictions where such qualification is necessary to
carry on their respective businesses as now conducted.

 

(b) Due Authorization. Cash Contributor has full power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby. The
execution, delivery and performance by Cash Contributor of this Agreement has
been duly and validly approved by all necessary trust, limited partnership or
other applicable action and no other actions or proceedings on the part of Cash
Contributor are necessary to authorize this Agreement or the transactions
contemplated hereby. No consent, waiver, approval, or authorization of, or
filing, registration, or qualification with, or notice to, any governmental
instrumentality or any

 

8



--------------------------------------------------------------------------------

Person (including, without limitation, its partners) is required to be made,
obtained, or given by Cash Contributor in connection with the execution,
delivery, and performance of this Agreement and the Contribution of cash to the
Partnership or, if required, such consent or action has been obtained or taken.
Cash Contributor has duly and validly executed and delivered this Agreement.
This Agreement constitutes, and the documents executed by Cash Contributor
pursuant to this Agreement when executed will constitute, legal, valid and
binding obligations of Cash Contributor, enforceable against Cash Contributor in
accordance with their respective terms.

 

(c) Conflicts. The execution and delivery of this Agreement, and the performance
by Cash Contributor under this Agreement, do not and will not conflict with or
result in a breach of (with or without the passage of time or notice or both)
the terms of any of Cash Contributor’s constituent documents or any judgment,
order or decree of any governmental authority binding on Cash Contributor, and,
to Cash Contributor’s knowledge, do not breach or violate any applicable law,
rule or regulation of any governmental authority. The execution, delivery and
performance by Cash Contributor under this Agreement will not result in a breach
or violation of (with or without the passage of time or notice or both) the
terms or provisions of, or constitute a default under, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which Cash
Contributor is a party or by which Cash Contributor is bound.

 

2.3 Knowledge. For purposes hereof: (i) the term “knowledge,” when used with
respect to any representations and warranties made by Federal and Owner
hereunder, shall mean and refer to the knowledge of Jeffrey Berkes, Senior Vice
President – Chief Investment Officer of Federal, Dawn Becker, Senior Vice
President, General Counsel and Secretary of Federal, and                     ,
Vice President and Chief Operating Officer –                  [INSERT REGION
WHERE PROPERTY IS LOCATED] Region of Federal; and (ii) the term “knowledge”,
when used with respect to any representations and warranties made by the Fund
hereunder and as used in Section 6.6 of this Agreement below, shall mean and
refer to the knowledge of Stephen Hansen, Senior Director – Portfolio Manager of
ING Clarion Partners, and Patrick Goulding, Chief Financial Officer of ING
Clarion Partners.

 

ARTICLE 3

 

CONDITIONS PRECEDENT

 

The obligation of each Party to consummate the Closing is subject to the
satisfaction or waiver of each of the following conditions:

 

3.1 Representations and Warranties. The representations and warranties made by
the Other Parties in Article 2 of this Agreement shall be true and correct in
all material respects when made and on and as of the Closing Date, as though
such representations and warranties were made on and as of such date.

 

3.2 Compliance with Agreements and Covenants. The Other Parties shall have
performed and complied in all material respects with all of their respective
covenants, obligations and agreements contained in this Agreement to be
performed and complied with by them on or prior to the Closing Date.

 

9



--------------------------------------------------------------------------------

3.3 Leases. With respect to the Fund and the Partnership only, as of Closing:
(i) current (within 30 days of the Closing Date) Tenant Estoppels from all
Anchor Tenants and from other tenants under other Leases at the Property who
lease greater than 75% of the remaining leasable area in the aggregate at the
Property, excluding the leasable area leased by Anchor Tenants at the Property,
which estoppel certificates do not disclose any matters reasonably objectionable
to the Fund, have been delivered to the Fund and the Partnership; (ii) the
Leases shall be in full force and effect; (iii) no default by landlord under any
of the Leases shall have arisen that remains uncured after the expiration of any
applicable notice and cure period (and no event shall then exist that, with the
giving of notice or the passage of time, or both, would constitute a default by
landlord under the Leases) that was not specifically disclosed in writing to the
Fund and approved by the Fund prior to the Closing; and (iv) no Anchor Tenant
shall be in material default under its Lease beyond the expiration of any
applicable notice and cure period or shall have initiated or had initiated
against it any insolvency, bankruptcy, receivership or other similar proceeding.

 

3.4 Title. At Closing, the Title Company shall have delivered, or shall be
unconditionally and irrevocably committed to issue, the Title Policy with
respect to the Property insuring the SP Subsidiary that acquires such Property
as of the date and time of the recording of the Deed (defined herein).

 

3.5 Loan; Consents. Any required consent from the holder of a Loan to the
Contribution of the Property shall have been obtained, and the Loan Documents
shall have been modified in such form and substance as agreed by the Parties.
Any and all other consents required to consummate the Contribution of the
Property to the Partnership by transfer to the SP Subsidiary shall have been
obtained.

 

3.6 Other Conditions. All other conditions to such Party’s obligations set forth
in this Agreement or the Partnership Agreement have been satisfied as of the
dates required.

 

ARTICLE 4

 

CLOSING

 

4.1 Closing. The consummation of the Contributions to the Partnership and the
other transactions contemplated to occur simultaneously therewith (the
“Closing”) shall take place through an escrow with the Title Company,
concurrently with the execution of this Agreement (such date being the “Closing
Date”). Upon completion of the deliveries hereunder and satisfaction of the
other conditions to Closing herein set forth, the Parties shall direct the Title
Company to make such deliveries and disbursements according to the terms of this
Agreement and under a joint escrow instruction letter approved by the Parties.

 

4.2 Deliveries by Parties. At the Closing, in addition to any other documents or
agreements required under any other provision of this Agreement, each Party
shall make or cause to be made the following deliveries and performance:

 

(a) Deed. A deed (a “Deed”) containing a special warranty of title,
substantially in the form attached hereto as Exhibit F, executed and
acknowledged by Owner, conveying to the

 

10



--------------------------------------------------------------------------------

applicable SP Subsidiary indefeasible fee simple title to the Property subject
only to the Permitted Exceptions. The Deed shall be delivered, in escrow, to the
offices of the Title Company in the appropriate county for recording the Deed,
so that the Deed can be recorded on the Closing Date;

 

(b) Assignments. A General Assignment and Bill of Sale and an Assignment of
Leases, Rents and Security Deposits, each substantially in the form attached
hereto as Exhibit G and Exhibit H, respectively, executed and acknowledged by
Owner, vesting in the applicable SP Subsidiary good title to the property
described therein free of any claims, except for the Permitted Exceptions, to
the extent applicable;

 

(c) Loan Modification Documents. If Owner Contributes a Property that is
encumbered by a Loan, any documents, executed and acknowledged by the holder of
the Loan and the other parties thereto, consenting to the Contribution and
modifying the Loan Documents, as contemplated by Section 3.5 above;

 

(d) Payment of Obligations Not Assumed. Payment or provision for the payment in
manner reasonably satisfactory to the Cash Contributor of all obligations of the
Owner not specifically assumed or paid pursuant to this Agreement as described
in the definition of Contributor’s Equity;

 

(e) Certificate. A certificate from each Party that its representations and
warranties in Article 2 are true and correct in all material respects.

 

(f) Notice to Tenants. A notice to each tenant of the Property, in form
reasonably satisfactory to the Cash Contributor, executed by Owner and informing
each such tenant of the Property of the Contribution and that the SP Subsidiary
has acquired the Property;

 

(g) State Law Disclosures. Such disclosures and reports as are required by
applicable state and local law in connection with the conveyance of real
property;

 

(h) FIRPTA. A Foreign Investment in Real Property Tax Act affidavit executed by
Owner;

 

(i) Authority. Evidence of the existence, organization and authority of Owner
(or if Federal is the Owner, then of Federal) and of the authority of the
persons executing documents on behalf of Owner (or if Federal is the Owner, then
Federal), reasonably satisfactory to the Title Company;

 

(j) Possession. Possession of the Property, subject only to tenants in
possession under Leases and the other applicable Permitted Exceptions;

 

(k) Delivery of Books and Records. Delivery to the offices of Partnership’s
property manager (it being acknowledged by the Parties that Federal is the
Partnership’s initial property manager, and that Federal’s possession of such
items shall be deemed to be delivery hereunder), to the extent in Federal’s or
Owner’s (if applicable) possession or within their control, of the following:
the original Leases or copies thereof if the originals are not in Federal’s or
Owner’s possession or within their control; the original Service Contracts or
copies thereof if originals are

 

11



--------------------------------------------------------------------------------

not in Federal’s or Owner’s possession or within their control; copies or
originals of all books and records of account; contracts; copies of
correspondence with tenants and suppliers; receipts for deposits; unpaid bills
and other non-confidential papers or documents which pertain to the Property;
all advertising materials, booklets, keys and other items, if any, used in the
operation of the Property; and, if in Federal’s or Owner’s possession or
control, the original “as-built” plans and specifications and all other
available plans and specifications; and

 

(l) Cash Contribution. With respect to the Fund, the Cash Contribution to the
Partnership equal to the total amount of cash shown on Schedule 1, to be held
and applied in accordance with the Partnership Agreement and Section 7.2.

 

4.3 Closing Costs. The Partnership shall pay all escrow fees and costs, the
fees, costs and expenses incurred in connection with its due diligence of the
Property, the premium for the Title Policy (including the cost of all
endorsements to the Title Policy), the fee for recording any recordation
documents (such as the Deed), and any and all other Closing costs that are not
expressly provided for herein, including, without limitation, any documentary
transfer tax due in connection with the consummation of the transactions
contemplated herein. Each Party shall bear the expense of its own counsel.

 

4.4 Prorations and Adjustments. Attached to Schedule 1 is a calculation of
prorations and other adjustments taken into account in determining Contributor’s
Equity. It is understood and agreed by the Parties that, as of the Closing Date,
some of the prorations and other adjustments may be based upon estimates. The
Parties agree to reprorate and readjust such items on a fair and equitable basis
as soon as invoices or other bills are available and after final reconciliation
with tenants, with final adjustment to be made as soon as reasonably possible
after the Closing Date, to the effect that the income and expenses are received
and paid on an accrual basis by Owner and the Partnership with respect to the
pre- and post-Contribution periods, respectively. Payments either from or to
Owner or the Partnership, as the case may be, in connection with the final
adjustment shall be due within thirty (30) days after a determination of such
final adjustment. To the extent delinquent rents are received after Closing,
they shall be applied: (a) first, to pay to the SP Subsidiary or Partnership, as
the case may be, all fees and costs of collection, (b) second, to current rents
due, (c) third, to all delinquent rents accruing from and after the Closing Date
and payable to the SP Subsidiary or Partnership, and (d) fourth, to all
delinquent rents accruing prior to the Closing Date and payable to Owner.

 

ARTICLE 5

 

INDEMNIFICATION

 

5.1 Contributor’s and Partnership’s Indemnities. Each of Federal and the Fund
agrees to indemnify, defend and hold the other, its Affiliates, the SP
Subsidiary, and the Partnership harmless of and from any liability, claim,
demand, loss, cost, expense or damage (collectively, “loss”) suffered by any
such indemnitee (1) if such indemnifying Party is Federal, arising from any
third-party claims under the Leases or Service Contracts or relating to injuries
to persons or property in the nature of tort claims and attributable in either
case to any act or omission of, or any breach of contractual obligations by,
Federal or Owner, or an agent, employee or contractor of the foregoing,
occurring during Owner’s period of ownership before the Closing Date; or (2)

 

12



--------------------------------------------------------------------------------

arising from any breach or inaccuracy of such Party’s representations and
warranties in Article 2. Except as otherwise provided in the next sentence
below, the parties agree to cause the SP Subsidiary to indemnify, defend and
hold Owner, Federal and their respective Affiliates harmless of and from any
loss suffered by any such indemnitee arising from any third-party claims under
the Leases or relating to injuries to persons or property in the nature of tort
claims and attributable in either event to any act or omission of, or any breach
of contractual obligations by, the SP Subsidiary, the Partnership, or any agent,
employee or contractor of the foregoing, occurring during the SP Subsidiary’s
period of ownership from and after the Closing. Notwithstanding anything to the
contrary stated in this Agreement (including, without limitation, the
immediately preceding sentence), in no event will the SP Subsidiary be obligated
to indemnify, defend or hold Owner, Federal or their Affiliates harmless from or
against, nor will the SP Subsidiary, the Partnership, the Fund or any of their
Affiliates (other than Owner, Federal or their subsidiaries) be responsible or
liable for, any liabilities, claims, demands, losses, costs, expenses or damages
that arise as a result of, or constitute, a breach by Owner, Federal or any of
their Affiliates (excluding the SP Subsidiary) pursuant to any agreement between
any such Person, on the one hand, and the SP Subsidiary, the Partnership or any
of the Partners (or any of their respective Affiliates), on the other hand
(including, without limitation, the Partnership Agreement and any management
agreement). In the event of any conflict between the provisions of the
immediately preceding sentence and the provisions of any agreement between such
Person, on the one hand, and the SP Subsidiary, the Partnership or the Partners
(or any of their respective Affiliates), on the other hand, the provisions of
such other agreement shall prevail.

 

5.2 Survival. The indemnities set forth in this Article 5 shall survive the
Closing for a period of two (2) years (or, in the event a claim is made by any
indemnitee within such two (2) year period, until such claim is resolved, if
later).

 

5.3 Procedure. The following provisions govern all actions for indemnity under
this Article 5 and any other provision of this Agreement. Promptly after receipt
by an indemnitee of notice of any claim, such indemnitee will, if a claim in
respect thereof is to be made against the indemnitor, deliver to the indemnitor
written notice thereof and the indemnitor shall have the right to participate in
and, if the indemnitor agrees in writing that it will be responsible for any
costs, expenses, judgments, damages, and losses incurred by the indemnitee with
respect to such claim, to assume the defense thereof, with counsel mutually
satisfactory to the Parties; provided, however, that an indemnitee shall have
the right to retain its own counsel, with the fees and expenses to be paid by
the indemnitor, if the indemnitee reasonably believes that representation of
such indemnitee by the counsel retained by the indemnitor would be inappropriate
due to actual or potential differing interests between such indemnitee and any
other Party represented by such counsel in such proceeding. The failure of
indemnitee to deliver written notice to the indemnitor within a reasonable time
after indemnitee receives notice of any such claim shall relieve such indemnitor
of any liability to the indemnitee under this indemnity only if and to the
extent that such failure is prejudicial to its ability to defend such action,
and the omission so to deliver written notice to the indemnitor will not relieve
it of any liability that it may have to any indemnitee other than under this
indemnity.

 

13



--------------------------------------------------------------------------------

ARTICLE 6

 

MISCELLANEOUS

 

6.1 Survival. The representations and warranties contained in this Agreement and
the provisions of this Agreement that contemplate performance after the Closing
Date shall survive the Closing Date and shall not be deemed to be merged into or
waived by the instruments of such Closing; provided, however, that the
representations and warranties set forth in Sections 2.1(e) through 2.1(m)
hereof shall survive only for a period of eighteen (18) months after the Closing
Date, and a Party shall have the right to bring an action thereon only if it has
given the warrantor written notice of such claim within such eighteen (18) month
period in accordance with the provisions of Section 6.7.

 

6.2 Additional Actions and Documents. Each of the Parties hereto hereby agrees
to take or cause to be taken such further actions, to execute, deliver and file
or cause to be executed, delivered and filed such further documents, and will
obtain such consents, as may be necessary or as may be reasonably requested in
order to fully effectuate the purposes, terms and conditions of this Agreement.

 

6.3 Entire Agreement; Amendment. This Agreement, including the Exhibits and
other documents referred to herein or furnished pursuant hereto, constitute the
entire agreement among the Parties hereto with respect to the transactions
contemplated herein, and supersede all prior oral or written agreements,
commitments or understandings with respect to the matters provided for herein;
provided, that nothing in this Section 6.3 shall have any effect on any other
written agreements. Without limiting the foregoing, except as expressly provided
otherwise herein, the Contributions pursuant hereto shall be subject to the
terms and conditions of the Partnership Agreement. No amendment, modification or
discharge of this Agreement shall be valid or binding unless set forth in
writing and duly executed and delivered by the Party against whom enforcement of
the amendment, modification, or discharge is sought.

 

6.4 As Is, Where Is. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 2.1 ABOVE AND
ELSEWHERE IN THIS AGREEMENT, THE FUND, THE PARTNERSHIP AND THE SP SUBSIDIARY
SPECIFICALLY ACKNOWLEDGE AND AGREE THAT OWNER IS CONTRIBUTING AND THE SP
SUBSIDIARY IS ACQUIRING THE PROPERTY ON AN “AS IS WITH ALL FAULTS” BASIS AND
THAT, EXCEPT AS EXPRESSLY SET FORTH IN SECTION 2.1 ABOVE AND ELSEWHERE IN THIS
AGREEMENT, NEITHER THE PARTNERSHIP NOR THE SP SUBSIDIARY IS RELYING ON ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, FROM
FEDERAL OR OWNER, ANY AFFILIATE OF FEDERAL OR OWNER, OR THEIR AGENTS OR BROKERS,
OR ANY OTHER PERSON ACTING OR PURPORTING TO ACT ON BEHALF OF FEDERAL OR OWNER,
AS TO ANY MATTERS CONCERNING THE PROPERTY, INCLUDING WITHOUT LIMITATION: (i) the
quality, nature, adequacy and physical condition and aspects of the Property,
including, but not limited to, the structural elements, seismic aspects of the
Property, foundation, roof, appurtenances, access, landscaping, parking
facilities and the electrical, mechanical, HVAC, plumbing, sewage, and utility
systems, facilities and appliances, the square footage within the improvements
on the Real Property and within each tenant space therein, (ii) the quality,
nature, adequacy, and

 

14



--------------------------------------------------------------------------------

physical condition of soils, geology and any groundwater, (iii) the existence,
quality, nature, adequacy and physical condition of utilities serving the
Property, (iv) the development potential of the Property, and the Property’s
use, habitability, merchantability, or fitness, suitability, value or adequacy
of the Property for any particular purpose, (v) the zoning or other legal status
of the Property or any other public or private restrictions on use of the
Property, (vi) the compliance of the Property or its operation with any
applicable codes, laws, regulations, statutes, ordinances, covenants, conditions
and restrictions of any governmental or quasi-governmental entity or of any
other person or entity, (vii) the presence of Hazardous Materials on, under or
about the Property or the adjoining or neighboring property, (viii) the quality
of any labor and materials used in any improvements on the Real Property, (ix)
the condition of title to the Property, (x) the Leases, Service Contracts, or
other documents or agreements affecting the Property, or any information
contained in any rent roll furnished to the Fund for the Property, (xi) the
value, economics of the operation or income potential of the Property, or (xii)
any other fact or condition which may affect the Property, including, without
limitation, the physical condition, value, economics of operation or income
potential of the Property.

 

6.5 Release. Without limiting the above, but subject to (and without limiting
Federal’s or Owner’s liability for any breach of) the representations and
warranties of Federal and Owner contained in Section 2.1 hereof, the Fund and
the Partnership, on behalf of itself and the SP Subsidiary and their successors
and assigns, waive their right to recover from, and forever release and
discharge, Federal and Owner, and their respective affiliates, partners,
trustees, beneficiaries, shareholders, members, managers, directors, officers,
employees, agents and representatives of each of them, and their respective
heirs, successors, personal representatives and assigns, from any and all
demands, claims, legal or administrative proceedings, losses, liabilities,
damages, penalties, fines, liens, judgments, costs or expenses whatsoever
(including, without limitation, court costs and attorneys’ fees and
disbursements), whether direct or indirect, known or unknown, foreseen or
unforeseen, that may arise on account of or in any way be connected with (i) the
physical condition of the Property, including, without limitation, all
structural and seismic elements, all mechanical, electrical, plumbing, sewage,
heating, ventilating, air conditioning and other systems, the environmental
condition of the Property and the presence of Hazardous Materials on, under or
about the Property, or (ii) any law or regulation applicable to the Property,
including, without limitation, any Environmental Law and any other federal,
state or local law; however, such waiver and release shall not include the
release of Federal or Owner from liability for any contribution or indemnity
claims of the Partnership or the SP Subsidiary which may arise from a
third-party claim asserted against any of them after Closing due to an act or
omission of Federal or Owner occurring prior to Closing.

 

6.6 Effect of Investigation. Except as otherwise expressly provided herein, any
due diligence review, audit or other investigation or inquiry undertaken or
performed by or on behalf of any Party shall not limit, qualify, modify or amend
the representations, warranties or covenants of, or indemnities by, made or
undertaken pursuant to this Agreement; provided that, Federal and Owner shall
have no liability with respect to any particular representation or warranty made
by Federal and/or Owner in this Agreement if and only to the extent that, prior
to Closing, the Fund has knowledge of, or any reports, studies or other
documents delivered to or obtained by the Fund prior to the Closing contain, any
information that contradicts such representation and warranty, or renders such
representation and warranty untrue or incorrect, and the Fund nevertheless
proceeds with the Closing.

 

15



--------------------------------------------------------------------------------

6.7 Notices. All notices, demands, requests, or other communications which may
be or are required to be given, served, or sent by any Party to any other Party
pursuant to this Agreement shall be in writing and shall be hand delivered, sent
by overnight courier or mailed by first-class, certified mail, return receipt
requested, postage prepaid, or transmitted by facsimile (provided that, if a
notice is sent by facsimile it shall also be followed immediately by a copy of
such notice given by one of the other means specified above), addressed as
follows:

 

  (i) If to Federal or Owner:

 

Federal Realty Investment Trust

1626 East Jefferson Street

Rockville, Maryland 20852-4041

Attention: Dawn M. Becker, General Counsel

Telephone No.: (301) 998-8104

Fax No.: (301) 998-3715

 

with a copy to:

 

Shaw Pittman LLP

2300 N Street, N.W.

Washington, D.C. 20037

Attention: Wendelin A. White

Telephone No.: (202) 663-8360

Fax No.: (202) 663-8007

 

  (ii) If to the Fund or Partnership:

 

c/o Clarion Partners, LLC

Attn: Stephen Hansen

ING Clarion Partners

230 Park Avenue, 12th Floor

New York, New York 10169

Telephone No.: (212) 883-2545

Fax No.: (212) 883-2845

 

with a copy to:

 

Mayer, Brown, Rowe & Maw LLP

Attn: Dean Pappas

350 South Grand Avenue, 25th Floor

Los Angeles, California 90071

Telephone No.: (213) 229-9598

Fax No.: (213) 576-8203

 

Notices may be given by counsel to the Parties. Each Party may designate by
notice in writing a new address to which any notice, demand, request or
communication may thereafter be so given, served or sent. Each notice, demand,
request or communication which shall be hand-delivered,

 

16



--------------------------------------------------------------------------------

sent, mailed, or faxed in the manner described above, shall be deemed
sufficiently given, served, sent, received or delivered for all purposes on the
Business Day that it is delivered to the addressee (with the return receipt, the
delivery receipt, or the confirmation receipt (with respect to a facsimile)
being deemed conclusive, but not exclusive, evidence of such delivery) or on the
Business Day that delivery is refused by the addressee upon presentation.

 

6.8 Attorneys’ Fees. If any action is brought by any Party or the Partnership
against any other Party or the Partnership hereunder, each prevailing party
shall be entitled to recover from the non-prevailing party(ies) such prevailing
party’s attorneys’ fees, costs and expenses incurred in connection with the
prosecution or defense of such action, as the case may be. For purposes of this
Agreement, the term “attorneys’ fees” or “attorneys’ fees, costs and expenses”
shall mean the fees and expenses of counsel to the parties hereto, which may
include printing, photostating, duplicating and other expenses, air freight
charges, and fees billed for law clerks, paralegals and other persons not
admitted to the bar but performing services under the supervision of an
attorney.

 

6.9 Waivers. No delay or failure on the part of any Party hereto in exercising
any right, power or privilege under this Agreement or under any other documents
furnished in connection with or pursuant to this Agreement shall impair any such
right, power or privilege or be construed as a waiver of any default or any
acquiescence therein. No single or partial exercise of any such right, power or
privilege shall preclude the further exercise of such right, power or privilege,
or the exercise of any other right, power or privilege. No waiver shall be valid
against any Party hereto unless made in writing and signed by the Party against
whom enforcement of such waiver is sought and then only to the extent expressly
specified therein.

 

6.10 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

6.11 Governing Law. This Agreement, the rights and obligations of the Parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the state (excluding the choice of law
rules thereof) in which the Real Property is located.

 

6.12 Assignment. No Party hereto shall assign its rights and/or obligations
under this Agreement, in whole or in part, whether by operation of law or
otherwise, without the prior written consent of the other Parties hereto.

 

6.13 No Third Party Beneficiaries. This Agreement is solely for the benefit of
the Parties hereto, and no provision of this Agreement shall be deemed to confer
any third-party benefit.

 

6.14 Severability. If any provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions hereof shall not be affected thereby, and there shall be deemed
substituted for the provision at issue a valid, legal and enforceable provision
as similar as possible to the provision at issue.

 

17



--------------------------------------------------------------------------------

6.15 Time of the Essence. Time is of the essence in the performance of and
compliance with each of the provisions and conditions of this Agreement.

 

6.16 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and to their respective permitted
transferees, successors and assigns; provided that, neither this Agreement nor
any of the rights or obligations of a Party hereunder shall be transferred by
such Party without the prior written consent of the other Party.

 

6.17 Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. THE PROVISIONS OF THIS SECTION 6.15 SHALL SURVIVE ANY
TERMINATION OF THIS AGREEMENT.

 

ARTICLE 7

 

OTHER AGREEMENTS OF THE PARTIES

 

7.1 Parties’ Recoveries. To the extent assignable, each Party hereby assigns, as
of the Closing Date, to the Partnership and/or SP Subsidiary any and all rights
and benefits of such Party or Owner under any purchase agreements, certificates,
reports, estoppel letters or similar items (collectively the “Acquisition
Documents”) entered into or received by such Party or Owner in connection with
the acquisition or ownership of the Property. Further, such Party agrees, at the
Partnership’s request and sole cost, to enforce such rights and benefits on
behalf of the Partnership and/or SP Subsidiary and any recoveries under any of
the Acquisition Documents shall be for the benefit of the Partnership and/or SP
Subsidiary. Any such recoveries shall be paid over to the Partnership or SP
Subsidiary (but such payment shall in no event be deemed a “Capital
Contribution” (as defined in the Partnership Agreement) to the Partnership by
such Party). Notwithstanding the foregoing, if any recovery specifically relates
to such Party’s or Owner’s period of ownership prior to the Closing Date, then
except to the extent that such recovery may be required to cure any continuing
condition or issue (such as a recovery received to cure any defect in the
Property that has not fully cured prior to the Closing), such recovery may be
retained by such Party and thereby shall be excluded from the foregoing
assignment.

 

7.2 Distribution of Cash Contributions. The Parties agree that the Cash
Contribution of the Party shown on Schedule 1, to be contributed to the
Partnership on the Closing Date, thereupon shall be distributed by the
Partnership to the Contributor.

 

[Signature Page Follows]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on their behalf as of the date first above written.

 

    FEDERAL REALTY INVESTMENT TRUST,     a Maryland real estate investment trust
    By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

    CLPF-FEDERAL, L.P.,     a Delaware limited partnership     By:  

CLPF-Federal-LV GP, LLC, a Delaware limited

partnership, its General Partner

        By:  

Clarion Lion Properties Fund

Holdings, L.P., its Sole Member

            By:  

CLPF-Holdings, LLC, a Delaware limited

liability company, its General Partner

                By:  

Clarion Lion Properties Fund REIT,

LLC, a Delaware limited liability

company, its Sole Member

                    By:  

Clarion Lion Properties Fund,

LLC, a Delaware limited

liability company,

its Managing Member

                        By:  

Clarion Partners LLC, a New York

limited liability company, its Manager

                            By:  

/s/ Stephen B. Hansen

--------------------------------------------------------------------------------

                            Name:   Stephen B. Hansen                          
  Title:   Authorized Signatory

 

19



--------------------------------------------------------------------------------

FEDERAL/LION VENTURE LP, a Delaware limited partnership By:   Federal/LPF GP,
Inc.,     a Delaware corporation,     its Managing General Partner

 

By:

 

/s/ Dawn M. Becker

--------------------------------------------------------------------------------

Name:   Dawn M. Becker Title:   Vice President – General Counsel and Secretary

 

The undersigned hereby agrees to be solely responsible and liable for the
indemnification obligations provided in (but only to the extent of) the last two
sentences of Section 5.1 of this Agreement above.

 

[INSERT SP SUBSIDIARY SIGNATURE BLOCK]

 

20



--------------------------------------------------------------------------------

SCHEDULE 1

 

Contributor

--------------------------------------------------------------------------------

 

Subject
Property

--------------------------------------------------------------------------------

 

Contributed
Asset

--------------------------------------------------------------------------------

   Contribution
Value


--------------------------------------------------------------------------------

   Loans


--------------------------------------------------------------------------------

   Net Prorations
and Adjustments
(See Attached)


--------------------------------------------------------------------------------

   Contributor’s
Equity


--------------------------------------------------------------------------------

   Cash
Contributions


--------------------------------------------------------------------------------

 

Sch.1-1



--------------------------------------------------------------------------------

SCHEDULE 2

 

LIST OF LOAN DOCUMENTS

 

Sch.2-1



--------------------------------------------------------------------------------

EXHIBIT A

 

ESTOPPEL CERTIFICATE

 

TO: [Partnership]

 

                     (“Tenant”) does hereby certify as follows:

 

1. The Tenant is the tenant under that certain lease agreement (the “Lease
Agreement”) dated                      , between                      as
landlord (“Landlord”) and Tenant.

 

2. Attached hereto as Exhibit A is a true, correct, and complete list of the
documents comprising the Lease Agreement, including all amendments,
modifications and supplements thereto or thereof, if any (collectively, the
“Lease”). The Lease is presently in full force and effect. There are no
understandings, contracts, agreements or commitments of any kind whatsoever with
respect to the Lease except as expressly provided in the Lease.

 

3. The lease term has commenced and full rental is now accruing thereunder. The
Lease is for a total term of                      (            ) years beginning
                     ,             , and ending                     ,
20            , with                      (            ) options to extend for
                     (            ) years each, unless sooner terminated or
extended pursuant to the provisions of the Lease.

 

4. The Tenant has accepted possession of the leased premises under the Lease,
and all improvements required by the Lease to be made by the Landlord have been
completed to the satisfaction of the Tenant, and there is no construction
completed, ongoing, or planned for which Landlord is obligated to reimburse
Tenant. There currently exist no outstanding and unrealized tenant concessions
(such as, for example, free rent) in favor of the Tenant under the Lease, and
all tenant concessions under the Lease have been fully satisfied, except as
follows:                                              . The Tenant presently
occupies                                          [street address], comprising
             [total square feet] square feet of space, and is paying
$                         [rental amount] per              as rental to Landlord
under the Lease. The estimated additional rent payable pursuant to the Lease on
account of real estate taxes, insurance, common area maintenance expenses and
operating expenses in the amount of $                         per month has been
paid through and including                     ,             , and the
percentage rental, if any, payable by Tenant under the Lease equals
                                    . [Tenant pays Tenant’s proportionate share
of the increase in property taxes and insurance over the base year/amount
                            . Tenant pays Tenant’s full proportionate share of
the common area expenses.] OR [Tenant pays Tenant’s full proportionate share of
the property taxes, insurance, and common area expenses.] (Select the
appropriate expense reimbursement language.)

 

5. Landlord is not in any respect in default in the performance of the terms and
provisions of the Lease, nor to Tenant’s knowledge, is there now any fact or
condition which, with notice or lapse of time or both, will become such a
default. Tenant is not in any respect in default of the Lease (nor is there now
any fact or condition which, with notice or lapse of time or both, will become
such a default).

 

A-1



--------------------------------------------------------------------------------

6. No rent under the Lease has been paid more than thirty (30) days in advance
of its due date and there are no defenses, offsets, counterclaims or credits
against rents or other charges due or to become due under the Lease.

 

7. Tenant has paid to Landlord $                     as a security deposit under
the Lease. To Tenant’s knowledge, no portion of the security deposit has been
applied by Landlord to any obligation under the Lease.

 

8. Except as stated otherwise herein, Tenant does not have any right to renew or
extend the term of the Lease, nor does Tenant have any option or preferential
right to purchase all or any part of the leased premises or all or any part of
the building and premises of which the leased premises are a part, or any right
to terminate the Lease prior to its stated expiration date, or any right, title
or interest with respect to the leased premises other than as Tenant under the
Lease.

 

9. Tenant has not subleased any portion of the leased premises or assigned,
transferred or hypothecated its interest in the Lease.

 

The foregoing provisions may be relied on by and shall inure to the benefit of
the addressees set forth above and their successors, assigns, grantees and
mortgagees and shall be binding upon the undersigned and its successors and
assigns.

 

DATED:                    , 20        .

 

[TENANT NAME] By  

 

--------------------------------------------------------------------------------

Name  

 

--------------------------------------------------------------------------------

Title  

 

--------------------------------------------------------------------------------

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

 

RENT ROLL, LITIGATION SCHEDULE AND KNOWN DEFECTS

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

 

OTHER LIABILITIES OF OWNER OR THE PROPERTY

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

 

LEGAL COMPLIANCE

VIOLATIONS OF LAW

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

 

SCHEDULE OF OUTSTANDING COMMISSIONS

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

 

FORM OF

SPECIAL WARRANTY DEED

 

THIS DEED, made this              day of                     , 2004 by and
between, [INSERT NAME OF OWNER], party of the first part whose address is c/o
Federal Realty Investment Trust, 1626 East Jefferson Street, Rockville, Maryland
20852-4041, and                     , LP, a Delaware limited partnership, party
of the second part whose address is c/o Clarion Partners, LLC, Attn.: Stephen
Hansen, ING Clarion Partners, 230 Park Avenue, 12th Floor, New York, New York
10169.

 

WITNESSETH that in consideration of                      Dollars
($            ), the receipt and sufficiency of which are hereby acknowledged,
the said party of the first part doth grant and convey unto the said party of
the second part, its successors and assigns, in fee simple, all that piece or
parcel of land situate in                      County, State of
                    , and described as follows:

 

SEE EXHIBIT “A” ATTACHED HERETO

AND MADE A PART HEREOF.

 

Tax Parcel I.D.:

Title Insurer:

 

TOGETHER, with the buildings, improvements and fixtures thereon erected, made or
being; and all and every, the rights, alleys, ways, waters, easements,
privileges, strips or gores of land adjacent thereto, appurtenances and
advantages, to the same belonging, or in any wise appertaining.

 

To Have and To Hold the said lot of ground and premises, above described and
mentioned, and hereby intended to be conveyed; together with the rights,
privileges, appurtenances and advantages thereto belonging or appertaining unto
and to the proper use and benefit of the said party of the second part, its
successors and assigns in fee-simple, subject, however, to all recorded
covenants, restrictions, conditions, easements, reservations, agreements,
rights-of-way and other recorded matters, to the extent, but only to the extent,
that the same are valid and subsisting and apply to said lot of ground and
premises or any part thereof.

 

AND the said party of the first part does hereby covenant to warrant specially
the property hereby granted and conveyed and that it will execute such further
assurance of said land as may be requisite.

 

F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the party of the first part has hereunto caused this
instrument to be executed in its name and on its behalf and under its corporate
seal, by its                     , the day and year first herein written.

 

[INSERT SIGNATURE BLOCK OF OWNER]

 

[sign in black ink only]

 

F-2



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

[INSERT APPLICABLE ACKNOWLEDGMENT FORM

 

Return To:

 

Shaw Pittman LLP

Wendelin White, Esq.

2300 N Street, NW

Washington, DC 20037

 

F-3



--------------------------------------------------------------------------------

EXHIBIT “A”

 

Legal Description

 

F-4



--------------------------------------------------------------------------------

EXHIBIT G

 

FORM OF

GENERAL ASSIGNMENT AND BILL OF SALE

 

THIS GENERAL ASSIGNMENT AND BILL OF SALE is executed this          day of
                     , 200     , by and between [INSERT NAME OF OWNER]
(“Assignor”), and                      , LP, a Delaware limited partnership
(“Assignee”).

 

RECITALS:

 

A. Pursuant to that certain [Special Warranty Deed] of even date herewith from
Assignor to Assignee, Assignor has conveyed to Assignee that certain real
property, together with the buildings and improvements thereon known as [INSERT
NAME OF CENTER] Shopping Center located in [INSERT LOCATION OF CENTER], being
more particularly described on Exhibit A attached hereto and by this reference
made a part hereof (“Real Property”).

 

B. In connection with the conveyance of the Real Property to Assignee, Assignor
intends that all of its right, title and interest in, to and under all
contracts, guaranties, warranties, licenses, permits, personalty and other
matters stated herein be assigned and transferred to Assignee.

 

NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) in hand paid
to Assignor, the mutual covenants contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

1. Assignment. Assignor does hereby grant, bargain, sell, assign, transfer, and
convey unto Assignee, its successors and assigns, to the extent assignable, all
of Assignor’s right, title and interest (if any, none being so warranted hereby)
as of the date hereof, in, to and under the following:

 

(a) all guaranties, warranties and agreements, if any, from any contractors,
subcontractors, vendors or suppliers regarding their performance, quality of
workmanship and quality of materials supplied in connection with the
construction, manufacture, development, installation and operation of any and
all fixtures, equipment, items of personal property and improvements located in
or used in connection with the Real Property, and any other guaranties,
warranties and agreements related to the ownership and operation of the Real
Property (collectively, “Warranties”);

 

(b) to the extent assignable, all use, occupancy and other permits, licenses,
guaranties, approvals, certificates and warranties relating to the Real Property
and improvements thereon (“Permits”);

 

(c) all personal property, equipment and inventory identified on Exhibit B
attached hereto (“Personal Property”);

 

G-1



--------------------------------------------------------------------------------

(d) all trademarks and tradenames used or useful in connection with the Real
Property or the improvements thereon, including, without limitation, the name
[INSERT PROJECT NAME], and any other name by which the Real Property or the
improvements thereon are commonly known, and all goodwill, if any, related to
said names (collectively, “Trade Names”); and

 

(e) all books, records, tenant data, files, keys, plans and specifications,
reports and tests owned by Assignor and relating to the use and operation of the
Real Property, the improvements thereon or the Personal Property (“Books and
Records”).

 

THE WARRANTIES, PERMITS, PERSONAL PROPERTY, TRADE NAMES AND BOOKS AND RECORDS
ARE HEREBY CONVEYED TO ASSIGNEE IN AN “AS IS,” “WHERE IS,” “WITH ALL FAULTS”
CONDITION AND ASSIGNOR DOES NOT WARRANT, AND, EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 2 OF THE CONTRIBUTION AGREEMENT DATED AS OF
            , 200    , BY AND AMONG ASSIGNOR, FEDELRAL/LION VENTURE LP, A
DELAWARE LIMITED PARTNERSHIP (THE “PARTNERSHIP”), FEDERAL REALTY INVESTMENT
TRUST, A MARYLAND REAL ESTATE INVESTMENT TRUST (“FEDERAL”), AND CLPF-FEDERAL,
L.P., A DELAWARE LIMITED PARTNERSHIP (THE “CONTRIBUTION AGREEMENT”), ASSIGNOR
HEREBY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF, TRANSFER, QUALITY, FITNESS
AND MERCHANTABILITY RELATING TO THE WARRANTIES, PERMITS, PERSONAL PROPERTY,
TRADE NAMES AND BOOKS AND RECORDS, INCLUDING, WITHOUT LIMITATION, THE CONDITION
OF THE WARRANTIES, PERMITS, PERSONAL PROPERTY, TRADE NAMES AND BOOKS AND RECORDS
OR THE FITNESS OF ANY OF THE PROPERTY CONVEYED HEREBY FOR A PARTICULAR USE OR
PURPOSE OR FOR ASSIGNEE’S INTENDED USE OR PURPOSE. Further, except as may be
expressly set forth in Section 2.1 of the Contribution Agreement, Assignor makes
no representation or warranty with respect to the assignability of any of the
items assigned hereby nor shall Assignor be deemed in any event to be a
warrantor, guarantor, or surety for the obligations of any maker of any
warranties or guaranties assigned hereunder. The assignment of the property
conveyed hereby from Assignor to Assignee shall be without recourse to Assignor.

 

2. Assignment of Contracts. Assignor does hereby grant, bargain, sell, assign,
transfer, and convey unto Assignee, its successors and assigns, all of
Assignor’s right, title and interest as of the date hereof, in, to and under all
of the contracts identified on Exhibit C attached hereto (“Contracts”).

 

3. Acceptance and Assumption. Assignee hereby accepts the foregoing grants and
assignments of the Warranties, Permits, Personal Property, Trade Names, Books
and Records and Contracts and agrees that it accepts such items without any
warranty or representation of any kind, except as expressly set forth in Section
2.1 of the Contribution Agreement, and otherwise on the terms and conditions set
forth herein. Assignee hereby assumes and agrees to fulfill,

 

G-2



--------------------------------------------------------------------------------

perform and discharge all the various liabilities, duties, covenants,
obligations and agreements under or with respect to the Warranties, Permits,
Personal Property, Trade Names, Books and Records and Contracts accruing from
and after the date hereof (collectively, “Assignee Obligations”). Assignor does
hereby agree to defend, indemnify and hold harmless Assignee, its successors and
assigns, from and against any and all liabilities, damages, causes of action,
expenses, reasonable attorneys’ fees, claims and losses incurred or suffered by
Assignee by reason of the failure of Assignor to fulfill, perform and discharge
each and all of the various liabilities, duties, covenants, obligations and
agreements under or with respect to the Warranties, Permits, Personal Property,
Trade Names, Books and Records and Contracts accruing prior to the date hereof.
Assignee does hereby agree to defend, indemnify and hold harmless Assignor, its
successors and assigns, from and against any and all liabilities, damages,
causes of action, expenses, reasonable attorneys’ fees, claims and losses
incurred or suffered by Assignor by reason of the failure of Assignee to
fulfill, perform and discharge each and all of the various liabilities, duties,
covenants, obligations and agreements under or with respect to the Warranties,
Permits, Personal Property, Trade Names, Books and Records and Contracts
accruing from and after the date hereof, except to the extent that Assignor,
Federal or any of their affiliates (excluding Assignee and the Partnership) are
liable or responsible for any such liabilities, damages, causes of action,
expenses, reasonable attorneys’ fees, claims, and/or losses as a result of a
breach by any such parties under any agreement (including, without limitation,
the limited partnership agreement of the Partnership and any management
agreement) between any such Person, on the one hand, and Assignee, the
Partnership or any of the partners of the Partnership (or any of their
respective Affiliates), on the other hand.

 

4. Successors and Assigns. This Assignment shall inure to the benefit of, and be
binding upon, the successors, executors, administrators, legal representatives
and assigns of the parties hereto.

 

5. Governing Law. This Assignment shall be construed under and enforced in
accordance with the laws of the State of                      without regard to
conflict of law principles.

 

6. Contribution Agreement. This General Assignment and Bill of Sale is made
pursuant to the Contribution Agreement and is subject to the terms thereof.

 

[Signature page follows]

 

G-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Assignment as of the date set
forth above.

 

ASSIGNOR: [INSERT ASSIGNOR SIGNATURE BLOCK] ASSIGNEE: [INSERT ASSIGNEE SIGNATURE
BLOCK]



EXHIBITS:

 

Exhibit A – Property Description

Exhibit B – List of Personal Property

Exhibit C – Contracts to be Assigned

 

G-4



--------------------------------------------------------------------------------

EXHIBIT H

 

FORM OF

ASSIGNMENT OF LEASES, RENTS AND SECURITY DEPOSITS

 

THIS ASSIGNMENT OF LEASES, RENTS AND SECURITY DEPOSITS is executed this
                    , 200     by and between [INSERT NAME OF OWNER]
(“Assignor”), and                      , LP, a Delaware limited partnership
(“Assignee”).

 

RECITALS:

 

A. Pursuant to that certain [Special Warranty Deed] of even date herewith from
Assignor to Assignee, Assignor has conveyed to Assignee that certain real
property, together with the buildings and improvements thereon known as [INSERT
NAME OF CENTER] Shopping Center located in [INSERT LOCATION OF CENTER], being
more particularly described on Exhibit A attached hereto and by this reference
made a part hereof (“Real Property”).

 

B. In connection with the conveyance of the Real Property to Assignee, Assignor
desires to hereby transfer to Assignee all of Assignor’s right, title and
interest in, to and under all leases, rents and security deposits relating to
the Real Property as described herein.

 

NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) in hand paid
to Assignor, the mutual covenants contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

1. Assignment. Assignor does hereby grant, bargain, sell, assign, transfer, and
convey unto Assignee, its successors and assigns, all of Assignor’s right, title
and interest in and to all leases and occupancy agreements relating to the Real
Property (“Leases”), including, without limitation, the leases identified on
Exhibit B attached hereto and incorporated herein, together with all rents,
issues and profits arising therefrom and allocable to the period beginning on
the date of this Assignment, all security deposits and any interest earned
thereon to the extent required by law or a Lease to be credited to a tenant (if
any) (“Security Deposits”), including, without limitation, the Security Deposits
identified on Exhibit C attached hereto and incorporated herein.

 

2. Acceptance and Assumption. Assignee hereby accepts the foregoing assignment
of the Leases and Security Deposits and agrees that it accepts such items
without any warranty or representation of any kind, except as expressly set
forth in Section 2.1 of that certain Contribution Agreement dated as of
                     , 200     , by and among Assignor, Federal/Lion Venture LP,
a Delaware limited partnership (the “Partnership”), Federal Realty Investment
Trust, a Maryland real estate investment trust (“Federal”), and CLPF-Federal,
L.P., a Delaware limited partnership, and otherwise on the terms and conditions
set forth herein. Assignee hereby assumes and agrees to fulfill, perform and
discharge all the various liabilities, duties, covenants, obligations and
agreements under or with respect to the Leases and Security Deposits accruing

 

H-1



--------------------------------------------------------------------------------

from and after the date hereof (collectively, “Assignee Obligations”). Assignor
does hereby agree to defend, indemnify and hold harmless Assignee, its
successors and assigns, from and against any and all liabilities, damages,
causes of action, expenses, reasonable attorneys’ fees, claims and losses
incurred or suffered by Assignee by reason of the failure of Assignor to
fulfill, perform and discharge each and all of the various liabilities, duties,
covenants, obligations and agreements under or with respect to the Leases and
Security Deposits accruing prior to the date hereof. Assignee does hereby agree
to defend, indemnify and hold harmless Assignor, its successors and assigns,
from and against any and all liabilities, damages, causes of action, expenses,
reasonable attorneys’ fees, claims and losses incurred or suffered by Assignor
by reason of the failure of Assignee to fulfill, perform and discharge each and
all of the various liabilities, duties, covenants, obligations and agreements
under or with respect to the Leases and Security Deposits accruing from and
after the date hereof, except to the extent that Assignor, Federal or any of
their affiliates (excluding Assignee and the Partnership) are liable or
responsible for any such liabilities, damages, causes of action, expenses,
reasonable attorneys’ fees, claims, and/or losses as a result of a breach by any
such parties under any agreement (including, without limitation, the limited
partnership agreement of the Partnership and any management agreement) between
any such Person, on the one hand, and Assignee, the Partnership or any of the
partners of the Partnership (or any of their respective Affiliates), on the
other hand.

 

3. Successors and Assigns. This Assignment shall inure to the benefit of, and be
binding upon, the successors, executors, administrators, legal representatives
and assigns of the parties hereto.

 

4. Governing Law. This Assignment shall be construed under and enforced in
accordance with the laws of the State of              without regard to conflict
of law principles.

 

[Signature page follows]

 

H-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Assignment as of the date set
forth above.

 

ASSIGNOR: [INSERT SIGNATURE BLOCK OF OWNER] ASSIGNEE: [INSERT SIGNATURE BLOCK OF
ASSIGNEE]

 

EXHIBITS:

 

Exhibit A – Property Description

Exhibit B –List of Leases

Exhibit C – List of security Deposits

 

H-3



--------------------------------------------------------------------------------

EXHIBIT B

 

Examples of IRR Calculations

 

B-1



--------------------------------------------------------------------------------

IRR CALCULATION EXAMPLE

 

     Capital
Contribution


--------------------------------------------------------------------------------

   Operations
Cash
Distributions


--------------------------------------------------------------------------------

   Sale Cash
Distributions


--------------------------------------------------------------------------------

        Capital
Contribution


--------------------------------------------------------------------------------

    Cash
Distributions


--------------------------------------------------------------------------------

         IRR Check


--------------------------------------------------------------------------------

 

Discount Rate (IRR) - Annual

                  10.21146 %   10.21146 %        10.21146 %

Discount Rate (IRR) - Monthly

                  0.85096 %   0.85096 %        0.85096 %

Net Present Value

                  20,071,925.44     20,071,925.44             

Acq Date

   20,000,000              Quarter 0    20,000,000     —            (20,000,000
)

Year 1

   —      1,300,000    —      Quarter 1    —       —            —    

Year 2

   —      1,350,000    —      Quarter 2    —       —            —    

Year 3

   300,000    1,400,000    —      Quarter 3    —       —            —    

Year 4

   —      1,450,000    —      Quarter 4    —       325,000          325,000  

Year 5

   —      1,500,000    25,000,000    Quarter 5    —       —            —      
                  Quarter 6    —       —            —                        
Quarter 7    —       325,000          325,000                       Quarter 8   
—       —            —    

Distributions Made

   Quarterly    Quarter 9    —       —            —    

Timing of Distributions

   Month following
Quarter End    Quarter 10    —       325,000          325,000  

Timing of Later Contribution

   Month 1 of the Year    Quarter 11    —       —            —                
        Quarter 12    —       —            —                         Quarter 13
   —       325,000          325,000                       Quarter 14    —      
—            —                         Quarter 15    —       —            —    
                    Quarter 16    —       337,500          337,500              
        Quarter 17    —       —            —                         Quarter 18
   —       —            —                         Quarter 19    —       337,500
         337,500                       Quarter 20    —       —            —    
                    Quarter 21    —       —            —                        
Quarter 22    —       337,500          337,500                       Quarter 23
   —       —            —                         Quarter 24    —       —      
     —                         Quarter 25    300,000     337,500          37,500
                      Quarter 26    —       —            —                     
   Quarter 27    —       —            —                         Quarter 28   
—       350,000          350,000                       Quarter 29    —       —  
         —                         Quarter 30    —       —            —         
               Quarter 31    —       350,000          350,000                   
   Quarter 32    —       —            —                         Quarter 33   
—       —            —                         Quarter 34    —       350,000    
     350,000                       Quarter 35    —       —            —         
               Quarter 36    —       —            —                        
Quarter 37    —       350,000          350,000                       Quarter 38
   —       —            —                         Quarter 39    —       —      
     —                         Quarter 40    —       362,500          362,500  
                    Quarter 41    —       —            —                        
Quarter 42    —       —            —                         Quarter 43    —    
  362,500          362,500                       Quarter 44    —       —        
   —                         Quarter 45    —       —            —              
          Quarter 46    —       362,500          362,500                      
Quarter 47    —       —            —                         Quarter 48    —    
  —            —                         Quarter 49    —       362,500         
362,500                       Quarter 50    —       —            —              
          Quarter 51    —       —            —                         Quarter
52    —       375,000          375,000                       Quarter 53    —    
  —            —                         Quarter 54    —       —            —  
                      Quarter 55    —       375,000          375,000            
          Quarter 56    —       —            —                         Quarter
57    —       —            —                         Quarter 58    —      
375,000          375,000                       Quarter 59    —       —        
   —                         Quarter 60    —       —            —              
          Quarter 61    —       25,375,000          25,375,000  



--------------------------------------------------------------------------------

EXHIBIT C

 

Form of

Management Agreement

 

C-1



--------------------------------------------------------------------------------

PROPERTY MANAGEMENT AND LEASING AGREEMENT

 

THIS PROPERTY MANAGEMENT AND LEASING AGREEMENT (“Agreement”) is made as of
            , 200  , by and between                                 , a
                             (the “Owner”), and Federal Realty Investment Trust,
a Maryland real estate investment trust (the “Manager”).

 

Recitals:

 

A. The Owner is the owner of certain real property described on Exhibit A (the
“Property”);

 

B. The parties hereto desire to enter into this Agreement in order for the Owner
to engage the Manager to manage and lease the Property in accordance with the
terms and conditions set forth in this Agreement. Any initially capitalized
terms used in this Agreement without definition will have the respective
meanings given such terms in Exhibit B attached hereto.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

 

I - DUTIES OF MANAGER

 

1.1 Appointment. The Owner appoints the Manager, and the Manager accepts such
appointment, to be the Owner’s manager and exclusive leasing broker for the
Property on the terms and conditions set forth in this Agreement.
Notwithstanding the foregoing, however, in performing the services of Manager
under or pursuant to this Agreement, the Manager shall not, and shall have no
power or authority to, (a) bind the Owner, or to enter into any contract or
other agreement in the name of or on behalf of the Owner, unless specifically
authorized in writing to do so by the Owner, (b) amend, cancel or alter any of
the organizational documents of the Owner, or (c) do any act not authorized
pursuant to this Agreement, unless specifically authorized to do so in writing
by the Owner. Except as otherwise expressly provided herein, any and all
approvals required by the Owner pursuant to this Agreement may be given or
withheld by the Owner in its absolute and sole discretion.

 

1.2 General Duties.

 

(A) The Manager shall manage, operate, repair and maintain the Property upon the
terms and conditions set forth in this Agreement on behalf of, in cooperation
with, and under the general supervision of, the Owner as set forth herein, and
to the extent of funds available in the Property Account (as defined below)
shall exercise commercially reasonable efforts to manage, operate, repair and
maintain the Property in compliance with all municipal, state and federal laws,
rules, regulations and governmental orders or requirements (collectively,
“Laws”) applicable to the Property and all mortgages and other encumbrances
affecting the Property.

 

(B) The Manager shall apply prudent, sound and efficient business practice in
performing its duties and responsibilities under this Agreement in a
professional manner consistent with prevailing and customary standards of the
property management industry applicable to properties of the type of the
Property in the region in which the Property is located.



--------------------------------------------------------------------------------

(C) In discharging its duties under this Agreement, to the extent provided in
each Annual Plan, subject to the other terms and conditions of this Agreement,
the Manager shall, consistent with the management standards described in Section
1.2(B) above and in accordance with the Annual Plan, take the normal and
customary actions necessary or appropriate to discharge such duties, including,
without limitation, the following:

 

(1) Coordinate on behalf of the Owner the marketing and leasing of the Property;

 

(2) Coordinate with third party leasing specialists and brokers, including,
without limitation, by keeping them apprised of the status of leasable space
within the Property, and market the Property for lease and enter into direct
communications and negotiations with prospective and actual tenants for the
lease of space at the Property, and take such other actions, and engage in such
other communications, customarily taken or engaged in by Manager, Federal or any
of their respective affiliates in connection with the leasing of other
properties owned or managed by Manager, Federal or any of their respective
affiliates;

 

(3) Create and coordinate advertising and leasing programs to lease space in the
Property;

 

(4) Coordinate on behalf of the Owner all tenant leases as more particularly set
forth in Section 1.3;

 

(5) Perform on behalf of the Owner, and to the extent of funds available in the
Property Account pursuant to the terms of Section 4.1(C), the Owner’s
obligations under leases, and monitor and inform the Owner of the compliance or
material non-compliance of tenants under leases;

 

(6) Collect on behalf of the Owner all rents, other charges, payments and income
from the Property, as more particularly set forth in Section 4.1(A);

 

(7) Pay on behalf of the Owner, to the extent of funds available in the Property
Account, all Approved Expenses (as hereinafter defined in Section 4.1(B));

 

(8) Secure full compliance by the tenants with the terms and conditions of their
respective leases, and coordinate, with the approval of the Owner, such legal or
other actions as may be necessary to collect any sums due from tenants, to
dispossess tenants, occupants, guests and other persons from the Property or to
otherwise enforce leases, and coordinate under the direction of the Owner the
defense against any other legal or administrative proceeding applicable to the
Property; provided that, the Manager shall not, without the prior written
consent of the Owner in each instance, institute legal proceedings in the name
of the Owner to enforce any leases, collect income and rent or dispossess
tenants or others occupying the Property (or any portion thereof), or terminate
any lease, lock out a tenant, engage legal counsel or institute any proceedings
for the recovery of possession of the Property;

 

2



--------------------------------------------------------------------------------

(9) (i) cause all buildings, structures, facilities, systems, equipment, parking
areas, roads, appurtenances, grounds and other components comprising a Property
to be maintained in accordance with the standards required by this Agreement,
(ii) prevent the use of the Property or any portion thereof for any purpose that
might void any policy of insurance held with respect to the Property or that
might render any loss insured thereunder uncollectible, and (iii) to the extent
the Owner has delivered copies thereof to the Manager, comply with all normal
and customary obligations of Owner respecting the operation and management of
the Property under mortgages and encumbrances affecting such Property, to the
extent of funds available in the Property Account, pursuant to the terms of
Section 4.1(C), including, without limitation, maintenance and repair of all
buildings and all electrical, mechanical and other systems contained therein,
all parking lots and common areas and all interior and exterior spaces;

 

(10) Oversee and coordinate the build-out of tenant space as provided in any
lease and work with tenants on build-out issues, including, without limitation,
review of tenant space designs;

 

(11) Purchase all materials and supplies directly necessary for the operation of
the Property, to the extent of funds available in the Property Account, pursuant
to the terms of Section 4.1(C);

 

(12) Provide for the delivery to the proper locations of all utilities and
services that are reasonably necessary for the operation of the Property in
accordance with the terms of this Agreement;

 

(13) Obtain and maintain in the Owner’s name and in a timely manner all
necessary licenses, permits and authorizations for the use, ownership and
operation of the Property from any governmental authority or other entity having
jurisdiction over the Property, to the extent of funds available in the Property
Account pursuant to Section 4.1(C). The Owner hereby agrees to cooperate with
the Manager in performing its duties under this item (13);

 

(14) Coordinate and provide security measures for the Property which are
consistent with security measures customarily provided for first-class
properties of the type of the Property in the region in which the Property is
located, to the extent of funds available in the Property Account pursuant to
Section 4.1(C);

 

(15) Take such actions as may be reasonably necessary to comply as promptly as
practicable with all applicable Laws affecting the Property so long as the Owner
is not contesting, or has not stated its intention to contest, any such
governmental orders or requirements, and take such other actions as may be
reasonably requested by the Owner in connection with the management and
operation of the Property in accordance with the terms of this Agreement; and

 

(16) Promptly advise Owner of any inability or reasonably anticipated inability
to perform the duties set forth in this Section 1.2(C) due to lack of funds
available in the Property Account or for any other reason.

 

3



--------------------------------------------------------------------------------

(D) The Manager shall, consistent with the management standards described in
Section 1.2(B) above and in accordance with the Annual Plan, perform its duties
under this Agreement in compliance with all Laws, including, without limitation,
every constitutional provision, statute, ordinance, law or regulation of any
governmental agency, such as those prohibiting discrimination on the basis of
race, creed, color, religion, national origin or physical abilities.

 

(E) Notwithstanding anything to the contrary provided in this Agreement, the
Manager shall not, without the prior written approval of the Owner:

 

(1) Adopt any change in policy with respect to the management, operation, repair
or maintenance of the Property that would be inconsistent with the Manager’s
obligations under this Agreement;

 

(2) Undertake any alteration, reconstruction, reconfiguration or other physical
change to the Property;

 

(3) Take any action or permit any action to be taken which would violate any Law
applicable to the Property or would constitute a breach or default of the Owner
under any lease of the Property (or any portion thereof);

 

(4) Incur any expenses on behalf of the Owner that are not (x) Permitted
Expenses, (y) expenses described in Section 3.1(C) of this Agreement below, or
(z) other Approved Expenses;

 

(5) Borrow or draw down funds with respect to, or finance or refinance, the
Property or any part thereof or incur any indebtedness secured by the Property
or incur any unsecured indebtedness with respect to the Property, other than
trade payables in the ordinary course of the business of the Property in
accordance with the Annual Plan; or

 

(6) Enter into any contract or arrangement with any other party without the
consent of the Owner, other than service contracts which are in accordance with
each applicable Annual Plan and which are terminable without termination fees on
not more than thirty (30) days’ notice.

 

Notwithstanding the foregoing, the Manager may enter into such contract or
arrangement for services or goods requested in the case of any emergency that
imminently threatens the normal operation of the Property or subjects the Owner
or the Manager to civil or criminal liability, but only if such contract is
cancelable without cause or penalty upon not more than thirty (30) days’ notice
and does not bind Owner to expend more than $10,000.00.

 

1.3 Leasing.

 

(A) The Manager shall use diligent efforts to ensure the highest possible
occupancy of the Property by desirable and financially responsible tenants at
rents and terms that are consistent with the Annual Plan.

 

4



--------------------------------------------------------------------------------

(B) Subject to the terms of this Section, the Property shall be leased
exclusively by the Manager, but only on such terms and conditions and only to
such tenants as are consistent with the Annual Plan or otherwise approved by the
Owner. The Manager shall deliver to the Owner, promptly upon receiving an offer
to lease space in the Property, a summary setting forth the terms of such offer
and information regarding the proposed tenant. If such lease is acceptable to
the Owner, the Owner shall execute such lease and promptly return such lease to
the Manager. The Manager shall at all times keep the Owner apprised of the
status of leasing the Property and negotiations related thereto and shall answer
any questions of the Owner related to leasing. All leases affecting all or any
portion of the Property must be executed by the Owner.

 

1.4 Discounts, Credits and Rebates. The Owner shall receive the benefit of all
discounts, credits and rebates obtained by the Manager in the management,
operation, repair and maintenance of the Property.

 

1.5 Hiring and Supervision of Employees.

 

(A) Subject to the terms of this Section below, the Manager shall recruit, hire,
employ, supervise and discharge such on-site personnel, if any, and off-site
personnel as are necessary for the efficient management, operation, repair and
maintenance of the Property in accordance with the terms of this Agreement. Any
such on-site and/or off-site personnel shall be employees or independent
contractors of the Manager and shall not be treated or considered as employees
or subcontractors of the Owner or any party in any way related to the Owner
(other than Manager). The Manager shall procure and maintain on the Owner’s
behalf, in compliance with applicable statutes, worker’s compensation insurance
covering on-site and off-site personnel.

 

(B) The salaries, benefits, fees, costs and expenses attributable to the
property manager and other personnel responsible for day-to-day management,
operation, maintenance and repair of the Property (collectively, the “Property
Employees”), or, if any such Property Employees provide services for more than
one property, an appropriately allocable portion (based on the gross leasable
area at the Property and each other relevant property) of such salaries,
benefits, fees, costs and expenses, shall be treated as expenses of the Property
and shall be paid out of the Property Account to the extent provided for in (and
in accordance with) each applicable Annual Plan. Manager shall provide Owner
with such substantiating evidence of the allocable portion of salaries,
benefits, fees, costs and expenses charged to the Property for Property
Employees who provide services for the Property and other properties as the
Owner may reasonably request from time to time in order to confirm such
allocation.

 

1.6 Collection of Insurance Certificates from Tenants; Other Insurance Matters.
The Manager shall cooperate with the Owner’s insurance broker in collecting from
all tenants at the Property, certificates of insurance consistent with, and
evidencing all coverages required to be carried by the terms of, each tenant’s
lease. A new certificate of insurance shall be collected from each tenant at
least thirty (30) days prior to the date on which any prior certificate with
respect to such tenant would have expired. The Manager shall promptly forward to
the Owner original copies of any certificates of insurance it receives. The
Manager shall advise Owner, upon Owner’s request, as to insurance coverage for
the Property, and to procure and administer (including the duties described in
this Section) such insurance coverage as approved by the Owner, provided that
the Owner shall have the right to directly obtain insurance coverage for the
Property, which the Manager shall administer. The cost of all such insurance
coverage, regardless of the procuring party, shall be the responsibility of the
Owner.

 

5



--------------------------------------------------------------------------------

II - DUTIES OF THE OWNER

 

2.1 Relationship with Manager. The relationship of the Manager to the Owner
under this Agreement shall be that of independent contractor, not one of general
agency or employer-employee. The Manager is engaged independently in the
business of managing the Property, as an independent contractor, having only the
limited authority specifically set forth in this Agreement. Notwithstanding any
other provision of this Agreement, (i) the Manager shall take such actions in
connection with the management, operation, repair and maintenance of the
Property as are reasonably directed by the Owner to the Manager from time to
time and (ii) the Manager shall not take any actions in connection with the
management, operation, repair and maintenance of the Property that, subject to
the terms of Sections 3.1(B) and (C), are inconsistent with an Annual Plan.

 

2.2 Duties. Each of the Owner and the Manager shall respond (by acceptance,
rejection, counteroffer or other appropriate action) within a reasonable period
of time to all matters that require its consent or approval under this Agreement
(or within any specific applicable time period provided in this Agreement).
Except as otherwise expressly provided in this Agreement, Owner may withhold its
consent or approval of such matters in its sole discretion. Manager shall not
unreasonably withhold its consent or approval of such matters. The Owner, in its
sole discretion, shall decide whether to grant or withhold its consent or
approval to any proposed lease or lease amendment or modification. Whenever in
this Agreement it is provided that the Manager shall take any action in the name
of or on behalf of the Owner, the Owner shall execute any documents that may be
reasonably required to effectuate, approve or ratify such actions by the
Manager.

 

III - ACCOUNTING AND RECORDS

 

3.1 Annual Plans.

 

(A) The Manager shall cooperate with the Owner’s authorized representative to
prepare and submit to the Managing General Partner all Proposed Plans and any
proposed amendments to any Annual Plan for the Property, pursuant to and in
accordance with (and on or before the time deadlines established by) Owner’s
instructions to Manager. Each Proposed Plan and Annual Plan must be in the form
(and contain the information) set forth in the sample plans attached hereto as
Exhibit C. If, prior to the commencement of any fiscal year of the Owner, the
Owner has not approved the amount to be allocated to any budget line item set
forth in the budget portion of the Proposed Plan for the Property for such
fiscal year, then (i) as to any such disputed budget line item, the Annual
Budget portion of the Annual Plan for the Property for the immediately preceding
fiscal year (exclusive of any non-recurring capital expenditures) shall be
controlling but only with respect to such disputed budget line item (in each
case adjusted to reflect the increases in the CPI for September of such fiscal
year over the CPI for September of such immediately preceding fiscal year) and
only until such time as the Owner approves the amount to be allocated to such
budget line item and (ii) as to any budget line item or items that are not in
dispute, the budget portion of the Proposed Plan shall control.

 

6



--------------------------------------------------------------------------------

(B) The Manager shall use diligent efforts to operate each Property in a manner
to ensure that the actual cost of managing, operating, repairing and maintaining
such Property does not exceed such cost approved in the Annual Plan. Except as
otherwise expressly permitted pursuant to Section 3.1(C) below, the Manager
shall not, without the prior written approval of Owner, make any expenditure in
connection with the Property that is not a Permitted Expense.

 

(C) Notwithstanding the provisions of Sections 3.1(A) and 3.1(B), in the case of
any emergency which imminently materially adversely threatens the normal
operation of the Property or subjects the Owner or the Manager to civil or
criminal liability, the Manager shall be entitled to make the necessary
expenditures in order to prevent or eliminate such imminent threat or potential
liability and shall promptly notify the Owner of such expenditures in writing
thereafter.

 

3.2 Books and Records. The Manager shall establish and maintain books and
records with respect to the Property, supported by sufficient documentation to
ascertain that such entries are accurate. All records, papers, accounts,
contracts, leases and files created for the Property shall be the property of
the Owner and shall be available for inspection by the Owner from time to time
during normal business hours upon reasonable advance notice. The Manager shall
exercise commercially reasonable efforts to ensure such control over accounting
and financial transactions as is reasonably required to protect the Owner’s
assets from theft, negligence or fraudulent activity on the part of the
Manager’s employees or other agents.

 

3.3 Reports.

 

(A) The Manager shall provide the Owner with all of the reports required to be
provided by Manager from time to time, as and when required by Owner (which
reports may include any reports that the Managing General Partner is obligated
to provide pursuant to the Partnership Agreement).

 

(B) The Manager shall provide the Owner with written notice of each actual,
threatened or reasonably anticipated material event with respect to the Property
within five (5) Business Days after the earlier of the date the Manager has
actual knowledge or receives notice of such event (or as soon thereafter as
practicable). Such material events shall include, without limitation, the
following events:

 

(1) Any actual, threatened or reasonably anticipated material violation or
default under any law, agreement, mortgage, lease, contract, commitment or
obligation, or any claim, demand, litigation, proceeding or investigation made,
instituted or threatened with respect to the Property;

 

(2) Any lease delinquency of sixty (60) days or more or any notice received from
any tenant alleging a default by the Owner or otherwise addressing a material
situation regarding the Property;

 

(3) Any delinquency in the payment of real property taxes and/or assessments
encumbering or binding upon the Property (or any portion thereof);

 

7



--------------------------------------------------------------------------------

(4) If any water, sewer, electric, natural gas, telephone, drainage or other
public utility required for the operation of the Property is in jeopardy of
being terminated;

 

(5) If the Property is subject to any pending or threatened assessment of
condemnation or eminent domain proceeding;

 

(6) If there is any existing or threatened notice from any insurance company or
public authority of any condition or situation that requires any work to be done
to the Property or which could result in a termination or reduction of insurance
coverage;

 

(7) If there is any material notice from any governmental agency with respect to
the Property, or any notice whatsoever claiming the existence of any violations
of law or threatening any enforcement action, fine or other proceeding;

 

(8) If there is any condition or action existing or, to its knowledge,
threatened which could cause material damage, loss or liability to the Owner or
the Property.

 

(C) The Manager shall also provide all other available information regarding the
Property that is reasonably requested by the Owner, including, without
limitation, information to permit the Owner to satisfy its reporting and
disclosure obligations to governmental authorities.

 

(D) Except as expressly provided otherwise in this Agreement, all costs and
expenses incurred by the Manager in connection with the preparation of any
statements, budgets, schedules and other reports under this Section 3.3 by the
Manager shall be borne by the Manager.

 

3.4 Owner’s Right to Audit.

 

(A) The Owner reserves the right for its employees or other agents appointed by
the Owner to conduct examinations of the books and records maintained for the
Owner by the Manager, during regular business hours upon reasonable prior
notice.

 

(B) Any and all audits conducted under this Section, either by the Owner’s
employees or appointees, will be at the sole expense of the Owner, unless such
audit reveals (i) expenditures by Manager from the Property Account that do not
constitute (x) Permitted Expenses, (y) expenses described in Section 3.1(C)
above, or (z) other Approved Expenses, (ii) a material inaccuracy in the reports
prepared pursuant to Section 3.3(A) that results in any overcharge of at least
five percent (5%) of the Property Management Fee, any Leasing Fee, any CM Fee,
or any Tenant Improvement Fee, or (iii) any other material default by Manager,
in which case the reasonable, out of pocket costs of Owner incurred in
connection with such audit shall be promptly paid by the Manager.

 

IV - FINANCIAL MATTERS

 

4.1 Revenues and Expenses.

 

(A) Revenues. All revenues from the Property shall be deposited into the
Property Account (as defined below), and the Manager shall instruct tenants to
send their rent and other payments directly to the Property Account. If the
Owner receives any such rents or other payments, it shall promptly forward such
payment to the Manager. In no event shall the Manager commingle any funds from
the Property with any other funds in its possession or under its control.

 

8



--------------------------------------------------------------------------------

(B) Expenses. Subject to the terms of Section 4.1(C) and unless otherwise
directed by the Owner, the Manager shall pay from the Property Account all
Permitted Expenses and any other fees, costs or expenses that are expressly
approved in writing in advance by the Owner (collectively, “Approved Expenses”).
All Approved Expenses shall be paid when due and in any event before any
interest, late charges or other penalties might be due in connection therewith.
The Manager shall promptly remit to the Owner upon request copies of any
invoices and bills with respect to the Property requested by the Owner.

 

(C) Statement of Unpaid Items. Without limiting the obligations of the Manager
set forth elsewhere in this Agreement, the Manager shall notify the Owner in
writing of any insufficiency or reasonably anticipated insufficiency of funds in
the Property Account necessary to fully perform its obligations under this
Agreement promptly after Manager first discovers or learns about such
insufficiency or the facts that lead the Manager to reasonably anticipate an
insufficiency in the Property Account. In the event that there is a shortfall in
the Property Account after the Manager has paid, to the extent of available
gross income, all Approved Expenses for the Property, the Manager shall submit
to the Owner a statement of the additional sums needed to pay the remaining
unpaid Approved Expenses or other fees, costs or expenses for the Property. The
Owner shall deposit into the Property Account the additional sums required to
pay such bills to the extent the amounts payable constitute Approved Expenses.
To the extent the Owner deposits additional sums into the Property Account for
the Property or additional sums are otherwise received in connection with the
Property, the Manager shall pay all such Approved Expenses, provided that under
no circumstances shall the Manager be obligated to make any disbursement in
excess of monies deposited or collected.

 

(D) Segregation of Accounts. The Manager shall segregate the income and expenses
of the Property so that gross income from the Property will be applied only in
payment of the Approved Expenses associated with the Property and not any other
property.

 

4.2 Insurance.

 

(A) Owner’s Insurance. If requested by the Owner, the Manager shall cause to be
placed and kept in force all forms of insurance required by the Owner and/or the
Annual Plan or required by any mortgage, deed of trust or other security
agreement covering all or any part of the Property. The Manager is to be named
as an additional insured on the general liability policies in its capacity as
managing agent. All such insurance coverage shall be placed through insurance
companies and brokers selected or approved by the Owner, with limits, values and
deductibles established by the Owner and with such beneficial interests
appearing therein as shall be acceptable to the Owner and otherwise shall be in
conformity with the requirements of the Annual Plan and the Owner. Should the
Owner elect to place such insurance coverage directly, the Manager shall be
named as an additional insured on the general liability policies in its capacity
as managing agent, and the Owner will provide the Manager with a certificate of
insurance evidencing such coverage. If requested to do so by the Owner, the
Manager shall duly and punctually pay on behalf of the Owner, with funds
provided by the Owner, all premiums with respect thereto, prior to the time the
policy

 

9



--------------------------------------------------------------------------------

would lapse due to nonpayment. If any lease requires the Owner to provide
insurance certificates to tenants thereunder, the Manager shall obtain such
insurance certificates from the Owner and provide a copy thereof to tenants in
accordance with their respective leases. The Manager shall promptly investigate
all accidents, claims or damages of which the Manager has knowledge relating to
the operation and maintenance of the Property, and any damage or destruction to
the Property, and make a full and timely written report regarding such events,
the damages, liabilities and losses resulting therefrom, and the estimated cost
of repair thereof (i) to the Owner and (ii) if the damages, liabilities, losses,
or cost of repair, resulting from any such events exceeds the deductible under
the Owner’s or Manager’s applicable insurance policy, to the insurance broker.
If and to the extent that any damages, liabilities, losses, or costs of repair
resulting from any of the events described in the immediately preceding sentence
exceed the applicable deductibles under Owner’s or Manager’s, as the case may
be, insurance policies, then Manager shall prepare any and all reports required
by any insurance company in connection therewith. All such reports shall be
filed timely with the insurance broker to the extent required under the terms of
the insurance policy involved. The Manager shall have no right to settle,
compromise or otherwise dispose of any claims, demands or liabilities, whether
or not covered by insurance, without the prior written consent of the Owner.

 

(B) Manager’s Insurance. The Manager, or the Managing General Partner or Federal
on the Manager’s behalf, will obtain and maintain, at the Manager’s or the
Managing General Partner’s or Federal’s, as the case may be, expense, the
following insurance:

 

(1) Commercial general liability on an occurrence form for bodily injury and
property damage with limits of One Million Dollars ($1,000,000) combined single
limit each occurrence and Two Million Dollars ($2,000,000) from the aggregate of
all occurrences within each policy year, including, but not limited to,
Premises-Operation, Products/Completed Operations, Contractual Coverage
(including coverage for the indemnity clause provided under this Agreement) for
claims arising out of actions beyond the scope of Manager’s duties or authority
under this Agreement.

 

(2) Comprehensive form automobile liability covering hired and non-owned
vehicles with limits of One Million Dollars ($1,000,000) combined single limit
per occurrence.

 

(3) Employer’s liability insurance in an amount not less than One Million
Dollars ($1,000,000).

 

(4) Excess liability (umbrella) insurance on the above with limits of not less
than Two Million Dollars ($2,000,000).

 

(5) Workers’ compensation insurance in accordance with the laws of the state in
which the Property is located.

 

(6) Either (x) blanket crime coverage protecting the Manager against fraudulent
or dishonest acts of its employees, whether acting alone or with others, with
limits of liability of not less than One Million Dollars ($1,000,000) per
occurrence (any loss within any deductible shall be borne by the Manager) or (y)
a fidelity or financial institution bond in an amount no less than One Million
Dollars ($1,000,000.00) bonding the employees of the Manager who handle or who
are responsible for funds belonging to the Owner.

 

10



--------------------------------------------------------------------------------

(7) Professional liability insurance covering the activities of the Manager
written on a “claims made” basis with limits of at least One Million Dollars
($1,000,000). Any loss within any deductible shall be borne by the Manager.
Coverage shall be maintained in effect during the term of this Agreement and for
not less than two (2) years after the expiration or earlier termination of this
Agreement.

 

Each of the above policies will contain provisions giving the Owner and the
Advisor at least thirty (30) days’ prior written notice of reduction in
coverage, modification or cancellation of coverage. The policies referred to in
items (1) and (4) above will name the Owner as additional insured, and the
policies referred to in item (6) above will name the Owner as loss payee. The
Manager will provide the Owner and the Advisor with evidence of all required
coverages.

 

Such insurance shall be placed with reputable insurance companies licensed or
authorized to do business in the State in which the Property is located with a
minimum Best’s rating of A-VII. All insurance required to be provided by the
Manager hereunder may be provided through blanket insurance policies covering
the Property and other properties owned, directly or indirectly, by Federal or
its affiliates; provided that, the coverages provided for the Property (and as
required by this Agreement) will not be diminished or otherwise adversely
impacted as a result of the Manager carrying such insurance through blanket
insurance coverage rather than property-specific coverage.

 

4.3 Bank Account.

 

(A) The Manager shall establish and maintain in its name in a financial
institution whose deposits are insured by the Federal Deposit Insurance
Corporation, a separate interest-bearing bank account for the Property. At least
one of the signatories for such account will at all times be an individual
designated by CLPF-Federal GP, LLC, a Delaware limited liability company (one of
the general partners of the Partnership) or its successor or assign. All funds
from the Property, other than security deposits, shall be deposited into such
account (the “Property Account”). The Manager shall hold the funds in the
Property Account in trust for the Owner, and may utilize the funds in the
Property Account only according to the terms of this Agreement.

 

(B) In addition to the Property Account, if required by Law, the Manager shall
establish a separate account to hold tenants’ security deposits. Such account
shall be maintained with a financial institution whose deposits are insured by
the Federal Deposit Insurance Corporation. The Manager shall be authorized to
apply amounts on deposit in such account as and to the extent permitted under
the applicable leases.

 

V - FEES AND REIMBURSEMENTS

 

5.1 Property Management Fee. In consideration of the property management
services provided by the Manager under this Agreement, the Owner shall pay to
the Manager a fee (the “Property Management Fee”), payable monthly in arrears,
equal to three and one-half of one percent (3.5%) of Gross Collected Rents
received during the immediately preceding month from such Property.

 

11



--------------------------------------------------------------------------------

5.2 Leasing Fees.

 

(A) New Small Shop Leases. With respect to new leases covering less than 15,000
rentable square feet of the Property (“Small Shop Leases”), the Owner shall pay
to the Manager the sum of five percent (5%) of the minimum rental or license fee
payments due during the Primary Term (as defined below) of each such new Small
Shop Lease procured through Manager after the commencement date of this
Agreement. Fifty percent (50%) of such commission shall be due and payable upon
execution of the subject Small Shop Lease, and the remaining fifty percent (50%)
shall be due and payable within thirty (30) days after the tenant or licensee,
as the case may be, makes its first payment of rent or license payment, as the
case may be. As used in this Agreement, the term “Primary Term” shall mean, with
respect to any lease or license agreement, the period commencing upon the date
that the tenant or licensee thereunder commences paying rent pursuant to its
lease or license agreement, as the case may be, and ending upon the expiration
of the initial term of the Lease (specifically excluding any periods covered by
any extension or renewal options in favor of such tenant or licensee).

 

(B) Small Shop Lease Renewals, Expansions, or Extensions. With respect to
renewals, expansions, or extensions of Small Shop Leases, the Owner shall pay to
the Manager the sum of two percent (2%) of all minimum rental or license fee
payments due for the term of such renewals, expansions or extensions procured by
the Manager after the commencement date of this Agreement. Fifty percent (50%)
of such commission shall be due and payable upon the unconditional and
irrevocable exercise by such tenant or licensee of any renewal, expansion or
extension option or the execution of the renewal, expansion or extension
document, as the case may be, and the remaining fifty percent (50%) shall be due
and payable within thirty (30) days after the tenant or licensee, as the case
may be, makes its first payment of rent for any such renewal, expansion or
extension term.

 

(C) New Anchor Leases. With respect to new leases covering 15,000 rentable
square feet or more of the Property (“Anchor Leases”), the Owner shall pay to
the Manager the product of Three Dollars ($3.00) multiplied by the number of
rentable square feet covered by each such Anchor Lease procured through Manager
after the commencement date of this Agreement. Fifty percent (50%) of such
commission shall be due and payable upon execution of the subject Anchor Lease,
and the remaining fifty percent (50%) shall be due and payable within thirty
(30) days after the tenant makes its first payment of rent pursuant to the
Anchor Lease.

 

(D) Cooperating Brokers. The foregoing notwithstanding, (1) if the Manager
provides satisfactory evidence to Owner that a cooperating broker has assisted
in procuring a Small Shop Lease for the Property, for which Manager has an
obligation to pay a co-brokerage fee, then Owner shall increase the commission
otherwise payable under Section 5.2(A) above for the Primary Term of such new
Small Shop Lease to six percent (6%); and (2) if Manager provides satisfactory
evidence to Owner that a cooperating broker has assisted in procuring an Anchor
Lease for the Property, for which Manager has an obligation to pay a
co-brokerage fee, then Owner shall pay (x) Manager the product of One Dollar
($1.00) multiplied by the number of rentable square feet covered

 

12



--------------------------------------------------------------------------------

by each such Anchor Lease procured through Manager and such cooperating broker
and (y) the cooperating broker its commission or fee approved by Owner in
connection with Owner’s approval of the Anchor Lease. Owner shall have no
obligation to pay any such co-brokerage fee in the event the cooperating broker
is an affiliate, agent, or agent of an affiliate of, Manager. The commissions
due and payable in connection with any Small Shop Lease or Anchor Lease procured
with a cooperating broker shall be payable in the same manner and at the same
times that commissions are payable to Manager pursuant to Sections 5.2(A)
through 5.2(C) above (as applicable). The Manager hereby agrees to indemnify,
defend and hold Owner harmless from and against any and all claims, demands,
obligations, liabilities, losses and damages arising directly or indirectly out
of or in connection with any claim for commissions or other remuneration of any
kind for any person or entity claiming by, through or under Manager or as a
result of Manager’s actions or failure to act pursuant to this Agreement
(including, without limitation, any claims of any cooperating brokers described
hereinabove).

 

5.3 Construction Management Fee. In addition to the foregoing, the Owner shall
pay to the Manager a construction management fee (the “CM Fee”) in connection
with any capital improvement project (specifically excluding any tenant
improvements) at the Property in an amount equal to (1) the product of (a) five
percent (5%) multiplied by (b) the aggregate Hard Construction Costs (as
hereinafter defined) incurred in connection with such capital improvement
project plus (2) an allocable portion of the overhead expenses of Manager’s
personnel directly involved in the supervision of the capital improvement
project (which allocable portion of overhead expenses must be substantiated by
documentation that is reasonably satisfactory to Owner). The CM Fee shall be
paid to the Manager upon completion of the capital improvement work and issuance
by all governmental authorities with jurisdiction of all final approvals of the
work and, where applicable, a certificate of occupancy (or equivalent occupancy
approval) authorizing the full use, occupancy and operation of the Property or
portion thereof that was improved. As used herein, “Hard Construction Costs”
shall mean and include (and shall be limited to) all labor and supervision fees
and costs (other than the CM Fee) incurred in connection with any such
construction activities, and the costs of materials, supplies and equipment
incurred in connection with any such construction activities. The term “Hard
Construction Costs” specifically excludes any and all soft costs, including,
without limitation, architect, engineer and other design professionals’ fees,
costs and expenses, legal fees, costs and expenses, permit fees and costs, and
entitlement fees and costs.

 

5.4 Tenant Improvement Fee. In those cases in which the Manager provides
construction management services in connection with the tenant improvements to
be constructed for any tenant under a Small Shop Lease, the Manager shall be
entitled to a tenant improvement management fee (the “Tenant Improvement Fee”)
for all such management services in an amount equal to the product of (x) $2.00,
multiplied by (y) the aggregate rentable square footage covered by such Small
Shop Lease. Such Tenant Improvement Fee shall be paid to Manager upon completion
of the tenant improvement work and issuance by the applicable governmental
authorities with jurisdiction of a certificate of occupancy (or equivalent
occupancy approval) authorizing the full use, occupancy and operation of the
premises covered by such Small Shop Lease.

 

5.5 Reimbursable and Non-reimbursable Expenses. The Owner shall reimburse the
Manager from the Property Account in accordance with the terms of Section 4.1
for all Permitted Expenses, expenses incurred in accordance with the terms and
provisions of Section 3.1(C) of this

 

13



--------------------------------------------------------------------------------

Agreement, and other Approved Expenses. Expenses which shall in no event
constitute Approved Expenses and which shall be treated as non-reimbursable
“overhead” of the Manager include, without limitation, (i) office rent and
supplies and other general overhead, other than telecopier, copying and similar
charges directly attributable to the Property, (ii) salaries, payroll taxes and
employment benefits of personnel, other than Property Employees to the extent
provided in Section 1.5(B) and except as provided below, (iii) telephone
charges, other than on-site charges, (iv) advances and travel costs, other than
travel costs required by any public authority having jurisdiction over the
Property, (v) costs applicable to bookkeeping and data processing, other than
costs of the computerized check stock, (vi) costs of insurance including
comprehensive crime insurance or fidelity bonds purchased by the Manager for its
own account, and (vii) training expenses.

 

5.6 Disbursement to Owner. To the extent that monies remain on deposit in the
Property Account, within ten (10) Business Days from the end of each calendar
month during the term of this Agreement, the Manager shall, at request of Owner,
disburse to Owner the amount of any balance remaining in the Property Account
after Manager’s payment of all Approved Expenses.

 

VI - TERM AND TERMINATION

 

6.1 Term. This Agreement shall commence on                     , 200  , and
shall, subject to the terms of this Section, terminate on                     ,
200  . The term of this Agreement shall be automatically extended for successive
one (1)-year periods. The foregoing notwithstanding, (a) Owner may terminate
this Agreement after the initial one (1) year term by delivering to the Manager
not less than thirty (30) days’ written notice of its election to terminate this
Agreement, and (b) the Manager may terminate this Agreement after the initial
one (1) year term by delivering to the Owner not less than ninety (90) days’
written notice of its election to terminate this Agreement.

 

6.2 Termination.

 

(A) This Agreement may be terminated by Owner prior to the end of the term:

 

(1) If the Manager fails to perform any of its duties or otherwise defaults
under this Agreement and if such failure to perform or such default are not
cured within fifteen (15) days after written notice from the Owner to the
Manager (provided, however, that there shall be no cure period for any such
failure or default (and its consequences) which are not curable);

 

(2) Upon the sale, transfer or other disposition of all or substantially all of
the Property, after which Manager shall not be entitled to any further
compensation, except as set forth in Section 6.3;

 

(3) Upon the removal or resignation of Federal GP or any other Approved Federal
Party as the Managing General Partner of the Owner (unless an Approved Federal
Party is concurrently substituted as such Managing General Partner), or upon the
transfer of Federal GP’s or Federal’s Partnership Interest in the Partnership in
violation of the Partnership Agreement;

 

(4) Upon the completion of dissolution or winding up of the Owner pursuant to
its Partnership Agreement;

 

14



--------------------------------------------------------------------------------

(5) Upon the dissolution or other termination of existence of the Manager;

 

(6) Upon the application or consent by the Manager for the appointment of any
receiver, trustee or similar officer for all or a substantial part of its
property, or the appointment of any such receiver, trustee or similar officer
without the application or consent of the Manager which is not discharged or
bonded within 60 days;

 

(7) Upon the commencement by the Manager of any bankruptcy, insolvency,
reorganization, readjustment of debt, dissolution, liquidation or similar
proceedings, or involuntary commencement against the Manager of any such
proceeding which is not discharged or bonded within sixty (60) days; or

 

(8) At any time after the initial one (1) year term of this Agreement, for any
reason or no reason in Owner’s sole and arbitrary discretion, by written notice
in accordance with the terms of Section 6.1 above.

 

(B) This Agreement may be terminated by the Manager prior to the end of the
term:

 

(1) If the Owner fails to perform any of its duties or otherwise defaults under
any provision of this Agreement, and such failure to perform or default are not
cured within fifteen (15) days after written notice from the Manager to the
Owner;

 

(2) If the Owner sells all or substantially all of the Property;

 

(3) Upon the dissolution or other termination of existence of the Owner;

 

(4) Upon the application or consent by the Owner for the appointment of any
receiver, trustee or similar officer for all or a substantial part of its
property, or the appointment of any such receiver, trustee or similar officer
without the application or consent of the Owner which is not discharged or
bonded within sixty (60) days;

 

(5) Upon the commencement by the Owner of any bankruptcy, insolvency,
reorganization, readjustment of debt, dissolution, liquidation or similar
proceedings, or involuntary commencement against the Owner of any such
proceeding which is not discharged or bonded within sixty (60) days; or

 

(6) At any time after the initial one (1) year term of this Agreement, for any
reason or no reason in Manager’s sole and arbitrary discretion, by written
notice in accordance with the terms of Section 6.1 above.

 

6.3 Parties’ Rights Upon Termination.

 

(A) Upon the expiration or termination of this Agreement, subject to the
provisions of this Section 6.3(A) below, the Owner shall be obligated to pay the
Manager only: (i) the pro rata portion of the Property Management Fee provided
for in Section 5.1 that has accrued as of the date of such termination; (ii) any
Approved Expenses which are reimbursable under this

 

15



--------------------------------------------------------------------------------

Agreement and which were incurred as of the date of such expiration or
termination; (iii) all Leasing Fees then due and owing pursuant to Section 5.2,
and payable on the same schedule as set forth in Section 5.2, for any lease
under negotiation at the time this Agreement expires or terminates, signed
within six (6) months after expiration or termination of this Agreement, which
lease was being actively and diligently negotiated by the Manager on behalf of
the Owner prior to expiration or termination, and for which the Manager, at or
before the expiration or termination of this Agreement, identifies the tenant on
a list of prospects for which leases were then under active and diligent
negotiation; (iv) the pro rata portion of any CM Fees provided for in Section
5.3 that have accrued as of the date of such termination; and (v) the pro rata
portion of any Tenant Improvement Fees provided for in Section 5.4 that have
accrued as of the date of such termination. Nothing contained herein, however,
shall in any way release the Manager or Owner from liability for failure to
perform any of its obligations under this Agreement during any period prior to
such expiration or termination, and notwithstanding anything to the contrary
stated or implied hereinabove, the parties hereto acknowledge and agree that, if
the Manager is in breach or default under this Agreement at the time of any
termination of this Agreement, then Owner may offset from the amounts payable to
the Manager pursuant to this Section 6.3(A) above, any damages or other amounts
owing by the Manager to Owner as a result of such breach or default. For the
purpose of this Agreement “active and diligent” negotiation shall mean, if a
letter of intent has been issued to the prospective tenant, and Owner has not
notified Manager, in writing, of its election to stop the proposed transaction.

 

(B) At the expiration of the term of this Agreement, or upon termination of this
Agreement pursuant to Section 6.2, the Manager shall promptly, and in any event
within any time period set forth below, deliver the following to the Owner or
the Owner’s appointed agent:

 

(1) Within 90 days after such expiration or termination, a final accounting,
reflecting the balance of income and expenses for the Property as of the date of
termination or expiration;

 

(2) Within 10 days after such expiration or termination, all written data and
materials pertaining to the Property and belonging to the Owner, including,
without limitation, all records, contracts, leases, receipts for deposits,
unpaid bills, a summary of all leases in existence at the time of termination,
and all other papers, plans, books, drawings, documents and writings which
pertain to the Property or related business or affairs of the Owner that the
Manager has in its possession. Such data and information and all such documents
shall at all times be the property of the Owner; and

 

(3) Any balances or monies held by the Manager with respect to the Property.

 

VII - MISCELLANEOUS

 

7.1 Estoppel Certificate. The Manager shall from time to time, upon request of
the Owner, execute and deliver to the Owner and the Owner’s prospective and
actual transferees, investors, and/or lenders written estoppel certificates
which contain the information reasonably requested by the Owner, including,
without limitation, a certification that (a) this Agreement is in full force and
effect, (b) this Agreement has not been amended, modified or supplemented
(except as

 

16



--------------------------------------------------------------------------------

expressly disclosed in such certification), (c) the Owner does not owe any fees
or other compensation to the Manager (except as expressly disclosed in such
certification), and (d) to the Manager’s knowledge, no uncured default exists on
the part of the Manager or the Owner under this Agreement.

 

7.2 Limitation of Manager’s Liability. The Manager and its directors, trustees,
officers, and employees shall not be liable, responsible or accountable in
damages or otherwise to the Owner for any loss or liability arising out of (i)
any act or omission by the Manager, so long as any such act or omission did not
constitute (a) a breach of this Agreement (including, without limitation, the
commission by the Manager on behalf of the Owner of any unauthorized act) that
had or has a material adverse effect on the Owner or the Property and that is
not cured within fifteen (15) days after notice thereof is delivered to the
Manager by the Owner, or (b) fraud, bad faith, gross negligence or willful
misconduct on the part of Manager, or (ii) any acts or omissions by
third-parties selected by the Manager in good faith and with reasonable care to
perform services for the Property. Notwithstanding the foregoing provisions of
clause (ii) of the immediately preceding sentence, the Manager shall, at the
request of the Owner, pursue and enforce any rights or remedies (including,
without limitation, any rights to indemnification or damages) of the Manager or
Owner against any third-parties selected by Manager to provide services for the
Property; provided that, the Manager shall be free at all times to terminate any
such third-party service provider’s contract or services for cause, in which
event, if the Owner so requires, the Manager shall in any event pursue any
remedies and indemnification rights against such third-party service provider
for events, breaches or defaults occurring prior to the date of termination.

 

  7.3 Indemnity.

 

(A) The Owner shall indemnify, defend and hold harmless the Manager, and its
principals, partners, trustees, officers, agents and employees, from and against
any and all losses, liabilities, claims, expenses, damages and costs, including,
without limitation, reasonable attorneys’ fees and disbursements, arising out of
any act or omission or alleged act or omission by the Manager in the performance
of its obligations hereunder or otherwise in connection with its activities as
the Manager on behalf of Owner hereunder, to the extent not reimbursed by
insurance proceeds or otherwise, unless the Manager (i) acted fraudulently, in
bad faith or with gross negligence or willful misconduct or (ii) by such act or
omission committed a breach or default under this Agreement (including, without
limitation, the commission by the Manager on behalf of the Owner of any
unauthorized act), which breach had or has a material adverse effect on the
Owner or the Property and is not cured within fifteen (15) days after notice
thereof from the Owner. The indemnification provided by this Section 7.3(A): (x)
shall be in addition to, and shall not limit or diminish, the Manager’s coverage
under any insurance maintained by the Owner and (y) shall be a contract right
and shall include the right to be reimbursed for reasonable expenses incurred by
the Manager within thirty (30) days after such expenses are incurred. This
provision shall survive termination or expiration of this Agreement.

 

(B) The Manager shall indemnify, defend and hold harmless the Owner, and its
principals, partners, agents and employees, from and against any and all losses,
liabilities, claims, expenses, damages and costs, including, without limitation,
reasonable attorneys’ fees and disbursements, arising out of (i) the fraud, bad
faith, gross negligence or willful misconduct of the Manager in the performance
of its obligations hereunder or otherwise in connection with its activities

 

17



--------------------------------------------------------------------------------

as the Manager on behalf of Owner hereunder or (ii) any breach or default of
Manager under this Agreement (including, without limitation, the commission by
the Manager on behalf of the Owner of any unauthorized act), which breach had or
has a material adverse effect on the Owner of the Property and is not cured
within fifteen (15) days after notice thereof from the Owner. This provision
shall survive termination or expiration of this Agreement.

 

(C) If a claim is made against an indemnified party which such indemnified party
believes is covered by the indemnification under this Section 7.3, the
indemnified party shall promptly give the indemnifying party notice of such
claim and the reasonable opportunity to participate in and assume the defense of
such action.

 

7.4 Third Party Beneficiaries. This Agreement is not intended to be for the
benefit of any person or party other than the parties hereto, and no other
person or party may rely on the provisions hereof.

 

  7.5 Notices.

 

(A) All notices, demands, approvals, consents or requests provided for or
permitted to be given pursuant to this Agreement (collectively, “Notices”) must
be in writing.

 

(B) All Notices to be sent pursuant to the terms hereof shall be deemed to have
been properly given or served, if personally delivered, sent by recognized
messenger or next day courier service, or sent by United States mail, telex or
facsimile transmission to the addresses or facsimile numbers listed below, and
will be deemed received, unless earlier received: (a) if sent by express or
certified mail, return receipt requested, when actually received or delivery
refused; (b) if sent by messenger or courier, when actually received; (c) if
sent by telex or facsimile transmission, on the Business Day sent, so long as a
confirming notice is sent by messenger or courier or by express, certified, or
first-class mail; (d) if delivered by hand, on the Business Day of delivery; and
(e) if sent by first-class mail, seven days after it was mailed. Rejection or
other refusal to accept or the inability to deliver because of changed address
of which no notice was given shall be deemed to be receipt of the notice, demand
or request sent.

 

If to the Owner, to:

 

c/o Federal/Lion Venture LP

c/o Federal Realty Investment Trust

1626 East Jefferson Street

Rockville, Maryland 20852-4041

Attention: Legal Department

Telephone No.: (301) 998-8100

Fax No.: (301) 998-3715

 

18



--------------------------------------------------------------------------------

With a copy to:

 

Clarion Partners LLC

230 Park Avenue

12th Floor

New York, New York 10017

Attention: Stephen B. Hansen

Telephone No.: (212) 883-2545

Fax No.: (212) 883-2845

 

If to Manager, to:

 

Federal Realty Investment Trust

1626 East Jefferson Street

Rockville, Maryland 20852

Attention: Legal Department

Telephone No.: (301) 998-8100

Fax No.: (301) 998-3715

 

(C) By Notice given as herein provided, any party hereto shall have the right
from time to time and at any time during the term of this Agreement to change
its notice address or addresses to any other address(es) within the United
States of America by giving to the other party at least ten (10) Business Days’
prior written notice thereof in the manner provided by this Section 7.5.

 

7.6 Headings. The headings in this Agreement are for convenience only and shall
not be considered or referred to in resolving questions of interpretation or
construction.

 

7.7 Pronouns. All pronouns and any variations thereof shall be deemed to refer
to the masculine, feminine or neuter, singular or plural, as the identity of the
person, persons, party or parties may require.

 

7.8 Severability. If any clause or provision of this Agreement is illegal,
invalid or unenforceable under present or future laws effective during the term
hereof, then such clause shall be deemed to be deleted therefrom, and the
remainder of this Agreement shall not be affected thereby, and shall remain in
full force and effect.

 

7.9 Assignment. The Manager shall not assign this Agreement without the Owner’s
prior written consent. The Owner shall have the right to sell the Property at
any time in its sole discretion and, in such event, the Owner, in its
discretion, shall have the right to either terminate this Agreement with respect
to the Property without further obligation to the Manager (other than
obligations incurred by the Owner prior to such sale) or assign this Agreement
to the new owner, subject to the Manager’s right to terminate pursuant to
Section 6.2(B)(2). If the Owner elects to assign this Agreement to a new owner,
so long as the new owner agrees to comply with all provisions hereof, this
Agreement shall remain in full force and effect and fully binding on the
Manager, and the Owner shall be relieved from further liability hereunder.

 

19



--------------------------------------------------------------------------------

7.10 Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors, heirs and
assigns.

 

7.11 Governing Law. This Agreement is made pursuant to all of the rights and
obligations of the parties hereto and all of the terms and conditions hereof
shall be construed in accordance with and governed by the laws of the State in
which the Property is located without giving effect to conflicts of laws
principles.

 

7.12 Waiver. No consent or waiver, express or implied, by either party to or of
any breach or default by the other party in the performance of this Agreement
shall be construed as a consent or waiver to or of any subsequent breach or
default in the performance by such other party of the same or any other
obligation hereunder.

 

7.13 Trade Names. All trade names used in connection with the Property shall be
and remain the sole property of the Owner, and the Manager shall have no right
to use such trade names other than in the performance of its duties under the
terms of this Agreement.

 

7.14 No Partnership or Joint Venture. Nothing contained in this Agreement shall
constitute or be construed to be or create a partnership or joint venture
between the Owner and the Manager.

 

7.15 Amendments. This Agreement may not be modified, altered or amended except
pursuant to a written instrument executed by the Owner and the Manager.

 

7.16 Agreement Not an Interest in Real Property. This Agreement shall not be
deemed at any time to be an interest in real estate or a lien of any nature
against the Property. This Agreement shall at all times be subject and
subordinate to all mortgages on the Property that may now or hereafter be
outstanding. This Section shall be self-operative and no further instrument of
subordination shall be required by any mortgagee. However, the Owner and/or the
Manager shall execute promptly any certificate or other document that any
mortgagee may request as to the subordination of this Agreement.

 

7.17 Counterparts. The Agreement may be executed in counterparts and all
counterparts shall be considered part of one Agreement binding on all parties
hereto.

 

7.18 Days. Reference in this Agreement to “days” shall refer to calendar days.
If a date referenced in this Agreement falls on a Saturday, Sunday or federal
holiday, it shall be deemed to fall on the next Business Day.

 

7.19 Non-Discrimination. In the performance of its obligations under this
Agreement, the Manager shall comply with the provisions of any federal, state or
local law prohibiting discrimination in housing on the grounds of race, color,
sex, creed or national origin, including, without limitation, (i) Title VI of
the Civil Rights Act of 1964 (Public Law 88-362, 78 Stat. 241), and all
requirements imposed by or pursuant to HUD regulations (24 C.F.R., Subtitle A,
Part 1) issued pursuant thereto, (ii) regulations issued pursuant to Executive
Order 11063 and (iii) Title VIII of the 1968 Civil Rights Act.

 

20



--------------------------------------------------------------------------------

7.20 Drug Free Workplace. The Manager shall at all times comply with, and shall
use its best efforts to cause its employees to at all times comply with, the
Federal Drug Free Workplace Act of 1988 or any regulations promulgated
thereunder, including, without limitation, the regulations at 24 C.F.R. Part 24
(April 1, 1992).

 

7.21 No Third Party Beneficiary of Partnership Agreement. The Manager is not a
third party beneficiary of the Partnership Agreement and shall have no rights or
remedies thereunder in its capacity as the Manager, and the parties to the
Partnership Agreement can amend, modify or terminate the Partnership Agreement
at any time without the Manager’s consent and without any liability to the
Manager.

 

7.22 Representations. The Manager represents and warrants that it is fully
qualified to manage and lease real estate and perform all obligations assumed by
the Manager hereunder.

 

7.23 Entire Agreement. This Agreement contains the final and entire agreement
between the parties hereto with respect to the Manager’s engagement as
management and leasing agent, and they shall not be bound by any terms,
conditions, statements, warranties or representation, oral or written, with
respect to such engagement not herein contained.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

OWNER:

,

--------------------------------------------------------------------------------

a

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

   

By:

 

 

--------------------------------------------------------------------------------

   

Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

MANAGER:

FEDERAL REALTY INVESTMENT TRUST, a

Maryland real estate investment trust

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

21



--------------------------------------------------------------------------------

EXHIBIT A

 

PROPERTY DESCRIPTION

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

 

DEFINITIONS

 

“Advisor” means Clarion Partners LLC or any successor thereto designated by
CLPF-Federal GP, LLC, a Delaware limited liability company and a general partner
of the Partnership, or any entity that currently owns or controls, directly or
indirectly, CLPF-Federal GP, LLC. The address for the Advisor is c/o Clarion
Partners LLC, 230 Park Avenue, 12th Floor, New York, New York 10017, Attention:
Stephen B. Hansen; Telephone No. (212) 883-2545; Fax No. (212) 883-2845.

 

“Annual Plan” means any Proposed Plan that is (i) approved or deemed approved as
the annual plan for the Property for the next fiscal year by the General
Partners pursuant to the Partnership Agreement and (ii) delivered by Owner to
the Manager, as such plan may be amended from time to time by the General
Partners in accordance with the Partnership Agreement (but only if and to the
extent that such amendments are delivered by Owner to Manager).

 

“Approved Federal Party” means any person or entity in which Federal owns,
directly or indirectly, 100% of the equity interests and that is 100%
controlled, directly or indirectly, by Federal.

 

“Business Day” means any day of the year other than Saturday, Sunday or any
other day on which banks located in New York, New York generally are closed for
business.

 

“CPI” means the Revised Consumer Price Index for All Urban Consumers published
by the Bureau of Labor Statistics of the United States Department of Labor, U.S.
City Average, All Items, based on 2002 as 100. If the CPI hereafter ceases to
use the 2002 Base as 100, then the CPI with the new base shall be used. If the
Bureau of Labor Statistics ceases to publish the CPI, then the successor or most
nearly comparable index shall be used. In the event that the U.S. Department of
Labor, Bureau of Labor Statistics, changes the publication frequency of the CPI
so that it is not available when required under this Agreement, then the CPI for
the closest preceding month for which a CPI is available shall be used in place
of the CPI no longer available.

 

“Federal” means Federal Realty Investment Trust, a Maryland real estate
investment trust and a limited partner of the Partnership and sole member of
Federal GP.

 

“Federal GP” means Federal/LPF GP, Inc., a Delaware corporation and a general
partner of the Partnership.

 

“General Partners” means, at any given time, the general partners of the
Partnership at such time.

 

“Gross Collected Rents” means, for any period in question, the base rents,
escalation of base rents, percentage rents and other rents, lease termination
fees, capital expenditure reimbursements passed through to, and paid in whole or
in part by, tenants as additional rent or pass-through expenses pursuant to
their leases, late fees and other penalties paid by tenants (specifically,
excluding, security deposits and other deposits unless and until such deposits
are applied as rental income, rents paid more then thirty (30) days in advance
of the due date until the month in which such rents become due, rent refunds,
and interest income) actually received by the Owner from all of the tenants of
the Property during such period.

 

B-1



--------------------------------------------------------------------------------

“Leasing Fee” means any fee, commission or other compensation payable or paid to
the Manager pursuant to the terms and provisions of Section 5.2 of this
Agreement.

 

“Managing General Partner” means the person or entity in which management of the
Partnership is vested pursuant to the terms of the Partnership Agreement. The
initial Managing General Partner shall be Federal GP; provided that, the Advisor
may deliver to Manager written notice from time to time of any change in, or
substitution of, the Managing General Partner, in which event the substitute
person named in the Advisor’s notice to Manager shall be the Managing General
Partner.

 

“Partnership” means Federal/Lion Venture LP, a Delaware limited liability
company. The Partnership is a limited partner of Owner and member of Owner’s
sole general partner.

 

“Partnership Agreement” means that certain Limited Partnership Agreement of
Federal/Lion Venture LP dated as of June     , 2004, by and among Federal GP and
CLPF-Federal GP, LLC, a Delaware limited liability company, as general partners,
and Federal and CLPF-Federal, L.P., a Delaware limited partnership, as limited
partners, as such agreement may be amended, modified or supplemented from time
to time.

 

“Partnership Interest” means a person’s or entity’s entire right, title and
interest in, to and against the Partnership (including, without limitation, any
such person’s or entity’s management, approval and/or consent rights and
economic rights under the Partnership Agreement).

 

“Permitted Expenses” means, for each annual period covered by an Annual Plan
(and to the extent within, and not in excess of, a budget line item of such
Annual Plan), (i) the salaries, benefits, fees, costs and expenses of the
Property Employees (to the extent provided in Section 1.5 of this Agreement),
(ii) real estate taxes, insurance premiums, utility charges, snow removal costs,
rent collection and lease enforcement costs, marketing and advertising fees and
costs, the Property Management Fee, maintenance expenses, costs of repairs and
replacements (which, under generally accepted accounting principles consistently
applied, may be expensed during the period when made) and other management fees
incurred in connection with the ownership, leasing, operation, repair and
maintenance of the Property, (iii) property-level professional fees and
expenses, including accounting fees and non-leasing-related legal fees, (iv) any
and all amounts reserved by the Owner to pay future expenses or costs, (v) debt
service payments on any financing obtained by the Owner or secured by the
Property, (vi) leasing or other brokerage commissions (other than sales or
financing commissions that are netted or paid from the proceeds of any sale or
financing), Tenant Improvement Fees, CM Fees, capital improvement expenditures,
tenant improvements that are not reimbursed by tenants, tenant work allowances,
replacements or debt payments, and leasing-related legal fees, (vii) expenses,
indemnities and extraordinary payments made in respect of the Property, and
(viii) any and all other reasonable and customary costs and expenses incurred
and actually paid to third-parties retained in connection with the ownership,
leasing, operation, repair and maintenance of the Property, plus, with respect
to each budget line item in the Annual Plan relating to any of the foregoing
items (i) through (viii) above (other than those set forth in the immediately
following sentence), but subject to the penultimate sentence of this definition
below, the greater of (x) five percent (5%) of each such budget line item or (y)
Twenty Thousand Dollars ($20,000.00) in any fiscal year. Permitted Expenses
shall also mean, subject to the limitation in the next sentence immediately
below, (a) any and all real estate taxes and insurance premiums payable in
connection

 

B-2



--------------------------------------------------------------------------------

with (or allocated to) the Property and snow removal costs and expenses (if such
costs and expenses are included within the Annual Plan for the Property) that
exceed the “per budget line item” threshold established in the immediately
preceding sentence, and (b) all costs and expenses incurred in connection with
capital improvements and replacements, including, without limitation, the
related CM Fee (if applicable), that exceed the “per budget line item” threshold
established in the immediately preceding sentence but do not exceed, in the
aggregate, 10% of the amount budgeted in the Annual Plan for such costs and
expenses. Notwithstanding anything to the contrary stated or implied in this
definition, in no event shall the term “Permitted Expenses” include or mean any
Expense Overruns (defined immediately below) that, when added to all other
Expense Overruns previously incurred or reserved during any fiscal year, exceed
One Hundred Thousand Dollars ($100,000). As used hereinabove, the term “Expense
Overruns” shall mean any fees, costs, expenses, or other amounts that are
incurred in connection with (or relate to) the Property (including, without
limitation, any fees, costs and expenses described in the first sentence of this
definition [items (i) through (viii)] and in clauses (a) and (b) of this
definition immediately above) that are either not included in any budget line
item in the Annual Plan for the Property or that exceed the budget line item in
the Annual Plan for such Property relating to such fee, cost, expense or other
amount.

 

“Proposed Plan” means a proposed annual plan (including, without limitation,
budget) for a fiscal year period of the Property in the form set forth in
Exhibit C of this Agreement.

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

 

SAMPLE PROPOSED PLAN AND ANNUAL PLAN

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D-1

 

Forms of

SP Subsidiary Limited Partnership Agreement

 

D-1



--------------------------------------------------------------------------------

AGREEMENT OF LIMITED PARTNERSHIP

OF

[INSERT NAME], LP.

 

This Agreement of Limited Partnership (the “Agreement” or the “Partnership
Agreement”) is entered into as of the          day of             , 200    , by
and between Federal/Lion Venture LP, a Delaware limited partnership, as the
limited partner (the “Limited Partner”), and                         , LLC, a
Delaware limited liability company, as the general partner (the “General
Partner”) (the Limited Partner and General Partner are sometimes herein
collectively referred to as the “Partners”).

 

WHEREAS, on                      , 200    , the General Partner filed that
certain Certificate of Limited Partnership (the “Certificate”) of [INSERT NAME],
LP., a Delaware limited partnership (the “Partnership”) in the office of the
Secretary of State of the State of Delaware;

 

WHEREAS, on                      , 200    , the Secretary of State of the State
of Delaware accepted the Certificate and the Partnership was formed as a
Delaware limited partnership under the Delaware Revised Uniform Limited
Partnership Act (the “Act”) on such date; and

 

WHEREAS, the Partners intend that this Agreement confirm their agreement as to
the internal affairs of the Partnership and the conduct of its business.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the Partners, intending legally to
be bound, hereby agree as follows.

 

ARTICLE I

FORMATION OF LIMITED PARTNERSHIP

 

Section 1.1 Formation of Partnership and Business Purposes. The General Partner
and the Limited Partner hereby form the Partnership as a limited partnership
pursuant to the provisions of the Act and upon the terms and conditions set
forth in this Agreement. The sole purpose and nature of the business to be
conducted by the Partnership is to acquire, finance, operate, manage, improve,
lease, sell, exchange, transfer and otherwise use or dispose of the Partnership
Property (as defined below) and to undertake such other activities as may be
necessary, appropriate, desirable or advisable, in the sole discretion of the
General Partner, in connection therewith. The Partnership shall not engage in
any business except in connection with the Partnership Property or otherwise in
furtherance of the purposes of the Partnership as set forth above in this
Section 1.1, and shall not own any assets other than the Partnership Property
and such other or incidental assets related thereto or necessary, appropriate,
desirable or advisable in connection with the purposes of the Partnership as set
forth above in this Section 1.1.

 

Notwithstanding anything to the contrary contained in this Section 1.1, so long
as Clarion and Federal (as each such term is defined below) intend to qualify as
real estate investment trusts under the Internal Revenue Code of 1986, as
amended and in effect from time to time, as interpreted by the applicable
regulations thereunder (the “Code”), the Partnership shall not take, or refrain
from taking, any action if taking such action or failing to take such action, as
the case



--------------------------------------------------------------------------------

may be, could, in the judgment of the General Partner, in its sole and absolute
discretion, (i) adversely affect the ability of Federal Realty Investment Trust,
a Maryland real estate investment trust (“Federal”), or Clarion Lion Properties
Fund Holdings REIT, LLC, a Delaware limited liability company (“Clarion”), to
achieve or maintain qualification as a real estate investment trust under the
Code, (ii) subject Federal or Clarion to any additional taxes under Section 857
or Section 4981 of the Code, (iii) cause the distributive share or interest in
the assets or gross income of the Partnership, the General Partner or any owner
of Limited Partner not to satisfy the real estate investment trust provisions of
the Code, or (iv) violate any laws or regulations applicable to Federal, Clarion
or their securities, or violate any other law or regulation of any governmental
body or agency having jurisdiction over Federal or Clarion, if and to the extent
that such violation would result in any of the effects specified in clauses (i),
(ii) or (iii) above or cause Federal or Clarion to lose its qualification or
status as a real estate investment trust under the Code.

 

Section 1.2 Name and Location. The name of the Partnership is “[INSERT NAME OF
LP], L.P.” The address of the registered office of the Partnership in the State
of Delaware is located at 2711 Centerville Road, Suite 400, Wilmington, Delaware
19808, and the registered agent for service of process on the Partnership in the
State of Delaware at such registered office is Corporation Service Company. The
principal office of the Partnership is 1626 East Jefferson Street, Rockville
Maryland 20852, or such other place as the General Partner may from time to time
designate by notice to the Limited Partner. The Partnership may maintain offices
at such other place or places within or outside the State of Delaware as the
General Partner deems advisable.

 

Section 1.3 Term of the Partnership. The Partnership shall continue in existence
until terminated as hereinafter set forth in Article IX.

 

Section 1.4 Name and Address of the Partners; Percentage Interests. The names
and addresses of the Partners and their respective Percentage Interests are
specified in Exhibit A attached hereto.

 

ARTICLE II

DEFINITIONS

 

Section 2.1 Definitions. As used herein, the following definitions have the
meanings ascribed:

 

“Additional Contributions” shall have the meaning ascribed to it in Section 3.2
of this Agreement.

 

“Affiliate” of a Person shall mean (a) any Person that, at such specified time,
directly or indirectly through one or more intermediaries controls or is
controlled by or is under common control with the specified Person, (b) any
Person who, at such specified time, is (i) an officer or director of a specified
Person or (ii) a spouse or immediate family relative of, or a trust created by
or established primarily for the benefit of, a specified Person, or (c) any
Person that, at such specified time, directly or indirectly, is the beneficial
owner of a majority of the voting ownership interests of the specified Person.

 

2



--------------------------------------------------------------------------------

“Agreement” or “Partnership Agreement” shall mean this Agreement of Limited
Partnership, as it may be amended, supplemented or restated from time to time.

 

“Bankruptcy” or “Insolvency” shall be deemed to have occurred with respect to
any Partner if such Partner shall file in any court pursuant to any statute of
the United States or of any state a petition in bankruptcy or insolvency, or for
reorganization, or for the appointment of a receiver or a trustee of all or a
material portion of such Partner’s property, or if any such Partner shall make
an assignment for the benefit of creditors, admit in writing its inability to
pay its debts as they fall due or seek, consent to or acquiesce in the
appointment of a trustee, receiver or liquidator of any material portion of its
property. If there shall be filed against any Partner in any court pursuant to
any statute of the United States or of any state a petition in bankruptcy or
insolvency, or for reorganization, or for the appointment of a receiver or
trustee of all or a substantial portion of such Partner’s property, and within
one hundred twenty days after the commencement of any such proceeding such
petition shall not have been dismissed, then such Partner against whom such
petition has been filed shall be bankrupt or insolvent for purposes of this
Agreement. If within 90 days after the appointment without the Partner’s consent
or acquiescence of a trustee, receiver or liquidator of the Partner or of all or
any substantial part of the Partner’s properties, the appointment is not vacated
or stayed, then such Partner shall be bankrupt or insolvent for purposes of this
Agreement, and if within 90 days after the expiration of any such stay the
appointment is not vacated, then such Partner shall be bankrupt or insolvent for
purposes of this Agreement.

 

“Capital Account” shall mean the account maintained for each Partner in
accordance with tax accounting principles, which account (i) is increased by the
amount of Contributions of such Partner and such Partner’s share of Profits
(including income exempt from tax), and (ii) is decreased by the amount of cash
and the fair market value of property distributed to such Partner as shown on
the books of the Partnership (net of liabilities assumed by such Partner and
liabilities to which such distributed property is subject) and such Partner’s
share of Losses.

 

“Certificate” shall mean the Certificate of Limited Partnership of the
Partnership as identified in the recitals hereto, and shall include all
amendments, supplements and restatements in effect from time to time.

 

“Contributions” shall mean in the case of each Partner, any cash or the fair
market value of any property contributed to the capital of the Partnership as
shown on the books of the Partnership upon such contribution (net of liabilities
assumed by the Partnership and liabilities to which such contributed property is
subject) by such Partner, including any Initial Contributions and any Additional
Contributions.

 

“Dissolution” or “Termination” of the General Partner shall be deemed to have
occurred upon the earliest of (i) the adoption of a plan of liquidation by the
General Partner as to the General Partner and (ii) the date of dissolution or
termination of the General Partner in accordance with the provisions of the
governing instruments of the General Partner or applicable statutory law.

 

“Initial Contributions” shall have the meaning ascribed to it in Section 3.1 of
this Agreement.

 

3



--------------------------------------------------------------------------------

“Interest” shall mean the entire ownership interest of a Partner in the
Partnership at any particular time, including the right of such Partner to any
and all benefits to which such Partner may be entitled as provided in this
Agreement, together with all obligations of such Partner under the terms and
provisions of this Agreement.

 

“Net Cash Flow” shall mean, with respect to any fiscal period, all cash revenue
and funds received by the Partnership (other than funds received as
Contributions) in such period, less the sum of the following (to the extent not
made from funds received as Contributions): (i) all sums paid to lenders in such
period, (ii) all cash expenditures (including capital expenditures) made by or
on behalf of the Partnership in such period incident to the normal operation of
the Partnership’s business, and (iii) cash reserves deemed necessary,
appropriate, desirable or advisable by the General Partner, in its sole and
absolute discretion.

 

“Partnership” shall mean [INSERT NAME], L.P.

 

“Partnership Property” shall mean the real property located at
                                     and any personal property used by the
Partnership in connection with such real property.

 

“Percentage Interests” shall mean the interest of a Partner as set forth in
Exhibit A attached hereto.

 

“Person” shall mean an individual or a corporation, partnership, limited
liability company, limited liability partnership, joint venture, joint stock
company, trust, unincorporated organization, association, other entity, or other
organizations, whether or not a legal entity, and any governmental authority.

 

“Profits” or “Losses” shall mean the profits or losses of the Partnership for
federal income tax purposes including, without limitation, each item of
Partnership income, gain, loss or deduction.

 

ARTICLE III

CAPITAL

 

Section 3.1 Contributions of General Partner and Limited Partner. The General
Partner and the Limited Partner have contributed to the capital of the
Partnership the amounts set forth in Exhibit A attached hereto (“Initial
Contributions”).

 

Section 3.2 Additional Contributions. No Partner shall be obligated to make any
additional Contribution (“Additional Contributions”) to the Partnership but may,
upon consent of all Partners, make Additional Contributions, in which case the
Partners’ respective Capital Accounts and Percentage Interests shall be adjusted
appropriately to reflect such Additional Contributions.

 

ARTICLE IV

DISTRIBUTIONS OF NET CASH FLOW

 

Net Cash Flow shall be distributed to the Partners from time to time, in the
discretion of the General Partner, in accordance with the Percentage Interests
of the Partners.

 

4



--------------------------------------------------------------------------------

ARTICLE V

ALLOCATION OF PROFITS, LOSSES OR CREDITS

 

The Profits and Losses of the Partnership shall be allocated to the Partners in
accordance with their Percentage Interests. All Profits or Losses and tax
credits from the Partnership for a fiscal year allocable with respect to any
Interests which may have been assigned during such fiscal year shall be
allocated between the assignor and assignee based upon the number of days in the
year that each was recognized as the owner of the Interest, without regard to
results of the operations of the Partnership during such fiscal year and without
regard to whether cash distributions were made to the assignor or assignee.

 

ARTICLE VI

CONDUCT OF OPERATIONS

 

Section 6.1 Management. The General Partner shall have full and exclusive
management, authority and control of the business of the Partnership. The
General Partner shall devote such time to the business of the Partnership as it
deems necessary. In addition to other rights and powers, the General Partner is
expressly authorized, subject to the limitations set forth in Article X below,
to (a) employ, engage or contract with entities, including its Affiliates, in
the operation and management of the Partnership; (b) borrow money for
Partnership purposes; (c) purchase, sell, pledge, hypothecate, and mortgage
Partnership Property; and (d) take any other actions which the General Partner
deems appropriate.

 

Section 6.2 Accounting and Tax Matters. The General Partner shall keep proper
and usual books and records pertaining to the Partnership’s business in
accordance with generally accepted accounting principles. The books and records
and all files of the Partnership shall be kept at its principal office. The
General Partner shall prepare and furnish to the Limited Partner promptly after
the close of each fiscal year the balance of each Limited Partner’s Capital
Account, the unpaid balance due under all obligations of the Partnership and all
other information reasonably requested by any Partner. The Limited Partner, and
the authorized agents thereof, shall have the right at all reasonable times to
audit, examine and make copies or extracts from the Partnership books of
account. All required federal, state and local income tax returns of the
Partnership shall be prepared and timely filed by the General Partner. Copies of
such tax returns shall be furnished to the Limited Partner prior to filing
thereof. The General Partner is hereby designated the tax matters partner of the
Partnership.

 

Section 6.3 Other Permissible Activities. Neither the General Partner nor the
Limited Partner is prevented hereby from engaging in other activities for profit
whether similar to the purpose of the Partnership or otherwise and whether or
not competitive with the business of the Partnership.

 

ARTICLE VII

RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNER

 

Section 7.1 Limited Liability. No Limited Partner shall be personally liable for
any of the debts of the Partnership or any of the losses thereof beyond the
amount contributed or contracted to be contributed by such Limited Partner to
the capital of the Partnership.

 

5



--------------------------------------------------------------------------------

Section 7.2 Management Responsibility. No Limited Partner, as such, shall take
part in the management of the business or transact any business for the
Partnership.

 

Section 7.3 No Authority to Act. No Limited Partner shall have the power to act
on behalf of or bind the Partnership.

 

Section 7.4 Amendments to Partnership Agreement. Amendments to the Partnership
Agreement, including the admission of new Partners to the Partnership but
excluding changes to Exhibit A to reflect address changes or additional
contributions of capital, shall require the consent of all the Partners.

 

Section 7.5 Removal of the General Partner, Substitution and Continuation of the
Partnership. For cause, the Limited Partner by unanimous written consent may
remove the General Partner as General Partner of the Partnership. For this
purpose, cause shall mean the Bankruptcy or Insolvency, or Dissolution or
Termination of the General Partner. Upon removal pursuant to the foregoing, such
General Partner shall become a Limited Partner, subject to the prior written
consent of all the Partners. A substitute General Partner may be selected by the
Limited Partner by unanimous written consent upon the removal of the General
Partner.

 

ARTICLE VIII

TRANSFERABILITY OF PARTNERS’ INTERESTS

 

No Partner shall withdraw from the Partnership or sell, convey, transfer,
assign, pledge or otherwise alienate its Interest in the Partnership, without
the prior written consent of all Partners.

 

ARTICLE IX

DISSOLUTION AND LIQUIDATION OF THE PARTNERSHIP

 

Section 9.1 Dissolution of the Partnership. The Partnership shall be dissolved
upon the occurrence of any of the following events:

 

(a) The agreement in writing by all Partners to dissolve the Partnership;

 

(b) The entry of a decree of judicial dissolution of the Partnership pursuant to
Section 17-802 of the Act; or

 

(c) The withdrawal, Bankruptcy or Insolvency, or Dissolution or Termination, of
the General Partner, if no substitute General Partner is selected by written
consent of the Limited Partner within 90 days of the date of withdrawal,
Bankruptcy or Insolvency, or Dissolution or Termination, of the General Partner.

 

Section 9.2 Winding Up and Liquidation of the Partnership. Upon the dissolution
of the Partnership, the General Partner, or if it is not available, a liquidator
selected by written consent of the Limited Partner, shall proceed to wind up the
Partnership business. The General Partner or such liquidator, as the case may
be, shall apply the Partnership assets, after payment of Partnership debts and
liabilities, and the creation of such reserves as the liquidator deems
appropriate, to the Partners in accordance with their Percentage Interests.

 

6



--------------------------------------------------------------------------------

ARTICLE X

SEPARATENESS COVENANTS

 

Anything in this Agreement to the contrary notwithstanding, the Partnership
shall not engage in any business or activity, or fail to take any act, which
would cause the Partnership at any time to:

 

A. engage in any business or activity other than those set forth in Section 1.1
of this Agreement or in the Certificate, as applicable, and activities
incidental thereto;

 

B. acquire or own any material assets other than (i) the Partnership Property,
(ii) amounts realized through the operation or disposition of the Partnership
Property, and (iii) such other or incidental assets related to the Partnership
Property or as may be necessary, appropriate, desirable or advisable in
connection with the purposes of the Partnership as set forth in Section 1.1;

 

C. (i) merge into or consolidate with any Person or (ii) so long as any loan
secured by property of the General Partner or Partnership Property remains
outstanding, dissolve, terminate or liquidate in whole or in part, transfer or
otherwise dispose of all or substantially all of its assets or change its legal
structure;

 

D. fail to preserve its existence as an entity duly organized, validly existing
and in good standing under the laws of the applicable jurisdiction of its
organization or formation;

 

E. own any subsidiary or make any investment in any Person;

 

F. incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation) other than indebtedness in the ordinary course of
its business and any loan secured by Partnership Property;

 

G. hold itself out to be responsible for the debts of another Person, other than
commercially reasonable tenant allowances, payments, contributions or
reimbursements made by the Partnership in the ordinary course of business to a
tenant pursuant to the terms of the applicable lease for construction by or on
behalf of such tenant of tenant improvements;

 

H. make any loans or advances to any Person, other than commercially reasonable
tenant allowances, payments, contributions or reimbursements made by the
Partnership in the ordinary course of business to a tenant pursuant to the terms
of the applicable lease for construction by or on behalf of such tenant of
tenant improvements, and other than advances to or deposits with vendors or
service providers at the Partnership Property made in the ordinary course of
business; or

 

I. maintain its respective assets in such a manner that it will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any Partner, manager, principal or Affiliate of the Partnership, or any
member, manager, principal or Affiliate thereof or any other Person, with the
understanding that (i) to the extent that the Partnership shares the same
employees (if any) with other Persons, the salaries of and the expenses related
to providing

 

7



--------------------------------------------------------------------------------

benefits to such employees at all times shall be fairly and non-arbitrarily
allocated among such Persons, with the result that each such Person shall bear
its fair share of the salary and benefit costs associated with all such common
employees, (ii) to the extent that the Partnership jointly contracts with other
Persons to do business with vendors or service providers or to share overhead
expenses, the costs incurred in so doing at all times shall be fairly and
non-arbitrarily allocated among such Persons, with the result that each such
Person shall bear its fair share of such costs, (iii) to the extent that the
Partnership contracts or does business with vendors or service providers where
the goods or services provided are or shall be partially for the benefit of
other Persons, the costs incurred in so doing at all times shall be fairly and
non-arbitrarily allocated to or among such Persons, with the result that each
such Person shall bear its fair share of such costs, and (iv) to the extent that
the Partnership or other Persons have offices in the same location, there shall
be a fair, appropriate and non-arbitrary allocation of overhead among them, with
the result that each such Person shall bear its fair share of such expenses.

 

ARTICLE XI

MISCELLANEOUS PROVISIONS

 

Section 11.1 Notices. Any notices or communications hereunder shall be sent by
mail to the Partners at their addresses set forth in Exhibit A attached hereto,
as amended from time to time. Notices shall be considered given, and any
applicable time shall run, from the date such notice is mailed.

 

Section 11.2 Applicable Law. Notwithstanding the place where this Agreement may
be executed by any party, all the terms and provisions of this Agreement and the
validity hereof shall be interpreted under the laws of the State of Delaware,
without regard to the principles of conflicts of law.

 

Section 11.3 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all the Partners had signed the same
document. All counterparts shall be construed together and shall constitute one
instrument.

 

Section 11.4 Effect of Agreement. This Agreement shall be binding upon and inure
to the benefit of each of the parties, their heirs, devisees, personal
representatives, successors and assigns, provided that no Person shall be
admitted as an additional or substituted Partner in the Partnership without the
prior written consent of all Partners.

 

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be signed as of
the date first above written.

 

LIMITED PARTNER: FEDERAL/LION VENTURE LP    

BY FEDERAL/LPF GP, INC., its Managing

General Partner

    By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

GENERAL PARTNER:

                                                                 , LLC

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT A

 

Name and Address

--------------------------------------------------------------------------------

   Capital
Contribution


--------------------------------------------------------------------------------

   Percentage
Interest


--------------------------------------------------------------------------------

 

General Partner:

             

____________________ GP, LLC

230 Park Avenue

New York, NY 10169-0005

   $ .01    0.1 %

Limited Partner:

             

Federal/Lion Venture LP

1626 East Jefferson Street

Rockville, MD 20852

   $ 99.99    99.9 %



--------------------------------------------------------------------------------

EXHIBIT D-2

 

Forms of

SP Subsidiary Limited Liability Company Agreement

 

D-2



--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

                                          GP, LLC

 

This Limited Liability Company Agreement of                          GP, LLC
(this “Agreement”), dated as of                      , 200    , is entered into
by Federal/Lion Venture LP, a Delaware limited partnership, as the sole member
(the “Member”) of                          GP, LLC, a Delaware limited liability
company (the “Company”).

 

WHEREAS, on                      , 200    , the Member filed that certain
Certificate of Formation of the Company (the “Certificate”) in the office of the
Secretary of State of the State of Delaware;

 

WHEREAS, on                      , 200    , the Secretary of the State of
Delaware accepted the Certificate and the Company was formed as a Delaware
limited liability company pursuant to and in accordance with the Delaware
Limited Liability Company Act (the “Act”) on such date; and

 

WHEREAS, the Member intends that this Agreement confirm the method in which the
internal affairs and business of the Company will be managed and conducted.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the Member, intending legally to
be bound, hereby agrees as follows:

 

1. Name. The name of the limited liability company formed hereby is
“                 GP, LLC”.

 

2. Purpose. The sole purpose and nature of the business of the Company is to (i)
serve as the general partner of [NAME OF PARTNERSHIP], LP, a Delaware limited
partnership (the “Partnership”); (ii) acquire, own, hold for investment,
preserve, manage, pledge, sell, exchange, transfer or otherwise use or dispose
of a general partnership interest in the Partnership (the “Company Property”);
(iii) engage in any and all activities incidental or related to the foregoing;
and (iv) take or refrain from taking any and all actions that the Company
considers necessary, appropriate, advisable, convenient and/or appropriate in
connection with any or all of the foregoing. The Company shall not engage in any
business unrelated to the Company Property, the Partnership or the purposes of
the Company set forth in this Section 2.

 

3. Office of and Agent for Service of Process. The registered office of the
Company in Delaware shall be maintained at c/o Corporation Service Company, 2711
Centerville Road, Wilmington, Delaware 19808. The Company’s agent for service of
process on the Company at such address shall be Corporation Service Company.

 

4. Member. The name of the Member is “Federal/Lion Venture LP.”



--------------------------------------------------------------------------------

5. Management. The business and affairs of the Company shall be managed by or
under the direction of the Member. The Member shall have the power to do any and
all acts necessary, appropriate, proper, advisable, incidental or convenient to
or for the furtherance of the purposes described in Section 2 above, including
all powers, statutory or otherwise, possessed by members under the laws of the
State of Delaware, subject to the limitations contained in Section 13 below. The
Member may from time to time appoint persons to act on behalf of the Company and
may retain agents, consultants and contractors and appoint other persons to
perform such functions as from time to time shall be delegated to such agents,
consultants, contractors and other persons by the Member. The Member (and any
individual appointed by the Member) is hereby designated as an authorized
person, within the meaning of the Act, to execute, deliver and file the
Certificate (and any amendments and/or restatements thereof) and any other
certificates (and any amendments and/or restatements thereof or supplements
thereto) necessary for the Company to qualify to do business in any state or
other jurisdiction in which the Company conducts business.

 

Notwithstanding anything to the contrary contained in this Section 5, so long as
Clarion and Federal (as each such term is defined below) intend to qualify as
real estate investment trusts under the Internal Revenue Code of 1986, as
amended and in effect from time to time, as interpreted by the applicable
regulations thereunder (the “Code”), the Company shall not take, or refrain from
taking, any action if taking such action or failing to take such action, as the
case may be, could, in the judgment of the Member, in its sole and absolute
discretion, (i) adversely affect the ability of Federal Realty Investment Trust,
a Maryland real estate investment trust (“Federal”), or Clarion Lion Properties
Fund Holdings REIT, LLC, a Delaware limited liability company (“Clarion”), to
achieve or maintain qualification as a real estate investment trust under the
Code, (ii) subject Federal or Clarion to any additional taxes under Section 857
or Section 4981 of the Code, (iii) cause the distributive share or interest in
the assets or gross income of the Partnership, the Company or any owner of the
Member not to satisfy the real estate investment trust provisions of the Code,
or (iv) violate any securities laws or regulations applicable to Federal or
Clarion or their securities, or violate any other law or regulation of any
governmental body or agency having jurisdiction over Federal or Clarion, if and
to the extent that such violation would result in any of the effects specified
in clauses (i), (ii) or (iii) above or cause Federal or Clarion to lose its
qualification or status as a real estate investment trust under the Code.

 

6. Capital Contributions. The Member has contributed $1.00, in cash, and no
other property, to the Company.

 

7. Additional Contributions. The Member may, but is not required to, make
additional capital contributions to the Company.

 

8. Profit and Losses. Distributions shall be made to the Member at the times and
in the aggregate amounts determined by the Member. Such distributions shall
belong to the Member.

 

9. Admission of Additional Members. No person may be admitted to the Company as
a member without the prior written consent of the Member.

 

- 2 -



--------------------------------------------------------------------------------

10. Amendments. This Agreement may be amended only by the Member, by an
instrument in writing executed by the Member.

 

11. Liability of Member. The Member, and any additional member, shall not have
any liability for the obligations or liabilities of the Company except to the
extent provided by law.

 

12. Governing Law. This Agreement shall be governed by, and construed under, the
laws of the State of Delaware, all rights and remedies being governed by said
laws.

 

13. Separateness Provisions. Anything in this Agreement to the contrary
notwithstanding, the Company shall not engage in any business or activity, or
fail to take any act, that would cause the Company at any time to:

 

A. engage in any business or activity other than those set forth in Section 2 of
this Agreement and activities incidental thereto;

 

B. acquire or own any material assets other than (i) the Company Property, (ii)
amounts realized through the operation and disposition of the Company Property,
and (iii) such incidental personal property as the Company considers necessary,
advisable, convenient or appropriate in connection with its management of and
interest in the Partnership or its ownership of the Company Property;

 

C. (i) merge into or consolidate with any individual, corporation, partnership,
joint venture, limited liability company, limited liability partnership,
association, joint stock company, trust, unincorporated organization, or other
organizations, whether or not a legal entity, or any governmental authority (a
“Person”) or (ii) so long as any loan secured by Company Property or any real
property of the Partnership is outstanding, dissolve, terminate or liquidate in
whole or in part, transfer or otherwise dispose of all or substantially all of
its assets or change its legal structure;

 

D. fail to preserve its existence as an entity duly organized, validly existing
and in good standing under the laws of Delaware;

 

E. own any subsidiary or make any investment in any Person, other than its
interest in the Partnership;

 

F. incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation) except for obligations as a result of (i) the
Company’s position as general partner of the Partnership, (ii) indebtedness in
the ordinary course of its business of serving as the sole general partner of
the Partnership and acquiring and owning an interest in the Partnership and such
incidental personal property as may be necessary in connection therewith, (iii)
trade payables in the ordinary course of its business or the business of the
Partnership, or (iv) any loan secured by Company Property or any real property
of the Partnership;

 

G. hold itself out to be responsible for the debts of another Person except to
the extent that, under applicable law, the Company may be deemed to hold itself
out as responsible for the debts of the Partnership solely as a result of its
position as general partner of the Partnership;

 

- 3 -



--------------------------------------------------------------------------------

H. make any loans or advances to any Person, other than, acting solely in its
capacity as general partner of the Partnership, loans or advances to the
Partnership; or

 

I. maintain the Company Property and the assets of the Company in such a manner
that it will be costly or difficult to segregate, ascertain or identify its
individual assets from those of any Member, manager, principal or affiliate of
the Company, or any member, manager, principal or affiliate thereof or any other
Person, with the understanding that (i) to the extent that the Company shares
the same employees (if any) with other Persons, the salaries of and the expenses
related to providing benefits to such employees at all times shall be fairly and
non-arbitrarily allocated among such Persons, with the result that each such
Person shall bear its fair share of the salary and benefit costs associated with
all such common employees, (ii) to the extent that the Company jointly contracts
with other Persons to do business with vendors or service providers or to share
overhead expenses, the costs incurred in so doing at all times shall be fairly
and non-arbitrarily allocated among such Persons, with the result that each such
Person shall bear its fair share of such costs, (iii) to the extent that the
Company contracts or does business with vendors or service providers where the
goods or services provided are or shall be partially for the benefit of other
Persons, the costs incurred in so doing at all times shall be fairly and
non-arbitrarily allocated to or among such Persons, with the result that each
such Person shall bear its fair share of such costs, and (iv) to the extent that
the Company or other Persons have offices in the same location, there shall be a
fair, appropriate and non-arbitrary allocation of overhead among them, with the
result that each such Person shall bear its fair share of such expenses.

 

* * * * *

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
duly executed this Agreement as of the date and year first written above.

 

 

FEDERAL/LION VENTURE LP,

its sole member

By Federal/LPF GP, Inc.,

    its Managing General Partner

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

- 5 -